Exhibit 10.1
Execution Copy
CONVEYANCE OF NET PROFITS INTEREST
     This Conveyance of Net Profits Interest (as may be amended, supplemented or
otherwise modified from time to time, this “Conveyance”) has been executed as of
November 8, 2011 (the “Execution Date”), but is made effective as of the
Effective Time (as defined below), from Enduro Operating LLC, a Texas limited
liability company with a mailing address of 777 Main Street, Suite 800, Fort
Worth, Texas 76102 and the last four digits of whose federal tax identification
number are 7513 (“Grantor”) and wholly owned subsidiary of Enduro Resource
Partners LLC, a Delaware limited liability company (“Enduro Sponsor”), to Enduro
Texas LLC, a Texas limited liability company with a mailing address of 777 Main
Street, Suite 800, Fort Worth, Texas 76102 and the last four digits of whose
federal tax identification number are 6288 and wholly owned subsidiary of Enduro
Sponsor (“Grantee”). The Parties acknowledge and agree that this Conveyance has
been effected pursuant to the terms and conditions of that certain Agreement and
Plan of Merger, dated as of the Effective Time, between Grantor and Grantee (the
“Grantee Merger”).
     Grantor and Grantee are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.” Capitalized terms used in this
Conveyance shall have the respective meanings ascribed to them in Article II.
ARTICLE I
GRANT OF NET PROFITS INTEREST
     For and in consideration of Ten and No/100 Dollars ($10.00) and other good
and valuable consideration to Grantor paid by Grantee, the receipt and
sufficiency of which are hereby acknowledged by Grantor, Grantor has bargained,
sold, granted, conveyed, transferred, assigned, set over, and delivered, and by
this Conveyance does hereby bargain, sell, grant, convey, transfer, assign, set
over, and deliver unto Grantee, its successors and assigns, effective as of the
Effective Time, the Net Profits Interest, which shall be calculated in
accordance with the provisions of Article IV and payable solely out of the Net
Profits derived from the gross proceeds attributable to the sale of the Subject
Hydrocarbons, all as more fully provided hereinbelow.
     TO HAVE AND TO HOLD the Net Profits Interest, together with all and
singular the rights and appurtenances thereto in anywise belonging, unto
Grantee, its successors and assigns, subject, however, to the following terms
and provisions:
ARTICLE II
INTERPRETATION; DEFINITIONS
     Section 2.1 Interpretation
          (a) All references in this Conveyance to Exhibits, Articles, Sections,
subsections, clauses and other subdivisions refer to the corresponding Exhibits,
Articles, Sections, subsections, clauses and other subdivisions of or to this
Conveyance unless expressly provided otherwise. Titles or headings appearing at
the beginning of any Exhibits, Articles,

 



--------------------------------------------------------------------------------



 



Sections, subsections, clauses and other subdivisions of this Conveyance are for
convenience only, do not constitute any part of this Conveyance and shall be
disregarded in construing the language hereof. The words “this Conveyance,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Conveyance as a whole and not to any particular Article, Section,
subsection, clause or other subdivision unless expressly so limited. The words
“this Article,” “this Section,” “this subsection,” “this clause,” and words of
similar import, refer only to the Article, Section, subsection and clause hereof
in which such words occur. The word “including” (in its various forms) means
including without limitation. All references to “$” or “dollars” shall be deemed
references to United States dollars. Each accounting term not defined herein
will have the meaning given to it under GAAP as interpreted as of the date of
this Conveyance. Unless expressly provided to the contrary, the word “or” is not
exclusive. Pronouns in masculine, feminine or neuter genders shall be construed
to state and include any other gender, and words, terms and titles (including
terms defined herein) in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires. Exhibits referred
to herein are attached to and by this reference incorporated herein for all
purposes. Reference herein to any federal, state, local or foreign Law shall be
deemed to also refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The terms “grant,” “convey,” “transfer” and
“assign” or words of a similar nature, when used in relation to the Grantee
Merger, shall mean “allocated to” and “vested in.”
          (b) As used in this Conveyance, in regard to Subject Interests located
in Louisiana:
          (i) Each reference to “person” will include “juridical persons” as
such term is used in the Louisiana Civil Code.
          (ii) Each reference to “lien” will include a reference to “privilege.”
          (iii) Each reference to “sale” or “conveyance” (and derivations
thereof) will, if the context requires, include a reference to “assignment” and
“transfer of ownership” as such terms are used in the Louisiana Civil Code.
          (iv) The term “fee interest” will refer to the rights of a landowner
or a mineral servitude owner in minerals as used in the Louisiana Mineral Code.
Each reference to “leaseholds” or “leasehold interests” will include a reference
to “interests in a mineral lease” as contemplated by the Louisiana Mineral Code.
          (v) Each reference to “oil and gas lease” will include a reference to
“operating agreements” within the scope of Louisiana Revised Statute 30:209.
          (vi) Each reference to “overriding royalty” will include a reference
to “overriding royalty interest” within the scope of Louisiana Revised Statute
31:128.
          (vii) Each reference to “pooling or unitization agreement” will
include a reference to “unitization orders,” and each reference to “pooled unit”
will include a reference to units created by order or by agreement or declared
pursuant to contractual authority.

2



--------------------------------------------------------------------------------



 



          (viii) Each reference to “property” will include, as the context may
require, “corporeals” and “incorporeals” and “movables” and “immovables” as such
terms are used in the Louisiana Civil Code. Each reference to “real property”
will include “immovables,” whether corporeal immovables or incorporeal
immovables as the context may require, as such terms are used in the Louisiana
Civil Code, and also “minerals rights” as such term is used in the Louisiana
Mineral Code. Each reference to the term “personal property” will include
“movables,” whether corporeal movables or incorporeal movables as the context
may require, as such terms are used in the Louisiana Civil Code. Each reference
to “fixtures” will include a reference to “component parts” as such term is used
in the Louisiana Civil Code. Each reference to “easement” or “right-of-way” will
include a reference to “servitude” as such term is used in the Louisiana Civil
Code. Each reference to “running with the Subject Interests” will include the
phrase “and a real right in the Subject Interests.”
     Section 2.2 Definitions. As used herein, the following terms shall have the
respective meanings ascribed to them below:
     “Acquisition Date” shall mean the date on which Grantor or its Affiliate
acquired the applicable Subject Interest.
     “Administrative Hedge Costs” shall mean those costs paid by Grantor from
and after the Effective Time to counterparties under the Existing Hedges or to
Persons that provide credit to maintain any Existing Hedge, but excluding any
Hedge Settlement Costs.
     “Affiliate” shall mean with respect to a specified Person, any Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person. As used in this definition, the term “control” (and
the related terms “controlling,” “controlled by,” and “under common control”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
     “Conveyance” shall have the meaning ascribed to it in the Preamble to this
Conveyance.
     “Credits” shall have the meaning given such term in Section 4.1(b).
     “Debit Balance” shall have the meaning given such term in Section 4.2(b).
     “Debit Balance Amount” shall have the meaning given such term in
Section 4.2(b).
     “Debits” shall have the meaning given such term in Section 4.1(b).
     “Effective Time” shall mean 7:00 a.m., Central Time, on July 1, 2011.
     “Eligible Materials” shall mean Materials for which amounts in respect of
the cost of such Materials were properly debited to the Net Profits Account.
     “Enduro Sponsor” shall have the meaning ascribed to it in the Preamble to
this Conveyance.

3



--------------------------------------------------------------------------------



 



     “Environmental Laws” shall mean, as the same have been amended to the date
hereof, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et_seq.; the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et_seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et_seq.; the Clean Air Act, 42 U.S.C. § 7401 et_seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1471 et_seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et_seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001
et_seq.; and the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and
all similar laws as of the date hereof of any governmental body having
jurisdiction over the property in question addressing pollution or protection of
the environment and all regulations implementing the foregoing that are
applicable to the operation and maintenance of the Subject Interests.
     “Excluded Deductions” shall mean deduction amounts related to any of the
following items: (a) any amount that has also been used to reduce or offset the
amount of the Subject Hydrocarbons (or proceeds of production thereof) or has
otherwise not been included therein (including proceeds attributable to
royalties, overriding royalties, production payments and other charges burdening
the Subject Interests as of the Effective Time if such charges have been used to
reduce or offset the amount of the Subject Hydrocarbons (or proceeds of
production thereof)); (b) any overriding royalty, production payment or other
charge burdening the Subject Interests which was created by Grantor after the
Acquisition Date; (c) any general, administrative or overhead costs paid or
incurred by Grantor or its Affiliates, except for those expressly permitted
hereunder; (d) any interest, premiums, fees or similar charges arising out of
borrowings or purchases of any goods, equipment or other items on credit,
whether or not used on or otherwise related to the Subject Interests; (e) all
Manufacturing Costs; (f) any amounts paid by Grantor (initial or a successor) to
such Grantor’s predecessor in interest with respect to part or all of the
Subject Interests (including without limitation any purchase price or other
consideration paid by Grantor to such predecessor in interest to acquire all or
part of the Subject Interests); (g) any amount arising from any condition,
circumstance, activity, practice, incident, action, or plan that gives rise to
any material liability, or otherwise form the basis of any claim, action, suit,
proceeding, hearing or investigation, based on or related to the processing,
distribution, use, treatment, storage, disposal, transport, or handling, or the
emission, discharge, Release or threatened Release into the environment, of any
pollutant, contaminant, or hazardous substance or other toxic material or waste
from or attributable to the use or operation of any of the Subject Interests
which either occurred prior to, on or after the Effective Time and are
attributable to Grantor’s gross negligence or willful misconduct and (h) costs
and expenses (not to exceed, in the aggregate, $9,100,000) arising out of
operations covered by the AFEs for the wells set forth on Exhibit B.
     “Excluded Proceeds” shall mean the following proceeds and amounts:
          (a) any Offset Amounts, except that, for purposes of determining the
proceeds and amounts that constitute “Excluded Proceeds” for purposes hereof,
(i) there shall not be any deductions to such proceeds and amounts, in the cases
of subsections (c), (h) and (j) of the definition for “Offset Amounts,” for the
actual costs of salvage or disposition or any Manufacturing Costs, as
applicable, (ii) cash payments received by Grantor as a result of any pooling or
unitization of the Subject Interests shall be considered Excluded Proceeds
regardless of whether the costs giving rise to such payments were charged to the
Net Profits Interest and

4



--------------------------------------------------------------------------------



 



(iii)insurance proceeds received by Grantor shall be considered Excluded
Proceeds regardless of whether the cost of such insurance was charged to the Net
Profits Account;
          (b) any proceeds that are withheld from Grantor for any reason (other
than at the request of Grantor), until such time that the proceeds are actually
received by Grantor, provided that proceeds that are received by Grantor and
promptly deposited by it with an escrow agent in order to resolve a dispute with
respect thereto shall not be considered to be “received” by Grantor for purposes
of this definition until the time that such amounts are actually collected by
Grantor;
          (c) if Grantor becomes an underproduced party under any Gas balancing
or similar arrangement affecting the Subject Interests, any amounts for any Gas
attributable to the Subject Interests for which Grantor is entitled to receive
as “make-up” Gas that would otherwise be attributable to the Subject Interests;
          (d) if Grantor becomes an overproduced party under any Gas balancing
or similar arrangement affecting the Subject Interests, any amounts for any Gas
taken by an underproduced party as “make-up” Gas that would otherwise be
attributable to the Subject Interests;
          (e) any amount received by Grantor after the Effective Time in respect
of any production of Subject Hydrocarbons prior to June 1, 2011;
          (f) any amount to which Grantor is entitled by virtue of a judgment of
a court of competent jurisdiction resolving a dispute hereunder between Grantee
and Grantor in favor of Grantor, or any amount paid to Grantor in settlement of
such dispute;
          (g) except as set forth in Section 6.2, any amounts or compensation
received by Grantor in connection with any Prior Reversionary Interest; and
          (h) any additional proceeds (i.e., proceeds attributable to the
non-participating party) from the sale of Hydrocarbons related to any Subject
Well with respect to which Grantor elects to be a participating party (whether
such rights are available pursuant to an operating agreement or other agreement
or arrangement) with respect to any operation with respect to such Subject Well
for which another party or parties have elected not to participate in such
operation (or have elected to abandon such Subject Well) and Grantor elects to
pay the costs of such nonparticipating or abandoning party and as a result of
which Grantor becomes entitled to receive, either temporarily (i.e., through a
period of recoupment) or permanently such additional proceeds from the sale of
Hydrocarbons related to such Subject Well.
     “Execution Date” shall have the meaning ascribed to it in the Preamble to
this Conveyance.
     “Existing Hedges” shall mean the Hedges entered into by Grantor and
described on Exhibit C.
     “Fair Value” shall mean an amount equal to the excess, if any, of (a) the
proceeds which could reasonably be expected to be obtained from the sale of such
portion of the Net Profits

5



--------------------------------------------------------------------------------



 



Interest to a party which is not an Affiliate of either Grantor or Grantee on an
arms-length negotiated basis, taking into account relevant market conditions and
factors existing at the time of any such proposed sale or release, over
(b) Grantee’s proportionate share of any sales costs, commissions and brokerage
fees related to such sales.
     “GAAP” shall mean U.S. generally accepted accounting principles.
     “Gas” shall mean natural gas and other gaseous hydrocarbons or minerals,
including helium, but excluding any Gas Liquids.
     “Gas Liquids” shall mean those natural gas liquids and other liquid
hydrocarbons, including ethane, propane, butane and natural gasoline, and
mixtures thereof, that are removed from a Gas stream by the liquids extraction
process of any field facility or gas processing plant and delivered by the
facility or plant as natural gas liquids.
     “Grantee” shall have the meaning ascribed to it in the Preamble to this
Conveyance.
     “Grantee Merger” shall have the meaning ascribed to it in the Preamble to
this Conveyance.
     “Grantor” shall have the meaning ascribed to it in the Preamble to this
Conveyance.
     “Gross Deductions” shall mean the following costs and expenses (and, where
applicable, losses, liabilities and damages), to the extent that the same
(x) are properly allocable to the Subject Interests (and any related equipment
or property used in connection therewith) and the production and marketing of
Subject Hydrocarbons therefrom and (y) have been incurred or accrued by Grantor,
from and after the Effective Time, but that are not attributable to a production
month that occurs prior to 7:00 a.m., Central Time, on June 1, 2011 (excluding,
in all instances, the Excluded Deductions):
          (a) all costs paid by Grantor (i) for drilling, development,
production and abandonment operations (including activities necessary to gain
access to and prepare well locations for drilling; operations and activities
related to drilling and equipping Subject Wells and service wells; operations
constituting or associated with workovers; the plugging and abandoning of any
well or facility on the Subject Interests; and secondary recovery, pressure
maintenance, repressuring, recycling and other operations conducted for the
purpose of enhancing production from the Subject Interests), (ii) for all direct
labor (including employee and fringe benefits) and other services necessary for
drilling, operating, producing and maintaining the Subject Interests and
workovers of any Subject Well, (iii) for treatment, dehydration, compression,
separation and transportation of the Subject Hydrocarbons (including activities
related to the acquisition, construction and installation of production and
injection facilities), (iv) for all Materials purchased for use on, or in
connection with, any of the Subject Interests and (v) for any other operations
with respect to the exploration, development or operation of Subject
Hydrocarbons (including costs for the maintenance of any Subject Well or
facility on the Leases; replacement of any facilities; the restoration or
remediation of the surface or subsurface sites associated with the Subject
Interests or lands pooled or unitized therewith; and any marketing fees paid to
non-Affiliates of Grantor); provided, however, that (A) the costs charged to the
Net Profits Account for such items shall be made (1) on the same basis as such
costs are charged

6



--------------------------------------------------------------------------------



 



under the operating agreement associated with the applicable portion of the
Subject Interests at the time the transaction giving rise to such costs
occurred, or (2) in the absence of such operating agreement, on the same basis
as Grantor is charged under existing third party arrangements; and (B) if
Grantor elects to pay the costs of a nonconsenting party or nonparticipating
party with respect to which the gross proceeds derived from such costs are not
credited to the Net Profits Account, Grantor shall be solely responsible for
such costs;
          (b) (i) all losses, costs, expenses, liabilities and damages
(including outside legal, accounting and engineering services) attributable to,
or incident to the operation or maintenance of, the Subject Interests associated
with (A) defending, prosecuting, handling, investigating or settling litigation,
administrative proceedings, claims (including lien claims other than liens for
borrowed funds), damages, judgments, fines, penalties and other liabilities,
(B) the payment of judgments, penalties and other liabilities (including
interest thereon), paid by Grantor and not reimbursed under insurance maintained
by Grantor or others (including all losses, costs, expenses, liabilities and
damages arising from third-party claims, lawsuits or causes of action for
personal injury or death or damage to personal or real property (both surface
and subsurface), including those losses, costs, expenses, liabilities and
damages arising under Environmental Laws with respect to the Subject Interests
or in any way from the environmental condition of the Subject Interests),
(C) the payment or restitution of any proceeds of Subject Hydrocarbons,
(D) complying with applicable local, state and federal statutes, ordinances,
rules and regulations, and (E) tax or royalty audits, and (ii) any other loss,
cost, expense, liability or damage (including settlement costs and reasonable
attorneys’ fees) incurred by Grantor in relation to the Subject Interests not
paid or reimbursed under insurance; excluding, in each instance, any expenses
incurred by Grantor in litigation of any claim or dispute arising hereunder
between the Parties or amounts paid by Grantor to Grantee pursuant to a final
order entered by a court of competent jurisdiction resolving any such claim or
dispute or amounts paid by Grantor to Grantee in connection with the settlement
of any such claim or dispute;
          (c) all taxes, charges and assessments (excluding federal and state
income, transfer, mortgage, inheritance, estate, franchise and like taxes)
incurred, accrued or paid by Grantor with respect to the ownership of the
Subject Interests or the extraction of the Subject Hydrocarbons, including
production, severance or excise and other similar taxes, charges and assessments
assessed against, or measured by, the production of (or the proceeds or value of
production of) Subject Hydrocarbons, occupation taxes, gathering, pipeline,
excise, sales, use and other taxes, and ad valorem and property taxes, charges
and assessments assessed against or attributable to the Subject Interests or any
equipment used in connection with production from any of the Subject Interests
and any extraordinary or windfall profits taxes, charges and assessments that
may be assessed in the future based upon profits realized or prices received
from the sale of Subject Hydrocarbons;
          (d) all insurance premiums attributable to the ownership or operation
of the Subject Interests paid by Grantor for insurance actually carried for
periods after the Effective Time with respect to the Subject Interests, or any
equipment located on any of the Subject Interests, or incident to the operation
or maintenance of the Subject Interests;
          (e) all amounts and other consideration paid by Grantor for (i) rent
and the use of or damage to the surface, (ii) delay rentals, shut-in well
payments, minimum royalties and

7



--------------------------------------------------------------------------------



 



similar payments, and (iii) fees for renewal, extension, modification,
amendment, replacement or supplementation of the Leases included in the Subject
Interests;
          (f) all amounts charged by the relevant operator as overhead,
administrative or indirect charges specified in the applicable operating
agreements or other arrangements now or hereafter covering the Subject Interests
or operations with respect thereto;
          (g) to the extent Grantor is the operator of certain of the Subject
Interests and there is no operating agreement covering such portion of the
Subject Interests, those overhead, all administrative or indirect charges that
are allocated by Grantor to such portion of the Subject Interests, to the extent
that such charges are allocated in the same manner that Grantor allocates to
other similarly owned and operated properties;
          (h) if, as a result of the occurrence of the bankruptcy or insolvency
or similar occurrence of the purchaser of Subject Hydrocarbons, any and all
amounts previously credited to the Net Profits Account are reclaimed from
Grantor or its representative, then the amounts reclaimed as promptly as
practicable following Grantor’s payment thereof;
          (i) all costs and expenses paid by Grantor for recording this
Conveyance and, immediately prior to the last Payment Period, costs estimated in
good faith to record the termination or release of this Conveyance;
          (j) all Administrative Hedge Costs paid by Grantor;
          (k) all Hedge Settlement Costs paid by Grantor;
          (l) all amounts previously included, or otherwise accounted for, in
the calculation of Gross Profits but subsequently paid by Grantor as a refund,
interest or penalty; and
          (m) at the option of Grantor, all amounts reserved for approved
development expenditure projects, including amounts for drilling, recompletion
and workover costs, provided that, such amounts, (i) to the extent not already
spent or incurred by Grantor, will at no time exceed two million dollars
($2,000,000) in the aggregate, and (ii) shall not be included as part of the
Gross Deductions in subsequent Payment Periods.
     “Gross Fair Value” means an amount equal to the Fair Value divided by
eighty percent (80%).
     “Gross Profits” shall mean, for each Payment Period following the Effective
Time, an amount equal to the sum of (excluding, in all instances, the Excluded
Proceeds) the gross proceeds received by Grantor during the applicable Payment
Period (and that are not attributable to a production month that occurs prior to
June 1, 2011) from the sale of all Subject Hydrocarbons, including the following
proceeds and amounts: (a) all proceeds and consideration received, directly or
indirectly, for advance payments and payments under take-or-pay and similar
provisions of Production Sales Contracts when credited against the price for
delivery of production; and (b) all proceeds and amounts received by Grantor
(i) from any “make up” Gas taken by Grantor as a result of its position as an
underproduced party under any Gas balancing or similar arrangement affecting the
Subject Interests, (ii) received as a balancing of accounts under

8



--------------------------------------------------------------------------------



 



a Gas balancing or other similar arrangement affecting the Subject Interests
either as an interim balancing or at the depletion of the reservoir, and
(iii) for any Gas taken by Grantor attributable to the Subject Interests in
excess of its entitlement share of such Gas; provided, however, that Gross
Profits (A) shall not include any Manufacturing Proceeds and (B) in the event
that Subject Hydrocarbons are Processed prior to sale, shall only include the
Payment Value of such Subject Hydrocarbons before any such Processing.
     “Gross Reversionary Compensation” means an amount equal to (a) that portion
of the Reversionary Compensation that is attributable to the Net Profits
Interest released pursuant to Section 6.2 divided by (b) eighty percent (80%).
     “Hedge” shall mean any commodity hedging transaction pertaining to
Hydrocarbons, whether in the form of (a) forward sales and options to acquire or
dispose of a futures contract solely on an organized commodities exchange,
(b) derivative agreements for a swap, cap, collar or floor of the commodity
price, or (c) similar types of financial transactions classified as “notional
principal contracts” pursuant to Treasury Regulation § 1.988-1(a)(2)(iii)(B)(2).
     “Hedge Settlement Costs” shall mean any and all payments required to be
made by Grantor from and after the Effective Time to the counterparties in
connection with the settlement or mark-to-market of trades made under any
Existing Hedge and all payments made by Grantor for any early termination of any
Existing Hedge.
     “Hedge Settlement Revenues” shall mean any and all payments received by
Grantor from and after the Effective Time from the counterparties in connection
with the settlement or mark-to-market of trades made under any Existing Hedge
and all payments received by Grantor for any early termination of any Existing
Hedge.
     “Hydrocarbons” shall mean Oil, Gas and Gas Liquids.
     “Lease” shall mean, subject to the depth limitations and other restrictions
that may be set forth therein, (a) the oil and gas leases, oil, gas and mineral
leases, subleases and other leaseholds, contractual rights, and other rights to
hydrocarbons set forth on Exhibit A as to all lands and depths described in such
lease (or the applicable part or portion thereof, if limited in depth or areal
extent in Exhibit A) and any interest therein and any leasehold interest in any
other lease of Hydrocarbons derived from the pooling or unitization of each such
lease (or portion thereof, if limited in depth or areal extent in Exhibit A)
with other leases, together with any interest acquired or maintained in any and
all renewals and extensions of such lease, (b) any replacement lease taken upon
or in anticipation of termination of such lease (if executed and delivered
during the term of or within one year after the expiration of the predecessor
lease), as to all lands and depths described in the predecessor lease and in
which Grantor had an interest under the predecessor lease (unless the extended
or predecessor lease is specifically limited in depth or areal extent in
Exhibit A, in which event only the corresponding portion of such lease shall be
considered a renewal or extension or a replacement lease subject to this
Conveyance), and (c) any other leasehold, royalty, overriding royalty or fee
interest described on Exhibit A.
     “Manufacturing Costs” shall mean the costs of Processing that generate
Manufacturing Proceeds received by Grantor.

9



--------------------------------------------------------------------------------



 



     “Manufacturing Proceeds” shall mean the excess, if any, of (a) proceeds
received by Grantor from the sale of Subject Hydrocarbons that are the result of
any Processing over (b) the part of such proceeds that represents the Payment
Value of such Subject Hydrocarbons before any Processing.
     “Materials” shall mean materials, supplies, equipment and other personal
property or fixtures located on or used in connection with the Subject
Interests.
     “Monthly Statement” shall have the meaning given such term in Section 4.5.
     “Net Deductions” shall mean, for each Payment Period following the
Effective Time, an amount equal to the excess, if any, of (a) the sum of the
Gross Deductions over (b) the sum of the Offset Amounts.
     “Net Profits” shall have the meaning given such term in Section 4.2(a).
     “Net Profits Account” shall mean the account maintained in accordance with
the provisions of Section 4.1.
     “Net Profits Interest” shall mean an overriding royalty calculated as a
variable undivided percentage interest in and to the Subject Hydrocarbons
entitling Grantee to receive a sum equal to the Proceeds Percentage of the Net
Profits for each Payment Period for the term of this Conveyance.
     “NPI Calculation” shall have the meaning given such term in Section 4.2(a).
     “NPI Payout” shall have the meaning given such term in Section 4.2(a).
     “Offset Amounts” shall mean the following amounts (net of any applicable
taxes):
          (a) any amounts received by Grantor as delay rentals, bonus, royalty
or other similar payments;
          (b) any amounts received by Grantor in connection with, or for dry
hole, bottom hole or other similar contributions related to, the Subject
Interests;
          (c) upon salvage or other disposition, the applicable actual salvage
value (determined in accordance with the applicable operating agreement then in
effect and binding upon Grantor or, in the absence of such agreement, based on
the fair market value of such items in the region in which they are located) of
any Eligible Materials, less, in each instance, the actual costs of salvage or
other disposition paid or incurred by Grantor in connection with such sale;
          (d) any cash payments received by Grantor as a result of any pooling
or unitization of the Subject Interests if the costs giving rise to such
payments were charged to the Net Profits Account, directly or indirectly;

10



--------------------------------------------------------------------------------



 



          (e) any insurance proceeds received by Grantor as a result of any
loss, liability or damage relating to the Subject Interests, Eligible Materials
or Subject Hydrocarbons if the cost of such insurance was charged to the Net
Profits Account;
          (f) any amounts received by Grantor from third parties as rental or
use fees for Eligible Materials;
          (g) the gross proceeds of any judgments or claims received by Grantor
for damages occurring on or after the Effective Time to (i) the Subject
Interests, (ii) any Eligible Materials and (iii) any Subject Hydrocarbons;
          (h) to the extent not covered under subsection (c) above, any proceeds
received by Grantor from the sale of Eligible Materials less the actual costs
paid or incurred by Grantor in connection with such sale;
          (i) any payments made to Grantor in connection with the drilling or
deferring of drilling of any Subject Well;
          (j) for any Subject Hydrocarbons that are Processed before sale, the
excess, if any, of the Manufacturing Proceeds arising therefrom (that are
received by Grantor) over the Manufacturing Costs of such Processing (that are
paid or incurred by Grantor);
          (k) any interest, penalty or other amount not derived from the sale of
the Subject Hydrocarbons that is paid to Grantor by the purchaser of production
or escrow agent in connection with proceeds withheld or deposited with an escrow
agent;
          (l) any Hedge Settlement Revenues;
          (m) in the event that any such Transfers occur, the Gross Fair Value
of the Net Profits Interest released during the relevant Payment Period in
connection with the Transfers described in Section 6.1(a)(ii); and
          (n) any amounts of Gross Reversionary Compensation associated with a
conveyance of all or any portion of the Subject Interests, or cessation of
production from any Subject Well, in connection with a Prior Reversionary
Interest pursuant to Section 6.2.
     “Oil” shall mean crude oil, condensate and other liquid hydrocarbons
recovered by field equipment or facilities, excluding Gas Liquids.
     “Party” or “Parties” shall have the meaning ascribed to it in the Preamble
to this Conveyance.
     “Payment Period” shall mean a calendar month, provided that for purposes of
the Net Profits Interest, (a) the initial Payment Period shall mean the period
from and after the Effective Time until September 30, 2011, and (b) the last
Payment Period shall mean any portion of the calendar month during which the
expiration of the term of this Agreement occurs from the beginning of such
calendar month until and including the date of such expiration.

11



--------------------------------------------------------------------------------



 



     “Payment Value” of any Subject Hydrocarbons shall mean:
          (a) With respect to Oil and Gas Liquids, (i) the highest price
available to Grantor for such Oil and Gas Liquids at the Lease on the date of
delivery pursuant to a bona fide offer, posted price or other generally
available marketing arrangement from or with a non-Affiliate purchaser, or
(ii) if no such offer, posted price or arrangement is available, the fair market
value of such Oil or Gas Liquids, on the date of delivery at the Lease,
determined in accordance with generally accepted and usual industry practices;
and
          (b) With respect to Gas, (i) the price specified in any Production
Sales Contract for the sale of such Gas, or (ii) if such Gas cannot be sold
pursuant to a Production Sales Contract, (A) the average of the three highest
prices (adjusted for all material differences in quality) being paid at the time
of production for Gas produced from the same field in sales between
non-affiliated Persons (or, if there are not three such prices within such
field, within a 50-mile radius of such field) but, for any Gas subject to price
restrictions established, prescribed or otherwise imposed by any governmental
authority having jurisdiction over the sale of such Gas, no more than the
highest price permitted for such category or type of Gas after all applicable
adjustments (including tax reimbursement, dehydration, compression and gathering
allowances, inflation and other permitted escalations), or (B) if subsection
(b)(ii)(A) above is not applicable, the fair market value of such Gas, on the
date of delivery, at the Lease, determined in accordance with generally accepted
and usual industry practices.
     “Permitted Encumbrances” shall mean the following insofar as they cover,
describe or relate to the Subject Interests or the lands described in any Lease:
          (a) the terms, conditions, restrictions, exceptions, reservations,
limitations and other matters contained in the agreements, instruments and
documents that create or reserve to Grantor its interests in any of the Leases,
including any Prior Reversionary Interest;
          (b) any (i) undetermined or inchoate liens or charges constituting or
securing the payment of expenses that were incurred incidental to maintenance,
development, production or operation of the Leases or for the purpose of
developing, producing or processing Hydrocarbons therefrom or therein, and
(ii) materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’ or other similar liens or charges for liquidated amounts, in each
case, arising in the ordinary course of business that Grantor has agreed to pay
or is contesting in good faith in the ordinary course of business;
          (c) any liens for taxes and assessments not yet delinquent or, if
delinquent, that are being contested in good faith by Grantor in the ordinary
course of business;
          (d) any liens or security interests created by law or reserved in any
Lease for the payment of royalty, bonus or rental, or created to secure
compliance with the terms of the agreements, instruments and documents that
create or reserve to Grantor its interests in the Leases;
          (e) any obligations or duties affecting the Leases to any municipality
or public authority with respect to any franchise, grant, license or permit, and
all applicable laws, rules, regulations and orders of any governmental
authority;

12



--------------------------------------------------------------------------------



 



          (f) any (i) easements, rights-of-way, servitudes, permits, surface
leases and other rights in respect of surface operations, pipelines, grazing,
hunting, lodging, canals, ditches, reservoirs or the like, and (ii) easements
for streets, alleys, highways, pipelines, telephone lines, power lines, railways
and other similar rights-of-way, on, over or in respect of the lands described
in the Leases;
          (g) all lessors’ royalties, overriding royalties, net profits
interests, carried interests, production payments, reversionary interests and
other burdens on the Subject Interests or deductions from the proceeds of
production attributable to the Subject Interests created or in existence as of
the Acquisition Date;
          (h) preferential rights to purchase or similar agreements and required
third party consents to assignments or similar agreements created or in
existence as of the Acquisition Date;
          (i) all rights to consent by, required notices to, filings with, or
other actions by any Person in connection with the Transfer of the Leases or
interests therein;
          (j) production sales contracts; division orders; contracts for sale,
purchase, exchange, refining or processing of Hydrocarbons; unitization and
pooling designations, declarations, orders and agreements; operating agreements;
agreements for development; area of mutual interest agreements; gas balancing or
deferred production agreements; processing agreements; plant agreements;
pipeline, gathering and transportation agreements; injection, repressuring and
recycling agreements; salt water or other disposal agreements; seismic or
geophysical permits or agreements; and any and all other agreements entered into
by Grantor or its Affiliates in connection with the exploration or development
of the Leases or the extraction, processing or marketing of production therefrom
or to which any of the Leases were subject as of the Acquisition Date; and
          (k) conventional rights of reassignment that obligate Grantor to
reassign all or part of a property to a third party if Grantor intends to
release or abandon such property, including any Prior Reversionary Interest.
     “Person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, instrumentality, or other entity or association.
     “Prime Rate” means the rate of interest published from time to time as the
“Prime Rate” in the “Money Rates” section of The Wall Street Journal.
     “Prior Reversionary Interest” shall mean any contract, agreement, lease,
deed, conveyance or operating agreement that exists as of the Effective Time or
that burdened the Subject Interests at the Acquisition Date, that by the terms
thereof requires a Person to convey a part of the Subject Interests (or the Net
Profits Interest with respect to any part of the Subject Interests) to another
Person or to permanently cease production of any Subject Well, including
obligations arising pursuant to any operating agreements, Leases, and other
similar agreements or instruments affecting or burdening the Subject Interests.

13



--------------------------------------------------------------------------------



 



     “Proceeds Percentage” shall mean eighty percent (80%).
     “Processing” or “Processed” shall mean to manufacture, fractionate or
refine Subject Hydrocarbons, but such terms do not mean or include activities
involving the use of normal lease or well equipment (such as dehydrators, gas
treating facilities, mechanical separators, heater-treaters, lease compression
facilities, injection or recycling equipment, tank batteries, field gathering
systems, pipelines and equipment and similar items) to treat or condition
Hydrocarbons or other normal operations on any of the Subject Interests.
     “Production Sales Contracts” shall mean all contracts, agreements and
arrangements for the sale or disposition of Hydrocarbons.
     “Release” shall mean any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping or disposing into the environment.
     “Reversionary Compensation” shall have the meaning given such term in
Section 6.2.
     “Subject Hydrocarbons” shall mean all Hydrocarbons in and under and that
may be produced, saved, and sold from, and are attributable to, the Subject
Interests from and after June 1, 2011, after deducting the appropriate share of
all royalties and any overriding royalties, production payments, net profits
interests and other similar charges (except the Net Profits Interest) burdening
the Subject Interests as of the Acquisition Date to the extent such burdens were
still in force and effect at June 1, 2011, provided that, (a) there shall not be
included in the Subject Hydrocarbons (i) any Hydrocarbons attributable to
non-consent operations conducted with respect to the Subject Interests (or any
portion thereof) as to which Grantor shall be a non-consenting party as of
June 1, 2011 that are dedicated to the recoupment or reimbursement of costs and
expenses of the consenting party or parties by the terms of the relevant
operating agreement, unit agreement, contract for development, or other
instrument providing for such non-consent operations (including any interest,
penalty or other amounts related thereto), or (ii) any Hydrocarbons lost in
production or marketing or used by Grantor for drilling, production or plant
operations (including fuel, secondary or tertiary recovery) conducted solely for
the purpose of producing Subject Hydrocarbons from the Subject Interests, and
(b) there shall be included in the Subject Hydrocarbons any Hydrocarbons
attributable to non-consent operations conducted with respect to the Subject
Interests (or any portion thereof) as to which Grantor shall be a non-consenting
party as of June 1, 2011 that are produced, saved, and sold from, and are
attributable to the Subject Interests after June 1, 2011 from and after the
recoupment or reimbursement of costs and expenses (including any interest,
penalty or other amounts related thereto) of the consenting party or parties by
the terms of the relevant operating agreement, unit agreement, contract
agreement, contract development, or other instruments providing for such
non-consent operations.
     “Subject Interests” shall mean each kind and character of right, title,
claim, or interest (solely for purposes of this definition, collectively
“rights”) that Grantor has or owns in the Leases and the Subject Wells, whether
such rights be under or by virtue of a lease, a unitization or pooling order or
agreement, an operating agreement, a division order, or a transfer order or be
under or by virtue of any other type of claim or title, legal or equitable,
recorded or unrecorded,

14



--------------------------------------------------------------------------------



 



even though Grantor’s interest be incorrectly or incompletely described in, or a
description thereof omitted from, Exhibit A, all as such rights shall be
(a) enlarged or diminished by virtue of the provisions of Section 5.2, and
(b) enlarged by the discharge of any obligations for payments out of production
or by the removal of any charges or encumbrances to which any of such rights are
subject at the Effective Time (provided that such discharge or removal is
pursuant to the express terms of the instrument that created such charge,
obligation or encumbrance) and any and all renewals, extensions and replacements
of the right occurring within one year after the expiration of such rights.
     “Subject Well” shall mean each well (whether now existing or hereinafter
drilled) on the Leases in respect of which Grantor owns any interest or is
entitled to any of the Hydrocarbons production or the proceeds therefrom
(including directly or indirectly by virtue of the effect of any farmout or
farmin provisions or other provisions).
     “Transfer” shall mean any assignment, sale, transfer, conveyance, donation,
exchange, or disposition of any property (and shall include any derivative
variants of each such term); provided, however, that, as used herein, the term
“Transfer” shall not include the granting of a security interest, pledge, or
mortgage in or of Grantor’s interest in any property, including the Subject
Interests or the Subject Hydrocarbons.
ARTICLE III
SPECIAL WARRANTY OF TITLE
     Grantor warrants title to the Net Profits Interest, subject to the
Permitted Encumbrances, unto Grantee, its successors and assigns, against all
persons whomsoever lawfully claiming or to claim the same, or any part thereof,
by, through or under Grantor, but not otherwise. Grantor transfers to Grantee by
way of substitution and subrogation (to the fullest extent that same may be
transferred), all rights or actions over and against all of Grantor’s
predecessors, covenantors or warrantors of title (other than Affiliates of
Grantor). Grantor’s special warranty of title set forth in this Article III is
understood to include, in regard to Subject Interests located in Louisiana, an
express exclusion of the warranty against eviction as provided in Article 2503
of the Louisiana Civil Code, including any obligation on the part of Grantor for
return of the price or other consideration given.
ARTICLE IV
ESTABLISHMENT OF NET PROFITS ACCOUNT
     Section 4.1 Net Profits Account.
          (a) In order to account for, track and make the payments associated
with the Net Profits Interest, Grantor shall establish and maintain true and
correct books and records in order to determine the credits and debits to a Net
Profits Account to be maintained by Grantor at all times during the term hereof.
The Net Profits Account will be maintained in accordance with the terms of this
Conveyance and prudent and accepted accounting principles.
          (b) From and after the Execution Date with respect to each Payment
Period, (i) the Net Profits Account shall be credited with an amount equal to
the sum of the Gross Profits (subject to the deduction described in
Section 4.4(a)) received by Grantor from the sale of all

15



--------------------------------------------------------------------------------



 



Subject Hydrocarbons during the applicable Payment Period (the “Credits”), and
(ii) the Net Profits Account shall be debited with an amount equal to the sum of
the Net Deductions during the applicable Payment Period (subject to the
following two sentences) (the “Debits”). If, in calculating the amount of Net
Deductions for any Payment Period, the Offset Amounts exceed the Gross
Deductions, then the Net Deductions for that Payment Period shall be zero, and
such excess, plus interest on such excess amount at the Prime Rate for the
period between the last day of the preceding Payment Period and the date the
excess amount has been used to reduce the Net Deductions in succeeding Payment
Periods, shall be applied to reduce the Net Deductions in each succeeding
Payment Period until exhausted. Under no circumstances shall the amount paid in
respect of any Payment Period exceed eighty percent (80%) of Gross Profits for
such Payment Period.
          (c) The Credits and Debits to the Net Profits Account shall not be
interpreted or applied in any manner that (i) results in any duplication of all
or any part of any such Credit or Debit (or reduction thereto) under this
Conveyance, or (ii) ever results in the inclusion of any charge to the Net
Profits Account that is reimbursed to Grantor by any Person.
          (d) GRANTEE ACKNOWLEDGES AND AGREES THAT THE PROVISIONS ESTABLISHING
AND MAINTAINING THE NET PROFITS ACCOUNT AND THE DEBITING OF ITEMS THERETO SHALL
BE APPLICABLE REGARDLESS OF WHETHER THE LOSSES, COSTS, EXPENSES, LIABILITIES AND
DAMAGES THAT MAY BE DEBITED IN ACCORDANCE WITH THIS CONVEYANCE AROSE SOLELY OR
IN PART FROM THE ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR
OTHER FAULT OF GRANTOR OR ANY OF ITS AFFILIATES, OTHER THAN LOSSES, COSTS,
EXPENSES, LIABILITIES AND DAMAGES THAT AROSE FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF GRANTOR OR ANY OF ITS AFFILIATES, WHICH SHALL NOT BE
DEBITED TO THE NET PROFITS ACCOUNT. NOTWITHSTANDING THE FOREGOING, NOTHING IN
THIS CONVEYANCE SHALL BE CONSTRUED AS A WAIVER OR RELEASE OF GRANTOR FROM ANY
CLAIM, ACTION OR LIABILITY ARISING UNDER SECTION 5.1(a).
     Section 4.2 Accounting and Payment.
          (a) Following the conclusion of each Payment Period, a calculation
(the “NPI Calculation”) shall be made by Grantor by deducting (i) (A) the total
Debits for such Payment Period and (B) the absolute value of the Debit Balance
Amount, if any, carried forward in the Net Profits Account at the beginning of
such Payment Period from (ii) the total Credits for such Payment Period. If the
NPI Calculation results in a positive amount with respect to the Payment Period
(the “Net Profits”), then (i) that positive amount shall be subtracted from the
balance of the Net Profits Account to cause the Net Profits Account to have a
zero balance immediately following the end of such Payment Period, (ii) that
positive amount shall be multiplied by the Proceeds Percentage, and (iii) the
resulting product thereof (the “NPI Payout”) shall be payable to Grantee as
specified in Section 4.3.
          (b) If the NPI Calculation results in a negative amount with respect
to a Payment Period, the negative sum shall be deemed the “Debit Balance” for
purposes hereof; and no payments shall be made to Grantee in respect of the Net
Profits Interest nor shall Grantee ever

16



--------------------------------------------------------------------------------



 



be liable to make any payment to Grantor in respect of the Debit Balance. Any
Debit Balance, plus interest on such amount at the Prime Rate for the period
between the last day of the Payment Period that resulted in such Debit Balance
and the last day of the next Payment Period, (the “Debit Balance Amount”) shall
be carried forward in the Net Profits Account for the following Payment Period.
          (c) All amounts received by Grantor from the sale of the Subject
Hydrocarbons for any Payment Period shall be held by Grantor in one of its
general bank accounts and Grantor shall not be required to maintain a segregated
account for such funds.
     Section 4.3 Payment of NPI Payout. For each Payment Period, Grantor shall
transfer or cause to be transferred to Grantee an amount equal to the NPI
Payout, if any, with respect to the Payment Period on or before the last day of
the month that follows such period (other than with respect to the initial
Payment Period, which transfer shall occur on or before November 30, 2011). All
funds payable to Grantee on account of the Net Profits Interest shall be
calculated and paid entirely and exclusively out of the Net Profits.
     Section 4.4 Overpayment; Past Due Payments.
          (a) If Grantor ever pays Grantee more than the amount of money then
due and payable to Grantee under this Conveyance, Grantee shall not be obligated
to return the overpayment, but Grantor may at any time thereafter reduce the NPI
Payout by, and retain for its own account, an amount equal to the overpayment,
plus interest at the Prime Rate on such amount for the period between the
fifteenth (15th) day after the date of the overpayment and the date such amount
is recovered by Grantor. In order to exercise its rights under this
Section 4.4(a), Grantor must give Grantee written notice with respect to any
such overpayment, together with supporting information and data.
          (b) Any amount not paid by Grantor to Grantee with respect to the Net
Profits Interest when due shall bear, and Grantor hereby agrees to pay, interest
at the Prime Rate from the due date until such amount has been paid. Grantor
shall give Grantee written notice with respect to any such past due payment,
together with supporting information and data.
     Section 4.5 Statements. For each Payment Period, Grantor shall deliver to
Grantee a statement (“Monthly Statement”) showing the NPI Calculation with
respect to the Payment Period on or before the last day of the month that
follows such period. Additionally, the Monthly Statement delivered in July shall
also show the computation of the NPI Calculation for the preceding calendar
year. In order for Grantee to take exception to any item or items included in
any Monthly Statement, Grantee must notify Grantor in writing within one hundred
and twenty (120) days after the end of the calendar year with respect to which
such Monthly Statement relates. Such notice must set forth in reasonable detail
the specific Debits or Credits to which exception is taken. Adjustments shall be
made for all exceptions that are agreed to by the Parties. All matters contained
in Monthly Statements that are not objected to by Grantee in the manner provided
by this Section 4.5 shall be conclusively deemed correct.
     Section 4.6 Information; Access. Grantor shall maintain true and correct
books, records and accounts of (a) all transactions required or permitted by
this Conveyance (including

17



--------------------------------------------------------------------------------



 



all financial information necessary to reflect such transactions), and (b) the
financial information necessary to make the NPI Calculation with respect to any
Payment Period. Grantee or its representative, at Grantee’s expense and upon
reasonable prior written notice, may inspect and copy such books, records, and
accounts, and such other documents, contracts and information as may be
reasonably requested by Grantee, in Grantor’s office during normal business
hours. At Grantee’s request, subject to applicable restrictions on disclosure
and transfer of information, Grantor shall give Grantee and its designated
representatives reasonable access in Grantor’s office during normal business
hours to (i) all production data in Grantor’s possession or Grantor’s
Affiliates’ possession, relating to operations on the Subject Interests, and
(ii) all reserve reports and reserve studies in the possession of Grantor or of
Grantor’s Affiliates, relating to the Subject Interests, whether prepared by
Grantor, by Grantor’s Affiliates, or by consulting engineers. GRANTOR MAKES NO
(AND GRANTEE HEREBY WAIVES ANY) REPRESENTATIONS OR WARRANTIES ABOUT THE ACCURACY
OR COMPLETENESS OF ANY SUCH DATA, REPORTS, OR STUDIES REFERRED TO IN THIS
SECTION 4.6 AND GRANTOR SHALL HAVE NO LIABILITY TO GRANTEE OR ANY OTHER PERSON
RESULTING FROM SUCH DATA, STUDIES, OR REPORTS OR THE USE THEREOF.
ARTICLE V
OPERATION OF THE SUBJECT INTERESTS
     Section 5.1 Operations.
          (a) To the extent that it has the right to do so under the terms of
any lease, operating agreement or similar instrument affecting or pertaining to
the Subject Interests, Grantor shall conduct and carry on, or use commercially
reasonable efforts to cause the operator thereof to conduct and carry on, the
operation and maintenance of the Subject Interests in the same manner as a
reasonably prudent operator in the State in which the applicable portion of the
Subject Interests is located would under the same or similar circumstances
acting with respect to its own properties (without regard to the existence of
the Net Profits Interest).
          (b) As to any third Person, the acts of Grantor shall be binding on
Grantee, and it shall not be necessary for Grantee to join with Grantor in the
execution or ratification of any operating agreement, unit operating agreement,
contract for development, or similar instrument affecting or pertaining to any
of the Subject Interests.
          (c) Grantee acknowledges that Grantor is not the only undivided
interest owner in the properties underlying the Subject Interests. As such,
Grantee agrees that the acts or omissions of Grantor’s co-owners shall not be
deemed to constitute a violation of the provisions of Section 5.1(a), nor shall
any action required by a vote of co-owners be deemed to constitute such a
violation so long as Grantor has voted its interest in a manner designed to
comply with Section 5.1(a).
          (d) WITHOUT LIMITING THE FOREGOING, (i) THE PARTIES ACKNOWLEDGE THAT
GRANTEE HAS NO RIGHT OR POWER TO PROPOSE THE DRILLING OF A WELL OR ANY OTHER
OPERATIONS, TO DETERMINE THE TIMING OR SEQUENCE OF ANY OPERATIONS, TO COMMENCE
OR SHUT DOWN

18



--------------------------------------------------------------------------------



 



PRODUCTION, TO TAKE OVER OPERATIONS, OR TO SHARE IN ANY OPERATING DECISION
WHATSOEVER OR IN ANY DECISION PERTAINING TO THE MARKETING AND SALE OF PRODUCTION
WHATSOEVER AND, (ii) THE PARTIES HEREBY EXPRESSLY NEGATE ANY INTENT TO CREATE
(AND THIS CONVEYANCE SHALL NEVER BE CONSTRUED AS CREATING) A MINING OR OTHER
PARTNERSHIP OR JOINT VENTURE OR OTHER RELATIONSHIP SUBJECTING GRANTOR AND
GRANTEE TO JOINT LIABILITY OR ANY OTHER DUTIES BETWEEN GRANTOR AND GRANTEE
(EXCEPT THOSE EXPRESSLY SET FORTH HEREIN).
     Section 5.2 Pooling and Unitization
          (a) Certain of the Subject Interests may have been heretofore pooled
or unitized for the production of Hydrocarbons. Such Subject Interests are and
shall be subject to the terms and provisions of such pooling or unitization
agreements, and this Conveyance shall apply to and affect only the production of
Hydrocarbons from such units which accrues to such Subject Interests under and
by virtue of the applicable pooling and unitization agreements.
          (b) Grantor shall have (without further consent of or notice to
Grantee) the right to pool or unitize all or any of the Subject Interests (and
the Net Profits Interest) and to alter, change, amend or terminate any pooling
or unitization agreements heretofore or hereafter entered into, as to all or any
part of the lands covered by the Leases, as to one or more of the formations or
horizons thereunder, when, in the reasonable judgment of Grantor, it is
necessary or advisable to do so in order to facilitate the orderly development
of the Subject Interests or to comply with the requirements of any law or
governmental order or regulation relating to the spacing of wells or proration
of the production therefrom. For purposes of computing Net Profits, there shall
be allocated to the Subject Interests included in such unit a pro rata portion
of the Hydrocarbons produced from the pooled unit on the same basis that
production from the pool or unit is allocated to other working interests in such
pool or unit by virtue of the applicable pooling or unitization agreement. The
interest in any such unit allocable to the Subject Interests included therein
shall become a part of the Subject Interests and shall be subject to the Net
Profits Interest.
     Section 5.3 Non-Consent. Grantor shall have (without the further consent of
or notice to Grantee) the right to elect not to participate in any operations
that are to be conducted under the terms of any operating agreement, unit
operating agreement, contract for development, or similar instrument affecting
or pertaining to any of the Subject Interests. If Grantor elects to be a
non-participating party under any such arrangement with respect to any operation
on any portion of the Subject Interests or elects to be an abandoning party with
respect to a Subject Well, the consequence of which election is that Grantor’s
interest in such Subject Well is temporarily (i.e., during a recoupment period)
or permanently relinquished to the parties participating in such operations, or
electing not to abandon such Subject Well, then the costs and proceeds
attributable to such relinquished interest shall not, for the period of such
relinquishment (which may be a continuous and permanent period), be debited or
credited to the Net Profits Account and such relinquished interest shall not,
for the period of such relinquishment, be considered to be subject to the Net
Profits Interest. Notwithstanding the foregoing, Grantor shall not elect, as to
any portion of the Subject Interests, to be a non-participating party with
respect to any operation

19



--------------------------------------------------------------------------------



 



contemplated in this Section 5.3 in the event any Affiliate of Grantor will also
be a participating party in such operation.
     Section 5.4 Marketing. Grantor shall have exclusive charge and control of
the marketing of all Subject Hydrocarbons. Grantor shall market or cause to be
marketed all commercial quantities of the Subject Hydrocarbons in accordance
with Section 5.1(a), and shall not be entitled to deduct from the calculation of
the Net Profits any fee for marketing the Subject Hydrocarbons allocable to the
Net Profits Interest other than fees for marketing paid to non-Affiliates.
Grantor shall not enter into any Hedges (other than the Existing Hedges) with
respect to the Subject Hydrocarbons from and after the Effective Time or modify
or terminate the Existing Hedges. Grantee shall have no right to take in kind
any Subject Hydrocarbons.
     Section 5.5 Leases. Grantor shall have the right to renew, extend, modify,
amend or supplement the Leases with respect to any of the lands or depths
covered thereby without the consent of Grantee. The Net Profits Interest shall
apply to all such renewals, extensions, modifications, amendments and
supplements of the Leases (but solely as to all lands and depths described in
the predecessor lease and in which Grantor had an interest under the predecessor
lease), and no renewal, extension, modification, amendment, or supplement shall
adversely affect any of Grantee’s rights hereunder. Any fees payable with
respect to such renewal, extension, modification, amendment or supplement shall
be considered Gross Deductions for purposes hereof. Grantor shall promptly
furnish Grantee with written notice of any renewal, extension, modification,
amendment, or supplementation that materially affects the Net Profits Interest
identifying the location and the acreage covered thereby.
     Section 5.6 Abandonment. Grantor shall have (without the further consent of
or notice to Grantee) the right to release, surrender or abandon its interest in
any portion of the Subject Interests that Grantor reasonably believes, in
accordance with the standard set forth in Section 5.1(a), will no longer produce
(or be capable of producing) Subject Hydrocarbons in paying quantities. The
effect of such release, surrender or abandonment will be to release, surrender
or abandon the Net Profits Interest insofar as the Net Profits Interest covers
the applicable portion of the Subject Interests so released, surrendered or
abandoned by Grantor. Following any such release, surrender or abandonment,
Grantor will promptly notify Grantee in writing of the portion of the Subject
Interests that has been released, surrendered or abandoned, and the date on
which such release, surrender or abandonment has occurred. Further, Grantor
shall have the right to release, surrender or abandon any portion of the Subject
Interests if (a) such release, surrender or abandonment is necessary for health,
safety or environmental reasons, or (b) the Subject Hydrocarbons that would have
been produced from the released, surrendered or abandoned portion of the Subject
Interests would reasonably be expected to be produced from Subject Wells located
on the remaining portion of the Subject Interests.
     Section 5.7 Contracts with Affiliates. Grantor and its Affiliates may
perform services and furnish supplies or equipment with respect to the Subject
Interests that are required to operate the Subject Interests and treat the costs
of such services or furnishing of such supplies or equipment as Gross Deductions
for purposes hereof. The terms of the provision of such services or furnishing
of supplies or equipment shall be substantially similar to those terms available
from non-Affiliates in the same area as the applicable portion of the Subject
Interests that are engaged in the business of rendering comparable services or
furnishing comparable equipment and

20



--------------------------------------------------------------------------------



 



supplies, taking into consideration all such terms, including the price, term,
condition of supplies or equipment, and availability of supplies or equipment.
     Section 5.8 No Personal Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS CONVEYANCE, GRANTEE SHALL NEVER BE PERSONALLY RESPONSIBLE FOR
THE PAYMENT OF ANY PART OF THE LOSSES, COSTS, EXPENSES, LIABILITIES OR DAMAGES
INCURRED IN CONNECTION WITH THE EXPLORING, DEVELOPING, OPERATING AND MAINTAINING
OF THE SUBJECT INTERESTS, AND, SUBJECT TO SECTION 4.1(d), ALL SUCH LOSSES,
COSTS, EXPENSES, LIABILITIES OR DAMAGES SHALL, TO THE EXTENT THE SAME RELATE TO
ACTS, OMISSIONS, EVENTS, CONDITIONS OR CIRCUMSTANCES OCCURRING FROM AND AFTER
THE EFFECTIVE TIME, BE TREATED AS GROSS DEDUCTIONS FOR PURPOSES HEREOF.
     Section 5.9 Real Property Interest. IT IS THE EXPRESS INTENT OF THE PARTIES
THAT, AS TO SUBJECT INTERESTS LOCATED IN TEXAS AND NEW MEXICO, THE NET PROFITS
INTEREST SHALL FOR ALL PURPOSES CONSTITUTE (AND THIS CONVEYANCE SHALL
CONCLUSIVELY BE CONSTRUED FOR ALL PURPOSES AS CREATING) A SINGLE AND SEPARATE
NON-POSSESSORY, NON-OPERATING, ROYALTY INTEREST IN AND TO THE SUBJECT INTERESTS
AND A FULLY VESTED AND FULLY CONVEYED INTEREST IN REAL PROPERTY RUNNING WITH THE
SUBJECT INTERESTS.
     Section 5.10 Incorporeal Immovable and Real Right. IT IS THE EXPRESS INTENT
OF THE PARTIES THAT, AS TO SUBJECT INTERESTS LOCATED IN LOUISIANA, THE NET
PROFITS INTEREST SHALL FOR ALL PURPOSES CONSTITUTE (AND THIS CONVEYANCE SHALL
CONCLUSIVELY BE CONSTRUED FOR ALL PURPOSES AS CREATING) A SINGLE AND SEPARATE
NON-POSSESSORY, NON-OPERATING, ROYALTY INTEREST (IN THE FORM OF AN OVERRIDING
ROYALTY) IN AND TO THE SUBJECT INTERESTS AND A FULLY VESTED AND FULLY CONVEYED
INCORPOREAL IMMOVABLE AND A REAL RIGHT IN THE SUBJECT INTERESTS.
ARTICLE VI
TRANSFERS AND CHARGES
     Section 6.1 Assignment by Grantor Subject to Net Profits Interest.
          (a) Right to Sell.
          (i) Grantor may from time to time Transfer its interest in the Subject
Interests, or any part thereof or undivided interest therein, subject to the Net
Profits Interest and this Conveyance. Subject to Section 6.1(a)(ii), Grantor
shall cause the assignee, purchaser, transferee or grantee of any such
transaction to take the affected Subject Interests subject to the Net Profits
Interest and this Conveyance and, from and after the actual date of any such
Transfer, to assume Grantor’s obligations under this Conveyance with respect to
such Subject Interests.

21



--------------------------------------------------------------------------------



 



          (ii) Notwithstanding the foregoing, Grantor may from time to time
Transfer to non-Affiliates of Grantor, free and clear of the Net Profits
Interest and this Conveyance, any of the Subject Interests that accounts for
less than or equal to 0.25% of the total production of Subject Hydrocarbons from
the Subject Interests in the preceding twelve (12) month period. The aggregate
Fair Value of all portions of the Net Profits Interest released in connection
with such Transfers shall not exceed an aggregate Fair Value of five hundred
thousand dollars ($500,000) during any consecutive twelve (12) month period. In
the event of any such Transfer, (A) the Gross Fair Value of the released portion
of the Net Profits Interest shall be considered an Offset Amount for purposes
hereof during the Payment Period in which the Transfer occurs, and (B) Grantee
shall, upon receiving a written request from Grantor, immediately prior to any
such Transfer, execute, acknowledge, and deliver to Grantor a recordable
instrument (reasonably acceptable to Grantor) that terminates and releases the
Net Profits Interest with respect to the Subject Interests being Transferred.
          (b) Effect of Sale. From and after the actual date of any of the
Transfers described in Section 6.1(a) by Grantor, Grantor (and in the case of
Section 6.1(a)(ii) only, any grantee, purchaser, transferee or grantee of the
Subject Interests) shall be relieved of all obligations, requirements, and
responsibilities arising under this Conveyance with respect to the Subject
Interests Transferred, except for those that accrued prior to such date.
          (c) Allocation of Consideration. Grantee is not entitled to receive
any share of the sales proceeds received by Grantor in any transaction permitted
by this Section 6.1.
          (d) Separate Interest. Effective on the effective date of any Transfer
of any Subject Interest pursuant to this Section 6.1, Gross Profits, Excluded
Proceeds, Net Deductions, Gross Deductions, Offset Amounts and Net Profits shall
thereafter be calculated and determined separately (by the assignee, purchaser,
transferee or grantee) with respect to such Subject Interests; and Debits and
Credits during each Payment Period in respect of the Subject Interests
Transferred shall reflect items received or incurred by the assignee, purchaser,
transferee or grantee, and shall be calculated in accordance with Article IV
hereof.
     Section 6.2 Release of Other Properties. Notwithstanding anything herein to
the contrary, in the event that any Person notifies Grantor that, pursuant to a
Prior Reversionary Interest, Grantor is required to convey all or any portion of
the Subject Interests (or the Net Profits Interest with respect to all or any
portion of the Subject Interests) to such Person or cease production from any
Subject Well, Grantor shall have the right (without further consent or notice to
Grantee) to provide such conveyance with respect to such portion of the Subject
Interests (or the Net Profits Interest with respect to such portion of the
Subject Interests) or permanently cease production from any such Subject Well.
If in connection with any such conveyance or permanent cessation of production
pursuant to any Prior Reversionary Interest, Grantor receives compensation
attributable to all or any portion of the Net Profits Interest (“Reversionary
Compensation”), an amount equal to the Gross Reversionary Compensation shall be
considered an Offset Amount for purposes hereof during the Payment Period in
which Grantor receives the Reversionary Compensation. In connection with any
such conveyance or permanent cessation of production, Grantee shall, on request,
immediately prior to such event, execute, acknowledge, and deliver to Grantor a
recordable instrument (reasonably acceptable to Grantor) that terminates

22



--------------------------------------------------------------------------------



 



and releases the Net Profits Interest with respect to any such portion of the
Subject Interests or Subject Well, as applicable, to Grantor. From and after the
actual date of any such conveyance or permanent cessation of production, Grantor
and any grantee, purchaser, transferee or grantee of such Subject Interest (or
the Net Profits Interest with respect to such Subject Interest) shall be
relieved of all obligations, requirements, and responsibilities arising under
the Net Profits Interest or this Conveyance with respect to such portion of the
Subject Interests, except for those that accrued prior to such date.
     Section 6.3 Mortgages and Security Interests. Nothing herein shall prevent
Grantor from granting a lien, mortgage, security interest or other charge in
Grantor’s interest in any property, including the Subject Interests and the
Subject Hydrocarbons. Grantor agrees that it shall cause each agreement,
indenture, bond, deed of trust, filing, application or other instrument that
creates or purports to create a lien, mortgage, security interest or other
charge secured by the Subject Interests, the Subject Hydrocarbons or the
proceeds from the sale of the Subject Hydrocarbons to include an express
agreement and acknowledgement by the parties thereto that the Net Profits
Interest is senior in right of payment and collection to any and all obligations
created thereby in respect of the Subject Interests, the Subject Hydrocarbons or
the proceeds from the sale of the Subject Hydrocarbons. The preceding sentence
shall not apply to any agreement, indenture, bond, deed of trust, filing,
application or other instrument that creates a lien, mortgage, security interest
or other charge secured by not more than Grantor’s residual interest in the
Subject Interests, the Subject Hydrocarbons or the proceeds from the sale of the
Subject Hydrocarbons.
     Section 6.4 Rights of Mortgagee, Pledgee or Trustee. If Grantee shall at
any time execute a mortgage, pledge or deed of trust covering all or part of the
Net Profits Interest, the mortgagee(s), pledge(s) or trustee(s) therein named or
the holder of any obligation secured thereby shall be entitled, to the extent
such mortgage, pledge or deed of trust so provides, to exercise all the rights,
remedies, powers, and privileges conferred upon Grantee by the terms of this
Conveyance and to give or withhold all consents required to be obtained
hereunder by Grantee, but the provisions of this Section 6.4 shall in no way be
deemed or construed to impose upon Grantor any obligation or liability
undertaken by Grantee under such mortgage, pledge or deed of trust or under any
obligation secured thereby.
     Section 6.5 Assignment or Mortgage by Grantee. Grantee shall provide
Grantor with written notice of any Transfer, mortgage or pledge of all or any
portion of the Net Profits Interest. No such Transfer, mortgage or pledge will
affect the method of computing Gross Profits, Excluded Proceeds, Net Deductions,
Gross Deductions, Offset Amounts or Net Profits, or impose any additional
obligation or liability on Grantor. Grantor shall never be obligated to pay the
NPI Payout (or portions thereof) to more than one Person. If more than one
Person is ever entitled to receive payment of any part of the NPI Payout,
Grantor may suspend payments of the NPI Payout until the concurrent owners or
claimants of the Net Profits Interest or the right to receive payment of the NPI
Payout appoint one Person in writing to receive all payments of the Net Profits
on their behalf. Grantor may thereafter conclusively rely upon the authority of
that Person to receive payments of the NPI Payout and shall be under no further
duty to inquire into the authority or performance of such Person.

23



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     Section 7.1 Notices. All notices and other communications which are
required or may be given pursuant to this Conveyance must be given in writing,
in English and delivered personally, by courier, by telecopy or by registered or
certified mail, postage prepaid, as follows:
     If to Grantor:
Enduro Operating LLC
777 Main Street, Suite 800
Fort Worth, Texas 76102
Attention: Jon S. Brumley
Facsimile No.: (817) 529-8450
     If to Grantee:
Enduro Texas LLC
777 Main Street, Suite 800
Fort Worth, Texas 76102
Attention: Jon S. Brumley
Facsimile No.: (817) 529-8450
Either Party may change its address for notice by notice to the other Party in
the manner set forth above. All notices shall be deemed to have been duly given
at the time of receipt by the Party to which such notice is addressed.
     Section 7.2 Ownership of Certain Property. The Net Profits Interest does
not include any right, title, or interest in and to any personal property,
fixtures, or equipment and is exclusively an interest in and to the Subject
Interests and the Subject Hydrocarbons.
     Section 7.3 Non-Recourse. Grantee shall look solely to the Net Profits for
the satisfaction and discharge of the Net Profits Interest and, except in the
event of Grantor’s failure to pay as required by Section 4.3, Grantor shall not
be liable for such satisfaction or discharge. Grantor shall not have any
liability (and Grantee shall have no recourse or remedy against Grantor) in the
event that the Subject Interests terminate without having generated the Subject
Hydrocarbons, Net Profits or NPI Payouts that are expected to be generated
during the term of the Net Profits Interest.
     Section 7.4 Payments. Grantor shall transfer or cause to be transferred all
monies to which Grantee is entitled hereunder by Federal funds wire transfer not
later than the date when due, to Grantee at the bank account specified by
Grantee in writing to Grantor.
     Section 7.5 Amendments. This Conveyance may not be amended, altered or
modified except pursuant to a written instrument executed by the Parties.
     Section 7.6 Further Assurances. The Parties shall from time to time do and
perform such further acts and execute and deliver such further instruments,
conveyances, and documents as may be required or reasonably requested by the
other Party to establish, maintain, or protect

24



--------------------------------------------------------------------------------



 



the respective rights and remedies of the Parties and to carry out and
effectuate the intentions and purposes of this Conveyance.
     Section 7.7 Waivers. Any failure by either Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by such Party and
expressly identified as a waiver, but not in any other manner. No waiver of, or
consent to a change in, any of the provisions of this Conveyance shall be deemed
or shall constitute a waiver of, or consent to a change in, other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.
     Section 7.8 Severability. The invalidity or unenforceability of any term or
provision of this Conveyance in any situation or jurisdiction shall not affect
the validity or enforceability of the other terms or provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction and the remaining terms and provisions
shall remain in full force and effect, unless doing so would result in an
interpretation of this Conveyance which is manifestly unjust.
     Section 7.9 No Partition. The Parties acknowledge that Grantee has no right
or interest that would permit Grantee to partition any portion of the Subject
Interests, and Grantee hereby waives any such right.
     Section 7.10 Governing Law. EXCEPT WHERE PROHIBITED BY THE LAW OF THE STATE
IN WHICH THE RELEVANT SUBJECT INTERESTS ARE LOCATED, THIS CONVEYANCE AND THE
LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO CONFLICTS
OF LAW RULES OR PRINCIPLES THAT MAY REQUIRE THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.
     Section 7.11 Rule Against Perpetuities. It is not the intent of the Parties
that any provision herein violate any applicable law regarding the rule against
perpetuities or other rules regarding the vesting or duration of estates, and
this Conveyance shall be construed as not violating any such rule to the extent
the same can be so construed consistent with the expressed intent of the Parties
as set forth herein. In the event, however, that any provision hereof is
determined to violate any such rule, then such provision shall nevertheless be
effective for the maximum period (but not longer than the maximum period)
permitted by such rule that will result in no violation. To extent that the
maximum period is permitted to be determined by reference to “lives in being,”
the Parties agree that “lives in being” shall refer to the lifetime of the last
survivor of the descendents of the late Joseph P. Kennedy (the father of the
late John F. Kennedy, the 35th President of the United States of America) living
as of the Effective Time.
     Section 7.12 Tax Matters. Without limiting the disclaimer in
Section 5.1(d)(ii), nothing herein contained shall be construed to constitute a
partnership or to cause either Party (under state law or for tax purposes) to be
treated as being the agent of, or in partnership with, the other party. Grantor
may cause to be withheld from any payment hereunder any tax withholding required
by law or regulations, including, in the case of any withholding obligation
arising from

25



--------------------------------------------------------------------------------



 



income that does not give rise to any cash or property from which any applicable
withholding tax could be satisfied, by way of set off against any subsequent
payment of cash or property hereunder.
     Section 7.13 Counterparts. This Conveyance may be executed in counterparts,
each of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one instrument. No Party shall be bound until such
time as all of the Parties have executed counterparts of this Conveyance. To
facilitate recordation, there may be omitted from the Exhibits to this
Conveyance in certain counterparts descriptions of property located in recording
jurisdictions other than the jurisdiction in which the particular counterpart is
to be filed or recorded.
     Section 7.14 Conspicuous. GRANTOR AND GRANTEE AGREE THAT, TO THE EXTENT
REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE OR ENFORCEABLE, THE PROVISIONS IN
THIS CONVEYANCE IN ALL CAPS FONT ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY
APPLICABLE LAW.
     Section 7.15 Binding Effect. All the covenants, restrictions and agreements
of Grantor herein contained shall be deemed to be covenants running with the
Subject Interests and the lands affected thereby. All of the provisions hereof
shall inure to the benefit of Grantee and its successors and assigns and shall
be binding upon Grantor and its successors and assigns and all other owners of
the Subject Interests or any part thereof or any interest therein.
     Section 7.16 Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY, NONE OF GRANTOR, GRANTEE OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL
BE ENTITLED TO SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION
WITH THIS CONVEYANCE, AND EACH PARTY, FOR ITSELF AND ON BEHALF OF ITS
AFFILIATES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO SPECIAL, INDIRECT, PUNITIVE OR
EXEMPLARY DAMAGES IN CONNECTION WITH THIS CONVEYANCE AND THE TRANSACTIONS
CONTEMPLATED HEREBY.
     Section 7.17 Term. The Net Profits Interest shall remain in full force and
effect as long as any portion of the Subject Interests is in full force and
effect. At any time after the termination of the Net Profits Interest, Grantee
shall, upon the request of Grantor, execute and deliver such instruments as may
be necessary to evidence the termination of the Net Profits Interest.
     Section 7.18 No Third Party Beneficiaries. Nothing in this Conveyance shall
entitle any Person other than the Parties to any claims, cause of action, remedy
or right of any kind.
     Section 7.19 Construction. The Parties acknowledge that (a) Grantor and
Grantee have had the opportunity to exercise business discretion in relation to
the negotiation of the details of the transaction contemplated hereby, (b) this
Conveyance is the result of arms-length negotiations from equal bargaining
positions, and (c) Grantor and Grantee and their respective counsel participated
in the preparation and negotiation of this Conveyance. Any rule of

26



--------------------------------------------------------------------------------



 



construction that a document be construed against the drafter shall not apply to
the interpretation or construction of this Conveyance.
     Section 7.20 Merger Clause. This Conveyance (together with the Grantee
Merger) constitutes the entire agreement between the Parties pertaining to the
subject matter hereof, and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties pertaining
to the subject matter hereof.
     Section 7.21 Reliance by Third Parties. No third party (including
operators, production purchasers and disbursing parties) is responsible for
calculating or separately reporting and paying to Grantee any sums that are
potentially attributable to the Net Profits Interest; and such third parties may
include the interest of Grantee within the interest credited to Grantor for all
purposes. Grantor shall attend to the actual distribution of the NPI Payout to
Grantee as provided in this Conveyance. To the extent that any provision of a
state oil and gas proceeds payment statute requires an operator, production
purchaser or disbursing party to account for and separately pay proceeds of
production attributable to the Net Profits Interest, Grantor and Grantee
specifically (a) authorize such third parties to include the Net Profits
Interest within the interest credited to Grantor, and (b) waive the application
of such statute, to the extent possible, and such payment shall be made to
Grantor directly. No third party shall be under any obligation to inquire as to,
or to see to, the application by Grantor of the proceeds received by it from any
sale of production attributable to the Net Profits Interest.
[Signature Page Follows]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Conveyance has been signed by each of the Parties
on the Execution Date and duly acknowledged before the undersigned competent
witnesses and Notary Public.

              WITNESSES:   GRANTOR:           Enduro Operating LLC   By:  /s/
Andrew Law   By:  Enduro Resource Partners LLC, its sole member   Printed Name:
Andrew Law       By:  /s/ Adrian Milton   By:  /s/ Jon S. Brumley   Printed
Name: Adrian Milton     Name:  Jon S. Brumley           Title: President and
Chief Executive Officer

[Signature Page — Conveyance]

 



--------------------------------------------------------------------------------



 



              WITNESSES:   Enduro Texas LLC   By:  /s/ Andrew Law   By:  Enduro
Resource Partners LLC, its sole member   Printed Name: Andrew Law       By:  /s/
Adrian Milton   By:  /s/ Jon S. Brumley   Printed Name: Adrian Milton     Name: 
Jon S. Brumley           Title: President and Chief Executive Officer

[Signature Page — Conveyance]

 



--------------------------------------------------------------------------------



 



STATE OF TEXAS      §
                                                §
COUNTY OF HARRIS          §
     BE IT KNOWN, that on this 1st day of November, 2011, before me, the
undersigned authority, personally came and appeared Jon S. Brumley appearing
herein in his capacity as President and Chief Executive Officer of Enduro
Resource Partners LLC, the sole member of Enduro Operating LLC, to me personally
known to be the identical person whose name is subscribed to the foregoing
instrument as the said officer of said company, and declared and acknowledged to
me, Notary, that Jon S. Brumley executed the same on behalf of said company with
full authority of its board of managers, and that the said instrument is the
free act and deed of the said company and was executed for the uses, purposes
and benefits therein expressed.

                  /s/ Karen Harris       Printed Name:   Karen Harris           
Notarial Identification Number______________________________

Notary Public for the State of Texas
County of Harris 

My commission expires: May 10, 2014
[Acknowledgement Page — Conveyance]

 



--------------------------------------------------------------------------------



 



STATE OF TEXAS      §
                                                §
COUNTY OF HARRIS          §
     BE IT KNOWN, that on this 1st day of November, 2011, before me, the
undersigned authority, personally came and appeared Jon S. Brumley appearing
herein in his capacity as President and Chief Executive Officer of Enduro
Resource Partners LLC, the sole member of Enduro Texas LLC, to me personally
known to be the identical person whose name is subscribed to the foregoing
instrument as the said officer of said company, and declared and acknowledged to
me, Notary, that Jon S. Brumley executed the same on behalf of said company with
full authority of its board of managers, and that the said instrument is the
free act and deed of the said company and was executed for the uses, purposes
and benefits therein expressed.

                  /s/ Karen Harris       Printed Name:   Karen Harris           
Notarial Identification Number______________________________

Notary Public for the State of Texas
County of Harris

My commission expires: May 10, 2014
[Acknowledgement Page — Conveyance]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ATTACHED TO AND MADE A PART OF THAT CERTAIN FORM OF CONVEYANCE OF NET PROFITS
INTEREST
BY AND BETWEEN ENDURO OPERATING LLC AND ENDURO TEXAS LLC
DATED EFFECTIVE JUNE 1, 2011
Permian New Mexico Leases

                                                                               
          RECORDED   RECORDED                 ST   COUNTY   LEASE NO   LESSOR /
GRANTOR   LESSEE / GRANTEE   LEASE DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
NM
  CHAVES     C.913606.000     USA NM-17577   ROBERT J MCDONALD   2/1/1973   NM  
CHAVES                           T14S R27E
SEC 14: N2
NM
  CHAVES     C.913614.000     USA NM-17214   MARY JANE BLACK   8/1/1973   NM  
CHAVES                           T14S R27E
SEC 14: SWSE, SESW
SEC 23: SE
NM
  EDDY     30.00002.000     ST OF NM OG-784   SUN-RAY MID-CONTINENT   4/16/1957
  NM   EDDY     80       139             T19S R28E
SEC 12: S2 SE
SEC 13: N2 NW
NM
  EDDY     30.00003.000     ST OF NM E-4397   SUN-RAY MID-CONTINENT   10/10/1950
  NM   EDDY     258       718             T19S R28E
SEC 12 N2 SE4
NM
  EDDY     30.00004.000     USA NMNM-057643   RONADERO COMPANY   1/1/1984   NM  
EDDY                           T16S — R30E
SEC 14: SE4 NW4
NM
  EDDY     30.00005.000     USA NM-0428657   T A FRASER   9/1/1963   NM   EDDY  
  136       267             T19S — R28E
SEC 34 W2
NM
  EDDY     30.00007.000     USA NMNM-011327   JANET E SIDWELL   3/1/1970   NM  
EDDY                           T16S R30E
SEC 14: SW4, N2 NW4, SW4 NW4
NM
  EDDY     30.00008.000     ST OF NM LG-1101   ALLIED CHEMICAL   3/1/1973   NM  
EDDY                           T18S R31E
SEC 16: SE4 SW4, SE4 SE4, N2 SW4
NM
  EDDY     30.00015.000     USA NM NM-0473362   GEO A LAUCK   1/1/1964   NM  
EDDY                           T19S R28E
SEC 34: E2
NM
  EDDY     30.00017.000     USA NM LC-029420-B   SKELLY OIL COMPANY   4/30/1938
  NM   EDDY     93       203             T17S R31E
SEC 33: N2
NM
  EDDY     30.00018.000     USA NM LC 0 063621   VAN S WELCH ET AL   12/1/1948  
NM   EDDY     76       95             T18S 30E
SEC 17: NW4 NW4
NM
  EDDY     30.00019.000     USA NM LC 0 063621A   VAN S WELCH ET AL   12/1/1948
  NM   EDDY     76       95             T18S R30E
SEC 17: E2 NW4, NE
NM
  EDDY     30.00020.000     ST OF NM V07296 0000   SAMSON RESOURCES COMPANY  
2/1/2005   NM   EDDY     586       143       0502279     T26S R26E
SEC 16: E2
NM
  EDDY     30.00021.000     ST OF NM V07297 0000   SAMSON RESOURCES COMPANY  
2/1/2005   NM   EDDY     586       147       0502280     T26S R26E
SEC 16: W2
NM
  EDDY     30.00022.000     ST OF NM VB0637 0000   SAMSON RESOURCES COMPANY  
3/1/2005   NM   EDDY     590       979       0504072     T25S R25E
SEC 36: E2
NM
  EDDY     30.00024.000     ST OF NM VB0650 0000   SAMSON RESOURCES COMPANY  
4/1/2005   NM   EDDY     592       917       0504883     T25S R25E
SEC 36: W2
NM
  EDDY     30.00025.00A     CORN KATHRYN HUNTER   DEPCO INC   11/18/1975   NM  
EDDY     132       433             T18S R26E
SEC 26: NE4
NM
  EDDY     30.00025.00B     HUNTER, WAYNE L   DEPCO INC   11/18/1975   NM   EDDY
    132       435             T18S R26E
SEC 26: NE4
NM
  EDDY     30.00025.00C     HUNTER KENNETH ET UX   DEPCO INC   11/18/1975   NM  
EDDY     132       437             T18S R26E
SEC 26: NE4
NM
  EDDY     30.00025.00D     HUNTER MARGARET   DEPCO INC   11/18/1975   NM   EDDY
    132       439             T18S R26E
SEC 26: NE4
NM
  EDDY     C.088903.000     USA LC-029392-B   CLARENCE E HINKLE   12/29/1939  
NM   EDDY     14       494             T18S R31E
SEC 27: SWNW
NM
  EDDY     C.089302.000     USA NMNM-055493   AMOCO PRODUCTION COMPANY  
11/1/1991   NM   EDDY                           T19S R31E
SEC 10: SE
NM
  EDDY     C.160502.000     USA NMLC-028375-B   WILLIAM F DAUGHERITY
CONOCO INC   2/1/1999   NM   EDDY     360       839       999493     T17S R27E
SEC 4: S2SW, N2SE
NM
  EDDY     C.910138.000     USA NM-05470-C   EDGAR F PURYEAR ET AL   6/1/1951  
NM   EDDY                           T19S R31E
SEC 15: NESE
NM
  EDDY     C.910707.000     STATE OF NEW MEXICO E1-0083-001   T A FOSTER  
5/15/1956   NM   EDDY     79       414             T20S R25E
SEC 16: ALL
NM
  EDDY     C.910749.000     USA NMLC-063245-A   LUCILLE PARKER   11/1/1951   NM
  EDDY                           T21S R24E
SEC 19: NWNE, SWNE, SENE
NM
  EDDY     C.911278.000     USA NMLC-063246-B   SUE M WINSTON   1/1/1951   NM  
EDDY                           T21S R24E
SEC 19: SWNW

Page 1 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
          RECORDED   RECORDED                 ST   COUNTY   LEASE NO   LESSOR /
GRANTOR   LESSEE / GRANTEE   LEASE DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
NM
  EDDY     C.911784.000     USA NM-0553906   E B HALL   8/1/1964   NM   EDDY    
164       298             T21S R31E
SEC 30: LOT 1 (39.28), LOT 2 (39.36), LOT 3 (39.44), LOT 4 (39.52), E2W2, W2SE,
NESE
SEC 31: LOT 1 (39.58), LOT 2 (39.62), LOT 3 (39.66), LOT 4 (39.68), E2, E2W2
NM
  EDDY     C.913541.000     USA NMNM-18613-A   WAYNE S AMES   7/1/1973   NM  
EDDY     707       627       0710334     T24S R28E
SEC 18: LOT 4, E2SW, SE
SEC 18: SENW
NM
  EDDY     C.916070.000     STATE OF NEW MEXICO V-3604   J R COLLINS INC
PHILLIPS PETRO CO ET AL   3/1/1991   NM   EDDY     256       831       968297  
  T21S R31E
SEC 35: ALL
NM
  EDDY     C.916081.000     USA NM-0417696   C H THIERIOT   9/1/1963   NM   EDDY
                          T22S R31E
SEC 3: LOT 1 (40.05), LOT 2 (39.92), LOT 3 (39.78), LOT 4 (39.65), S2N2, S2
SEC 4: LOT 1 (39.63), LOT 2 (39.75), LOT 3 (39.85), S2N2, S2
NM
  EDDY     C.916379.000     USA NMNM-96231   POGO PRODUCING COMPANY   3/1/1996  
NM   EDDY     263       933             T21S R31E
SEC 33: ALL
NM
  EDDY     200125     CONOCOPHILLIPS COMPANY   CAPSTONE OIL & GAS COMPANY, LP  
8/1/2003   NM   EDDY                           FARMOUT
T20S R25E
SEC 16: ALL
NM
  LEA     30.00001.000     ST OF NM B-2287   SUN OIL COMPANY   12/11/1933   NM  
LEA                           T19S — R36E
SEC 25: NE4 NE4, SE4 NE4
NM
  LEA     30.00006.00A     GEODYNE NOMINEE CORPORATION   SAMSON RESOURCES
COMPANY   6/9/1999   NM   LEA     1227       686             T20S — R37E
SEC 11: E2
NM
  LEA     30.00009.000     USA NM-40406   EVA G.MANNING   12/1/1972   NM   LEA  
                        T20S — R33E
SEC 12: N2 NE4
T20S — R34E
SEC 6: LOTS 3-7, SE4 NW4, SE4, E2 SW4
NM
  LEA     30.00010.000     USA NM-12413   M N HAHN   10/1/1952   NM   LEA      
                    T19S — R32E
SEC 25: NW4, SE4
NM
  LEA     30.00011.000     USA NM NM-0 077006   W E BONDURANT JR   1/1/1952   NM
  LEA     110       16             T19S — R32E
SEC 24: SE4
SEC 25: NE4
NM
  LEA     30.00012.00A     MAVEETY, W. B.   T R COWELL JR   6/8/1926   NM   LEA
    4       449             T19S — R36E
SEC 35: N2 SE4, SW4 SE4, W2 NE4, SE4 NE4
NM
  LEA     30.00012.00B     SELBY, J. L.   A S EVEREST   6/11/1926   NM   LEA    
8       130             T19S — R36E
SEC 35: N2 SE4, SW4 SE4, W2 NE4, SE4 NE4
NM
  LEA     30.00013.000     LAUGHLIN, MARTHA E ET AL   M W COLL   7/12/1928   NM
  LEA     15       505             T20S — R37E
SEC 4: NW4 SW4
SEC 5: NE4 SE4
NM
  LEA     30.00014.000     BARR, J L ETUX   F S BLACKMAR   8/2/1928   NM   LEA  
  12       29             T19S — R36E
SEC 24: SW4 SW4
NM
  LEA     30.00016.000     ST OF NM V06211 1   ROLLA R HINKLE III   5/1/2001  
NM   LEA     1102       654             T20S — R35E
SEC 34: S2
NM
  LEA     30.00023.000     USA NMNM 113415   SAMSON RESOURCES COMPANY   3/1/2005
  NM   LEA                           T19S — R33E
SEC 24: SE4
NM
  LEA     30.00029.000     GEODYNE NOMINEE CORPORATION   SAMSON RESOURCES
COMPANY   6/1/2007   NM   LEA     1526       237             T20S — R37E
SEC 11: E2
SEC 12: S2 N2, NE4 NE4, N2 S2
SEC 13: NW4, NE4 SW4, N2 NE4
NM
  LEA     30.00030.00A     KYTE, C H ET UX   GULF OIL CORPORATION   6/14/1944  
NM   LEA     53       40             T22S — R38E
SEC 19: W2
NM
  LEA     30.00031.00A     GILMORE, C. R. ET UX   GULF OIL CORPORATION  
5/6/1944   NM   LEA     53       39             T22S — R38E
SEC 19: W2
NM
  LEA     30.00032.00A     GUTMAN, LOUIS ETAL   GULF OIL CORPORATION   5/17/1944
  NM   LEA     52       112             T22S — R38E
SEC 19: W2
NM
  LEA     30.00033.00A     LONG, THOMAS   SHELL PETROLEUM CORPORATION  
10/18/1934   NM   LEA     25       609             T22S — R37E
SEC 11: SW4
NM
  LEA     30.00034.00A     DAVID LAUGHLIN ET UX   M W COLL   8/20/1927   NM  
LEA     8       174             T20S-R37E
SEC 5: S/2 SE/4
SEC 8: NE4 NE4

Page 2 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
  RECORDED   RECORDED                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR
  LESSEE / GRANTEE   LEASE DATE   ST   COUNTY     BOOK     PAGE     ENTRY  
DESCRIPTION
NM
  LEA   30.00035.00A   ST OF NM B0-2209-4   F WILLIAM KUTTER   11/7/1933   NM  
LEA                           T19S-R37E
SEC 21 NW/4 SW/4
NM
  LEA   30.00036.00A   ST OF NM B0-2209-2   F WILLIAM KUTTER   11/7/1933   NM  
LEA                           T19S-R37E
SEC 20: E/2 NE/4
SEC 21: W/2 NW/4
NM
  LEA   30.M0001.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00402000 — AN
UNDIVIDED 1/4 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY, NEW
MEXICO:

TOWNSHIP 20 SOUTH, RANGE 37 EAST N.M.P.M.
SECTION 12:N2 S2, S2 N2
NM
  LEA   30.M0002.00A   WEIR, C H B   PEERLESS OIL & GAS COMPANY   2/1/1955   NM
  LEA                           MD00403000-AN UNDIVIDED 1/4 INTEREST IN AND TO
ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY, NEW
MEXICO:

TOWNSHIP 20 SOUTH, RANGE 37 EAST N.M.P,M.
SECTION 11:E2
NM
  LEA   30.M0003.00A   HARRINGTON, D.D.   PEERLESS OIL & GAS COMPANY   9/22/1928
  NM   LEA     12       261             MD00420000 — ALL OF ASSIGNOR’S UNDIVIDED
INTERESTS IN AND TO ALL OF THE
OIL, GAS AND OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER AND THAT
MAY BE PRODUCED FROM THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA
COUNTY; NEW MEXICO:

TOWNSHIP 20 SOUTH, RANGE 36 EAST. N.M.P.M.
SECTION 12: W2 E2, E2 W2
NM
  LEA   30.M0004.00A   KYTE, C H ET UX   LEIGH TALIAFERRO   1/12/1935   NM   LEA
    36       454             T19S — R36E
SEC 25: W2 NW4
SEC 26: E2 NE4
NM
  LEA   30.M0005.00A   WOLFE, H T ET UX   BARNSDALL OIL COMPANY   2/2/1928   NM
  LEA     14       506             T21S — R37E
SEC 1: LOT 1 (37.12), LOT 2 (37.11), LOT 5 (40.00), LOT 6 (40.00)
LOT 7 (40.00), LOT 8 (40.00), LOT 9 (40.00), LOT 10 (40.00)
NM
  LEA   30.M0006.00A   RH HUSTON AND WIFE LEONA HUSTON   F J DANGLADE  
6/15/1934   NM   LEA     31       560             T19S — R37E
SEC 7: NE4
SEC 21: SE4 NE4, E2 NW4, W2 NE4,
N2 SE4, NE4 SW4
NM
  LEA   30.M0006.00B   SHIPP, ELBERT   F J DANGLADE   6/15/1934   NM   LEA    
193       451             T19S — R37E
SEC 7: ALL
T19S — R37E
SEC 8: ALL
NM
  LEA   30.M0007.00A   COOPER, J W ET UX   F J DANGLADE   6/15/1934   NM   LEA  
  31       603             T20S — R37E
SEC 3: NW4
SEC 4: NE4 NE4
NM
  LEA   30.M0008.00A   KEOHANE, B M ET UX   PEERLESS OIL & GAS COMPANY  
3/2/1935   NM
NM
NM   LEA
LEA
LEA   36
36
36   587
588
591           T19S R37E
SEC 19: S2 NE4, SE4 NW4, LOT 2, NE4 NW4, N2 NE4
SEC 31: NW4 SE4, E2 SE4

Page 3 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
  RECORDED   RECORDED                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR
  LESSEE / GRANTEE   LEASE DATE   ST   COUNTY     BOOK     PAGE     ENTRY  
DESCRIPTION
NM
  LEA   30.M0009.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/01/10   NM   LEA     1714       657       26953     MD00509000 — ALL
INTERESTS IN AND TO ALL OF THE OIL, GAS AND OTHER MINERALS
AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE PRODUCED FROM, THE
FOLLOWING DESCRIBED LANDS
T16S R36E
SEC 11:S2 SE4; SEC 12:SW4 SW4; SEC 13:N2 SW4, SE4, S2 NW4, N2 NW4, S2 NE4, NW4
NE4; SEC 14:NE4
T16S R37E
SEC 3:LOT 2, LOT 3, LOT 6, LOT 7; SEC 10:SE4; SEC 11:S2, NW4; SEC 14:E2; SEC
18:SW4 SE4, E2 NE4 SW4, E2 SE4 SW4, LOT 3; SEC 19:NW4 NE4, NE4 NW4; SEC 23:NE4
T16S R38E
SEC 34:E2 NW4, NE4; SEC 35:N2
T19S R35E
SEC 5:SE4; SEC 9:W2 SW4, SW4 NW4; SEC 23:NE4; SEC 24:NW4, SE4; SEC 27:SE4 SE4,
N2 SE4; SEC 34:NE4 NE4
T19S R36E
SEC 26:E2 NW4, W2 NE4; SEC 34:NW4 SW4, NE4, N2 NW4, SW4 NW4 T20S R35E
SEC 24:SW4
T20S R36E
SEC 17:NE4
T20S R37E
SEC 12:NE4 NE4 METES & BOUNDS: ADDITIONAL 2.72 AC RECITED ON DEED.
T20S R38E
SEC 6:SW4, SW4 NW4; SEC 7:N2 NW4; SEC 12:E2 SW4, S2 SE4; SEC 13:NW4 NE4, THE
WEST 2/3 OF THE E2 NW4, AND THE WEST 2/3 OF THE NE4 SW4 SEC 13-205.38E
T21S R37E
SEC 20:N2 SE4, S2 SE4, SW4; SEC 29:N2 NE4, S2 NE4, NW4
T22S R37E
SEC 35:SE4 NW4
T25S R35E
SEC 10:N2 SE4, S2 NE4; SEC 11:N2 SW4, S2 NW4
T25S R37E
SEC 22:METES & BOUNDS: EAST 20 AC OF THE NE/4 SEC 22-25S-37E; SEC 23:W2 NW4
NM
  LEA   30.M0010.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00513000 — AN
UNDIVIDED 13/48 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,
NEW MEXICO:

TOWNSHIP 19 SOUTH, RANGE 36 EAST. N.M.P.M.
SECTION 26:E2 SE4, SW4 SE4
NM
  LEA   30.M0011.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00845000 — AN
UNDIVIDED 15/64 INTEREST IN AND TO ALL OF THE OIL, GAS
AND OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,
NEW MEXICO:

TOWNSHIP 19 SOUTH, RANGE 36 EAST, N.M.P,M.
SECTION 25:W2 NW4
NM
  LEA   30.M0012.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00846000 — AN
UNDIVIDED 17/64 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,
NEW MEXICO:

TOWNSHIP 19 SOUTH, RANGE 36 EAST, N.M.P.M.
SECTION 25:NW4 SW4

Page 4 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
  RECORDED   RECORDED                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR
  LESSEE / GRANTEE   LEASE DATE   ST   COUNTY     BOOK     PAGE     ENTRY  
DESCRIPTION
NM
  LEA   30.M0013.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00847000 — AN
UNDIVIDED 15/64 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,
NEW MEXICO:

TOWNSHIP 19 SOUTH RANGE 36 EAST, N.M.P.M.
SECTION 26:E2 NE4
NM
  LEA   30.M0014.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00848000 — AN
UNDIVIDED 3/32 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,

TOWNSHIP 19 SOUTH RANGE 36 EAST N.MP.M.
SECTION 26:W2 NE4 AND E2 NW4
NM
  LEA   30.M0015.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00849000 — AN
UNDIVIDED 5/64 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,

TOWNSHIP 19 SOUTH RANGE 36 EAST, N.M.P.M.
SECTION 35:W2 W2 AND E2 NW4
NM
  LEA   30.M0016.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00855000,- AN
UNDIVIDED 3/160 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,

TOWNSHIP 19 SOUTH RANGE 37 EAST, N.M.P.M.
SECTION 19:LOT 2, SE4 NW4, S2 NE4
NM
  LEA   30.M0017.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00856000 AN UNDIVIDED
13/160 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAYBE PRODUCED
FROM THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,

TOWNSHIP 19 SOUTH RANGE 37 EAST, N.M,P.M.
SECTION 19:NE4 NW4, N2 NE4
NM
  LEA   30.M0018.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00857000 — AN
UNDIVIDED 1/20 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY, NEW

TOWNSHIP 19 SOUTH RANGE 37 EAST N.M.P.M.
SECTION 31:NW4 SE4, E2 SE4
NM
  LEA   30.M0019.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00858000 — AN
UNDIVIDED 3/128 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,
NEW MEXICO:

TOWNSHIP 19 SOUTH RANGE 37 EAST, N.M.P.M.
SECTION 31:N2
NM
  LEA   30.M0020.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00861000 — AN
UNDIVIDED 7/32 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,
NEW MEXICO:

TOWNSHIP 20 SOUTH RANGE 36 EAST N.M.P.M.
SECTION 1:LOTS 1 AND 2, S2 NE4

Page 5 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
  RECORDED   RECORDED                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR
  LESSEE / GRANTEE   LEASE DATE   ST   COUNTY     BOOK     PAGE     ENTRY  
DESCRIPTION
NM
  LEA   30.M0021.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00862000 — AN
UNDIVIDED 5/64 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,
NEW MEXICO:

TOWNSHIP 20 SOUTH RANGE 36 EAST, N.M.P.M.
SECTION 2:NW4 NW4
NM
  LEA   30.M0022.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00866000 — AN
UNDIVIDED 1/4 INTEREST IN AND TO ALL OF THE
OIL, GAS AND OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT
MAY BE PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,
NEW
MEXICO:

TOWNSHIP 20 SOUTH RANGE 37 EAST, N.M.P.M.
SECTION 3: NW4 SW4, S2 SW4
NM
  LEA   30.M0023.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00868000 — AN
UNDIVIDED 7/32 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,
NEW MEXICO:

TOWNSHIP 20 SOUTH RANGE 37 EAST N.M.P.M.
SECTION 6:LOTS 3, 4 AND 5, AND SE4 NW4
NM
  LEA   30.M0024.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00871000 — AN
UNDIVIDED 1/4 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER AND THAT MAY BE PRODUCED
FROM THE.FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY, NEW
MEXICO:

TOWNSHIP 20 SOUTH RANGE 37 EAST N.M.P.M.
SECTION 13:NW4, N2 NE4, NE4 SW4
SECTION 14:NE4 NE4
NM
  LEA   30.M0025.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00900000 — AN
UNDIVIDED 3/16 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,
NEW MEXICO:

TOWNSHIP 22 SOUTH, RANGE 36 EAST, N.M.P,M.
SECTION 10:S2

Page 6 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
  RECORDED   RECORDED                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR
  LESSEE / GRANTEE   LEASE DATE   ST   COUNTY     BOOK     PAGE     ENTRY  
DESCRIPTION
NM
  LEA   30.M0026.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00903000 — AN
UNDIVIDED 1.08695% INTEREST IN AND TO THE RIGHTS, TITLE
AND INTEREST ACQUIRED BY ATLANTIC RICHFIELD COMPANY UNDER FARMOUT AGREEMENT
AND ASSIGNMENT FROM SHELL OIL COMPANY, DATED SEPTEMBER 1,
1977, RECORDED IN BOOK __, PAGE__, RECORDS OF LEA COUNTY, NEW MEXICO,
COVERING OIL AND CASINGHEAD GAS RIGHTS IN AND UNDER CERTAIN OIL AND GAS
LEASES COVERING THE FOLLOWING DESCRIBED LANDS IN LEA COUNTY,
NEW MEXICO:

TOWNSHIP 22 SOUTH, RANGE 36 EAST, N.M.P.M.
SECTION 21:N2, SW4, AND W2 SE4

AND ALL OF THE INTEREST ACQUIRED BY FLUOR OIL AND GAS CORPORATION UNDER (1)
ASSIGNMENT DATED EFFECTIVE AS OF MAY 28, 1978, RECORDED IN BOOK 369, PAGE 7
OF THE MISCELLANEOUS RECORDS OF LEA COUNTY, NEW MEXICO,
FROM DALLAS MCCASSLAND, ET UX, AS ASSIGNORS, TO ATLANTIC RICHFIELD COMPANY,
ET AL, AS ASSIGNEES, AND (2) ASSIGNMENT DATED EFFECTIVE AS OF MAY 28, 1978,
RECORDED IN BOOK 369, PAGE 5, MISCELLANEOUS RECORDS OF LEA
COUNTY, NEW MEXICO, FROM MARY BLANCHE TODD, ET VIR, AS ASSIGNORS, TO
ATLANTIC RICHFIELD COMPANY, ET AL; AS ASSIGNEES, BOTH COVERING RIGHTS AND
INTERESTS IN THE FOLLOWING DESCRIBED LANDS IN LEA COUNTY, NEW MEXICO:

TOWNSHIP 22 SOUTH, RANGE 36 EAST, N.M.P.M.
SECTION 21:N2, SW4, AND W2 SE4
NM
  LEA   30.M0027.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00904000 — AN
UNDIVIDED 1/16 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY,
NEW MEXICO:

TOWNSHIP 22 SOUTH RANGE 36 EAST, N,M,PM,
SECTION 21:W2
NM
  LEA   30.M0028.00A   SAMSON LONE STAR, LLC ET AL   ENDURO OPERATING LLC  
10/1/2010   NM   LEA     1714       657       26953     MD00905000 — AN
UNDIVIDED 1/6 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS AND MINERAL SUBSTANCES IN AND UNDER, AND THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN LEA COUNTY, NEW
MEXICO:
TOWNSHIP 22 SOUTH, RANGE 36 EAST, N.M.P.M.
SECTION 21:NE4, N2 SE4
NM
  LEA   C.006630.000   USA LC-31740-A   A E MEYER   2/1/1951   NM   LEA        
                  T21S R36E
SEC 8: SW/4
SEC 17: S2NW, SW
SEC 18: NE, N2SE
NM
  LEA   C.006631.000   USA LC-031740-B   LOIS E MEYER ET AL   10/1/1954   NM  
LEA                           T21S R36E
SEC 4: LOT 1 (38.08), LOT 2 (38.30), LOT 3 (38.50), LOT 6 (40), LOT 7 (40), LOT
8 (40), LOT 9 (40), LOT 10 (40), LOT 11 (40), LOT 14 (40), LOT 15 (40), LOT 16
(40), SE, E2SW
SEC 8: NW
SEC 9: E2W2
SEC 17: E2SE
SEC 18: LOT 1 (34.95), LOT 2 (34.96), E2NW
NM
  LEA   C.013012.000   ST OF NEW MEXICO BH-1533-0000   CONTINENTAL OIL COMPANY  
12/22/1932   NM   LEA                           T19S R37E
SEC 30: E2NW, LOT 1 (38.68), LOT 2 (38.67)
NM
  LEA   C.013013.000   ST OF NEW MEXICO B-1534-0000   CONTINENTAL OIL COMPANY  
12/22/1932   NM   LEA                           T22S R36E
SEC 2: LOT 1 (40.16), LOT 2 (40.16), S2NE,LOT 3 (40.16), LOT 4 (40.16), S2NW, SE
NM
  LEA   C.013017.000   STATE OF NEW MEXICO B-1537-0000   CONTINENTAL OIL COMPANY
  12/22/1932   NM   LEA                           T21S R36E
SEC 11: SW
SEC 15: E2

Page 7 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
  RECORDED   RECORDED                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR
  LESSEE / GRANTEE   LEASE DATE   ST   COUNTY     BOOK     PAGE     ENTRY  
DESCRIPTION
NM
  LEA   C.013988.000   STATE OF NEW MEXICO B-2656-0000   CONTINENTAL OIL COMPANY
  9/23/1933   NM   LEA                           T19S R36E
SEC 26: W2SW4
T19S R37E
SEC 7: NESE NWSE
SEC 17: SW, W2NE
SEC 19: NWSW (LOT 3) (38.65)
NM
  LEA   C.017043.000   USA NMLC-030143-A   J L REED   8/1/1956   NM   LEA      
                    T20S R36E
SEC 3: SWNE
NM
  LEA   C.017044.000   USA NMLC-030143-B   J L REED   6/1/1957   NM   LEA      
                    T20S R36E
SEC 23: E2, S2SW
SEC 24: SW
NM
  LEA   C.017959.000   USA LC-032099-A   J C FRAZIER   6/1/1951   NM   LEA      
                    T21S R36E
SEC 18: LOT 3 (34.98) , LOT 4 (34.99), E/2SW, S/2SE
NM
  LEA   C.017960.000   USA LC-032099-B   R L MANNING   7/1/1952   NM   LEA      
                    T21S R36E
SEC 13: NWNW
SEC 14: W2W2, E2E2
NM
  LEA   C.018116.000   USA LC-031622-A   U M SANDERSON   10/1/1956   NM   LEA  
  1361       730-756       03116     T20S R36E
SEC 11: SE, S/2SW
SEC 14: NE, N/2SE, SESE, E/2NW, E/2NWNW
NM
  LEA   C.145553.000   ST OF NEW MEXICO E0-6506-0001   JOHN M KELLY   9/10/1952
  NM   LEA                           T19S R37E
SEC 7: NESW
NM
  LEA   C.145569.000   W L CRUTCHFIELD ET UX   ATLANTIC OIL PRODUCING COMPANY  
3/5/1931   NM   LEA     000022       00453             T19S R37E
SEC 32: NESE
NM
  LEA   C.155811.000   USA NMNM-1151   U M SANDERSON   10/1/1956   NM   LEA    
                      T20S R36E
SEC 10: E2E2
SEC 14: W2NWNW, SWNW, SW, SWSE
SEC 15: NENE
NM
  LEA   C.155812.000   USA NM-001150   J L REED   8/1/1956   NM   LEA          
                T20S R36E
SEC 3: LOT 1 (40.32), SENE, E2SE
NM
  LEA   C.243779.000   USA NMNM-62665   R L MANNING   7/1/1952   NM   LEA    
1361       730-756       3116     T22S R36E
SEC 1: S2N2, SE
NM
  LEA   C.262630.000   STATE OF NEW MEXICO B-2333   TIDE WATER OIL COMPANY  
12/21/1933   NM   LEA                           T20S R36E
SEC 13: E2SW
NM
  LEA   C.267131.000   USA NMNM-94867   CONOCO INC   6/1/1995   NM   LEA        
                  T21S R37E
SEC 5: LOT 8 (40), LOT 9 (40)
NM
  LEA   C.420342.000   USA LC-031736-A   PAN AMERICAN PETROLEUM CORPORATION  
3/1/1957   NM   LEA                           T20S R36E
SEC 25: W2NE
SEC 24: N2, W2SE
SEC 25: NESW
T20S R37E
SEC 8: SWSW
NM
  LEA   C.903201.000   STATE OF NEW MEXICO B0-2517-0000   J R COLLINS INC
PHILLIPS PETRO CO ET AL   2/10/1934   NM   LEA                           T17S
R37E
SEC 4: SESW
NM
  LEA   C.903237.000   STATE OF NEW MEXICO B0-3657-0000   J R COLLINS INC
PHILLIPS PETRO CO ET AL   1/16/1935   NM   LEA                           T19S
R37E
SEC 19: NESW
NM
  LEA   C.903244.000   HARVEY CULP ET AL   B L THORNE   8/7/1928   NM   LEA    
13       207       3717     T19S R37E
SEC 19: NWNW
NM
  LEA   C.907783.000   JAMES H WILLIAMS   J L SELBY   5/12/1926   NM   LEA     4
      184             T19S R37E
SEC 33: W2NE
NM
  LEA   C.908158.000   STATE OF NEW MEXICO E0-1923-0000   J R COLLINS INC
PHILLIPS PETRO CO ET AL   6/10/1948   NM   LEA     74       97             T21S
R34E
SEC 14: N2
NM
  LEA   C.908260.000   STATE OF NEW MEXICO E0-1924-0001   W A YEAGER   6/10/1948
  NM   LEA     72       170             T21S R34E
SEC 1: LOT 1 (37.46), LOT 2 (37.50), LOT 7 (40), LOT 8 (40), LOT 9 (40)
T21S-R35E
SEC 32: NE

Page 8 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
  RECORDED   RECORDED                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR
  LESSEE / GRANTEE   LEASE DATE   ST   COUNTY     BOOK     PAGE     ENTRY  
DESCRIPTION
NM
  LEA   C.908261.000   STATE OF NEW MEXICO E0-1921-0001   ERLE PAYNE   6/10/1948
  NM   LEA     72       179             21S 34E
SEC 2: LOT 1 (37.65), LOT 2 (37.73) , LOT 7 (40), LOT 8 (40), LOT 9 (40), LOT 10
(40) , LOT 15 (40), LOT 16 (40)
21S 35E
SEC 17: S2
NM
  LEA   C.908262.000   STATE OF NEW MEXICO E0-1932-0001   ERLE PAYNE   6/10/1948
  NM   LEA     72       182             T23S R34E
SEC 9: NW/4
SEC 9: NE/4
NM
  LEA   C.909045.000   USA NM-13280   J R COLLINS INC
PHILLIPS PETRO CO ET AL   7/1/1951   NM   LEA     93       343             T20S
R33E
SEC 11: SESW,W2SE
SEC 11: N2SW
CONTRACTUAL INTEREST ONLY PURSUANT TO JOA
NM
  LEA   C.909057.000   USA NM-04411   J R COLLINS INC
PHILLIPS PETRO CO ET AL   8/1/1951   NM   LEA     94       320             T15S
R35E
SEC 33: S2
NM
  LEA   C.911580.000   USA NM-01059   BAY PETRO CORPORATION   9/1/1951   NM  
LEA                           T20S R33E
SEC 15: NENE
NM
  LEA   C.911581.000   USA NM-13279   BAY PETROLEUM CORPORATION   9/1/1951   NM
  LEA                           T20S R33E
SEC 15: E2NW,N2SE,NESW,SENE,W2NE
NM
  LEA   C.911686.000   STATE OF NEW MEXICO B-1439-7   FRANCIS C WILSON  
12/8/1932   NM   LEA                           T21S R35E
SEC 7: NE
NM
  LEA   C.927125.000   STATE OF NEW MEXICO E-7277-0002   CHARLES B READ  
7/21/1953   NM   LEA     161       135             T19S R35E
SEC 22: SENW
SEC 22: NENW
NM
  LEA   C.955814.000   STATE OF NEW MEXICO K0-1459-0001   PAN AMERICAN PETROLEUM
CORPORATION   5/16/1961   NM   LEA     196       134       32532     T25S R33E
SEC 32: ALL
NM
  LEA   ML002602.000   CHRISTMAS, ANNIE L ETVIR   GYPSY OIL COMPANY   5/10/1926
  NM   LEA     1       535              
NM
  LEA   ML002603.000   PHILLIPS, J R, ET AL   ADKINS EUGENE S   5/25/1926   NM  
LEA     4       414              
NM
  LEA   ML002914.000   WHITE, W W, ET AL   GYPSY OIL COMPANY   12/20/1933   NM  
LEA     24       586              
NM
  LEA   ML007285.000   C T SMITH ET AL   C W PERRYMAN   8/20/1932   NM   LEA    
24       371              
NM
  LEA   ML007587.000   APACHE CORPORATION   BURLINGTON RESOURCES OIL & GAS
COMPANY   3/1/2008   NM   LEA                            
NM
  LEA   C206885-A   R B MCQUATTERS, ET VIR   ROBERT W ATHA   6/02/1927   NM  
LEA     8     195             21S-36E, SEC 11: S2NE, NWSE
PURSUANT TO CONTRACT C206885 TERM ASSIGNMENT EFFECTIVE DATE OF 2/1/1985,
RECORDED IN BOOK 386, PAGE 416, OF LEA COUNTY, NEW MEXICO, AND THE TERMS AND
CONDITIONS THEREOF.
NM
  LEA   C206885-B   CLAUDE W MARSHALL   F E VOSBURG   8/18/1926   NM   LEA     4
      356             21S-36E, SEC 11: SESE
21S-36E, SEC 12: SWSW
PURSUANT TO CONTRACT C206885 TERM ASSIGNMENT EFFECTIVE DATE OF 2/1/1985,
RECORDED IN BOOK 386, PAGE 416, OF LEA COUNTY, NEW MEXICO, AND THE TERMS AND
CONDITIONS THEREOF.
NM
  LEA   C206885-C   ST OF NEW MEXICO B-2736   WILLIAM A HUDSON   4/10/1934   NM
  LEA                           20S-37E, SEC 30: NENW, NWNE
PURSUANT TO CONTRACT C206885 TERM ASSIGNMENT EFFECTIVE DATE OF 2/1 /1985,
RECORDED IN BOOK 386, PAGE 416, OF LEA COUNTY, NEW MEXICO, AND THE TERMS AND
CONDITIONS THEREOF.
NM
  LEA   C206885-D   ST OF NEW MEXICO B-160   THE TEXAS COMPANY   8/14/1931   NM
  LEA                           20S-37E, SEC 31: SE
PURSUANT TO CONTRACT C206885 TERM ASSIGNMENT EFFECTIVE DATE OF 2/L/1985,
RECORDED IN BOOK 386, PAGE 416, OF LEA COUNTY, NEW MEXICO, AND THE TERMS AND
CONDITIONS THEREOF.
NM
  LEA   C206885-E   ST OF NEW MEXICO B-1463   H H MCGEE   12/15/1932   NM   LEA
                          20S-37E, SEC 32: E2NW, W2NE
PURSUANT TO CONTRACT C206885 TERM ASSIGNMENT EFFECTIVE DATE OF 2/1/1985,
RECORDED IN BOOK 386, PAGE 416, OF LEA COUNTY, NEW MEXICO, AND THE TERMS AND
CONDITIONS THEREOF.
NM
  CHAVES   SB-001   PHILLIPS PETROLEUM COMPANY   YATES PERTOLEUM CORP.  
5/11/1979   NM   CHAVES     181       986             ASSIGNMENT
T14S R27E
SEC 13: S2 NE, SE, E2 SW, SW SW
SEC 14: SW SE, SE SW
SEC 23: NW, S2

Page 9 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                             
RECORDED   RECORDED                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR  
LESSEE / GRANTEE   LEASE DATE   ST   COUNTY   BOOK   PAGE   ENTRY   DESCRIPTION
NM
  LEA   C200540FO   JOA — S F FED COM 2           NM   LEA               JOA
T18S- R32E
SEC 17: N/2 SE/4
NM
  LEA   041319JOA   JOA, SINCLAIR OIL AND GAS COMPANY AS OPERATOR   PHILLIPS
PETROLEUM COMPANY, ET AL   3/15/1962   NM   LEA               CONTRACTUAL
INTEREST ONLY
T20S R33E
SEC 14: N2SW
NM
  LEA   204397 FPO   NEW MEXICO OIL CONSERVATION DIVISION ORDER R-12915  
MEWBOURNE OIL COMPANY, APPLICANT   3/10/2008   NM   LEA               FORCE
POOLING ORDER
T20S R36E
SEC 20: ALL INTEREST OF CONOCOPHILLIPS COMPANY NM   LEA           ALL
CONTRACTUAL RIGHTS AND INTEREST UNDER THE TERMS AND PROVISIONS OF THAT CERTAIN
UNRECORDED OPERATING AGREEMENT DATED JUNE 1, 2007 BETWEEN CIMAREX ENERGY CO., OF
COLORADO, AS OPERATOR, AND SAMSON RESOURCES COMPANY, ET AL, AS NON-OPERATORS,
WHICH COVERS THE S/2 OF SECTION 24, TOWNSHIP 19 SOUTH, RANGE 33 EAST, N.M.P.M.,
LEA COUNTY, NEW MEXICO. (AFTON 24 FEDERAL #1, ESMERALDA FEDERAL 24 #1) NM   LEA
          ALL RIGHTS ACQUIRED PURSUANT TO THAT CERTAIN ASSIGNMENT, CONVEYANCE,
AND BILL OF SALE BY AND BETWEEN GEODYNE NOMINEE CORPORATION, AS ASSIGNOR, AND
SAMSON RESOURCES COMPANY, AS ASSIGNEE DATED EFFECTIVE JANUARY 1, 2008, RECORDED
IN BOOK 1631, PAGE 665 OF THE RECORDS OF LEA COUNTY, NEW MEXICO. NM   LEA      
    ALL RIGHT, TITLE AND INTEREST IN, TO AND UNDER, OR DERIVED FROM THAT CERTAIN
OPERATING AGREEMENT DATED FEBRUARY 3, 1955, EFFECTIVE AS OF FEBRUARY 1, 1963, AS
AMENDED, BETWEEN THE TEXAS COMPANY, AS OPERATOR, AND PEERLESS OIL AND GAS
COMPANY, AS NON-OPERATOR, COVERING THE E/2 OF SECTION 11, AND S/2 N/2, N/2 S/2
OF SECTION 12, TOWNSHIP 20 SOUTH, RANGE 37 EAST, N,M.P.M., LEA COUNTY, NEW
MEXICO. NM   LEA           ALL OF ASSIGNOR’S RIGHT, TITLE AND INTEREST DERIVED
FROM THAT CERTAIN PARTICIPATION LETTER AGREEMENT DATED FEBRUARY 20, 2004, BY AND
BETWEEN DEVON ENERGY CORPORATION AND SAMSON RESOURCES COMPANY AS THE SAME
PERTAINS TO THAT CERTAIN JOINT OPERATING AGREEMENT DATED FEBRUARY 18, 1998, BY
AND BETWEEN SANTA FE ENERGY RESOURCES, INC., AS OPERATOR, AND PHILLIPS PETROLEUM
COMPANY, AT AL, AS NON-OPERATORS, COVERING THE NORTH 630.08 ACRES, BEING LOTS
1-16, OF SECTIO N 1, TOWNSHIP 21 SOUTH, RANGE 34 EAST, LEA COUNTY, NEW MEXICO.
NM
  EDDY     041490     PENROC OIL CORPORATION   PHILLIPS PETROLEUM COMPANY  
9/20/1963   NM   EDDY               FARMOUT & OPERATING AGREEMENT
T21S R24E
SEC 19: ALL
NM
  EDDY   ADD 100   UNITED STATES OF AMERICA   TIM DALY   5/1/1974   NM   EDDY  
            CONTRACTUAL INTEREST ONLY PURSUANT TO JOA
23S-29E
SEC 29: W2 NM   EDDY           ALL CONTRACTUAL RIGHTS ACQUIRED PURSUANT TO JOINT
OPERATING AGREEMENT DATED JUNE 15, 2008 BETWEEN EOG RESOURCES, INC., AS
OPERATOR, AND READ & STEVENS, INC., ET AL, AS NON-OPERATORS, COVERING THE W/2 OF
SECTION17 AND E/2 OF SECTION 18, TOWNSHIP 18 SOUTH, RANGE 30 EAST, N,M,P,M.,
EDDY COUNTY, NEW MEXICO. (SAND TANK 18 FED COM #2H, #3H AND #4H)

CERTAIN INTERESTS SHOWN ABOVE WERE ACQUIRED PURSUANT TO THE FOLLOWING
INSTRUMENTS:

             
NM LEA
    1.     MINERAL DEED AND CONVEYANCE BY AND BETWEEN MUIRFIELD 1987 MINERAL
PURCHASE LIMITED PARTNERSHIP, ALSO KNOWN AS ARBUCKLE-MUIRFIELD 1987 MINERAL
PURCHASE LIMITED PARTNERSHIP, AND GEODYNE NOMINEE CORPORATION DATED MAY 8, 1990,
EFFECTIVE JANUARY 1, 1990, AS RECORDED IN BOOK 464 AT PAGE 110 OF THE DEED
RECORDS OF LEA COUNTY, NEW MEXICO.
 
           
NM LEA
    2.     MINERAL DEED AND CONVEYANCE BY AND BETWEEN MUIRFIELD RESOURCES
COMPANY AND GEODYNE NOMINEE CORPORATION DATED MAY 8, 1990, EFFECTIVE JANUARY 1,
1990, AS RECORDED IN BOOK 464 AT PAGE 336 OF THE DEED RECORDS OF LEA COUNTY, NEW
MEXICO.
 
           
NM LEA
    3.     MINERAL DEED AND CONVEYANCE BY AND BETWEEN MUIRFIELD RESOURCES
COMPANY AND GEODYNE NOMINEE CORPORATION DATED JULY 26, 1990, EFFECTIVE JANUARY
1, 1990, AS RECORDED IN BOOK 465 AT PAGE 403 OF THE DEED RECORDS OF LEA COUNTY,
NEW MEXICO.
 
           
NM LEA
    4.     ASSIGNMENT, BILL OF SALE AND CONVEYANCE BY AND BETWEEN PRIMARY FUELS,
INC. AND GEODYNE NOMINEE CORPORATION, DATED MARCH 1, 1989, EFFECTIVE JULY 1,
1988, RECORDED IN BOOK 452 AT PAGE 274 OF THE DEED RECORDS OF LEA COUNTY, NEW
MEXICO.
 
           
NM LEA
    5.     ASSIGNMENT, BILL OF SALE AND CONVEYANCE BY AND BETWEEN HEATHARY
RESOURCES, INC. AND GEODYNE NOMINEE CORPORATION, DATED MARCH 31, 1989, EFFECTIVE
JUNE 30, 1988, RECORDED IN BOOK 436 AT PAGE 752 OF
 
           
NM LEA
    6.     ASSIGNMENT AND BILL OF SALE BY AND BETWEEN HEATHARY RESOURCES, INC.
AND SAMSON RESOURCES COMPANY, DATED FEBRUARY 1, 1993, RECORDED IN BOOK 488 AT
PAGE 559 OF THE OIL AND GAS RECORDS OF LEA COUNTY, NEW MEXICO.
 
           
NM LEA
    7.     ASSIGNMENT OF OIL AND GAS INTEREST BY AND BETWEEN SAMSON RESOURCES
COMPANY AND GEODYNE NOMINEE CORPORATION DATED DECEMBER 29, 1994, EFFECTIVE
FEBRUARY 1, 1993, RECORDED IN BOOK 509 AT PAGE 705 OF THE DEED RECORDS OF LEA
COUNTY, NEW MEXICO.
 
           
NM LEA
    8.     STIPULATION OF INTEREST, ASSIGNMENT AND CROSS CONVEYANCE BY AND
BETWEEN GEODYNE NOMINEE CORPORATION AND HEATHARY RESOURCES, INC., DATED
EFFECTIVE SEPTEMBER 1, 1992, RECORDED IN BOOK 566, PAGE 369 OF THE MISCELLANEOUS
RECORDS OF LEA COUNTY, NEW MEXICO.

Page 10 of 128 Pages



--------------------------------------------------------------------------------



 



             
NM LEA
    9.     MINERAL DEED AND BILL OF SALE BY AND BETWEEN SUN OPERATING LIMITED
PARTNERSHIP, AND ORYX ENERGY COMPANY, AND SAMSON RESOURCES COMPANY, DATED
EFFECTIVE NOVEMBER 1, 1994, RECORDED AS INSTRUMENT NO. 65430, DEED 507, PAGE 26
OF THE DEED RECORDS OF LEA COUNTY, NEW MEXICO.
 
           
NM LEA
    10.     TERM ROYALTY DEED BY AND BETWEEN SUN OPERATING LIMITED PARTNERSHIP,
AND ORYX ENERGY COMPANY AND SAMSON RESOURCES COMPANY, DATED EFFECTIVE THE
NOVEMBER 1, 1994, RECORDED AS INSTRUMENT NO. 65428, DEED 507, PAGE 12 OF THE
DEED RECORDS OF LEA COUNTY, NEW MEXICO.
 
            SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS SET FORTH IN THE
FORM OF CONVEYANCE TO WHICH THIS EXHIBIT “A” IS ATTACHED, IT IS THE INTENT OF
GRANTOR TO CONVEY ANY AND ALL INTERESTS ACQUIRED PURSUANT TO THE FOLLOWING
INSTRUMENTS:
 
           
NM LEA
    1.     ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC, ET
AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS ASSIGNEE, DATED JANUARY 4, 2011,
EFFECTIVE OCTOBER 1, 2010, AS RECORDED IN BOOK 1714, PAGE 657, RECORDS OF LEA
COUNTY, NEW MEXICO.
 
           
NM LEA
    2.     ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY AND
BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO OPERATING
LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010, AS
RECORDED IN BOOK 1722, PAGE 340, RECORDS OF LEA COUNTY, NEW MEXICO.
 
           
NM LEA
    3.     CORRECTION TO ASSIGNMENT AND BILL OF SALE BY AND BETWEEN
CONOCOPHILLIPS COMPANY AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS
ASSIGNOR, AND ENDURO OPERATING LLC, AS ASSIGNEE, DATED JUNE 1, 2011, EFFECTIVE
NOVEMBER 1, 2010, AS RECORDED IN BOOK 1732, PAGE 510, RECORDS OF LEA COUNTY, NEW
MEXICO.
 
           
NM EDDY
    4.     ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC, ET
AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS ASSIGNEE, DATED JANUARY 4, 2011,
EFFECTIVE OCTOBER 1, 2010, AS RECORDED IN RECEPTION NO. 1101080, BOOK 842, PAGE
381, RECORDS OF EDDY COUNTY, NEW MEXICO.
 
           
NM EDDY
    5.     ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY AND
BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO OPERATING
LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010, AS
RECORDED IN RECEPTION NO. 1103222, BOOK 848, PAGE 335, RECORDS OF EDDY COUNTY,
NEW MEXICO.
 
           
NM EDDY
    6.     AMENDMENT TO ASSIGNMENT AND BILL OF SALE BY AND BETWEEN
CONOCOPHILLIPS COMPANY AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS
ASSIGNOR, AND ENDURO OPERATING LLC, AS ASSIGNEE, DATED APRIL 28, 2011, EFFECTIVE
NOVEMBER 1, 2010, AS RECORDED IN RECEPTION NO. 1105104, BOOK 853, PAGE 784,
RECORDS OF EDDY COUNTY, NEW MEXICO.
 
           
NM CHAVES
    7.     ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY AND
BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO OPERATING
LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010, AS
RECORDED IN BOOK 676, PAGE 995, RECORDS OF CHAVES COUNTY, NEW MEXICO.

Page 11 of 128 Pages



--------------------------------------------------------------------------------



 



Permian Texas Leases

                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  ANDREWS     42.02135.00A     PUTNAM, J. C., ET UX   J C WILLIAMSON   8/23/1955
  TX   ANDREWS     157       420              
TX
  ANDREWS     42.02135.00B     SHELBY, W.E., ET AL   H C HOOD   10/5/1955   TX  
ANDREWS     160       430              
TX
  ANDREWS     42.02135.00C     NADEN, G.C.   H C HOOD   12/1/1955   TX   ANDREWS
    163       122              
TX
  ANDREWS     42.02135.00D     BLACKWOOD, F.G., ET UX   H C HOOD   11/15/1955  
TX   ANDREWS     162       7              
TX
  ANDREWS     42.02135.00E     FLYNN, STREETER B   H C HOOD   10/5/1955   TX  
ANDREWS     159       502              
TX
  ANDREWS     42.02135.00F     NICHOLS, JNO, W., ET UX   H C HOOD   11/15/1955  
TX   ANDREWS     162       6              
TX
  ANDREWS     42.02135.00G     COLBERT, TED   H C HOOD   10/5/1955   TX  
ANDREWS     159       498              
TX
  ANDREWS     42.02135.00H     HOLDEN, REX   H C HOOD   10/5/1955   TX   ANDREWS
    164       424              
TX
  ANDREWS     42.02135.00I     NEILSON, C.M.   H C HOOD   10/10/1955   TX  
ANDREWS     159       500              
TX
  ANDREWS     42.02135.00J     CARTER, J.W.   H C HOOD   12/3/1956   TX  
ANDREWS     185       540              
TX
  ANDREWS     42.02135.00K     NORTH CENTRAL OIL CORPORATION   H C HOOD  
10/5/1955   TX   ANDREWS     159       496              
TX
  ANDREWS     42.02135.00L     BURDEN, ELIZABETH LEAKE, ET VIR   H C HOOD  
5/21/1956   TX   ANDREWS     173       20              
TX
  ANDREWS     42.02135.00M     MOSBACHER, EMIL   J C WILLIAMSON   1/24/1957   TX
  ANDREWS     192       131              
TX
  ANDREWS     C.904064.000     STATE OF TEXAS MF 22898   J R COLLINS INC
PHILLIPS PETRO CO ET AL   10/25/1937   TX   ANDREWS     44       11            
BLOCK 11, UNIVERSITY LANDS
SEC 1: SE
TX
  ANDREWS     C.904164.000     STATE OF TEXAS MF-23319   J R COLLINS INC
PHILLIPS PETRO CO ET AL   3/28/1938   TX   ANDREWS     44       72            
BLOCK 11, UNIVERSITY LANDS
SEC 1: SW
TX
  ANDREWS     C.904733.000     O B HOLT ET AL   BRODERICK CALVERT   10/28/1925  
TX
TX   ECTOR
ANDREWS   18
11   588
402           1N, BLK 43, T&P RR CO SVY
SEC 13: E2SE
SEC 17: NE, S2, S2NW
SEC 20: NE
SEC B: S 327 ACRES
TX
  ANDREWS     C.906806.000     STATE OF TEXAS M-28580   THE ATLANTIC REFINING
COMPANY   3/31/1944   TX   ANDREWS     44       549             BLOCK 11,
UNIVERSITY LANDS
SEC 1: NW
TX
  ANDREWS     C.906807.000     STATE OF TEXAS M-26630   THE ATLANTIC REFINING
COMPANY   11/14/1941   TX   ANDREWS     44       548             BLOCK 11,
UNIVERSITY LANDS
SEC 1: NE
TX
  ANDREWS     C.927167.000     STATE OF TEXAS M 39827   R E WILLIAMS  
12/12/1952   TX   ANDREWS     116       63             BLOCK 1, UNIVERSITY LANDS
SEC 28: W2
TX
  BORDEN     42.02112.000     JOHNSON, W D AND ANNA, ET   AL TEXAS PACIFIC COAL
AND OIL COMPANY   3/27/1946   TX   BORDEN     45       325              
TX
  BORDEN     42.02145.00A     MORREL, C D ET AL   G G JONES   1/3/1950   TX  
BORDEN     55       375              
TX
  BORDEN     C.908937.000     A M CLAYTON ET AL   J R COLLINS INC
PHILLIPS PETRO CO ET AL   10/20/1950   TX   BORDEN     58       523            
BLOCK 32, T4N, T&P RR CO SVY
SEC 5: W2
SEC 6: E2
SEC 7: E2
SEC 8: W2
SEC 17: W2
SEC 18: E2,NW
TX
  COCHRAN     C.916300.000     MARY COOKE ELLIS ET AL   TIDE WATER ASSOC OIL
COMPANY   6/30/1937   TX   COCHRAN     2       133             LEAGUE 63,
MIDLAND COUNTY SCHOOL LAND
LABOR 18: ALL
LABOR 19: ALL
TX
  COCHRAN     C.919394.000     C L GRISSOM ET UX   ALMA MCCUTCHIN ET AL  
2/24/1950   TX   COCHRAN     10       44             LEAGUE 62, MIDLAND COUNTY
SCHOOL LAND
TRACT 1: NORTH OF HWY 24
TRACT 10: NORTH OF HWY 24
TX
  COCHRAN     C.919395.000     W W HAMMETT ET UX   O C EWING   3/21/1944   TX  
COCHRAN     3       560             LEAGUE 63, MIDLAND COUNTY SCHOOL LAND
LABOR 24: ALL
LABOR 17: ALL SOUTH OF HWY 290
TX
  COCHRAN     C.919396.000     ESTELLE WHALEY MCWHERTER ET VIR   OHIO OIL
COMPANY   4/8/1937   TX   COCHRAN     1       557             LEAGUE 63, MIDLAND
COUNTY SCHOOL LAND
LABOR 10: ALL
LABOR 11: ALL
LABOR 20: ALL
LABOR 21: ALL
LABOR 22: ALL
LABOR 23: ALL
TX
  COCHRAN     C.929135.000     CALLIE PIERCY ET AL   BEN E GRIFFIN   7/14/1952  
TX   COCHRAN     11       135             LEAGUE 63, MIDLAND COUNTY SCHOOL LAND
LABOR 25: EAST 79.35 ACRES
TX
  CRANE     42.02054.00B     TUBB, J.B.   S.W RICHARDSON   9/28/1935   TX  
CRANE     27       39             SURVEY: PSL, ABSTRACT: 1136
BLOCK: 32
SECTION: 30: SE4

Page 12 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  CRANE     42.02067.00A     MUNN, GEORGE ET UX   E B WHITE JR   2/4/1971   TX  
CRANE     222       380              
TX
  CRANE     42.02067.00B     HANKS, BEULAH WALTON   E B WHITE JR   2/4/1971   TX
  CRANE     222       384              
TX
  CRANE     42.02067.00C     LUCAS, ADA MAE MUNN ET VI   E B WHITE JR   2/4/1971
  TX   CRANE     222       382              
TX
  CRANE     42.02067.00D     EATON, ALICE MUNN   E B WHITE JR   2/4/1971   TX  
CRANE     223       178              
TX
  CRANE     42.02067.00E     MUNN, JOHN   E B WHITE JR   2/4/1971   TX   CRANE  
  223       180              
TX
  CRANE     42.02067.00F     MUNN, HENRY   E B WHITE JR   2/4/1971   TX   CRANE
    223       491              
TX
  CRANE     42.02067.00G     MUNN, WILLIE   E B WHITE JR   2/4/1971   TX   CRANE
    223       481              
TX
  CRANE     42.02067.00H     MUNN, E. D. ET UX   WILBANKS BRUCE A   11/16/1966  
TX   CRANE     193       425              
TX
  CRANE     42.02067.00I     HEDBERG, H. A. ET UX   E B WHITE JR   10/14/1971  
TX   CRANE     226       307              
TX
  CRANE     42.02067.00J     SABINE ROYALTY CORP.   E B WHITE JR   11/1/1971  
TX   CRANE     227       182              
TX
  CRANE     42.02067.00K     IVERSON, MARJORIE WELCH   E B WHITE JR   10/14/1971
  TX   CRANE     227       185              
TX
  CRANE     42.02067.00L     IVERSONS, INC.   E B WHITE JR   10/14/1971   TX  
CRANE     227       188              
TX
  CRANE     42.02067.00M     SENGER, JEWELL D. IVERSON   E B WHITE JR  
10/14/1971   TX   CRANE     227       188              
TX
  CRANE     42.02067.00N     MONROE, DOROTHY C. IVERSON   E B WHITE JR  
10/14/1971   TX   CRANE     227       194              
TX
  CRANE     42.02067.00O     PENROSE, NEVILLE G.   E B WHITE JR   10/14/1971  
TX   CRANE     227       196              
TX
  CRANE     42.02067.00P     HOMESTAKE OIL & GAS CO.   E B WHITE JR   10/14/1971
  TX   CRANE     227       199              
TX
  CRANE     42.02067.00Q     TERRILL, J. V. EST.   E B WHITE JR   10/14/1971  
TX   CRANE     227       202              
TX
  CRANE     42.02067.00R     LEONARD, JOHN MARVIN EST.   E B WHITE JR  
10/14/1971   TX   CRANE     227       202              
TX
  CRANE     42.02067.00S     CUMMINS, R. H.   E B WHITE JR   10/14/1971   TX  
CRANE     227       208              
TX
  CRANE     42.02067.00T     BERGER, W. R.   E B WHITE JR   10/14/1971   TX  
CRANE     227       211              
TX
  CRANE     42.02067.00U     HILL, EMMA   E B WHITE JR   10/14/1971   TX   CRANE
    227       214              
TX
  CRANE     42.02067.00V     HILL, GEORGE P. ET UX   E B WHITE JR   10/14/1971  
TX   CRANE     227       217              
TX
  CRANE     42.02067.00W     MEEKER, EDNA H. EST   E B WHITE JR   10/14/1971  
TX   CRANE     227       220              
TX
  CRANE     42.02067.00X     LA FORCE, W. WATSON ET UX   E B WHITE JR  
10/14/1971   TX   CRANE     227       223              
TX
  CRANE     42.02067.00Y     CARTER, G. R. ET UX   E B WHITE JR   10/14/1971  
TX   CRANE     227       226              
TX
  CRANE     42.02067.00Z     MC RAE, HAMILTON E., TRUST   E B WHITE JR  
10/14/1971   TX   CRANE     227       229              
TX
  CRANE   42.02067.0AA   ATLANTIC RICHFIELD COMPANY   AMERICAN QUASAR PETROLEUM
CO   3/3/1972   TX   CRANE     229       14              
TX
  CRANE   42.02067.0AB   SOUTHLAND ROYALTY CO.   AMERICAN QUASAR PETROLEUM CO  
11/22/1971   TX   CRANE     229       11              
TX
  CRANE     42.02068.00A     GARST, JAMES D.   E B WHITE JR   11/11/1971   TX  
CRANE     227       232              
TX
  CRANE     42.02068.00B     HARRIS, WILLIAM E. ET UX   E B WHITE JR  
11/11/1971   TX   CRANE     227       234              
TX
  CRANE     42.02068.00C     HOGAN, MARY AUGUSTA GANNO   E B WHITE JR  
11/11/1971   TX   CRANE     227       237              
TX
  CRANE     C.088927.001     HAZEL GREENE IND & EXEC   CHARLES B RENAUD & JACK C
TUNSTILL   4/11/1955   TX   CRANE     98       229             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.002     HAMILTON E MCRAE TRUSTEE   CHARLES B RENAUD & JACK
C TUNSTILL   3/21/1955   TX   CRANE     94       347             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.003     J V TERRILL ET AL   CHARLES B RENAUD &
JACK C TUNSTILL   3/21/1955   TX   CRANE     94       345             BLOCK B
27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.004     W W WEST   CHARLES B RENAUD & JACK C TUNSTILL  
4/9/1955   TX   CRANE     94       352             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.005     L R KERSHAW ET AL   CHARLES B RENAUD & JACK C
TUNSTILL   3/21/1955   TX   CRANE     94       355             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.006     JULIAN E SIMON   CHARLES B RENAUD & JACK C TUNSTILL
  3/21/1955   TX   CRANE     94       357             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.007     LOUIS KRAVIS ET AL   CHARLES B RENAUD & JACK C
TUNSTILL   3/21/1955   TX   CRANE     94       358             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.008     J D FAULKNER JR   CHARLES B RENAUD & JACK C
TUNSTILL   3/21/1955   TX   CRANE     94       363             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.009     J M WHITE   CHARLES B RENAUD & JACK C TUNSTILL  
3/21/1955   TX   CRANE     94       329             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.010     YETTA ROSENBLOOM ET AL   CHARLES B RENAUD & JACK C
TUNSTILL   5/2/1955   TX   CRANE     94       365             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.011     W T BONNER ET AL   CHARLES B RENAUD & JACK C
TUNSTILL   4/6/1955   TX   CRANE     94       334             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.012     NORTH CENTRAL TEXAS OIL COMPANY INC   CHARLES B
RENAUD & JACK C TUNSTILL   3/21/1955   TX   CRANE     94       367            
BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.013     JOHN CLEARY   CHARLES B RENAUD & JACK C TUNSTILL  
3/21/1955   TX   CRANE     94       369             BLOCK B 27, PSL
SEC 16: ALL

Page 13 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  CRANE     C.088927.014     JESSEE T OWENS ET AL   CHARLES B RENAUD & JACK C
TUNSTILL   3/21/1955   TX   CRANE     94       371             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.015     TOKLAN OIL CORPORATION   CHARLES B RENAUD & JACK C
TUNSTILL   7/18/1955   TX   CRANE     96       186             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.016     CLIFFORD MOOERS   CHARLES B RENAUD & JACK C
TUNSTILL   5/25/1955   TX   CRANE     94       350             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.017     FRANK MACKAY ET UX   CHARLES B RENAUD & JACK C
TUNSTILL   6/20/1955   TX   CRANE     94       325             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.088927.018     MIDLAND OIL CORPORATION   CHARLES B RENAUD & JACK C
TUNSTILL   6/20/1955   TX   CRANE     94       327             BLOCK B 27, PSL
SEC 16: ALL
TX
  CRANE     C.089296.001     ROGER B OWINGS   CHARLES B RENAUD & JACK C TUNSTILL
  6/23/1955   TX   CRANE     94       341             BLOCK B 27, PSL
SEC 16: NW, SE
TX
  CRANE     C.089296.002     CHESTER H WESTFALL ET AL   CHARLES B RENAUD & JACK
C TUNSTILL   6/23/1955   TX   CRANE     97       191             BLOCK B 27, PSL
SEC 16: NW SE
TX
  CRANE     C.089297.001     CAROLYN L WESTFALL ET AL   BUFFALO OIL COMPANY  
1/14/1957   TX   CRANE     113       268             BLOCK B 27, PSL
SEC 16: ALL
TX
  CROCKETT     42.02080.00A     BUSBY, JERRY SCOTT   W B ROBBINS III   9/12/2005
  TX   CROCKETT     656       522       144166      
TX
  CROCKETT     42.02081.00A     COATS, RICHARD H.   W.B.ROBBINS III   9/23/2005
  TX   CROCKETT     657       537       144341      
TX
  CROCKETT     42.02082.00A     SIGMAR, INC.   W B ROBBINS III   9/23/2005   TX
  CROCKETT     657       543       144344      
TX
  CROCKETT     42.02082.00B     MAYFIELD, STANLEY, ET AL   W B ROBBINS III  
9/12/2005   TX   CROCKETT     656       509       144165      
TX
  CROCKETT     42.02082.00C     LAJ CORPORATION   W B ROBBINS III   9/23/2005  
TX   CROCKETT     657       553       14439      
TX
  CROCKETT     42.02082.00D     JUDSON PROPERTIES, LTD.   W B ROBBINS III  
9/23/2005   TX   CROCKETT     657       551       144348      
TX
  CROCKETT     42.02082.00E     MARTIN REVOCABLE TRUST   W B ROBBINS III  
9/23/2005   TX   CROCKETT     657       541       144343      
TX
  CROCKETT     42.02082.00F     MARTIN, S.,REVOCABLE TR.   W.B ROBBINS III  
9/23/2005   TX   CROCKETT     657       539       144342      
TX
  CROCKETT     42.02082.00G     JUDSON, JUDITH L.   W.B ROBBINS III   9/23/2005
  TX   CROCKETT     657       547       144346      
TX
  CROCKETT     42.02082.00H     JUDSON, DONALD H.   W.B ROBBINS III   9/23/2005
  TX   CROCKETT     657       549       144347      
TX
  CROCKETT     42.02082.00I     JUDSON, LINDA S.   W.B ROBBINS III   9/23/2005  
TX   CROCKETT     657       545       144345      
TX
  CROCKETT     42.02082.00J     PHILPY, LIZA W.   W.B ROBBINS III   9/23/2005  
TX   CROCKETT     657       555       144350      
TX
  CROCKETT     42.02082.00K     CLARK, JENNIFER W.   W.B ROBBINS III   9/23/2005
  TX   CROCKETT     657       557       144351      
TX
  CROCKETT     42.02082.00L     RICHARDSON, WADE CLAY, ET   W.B ROBBINS III  
9/12/2005   TX   CROCKETT     656       530       144167      
TX
  CROCKETT     42.02082.00M     PERRY, FRANCIS AMY, ET AL   W.B ROBBINS III  
9/12/2005   TX   CROCKETT     656       501       144164      
TX
  CROCKETT     42.02083.00A     GEODYNE NOMINEE CORPORATION   SAMSON LONE STAR
LIMITED PARTNERSHIP   11/1/2005   TX   CROCKETT     661       797       145036  
   
TX
  CROCKETT     42.02095.00A     DWYER, MARY LOUISE HARVICK   DOMINION OKLAHOMA
TEXAS E P INC   4/7/2003   TX   CROCKETT     622       297       138433      
TX
  CROCKETT     42.02095.00B     WALTON, PEGGY   DOMINION OKLAHOMA TEXAS E P INC
  4/11/2003   TX   CROCKETT     622       430       138461      
TX
  CROCKETT     42.02095.00C     MASTERS, MELISSA A.   DOMINION OKLAHOMA TEXAS E
P INC   4/10/2003   TX   CROCKETT     622       431       138462      
TX
  CROCKETT     42.02095.00D     BUSBY, JERRY SCOTT   DOMINION OKLAHOMA TEXAS E P
INC   5/12/2003   TX   CROCKETT     623       641       138659      
TX
  CROCKETT     42.02095.00E     HARVICK, JAMES A., III   DOMINION OKLAHOMA TEXAS
E P INC   4/7/2003   TX   CROCKETT     623       642       138660      
TX
  CROCKETT     42.02174.00A     ADAMS, SHIRLEY YOUNG   PERRY & PERRY INC  
2/13/1995   TX   CROCKETT     517       247              
TX
  CROCKETT     42.02174.00B     PROCTOR, VIRGINIA L.   PERRY & PERRY INC  
3/22/1995   TX   CROCKETT     517       251              
TX
  CROCKETT     42.02174.00C     JONAS, HENRY F. III   PERRY & PERRY INC  
3/20/1995   TX   CROCKETT     517       249              
TX
  CROCKETT     42.02174.00D     DURAN, ANNE ADAMS   PERRY & PERRY INC  
3/15/1995   TX   CROCKETT     522       46              
TX
  CROCKETT     42.02174.00E     GODFREY, MICHAEL A.   PERRY & PERRY INC  
3/15/1995   TX   CROCKETT     517       245              
TX
  CROCKETT     42.02174.00F     ADAMS, WILLIAM J.   PERRY & PERRY INC  
3/15/1995   TX   CROCKETT     522       40              
TX
  CROCKETT     42.02174.00G     BAUGHN, LETYR PROCTOR   PERRY & PERRY INC  
3/15/1995   TX   CROCKETT     516       239              
TX
  CROCKETT     42.02174.00H     ADAMS, SAM J. III   PERRY & PERRY INC  
3/15/1995   TX   CROCKETT     522       42              
TX
  CROCKETT     42.02174.00I     DEAVITT, MARY PRISCILLA   PERRY & PERRY INC  
3/15/1995   TX   CROCKETT     522       50              
TX
  CROCKETT     42.02174.00J     GILMORE, JOE C.   PERRY & PERRY INC   2/21/1995
  TX   CROCKETT     522       48              
TX
  CROCKETT     42.02174.00K     CARMICHAEL FAITH YOUNG   PERRY & PERRY INC  
2/13/1995   TX   CROCKETT     522       44              
TX
  CROCKETT     42.02174.00L     BENJAMIN, ANN L.   PERRY & PERRY INC   6/12/1998
  TX   CROCKETT     558       563              
TX
  CROCKETT     42.02174.00M     MILBY, JOHN C.   VENUS EXPLORATION INC  
1/1/1999   TX   CROCKETT     579       461              
TX
  CROCKETT     42.02174.00N     BROWN, MARY MILBY   VENUS EXPLORATION INC  
1/1/1999   TX   CROCKETT     579       463              
TX
  CROCKETT     42.02174.00O     MILBY, CHARLES D., JR.   VENUS EXPLORATION INC  
1/1/1999   TX   CROCKETT     579       459              
TX
  CROCKETT     42.02174.00P     DUDLEY, ELIZABETH   J R COLLINS INC   3/26/1998
  TX   CROCKETT     556       640       127606      
TX
  CROCKETT     42.02174.00Q     BURNS, JANE MORELAND   J R COLLINS INC  
4/7/1998   TX   CROCKETT     556       637              
TX
  CROCKETT     42.02174.00R     MORELAND, CHARLES F., JR.   J R COLLINS INC  
4/8/1998   TX   CROCKETT     556       609              
TX
  CROCKETT     42.02174.00S     MORELAND, THEODORE L.   J R COLLINS INC  
4/8/1998   TX   CROCKETT     557       555              
TX
  CROCKETT     42.02174.00T     CUMMINS, MOLLIE   J R COLLINS INC   4/9/1998  
TX   CROCKETT     557       557              

Page 14 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  CROCKETT     42.02174.00U     ALDREDGE, H. R., III   J R COLLINS INC  
5/13/1998   TX   CROCKETT     557       559              
TX
  CROCKETT     42.02174.00V     GATLING, PATRICIA   J R COLLINS INC   4/9/1998  
TX   CROCKETT     558       55              
TX
  CROCKETT     42.02174.00W     SHELBURNE, GEORGE   J R COLLINS INC   6/8/1998  
TX   CROCKETT     558       400              
TX
  CROCKETT     42.02174.00X     ALDREDGE, GEORGE N, JR.   J R COLLINS INC  
6/8/1998   TX   CROCKETT     558       443              
TX
  CROCKETT     42.02174.00Y     ALLEN, EUGENIE   J R COLLINS INC   7/10/1998  
TX   CROCKETT     558       670              
TX
  CROCKETT     42.02174.00Z     SNEED COMPANY   J R COLLINS INC   7/9/1998   TX
  CROCKETT     558       667              
TX
  CROCKETT   42.02174.0AA   NEILD, ALICE SHELBURNE   J R COLLINS INC   6/8/1998
  TX   CROCKETT     558       794              
TX
  CROCKETT   42.02174.0AB   BEST, GERTRUDE   J R COLLINS INC   6/8/1998   TX  
CROCKETT     558       791              
TX
  CROCKETT   42.02174.0AC   BLAKER, JAMES A., ET UX   J R COLLINS INC  
7/14/1998   TX   CROCKETT     558       797              
TX
  CROCKETT   42.02174.0AD   SHELBURNE, SAMUEL A.   J R COLLINS INC   6/8/1998  
TX   CROCKETT     558       788              
TX
  CROCKETT   42.02174.0AE   ALDREDGE, RENA MUNGER TRUST   J R COLLINS INC  
6/30/1998   TX   CROCKETT     559       119              
TX
  CROCKETT   42.02174.0AF   MCENTIRE, MARY LYNN   J R COLLINS INC   7/22/1998  
TX   CROCKETT     559       379              
TX
  CROCKETT   42.02174.0AG   CRAFT, IRENE MORELAND   J R COLLINS INC   8/11/1998
  TX   CROCKETT     560       351              
TX
  CROCKETT   42.02174.0AH   BURLINGTON RESOURCES
OIL & GAS CO   POGO PRODUCING COMPANY   8/1/1998   TX   CROCKETT     561      
299              
TX
  CROCKETT   42.02174.0AI   PHILLIPS, JEAN G.   POGO PRODUCING COMPANY  
12/29/1998   TX   CROCKETT     565       393              
TX
  CROCKETT   42.02174.0AJ   SHANKS, SALLY   J R COLLINS INC   9/9/1998   TX  
CROCKETT     565       63              
TX
  CROCKETT   42.02174.0AK   SHANKS, STEPHEN R.   J R COLLINS INC   3/2/1999   TX
  CROCKETT     567       48       129334      
TX
  CROCKETT   42.02174.0AL   LEWIS, HENRY LEE, JR.   ROCA RESOURCES COMPANY INC  
8/24/1998   TX   CROCKETT     561       396              
TX
  CROCKETT   42.02174.0AM   KELLEY, MARY SUE LEWIS ESTATE   ROCA RESOURCES
COMPANY INC   8/24/1998   TX   CROCKETT     561       394              
TX
  CROCKETT   42.02174.0AN   MCKNIGHT, MILDRED   ROCA RESOURCES COMPANY INC  
8/8/1998   TX   CROCKETT     560       669              
TX
  CROCKETT     42.M0077.00A     O. W. PARKER, ET UX   PEERLESS OIL & GAS CO  
3/14/1946   TX   CROCKETT     74       626              
TX
  DAWSON     C.905231.000     MARY J PETERSON ET VIR   C L GRIFFIN   8/4/1943  
TX   DAWSON     13       33             T5N, BLK 34, T&P RR COMPANY SVY
SEC 40: N2W2/3
TRACT 1: E1/3
TRACT 2: LESS & EXCEPT 3 ACRES IN NE CORNER
TX
  DAWSON     C.908832.000     L B VAUGHN ET UX   BEARD TULLOUS INCORPORATION  
9/29/1949   TX   DAWSON     25       503             T5N, BLK 34, T&P RR COMPANY
SVY
SEC 39: NE
SEC 39: SE
TX
  DAWSON     C.909098.000     HERMAN PETTEWAY ET UX   PLYMOUTH OIL COMPANY  
8/18/1943   TX   DAWSON     13       272             T5N, BLK 34, T&P RR COMPANY
SVY
SEC 40: S2W2/3
TX
  DAWSON     C.909127.000     W C MCBRIDE ET AL   J D HUNTER   1/7/1942   TX  
DAWSON     11       62             T5N, BLK 34, T&P RR COMPANY SVY
SEC 34: 240 ACRES OF S/2
TX
  DAWSON     C.916296.001     WINSTON WREN   TEXACO EXPLORATION & PRODUCTION INC
  4/19/1993   TX   DAWSON     356       661       2038     T5N, BLK 34, T&P RR
COMPANY SVY
SEC 41: E2SE
TX
  DAWSON     C.916297.001     RONNIE WREN   TEXACO EXPLORATION & PRODUCTION INC
  4/19/1993   TX   DAWSON     356       653       2036     T5N, BLK 34, T&P RR
COMPANY SVY
SEC 41: E2SE
TX
  DAWSON     C.916298.001     VERNA PITTAM   TEXACO EXPLORATION & PRODUCTION INC
  4/19/1993   TX   DAWSON     356       649       2035     T5N, BLK 34, T&P RR
COMPANY SVY
SEC 41: E2SE
TX
  DAWSON     C.916299.001     ALVIN HARRIS ET AL   TEXACO EXPLORATION &
PRODUCTION INC   1/27/1993   TX   DAWSON     355       437       1267     T5N,
BLK 34, T&P RR COMPANY SVY
SEC 41: E2SE
TX
  DAWSON     C.919404.001     CAROLYN TWEEDIE   TEXACO EXPLORATION & PRODUCTION
INC   1/27/1993   TX   DAWSON     355       417       1262     T5N, BLK 34, T&P
RR COMPANY SVY
SEC 41: E2NE
TX
  DAWSON     C.919405.001     WANDA JEAN ACCADIA   TEXACO EXPLORATION &
PRODUCTION INC   1/27/1993   TX   DAWSON     355       429       1265     T5N,
BLK 34, T&P RR COMPANY SVY
SEC 41: E2NE
TX
  DAWSON     C.919406.001     EDITH HEDRICK   TEXACO EXPLORATION & PRODUCTION
INC   1/27/1993   TX   DAWSON     355       425       1264     T5N, BLK 34, T&P
RR COMPANY SVY
SEC 41: E2NE
TX
  DAWSON     C.919407.001     DIANE ESMOND   TEXACO EXPLORATION & PRODUCTION INC
  1/27/1993   TX   DAWSON     356       657       2037     T5N, BLK 34, T&P RR
COMPANY SVY
SEC 41: E2NE
TX
  DAWSON     C.919408.001     STEVEN EARL ESMOND   TEXACO EXPLORATION &
PRODUCTION INC   1/27/1993   TX   DAWSON     355       421       1263     T5N,
BLK 34, T&P RR COMPANY SVY
SEC 41: E2NE
TX
  DAWSON     C.919409.001     CONLEY ESMOND ET AL   TEXACO EXPLORATION &
PRODUCTION INC   1/27/1993   TX   DAWSON     355       433       1266     T5N,
BLK 34, T&P RR COMPANY SVY
SEC 41: E2NE
TX
  ECTOR     42.02062.000     FRASER, GEORGE C., ET AL   ROWAN DRILLING CO  
12/4/1939   TX   ECTOR     61       417              
TX
  ECTOR     42.02063.000     FRASER, GEORGE C., ET AL   MID-CONTINENT PETR  
10/6/1941   TX   ECTOR     70       352              
TX
  ECTOR     42.02064.000     FRASER, GEORGE C., ET AL   MID-CONTINENT PETROL  
4/24/1943   TX   ECTOR     76       91              
TX
  ECTOR     42.02065.000     FRASER, GEORGE C.   MID-CONTINENT PETROL  
4/25/1941   TX   ECTOR     69       8              
TX
  ECTOR     42.02066.00A     COCHRAN, JIM KENNEDY,ETAL   CONKLING BROTHERS  
10/30/1959   TX   ECTOR     354       97              

Page 15 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  ECTOR     42.02066.00B     MARSH, CHARLES E., II   CONKLING BROTHERS  
11/1/1959   TX   ECTOR     354       101              
TX
  ECTOR     42.02066.00C     GRIMES, OSCAR L., ET UX   CONKLING BROTHERS  
10/30/1959   TX   ECTOR     354       104              
TX
  ECTOR     42.02066.00D     SCHERMERHORN OIL CORP.   CONKLING BROTHERS  
10/30/1959   TX   ECTOR     354       91              
TX
  ECTOR     42.02066.00E     PARKER, T.R., ET UX   CONKLING BROTHERS  
10/30/1959   TX   ECTOR     354       96              
TX
  ECTOR     42.02066.00F     REDFERN, ROSALIND, ET VIR   B.W WISEMAN JR  
12/24/1959   TX   ECTOR     354       90              
TX
  ECTOR     42.02066.00G     VIERSEN, SAM K., ET AL   CONKLING BROTHERS  
11/2/1959   TX   ECTOR     354       76              
TX
  ECTOR     42.02066.00H     BUTLER, ALMOND D., ESTATE   CONKLING BROTHERS  
11/2/1959   TX   ECTOR     354       79              
TX
  ECTOR     42.02084.00A     ATLANTIC REFINING CO   BLAIR PRICE   10/27/1962  
TX   ECTOR     420       592              
TX
  ECTOR     42.02084.00B     MOSS, PAUL, ET UX   J E MABEE   8/30/1938   TX  
ECTOR     55       59              
TX
  ECTOR     42.02084.00C     ESSEX, B. J., ET VIR   ROGER D ALLEN   10/18/1962  
TX   ECTOR     418       533              
TX
  ECTOR     42.02114.000     CONNELL, W. E.   J S COSDEN INC   10/22/1925   TX  
ECTOR     19       195       125      
TX
  ECTOR     C.002957.000     LOUIE E WIGHT IND & INDEP   GARLAND A TUNSTILL  
10/20/1925   TX   ECTOR     19       281             OGL
TX
  ECTOR     C.302112.000     CHEVRON USA INCORPORATED   OXY USA INC   1/12/2004
  TX
TX   WINKLER
ECTOR   507
1807   509
724   B74321
553   T1N, BLK 46, T&P RR CO SVY
SEC 33: N2
TX
  ECTOR     C.302375.000     GEORGE C FRASER ET AL   J R COLLINS INC
PHILLIPS PETRO CO ET AL   5/1/1947   TX   ECTOR     107       495            
T1N, BLK 45, T&P RR CO SVY
SEC 29: S2NW
TX
  ECTOR     C.340664.001     D F LARSEN   ATLANTIC OIL PRODUCING COMPANY  
10/11/1930   TX
TX   ECTOR
WINKLER     33       7             ROYALTY
TX
  ECTOR     C.903121.000     E N WOODS ET UX   HUGH CORRIGAN   12/4/1929   TX  
ECTOR     29       367             T1N, BLK 43, T&P RR CO SVY
SEC 25: S2NE
TX
  ECTOR     C.903122.000     ALPHONSE KLOH ET AL   J R COLLINS INC
PHILLIPS PETRO CO ET AL   4/16/1930   TX   ECTOR     31       193            
T1S, BLK 43, T&P RR CO SVY
SEC 3: SOUTH 160 ACRES
SEC 23: NORTH 160 ACRES
TX
  ECTOR     C.904656.000     DAVID RUMSEY ET AL   ALMA OIL COMPANY   12/11/1935
  TX   ECTOR     43       2-4             T1S, BLK 43, T&P RR CO SVY
SEC 15: N2
TX
  ECTOR     C.904657.000     DAVID RUMSEY ET AL   MARATHON OIL COMPANY  
8/22/1935   TX   ECTOR     42       248             T1S, BLK 43, T&P RR CO SVY
SEC 15: W2SE
TX
  ECTOR     C.904658.000     SCHUYLER BRYON WIGHT ET AL   R L YORK   5/6/1930  
TX   ECTOR     31       225             T1S, BLK 43, T&P RR CO SVY
SEC 14: S2NW
TX
  ECTOR     C.904724.000     J E WITCHER ET UX   R L YORK   3/31/1926   TX  
ECTOR     19       266             T2S, BLK 42, T&P RR CO SVY
SEC 19: NE, SESE
T2S, BLK 43 T&P RR CO SVY
SEC 24: SESE
SEC 25: S2NW
TX
  ECTOR     C.904732.000     DAVID RUMSEY ET AL   A J BRODERICK G CALVERT  
6/26/1933   TX   ECTOR     37       562             T2S, BLK 44, T&P RR CO SVY,
ABSTRACT 307
SEC 27: N2S2
SEC 37: SW
TX
  ECTOR     C.909062.000     GEORGE V FRASER ET AL   J R COLLINS INC
PHILLIPS PETRO CO ET AL   4/17/1951   TX   ECTOR     159       629            
T2S, BLK 44, T&P RR CO ABSTRACT 310
SEC 33: W2NW, SENW
SEC 31: SW
TX
  ECTOR     C.910083.001     HENRY A COLGATE ET AL   J R COLLINS INC
PHILLIPS PETRO CO ET AL   2/28/1956   TX   ECTOR     255       221            
T1N, BLK 45, T&P RR CO SVY
SEC 5: NW, W2NE, N2SW, E2E2, W2SE
TX
  ECTOR     C.910083.002     MARJORIE W TAYLOR   J R COLLINS INC
PHILLIPS PETRO CO ET AL   2/28/1956   TX   ECTOR     255       226            
T1N, BLK 45, T&P RR CO SVY
SEC 5: NW, W2NE, N2SW, E2E2, W2SE
TX
  ECTOR     C.910084.001     NORTH CENTRAL OIL CORP   J R COLLINS INC
PHILLIPS PETRO CO ET AL   2/10/1956   TX   ECTOR     258       131            
T1N, BLK 45, T&P RR CO SVY
SEC 5: NW, W2NE, N2SW, E2E2, W2SE
TX
  ECTOR     C.910838.000     W C COCHRAN ET UX   H H PATTERSON   7/6/1925   TX  
ECTOR     18       310             T1N, BLK A, PSL SURVEY
SEC 18: E2SE
SEC 19: NE, S2
TX
  ECTOR     C.910840.000     MRS LOUIE E WIGHT   GARLAND A TUNSTILL   10/20/1925
  TX   ECTOR     19       2             T1S, BLK 43, T&P RR CO SVY
SEC 2: N2NE
TX
  ECTOR     C.910841.000     R W SMITH   H T WOLFE   10/26/1925   TX   ECTOR    
19       6             T1S, BLK 43, T&P RR CO SVY
SEC 1: S2NW
TX
  ECTOR     C.911620.001     SOUTHLAND ROYALTY COMPANY   PHILLIPS PETRO CO ET AL
  12/16/1963   TX   ECTOR     447       157             T2S, BLK 44, T&P RR CO
SVY, ABSTRACT 1104
SEC 20: W2SE
TX
  ECTOR     C.911656.001     SOUTHLAND ROYALTY COMPANY   J R COLLINS INC
PHILLIPS PETRO CO ET AL   7/15/1964   TX   ECTOR     463       182            
T2S, BLK 44, T&P RR CO SVY, ABSTRACT 1104
SEC 20: E2SW

Page 16 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  ECTOR     C.954722.001     CORNELIUS SCHNURR   CITIES SERVICE OIL COMPANY  
1/28/1954   TX   ECTOR     204       427             T1N, BLK 45, T&P RR CO SVY,
ABSTRACT 802
SEC 8: N2, S2
TX
  ECTOR     C.954723.001     JESSIE MAY WILLIAMSON ET VIR   SUN OIL COMPANY  
2/20/1945   TX   ECTOR     86       347             T1N, BLK 45, T&P RR CO SVY,
ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954724.001     W H GILMORE   SUN OIL COMPANY   2/20/1945   TX  
ECTOR     86       327             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954725.001     W C KINKEL   SUN OIL COMPANY   2/20/1945   TX  
ECTOR     86       329             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954726.001     PAULINE BAILEY ET VIR   R C KEITH   1/24/1945   TX
  ECTOR     86       131             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2, S2
TX
  ECTOR     C.954727.001     MRS J H TURBEVILLE   J R COLLINS INC
SUN OIL COMPANY   2/20/1945   TX   ECTOR     86       324             T1N, BLK
45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954728.001     R E LEA   SUN OIL COMPANY   2/20/1945   TX   ECTOR
    86       321             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954729.001     W G SUPPES   SUN OIL COMPANY   2/20/1945   TX  
ECTOR     87       5             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954730.001     J H ZINN   SUN OIL COMPANY   2/20/1945   TX   ECTOR
    87       247             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954731.001     HUGH CORRIGAN   SUN OIL COMPANY   2/20/1945   TX  
ECTOR     89       45             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954732.001     TEXSYLVANIA MINERAL CORPORATION   SUN OIL COMPANY  
3/7/1955   TX   ECTOR     227       326       3005     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954733.001     JANE JOHNSON WILSON ET VIR   SUN OIL COMPANY  
3/29/1955   TX   ECTOR     229       62       3905     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954734.001     R S ANDERSON   SUN OIL COMPANY   3/29/1955   TX  
ECTOR     229       64       3904     T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954735.001     H L HUFFMAN   SUN OIL COMPANY   3/29/1955   TX  
ECTOR     229       66             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954736.001     L W BIDDICK   SUN OIL COMPANY   3/29/1955   TX  
ECTOR     229       61             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954737.001     WARREN D ANDERSON   SUN OIL COMPANY   3/29/1955  
TX   ECTOR     229       59       3901     T1N, BLK 45, T&P RR CO SVY, ABSTRACT
802
SEC 8: N2
TX
  ECTOR     C.954738.001     R & J ROYALTY CORPORATION   SUN OIL COMPANY  
3/29/1955   TX   ECTOR     229       221       4195     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954739.001     THE SAMUEL ROBERTS NOBLE FOUNDATION INC   SUN OIL
COMPANY   3/29/1955   TX   ECTOR     230       87       4456     T1N, BLK 45,
T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954740.001     SMITH SPRADLING   SUN OIL COMPANY   3/29/1955   TX
  ECTOR     230       107             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954741.001     THE LLOYD NOBLE TRUST NOS 1 2 3   SUN OIL COMPANY  
3/29/1955   TX   ECTOR     230       103       4454     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954742.001     M E TATE ET UX   SUN OIL COMPANY   3/29/1955   TX  
ECTOR     230       96       4453     T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954743.001     MARY MARKEY   SUN OIL COMPANY   3/29/1955   TX  
ECTOR     230       99       4452     T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954744.001     RENA SIMS   SUN OIL COMPANY   3/29/1955   TX  
ECTOR     230       221       4636     T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954745.001     ILAMEA FORBES ET VIR   SUN OIL COMPANY   3/29/1955
  TX   ECTOR     230       206       4537     T1N, BLK 45, T&P RR CO SVY,
ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954746.001     VELMA RORING ET VIR   SUN OIL COMPANY   3/29/1955  
TX   ECTOR     230       219       4639     T1N, BLK 45, T&P RR CO SVY, ABSTRACT
802
SEC 8: N2
TX
  ECTOR     C.954747.001     FRANCES TRUMMER   SUN OIL COMPANY   3/29/1955   TX
  ECTOR     230       218       4638     T1N, BLK 45, T&P RR CO SVY, ABSTRACT
802
SEC 8: N2
TX
  ECTOR     C.954748.001     PAULINE LEMON BUCHANAN ET VIR   SUN OIL COMPANY  
3/29/1955   TX   ECTOR     230       473       5046     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: N2
TX
  ECTOR     C.954749.001     T J HINERMAN ESTATE   J R COLLINS INC
PHILLIPS PETRO CO ET AL   5/5/1954   TX   ECTOR     211       338       6378    
T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: N2, S/2
TX
  ECTOR     C.960519.001     JESSIE MAY WILLIAMSON ET   VIR CITIES SERVICE OIL
COMPANY   4/27/1945   TX   ECTOR     88       137             T1N, BLK 45, T&P
RR CO SVY, ABSTRACT 802
SEC 8: S2

Page 17 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  ECTOR     C.960520.001     W H GILMORE   CITIES SERVICE OIL COMPANY  
4/27/1945   TX   ECTOR     88       139             T1N, BLK 45, T&P RR CO SVY,
ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960521.001     R E LEA   CITIES SERVICE OIL COMPANY   4/27/1945  
TX   ECTOR     88       135             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960522.001     TEXSYLVANIA MINERAL CORPORATION   CITIES SERVICE
OIL COMPANY   4/27/1945   TX   ECTOR     88       235             T1N, BLK 45,
T&P RR CO SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960523.001     WILLIAM H COLE ET AL   OXY USA INC   5/4/1998   TX
  ECTOR     1395       0285             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960524.001     H J ZINN   CITIES SERVICE OIL COMPANY   4/27/1945  
TX   ECTOR     88       451             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960525.001     W G SUPPES   CITIES SERVICE OIL COMPANY   4/27/1945
  TX   ECTOR     88       453             T1N, BLK 45, T&P RR CO SVY, ABSTRACT
802
SEC 8: S2
TX
  ECTOR     C.960526.001     FRED W SHIELD   CITIES SERVICE OIL COMPANY  
3/2/1954   TX   ECTOR     206       240       3069     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960527.001     ATLANTIC RICHFIELD COMPANY   OXY USA INC  
9/15/1999   TX
TX
  TX WINKLER
ECTOR
  ECTOR 469
1526
  1489 736
430
  112 B66747
5319
  12958 T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960528.001     H L HUFFMAN   CITIES SERVICE OIL COMPANY   3/5/1954
  TX   ECTOR     205       416             T1N, BLK 45, T&P RR CO SVY, ABSTRACT
802
SEC 8: S2
TX
  ECTOR     C.960529.001     HUGH CORRIGAN   CITIES SERVICE OIL COMPANY  
3/2/1954   TX   ECTOR     205       417       2611     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960530.001     W D ANDERSON   CITIES SERVICE OIL COMPANY  
3/5/1954   TX   ECTOR     206       54       2832     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960531.001     RICHARD S ANDERSON   CITIES SERVICE OIL COMPANY  
3/5/1954   TX   ECTOR     206       228       3067     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960532.001     JANE JOHNSON WILSON ET VIR   CITIES SERVICE OIL
COMPANY   3/5/1954   TX   ECTOR     206       226       3068     T1N, BLK 45,
T&P RR CO SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960533.001     L W BIDDICK   CITIES SERVICE OIL COMPANY   4/9/1954
  TX   ECTOR     207       532       4054     T1N, BLK 45, T&P RR CO SVY,
ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960534.001     THE LLOYD NOBLE TRUST NO 1 NO 2 NO 3   CITIES
SERVICE OIL COMPANY   5/6/1954   TX   ECTOR     208       232       4328    
T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960535.001     SMITH SPRADLING   CITIES SERVICE OIL COMPANY  
5/6/1954   TX   ECTOR     208       238       4329     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960536.001     THE SAMUEL ROBERTS NOBLE FOUNDATION INC   CITIES
SERVICE OIL COMPANY   5/4/1954   TX   ECTOR     208       359       4445    
T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960537.001     M E TATE ET UX   CITIES SERVICE OIL COMPANY  
5/6/1954   TX   ECTOR     208       362       4446     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960538.001     FRANCES TRUMMER   CITIES SERVICE OIL COMPANY  
5/6/1954   TX   ECTOR     208       506       4635     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960539.001     VELMA RORING ET VIR   CITIES SERVICE OIL COMPANY  
5/6/1954   TX   ECTOR     208       524       4662     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960540.001     R AND J ROYALTY CORPORATION   CITIES SERVICE OIL
COMPANY   5/6/1954   TX   ECTOR     209       100       4793     T1N, BLK 45,
T&P RR CO SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960541.001     MARY MARKEY   CIITES SERVICE OIL COMPANY   5/6/1954
  TX   ECTOR     209       99       4792     T1N, BLK 45, T&P RR CO SVY,
ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960542.001     ILAMAE FORBES ET VIR   CITIES SERVICE OIL COMPANY  
5/6/1954   TX   ECTOR     209       90       4791     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960543.001     PAULINE LEMON BUCHANAN ET VIR   CITIES SERVICE OIL
COMPANY   5/6/1954   TX   ECTOR     209       144       4833     T1N, BLK 45,
T&P RR CO SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960544.001     RENA SIMS   CITIES SERVICE OIL COMPANY   5/6/1954  
TX   ECTOR     209       153       4834     T1N, BLK 45, T&P RR CO SVY, ABSTRACT
802
SEC 8: S2
TX
  ECTOR     C.960545.001     MARGARET R LATROBE ET VIR   CITIES SERVICE OIL
COMPANY   5/6/1954   TX   ECTOR     209       274       5023     T1N, BLK 45,
T&P RR CO SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960546.001     ALTURA ENERGY LTD   OXY USA INC   3/9/1998   TX  
ECTOR     1388       183             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960547.001     FRED W SHIELD AND COMPANY   OXY USA INC  
11/13/1997   TX   ECTOR     1367       035             T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 877
SEC 6: E2

Page 18 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  ECTOR     C.960548.001     W C KINKEL   J R COLLINS INC
PHILLIPS PETROLEUM COMPANY   5/7/1945   TX   ECTOR     88       325            
T1N, BLK 45, T&P RR CO SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.960549.001     DORA ELIZABETH WITT ET VIR   TURMAN OIL PROPERTIES
  6/1/1997   TX
TX   WINKLER
ECTOR   477
1355   706
0302           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960550.001     DONALD E CHAPIN   TURMAN OIL PROPERTIES   5/19/1997
  TX   ECTOR     1340       587             T1N, BLK 45, T&P RR CO SVY, ABSTRACT
877
SEC 6: E2
TX
  ECTOR     C.960551.001     SEA PROPERTIES LTD   OXY USA INC   2/11/2000   TX
TX   WINKLER
ECTOR   469
1519   453
308           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960552.001     PAT CORRIGAN TRUST ET AL   OXY USA INC   2/18/2000
  TX
TX   WINKLER
ECTOR   469
1519   467
0329           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960553.001     THOMAS G SMITH   OXY USA INC   2/10/2000   TX
TX   WINKLER
ECTOR   469
1519   449
302           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960554.001     JANIS LEE BURKETT   OXY USA INC   2/10/2000   TX
TX   WINKLER
ECTOR   469
1519   451
305           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960555.001     W JOYCE ANDERSON   OXY USA INC   2/17/2000   TX
TX   WINKLER
ECTOR   469
1519   465
326           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960556.001     PETCO LIMITED   OXY USA INC   2/23/2000   TX
TX   WINKLER
ECTOR   469
1519   442
292           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960557.001     M KURT CHAPMAN   OXY USA INC   2/21/2000   TX
TX   WINKLER
ECTOR   469
1519   445
296           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960558.001     JANE JOHNSON WILSON   OXY USA INC   3/2/2000   TX
TX   WINKLER
ECTOR   469
1521   779
668           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960559.001     RODNEY J CAMP ET UX   OXY USA INC   2/10/2000   TX
TX   WINKLER
ECTOR   469
1519   447
299           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960560.001     ELAINE L RILEY   OXY USA INC   2/10/2000   TX
TX   WINKLER
ECTOR   469
1521   785
677           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960561.001     NANCY ANDERSON OLSON   OXY USA INC   2/10/2000   TX
TX   WINKLER
ECTOR   469
1519   455
311           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960562.001     GARY ANDERSON FELL   OXY USA INC   2/10/2000   TX
TX   WINKLER
ECTOR   469
1519   457
314           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960563.001     JANET ANDERSON LOEFFLER   OXY USA INC   2/10/2000  
TX
TX   WINKLER
ECTOR   469
1519   459
317           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960564.001     KAREN SUE ANDERSON   OXY USA INC   2/10/2000   TX
TX   WINKLER
ECTOR   469
1519   461
320           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960565.001     KENNETH DONALD ANDERSON   OXY USA INC   2/10/2000  
TX   ECTOR     1519       323       3360     T1N, BLK 45, T&P RR CO SVY,
ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960566.001     CAROLYN K LISLE 1990 REV TRUST   OXY USA INC  
2/11/2000   TX
TX   WINKLER
ECTOR   470
1525   414
661           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960567.001     MARY ANN CURTIS FAMILY TRUST   OXY USA INC  
2/11/2000   TX
TX   WINKLER
ECTOR   470
1525   417
665           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960568.001     RUTH L CLEMENT   OXY USA INC   5/17/2000   TX
TX   WINKLER
ECTOR   472
1536   813
766           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960569.001     CLARA G BATAILLE   OXY USA INC   5/11/2000   TX
TX   WINKLER
ECTOR   472
1536   815
769           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960570.001     LORRY A CHAPMAN   OXY USA INC   5/16/2000   TX
TX   WINKLER
ECTOR   472
1536   817
772           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960571.001     L W BIDDICK TRUST DTD 3-8-82   OXY USA INC  
3/7/2000   TX
TX   WINKLER
ECTOR   469
1521   781
671           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960572.001     ILAMAE FORBES REVOCABLE TRUST DTD 5-28-8   OXY USA
INC   3/2/2000   TX
TX   WINKLER
ECTOR   469
1521   783
674           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960573.001     HUGH CORRIGAN III TRUST   OXY USA INC   4/12/2000  
TX
TX
  TX WINKLER
ECTOR
  ECTOR 470
1525
  1561 422
672
  161 B66898
5120
 
14444 T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: NE4
TX
  ECTOR     C.960574.001     CEC TRUST F/B/O HUGH CORRIGAN IV   OXY USA INC  
4/12/2000   TX
TX
  TX WINKLER
ECTOR
  ECTOR 470
1561
  1525 424
165
  675 B66899
14445
  5121 T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: NE4
TX
  ECTOR     C.960575.001     CEC TRUST FBO PATRICK EDWARD CORRIGAN   OXY USA INC
  4/12/2000   TX
TX   WINKLER
ECTOR   476
1561   664
157           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: NE4

Page 19 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  ECTOR     C.960576.001     SAMEDAN OIL CORPORATION   OXY USA INC   4/14/2000  
TX
TX   WINKLER
ECTOR   471
1529   356
458   B67039
6094   T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960577.001     WILLIAM SMITH SPRADLING   OXY USA INC   3/27/2000  
TX
TX   WINKLER
ECTOR   470
1525   412
658   B66891
5116   T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960578.001     MARGARET BOOTH DUNNINGTON   OXY USA INC   4/6/2000
  TX
TX   WINKLER
ECTOR   472
1536   819
775           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960579.001     SPINDLETOP EXPLORATION COMPANY INC   OXY USA INC  
5/2/2000   TX
TX   WINKLER
ECTOR   471
1529   363
0455   B67040
6093   T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960580.001     HENRY A COLGATE TRUST   OXY USA INC   5/2/2000   TX
TX   WINKLER
ECTOR   472
1536   825
784           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960581.001     RICHARD M COLGATE ET AL   OXY USA INC   5/2/2000  
TX
TX   WINKLER
ECTOR   472
1536   823
781           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960582.001     THE PRESBYTERIAN HOME FOR CHILDREN   OXY USA INC  
5/26/2000   TX
TX   WINKLER
ECTOR   473
1539   462
439           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960583.001     R & J ROYALTY CORPORATION   OXY USA INC   6/7/2000
  TX
TX   WINKLER
ECTOR   472
1536   821
778           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960584.001     ST MARY’S CATHOLIC CHURCH   OXY USA INC   4/10/2000
  TX
TX   WINKLER
ECTOR   470
1525   410
655   B66893
5115   T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960585.001     MDJ MINERALS LLP   OXY USA INC   4/11/2000   TX
TX   WINKLER
ECTOR   470
1526   751
0854   B66966
5422   T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960586.001     WHITE STAR ENERGY INC   OXY USA INC   6/16/2000  
TX
TX   WINKLER
ECTOR   473
1539   460
442           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960587.001     EDITH ESTHER BAKER ESTATE   OXY USA INC   6/16/2000
  TX
TX   WINKLER
ECTOR   472
1536   811
763           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960588.001     MYRTLE S SIMS ESTATE   OXY USA INC   3/30/2000   TX
TX   WINKLER
ECTOR   470
1526   749
0851   B66965
5421   T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960589.001     HUFFMAN FAMILY TRUST   OXY USA INC   4/1/2000   TX
TX   WINKLER
ECTOR   476
1561   660
152           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960591.000     GEORGE C FRASER ET AL   THE ATLANTIC REFINING
COMPANY   12/2/1943   TX   ECTOR     79       437             T1N, BLK 45, T&P
RR CO SVY, ABSTRACT 337
SEC 7: E2SE
SEC 7: SWSE
SEC 7: NWSE
TX
  ECTOR     C.960592.000     APACHE CORP   OXY USA INC   6/1/1998   TX   ECTOR  
  1421       135       13021     T1N, BLK 45, T&P RR CO SVY, ABSTRACT 337
SEC 7: NE
TX
  ECTOR     C.960599.001     PAULINE BAILEY   TURMAN OIL PROPERTIES   6/1/1997  
TX
TX   WINKLER
ECTOR   448
1362   677
503           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960600.001     JEWEL L ROGERS   TURMAN OIL PROPERTIES   6/1/1997  
TX
TX   WINKLER
ECTOR   448
1362   675
500           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960601.001     OPAL L JONES   TURMAN OIL PROPERTIES   6/1/1997  
TX
TX   WINKLER
ECTOR   447
1355   713
296           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.960602.001     WADE AND TONI CHOATE GRANDCHILDREN TRUST   TURMAN
OIL PROPERTIES   5/21/1997   TX
TX   WINKLER
ECTOR   447
1355   708
308           T1N, BLK 45, T&P RR CO SVY, ABSTRACT 877
SEC 6: E2
TX
  ECTOR     C.962050.001     BILLY SCHNEIDER ET UX   TURMAN OIL PROPERTIES  
7/21/1997   TX   ECTOR     1350       287       8978     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 802
SEC 8: S2
TX
  ECTOR     C.962064.001     JESSIE MAY WILLIAMSON   W L SIMMONS   5/5/1954   TX
  ECTOR     208       6       4057     T1N, BLK 45, T&P RR CO SVY, ABSTRACT 336
SEC 5: W/2NE, E2E2, W2SE
TX
  ECTOR     C.962065.001     J V TERRILL   OTTO DEATS   5/5/1954   TX   ECTOR  
  208       151       4245     T1N, BLK 45, T&P RR CO SVY, ABSTRACT 336
SEC 5: W/2NE, E2E2, W2SE
TX
  ECTOR     C.962066.001     W G SUPPES   BUFFALO OIL COMPANY   2/9/1955   TX  
ECTOR     224       36             T1N, BLK 45, T&P RR CO SVY, ABSTRACT 336
SEC 5: W/2NE, E2E2, W2SE
TX
  ECTOR     C.962067.001     MRS CLAIR K BETHELL   BUFFALO OIL COMPANY  
2/9/1955   TX   ECTOR     224       40             T1N, BLK 45, T&P RR CO SVY,
ABSTRACT 336
SEC 5: W/2NE, E2E2, W2SE
TX
  ECTOR     C.962068.001     SUN EXPLORATION AND PRODUCTION COMPANY   EGRET
ENERGY CORPORATION   3/16/1984   TX   ECTOR     900       17       5691     T1N,
BLK 45, T&P RR CO SVY, ABSTRACT 336
SEC 5: W/2NE, E2E2, W2SE
TX
  ECTOR     C.962069.001     AMOCO PRODUCTION COMPANY   ALTA ENERGY CORPORATION
  8/1/1986   TX   ECTOR     963       727       16761     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 336
SEC 5: W/2NE, E2E2, W2SE
TX
  ECTOR     C.962070.001     J V TERRILL   TEXACO SEABOARD INC   3/4/1959   TX  
ECTOR     337       116       8137     T1N, BLK 45, T&P RR CO SVY, ABSTRACT 336
SEC 5: N2SW, S2SW

Page 20 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  ECTOR     C.962071.001     JESSIE MAY WILLIAMSON   TEXACO SEABOARD INC  
2/26/1959   TX   ECTOR     337       96       8138     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 336
SEC 5: N2SW, S2SW
TX
  ECTOR     C.962072.001     CLAIRE BETHELL ET AL   TEXACO SEABOARD INC  
4/14/1959   TX   ECTOR     341       38       11623     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 336
SEC 5: N2SW, S2SW
TX
  ECTOR     C.962073.001     KENWORTHY OPERATING COMPANY   J BROCK   4/1/1995  
TX   ECTOR     1242       997       8749     T1N, BLK 45, T&P RR CO SVY,
ABSTRACT 336
SEC 5: N2SW, S2SW
TX
  ECTOR     C.962074.001     FRED W SHEILD AND COMPANY   OXY USA INC  
11/13/1997   TX   ECTOR     1367       35       13310     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 336
SEC 5: NW, W2NE, N2SW, S2SW, E2E2, W2SE
SEC 8: N2
TX
  ECTOR     C.962075.001     ALTURA ENERGY LTD   OXY USA INC   3/9/1998   TX  
ECTOR     1388       183       4073     T1N, BLK 45, T&P RR CO SVY, ABSTRACT 336
SEC 5: NW, N2SW, S2SW
SEC 5: W2NE, E2E2, W2SE
TX
  ECTOR     C.962076.001     JAMES W BROCK ET UX   TURMAN OIL PROPERTIES  
7/21/1997   TX   ECTOR     1350       290       8979     T1N, BLK 45, T&P RR CO
SVY, ABSTRACT 336
SEC 5: N2SW, S2SW
TX
  ECTOR     C.962077.001     THE ALLAR COMPANY   OXY USA INC   7/27/1998   TX  
ECTOR     1423       500       13620     T1N, BLK 45, T&P RR CO SVY, ABSTRACT
336
SEC 5: NW
TX
  ECTOR     C.962078.001     ATLANTIC RICHFIELD COMPANY   OXY USA INC   3/7/2000
  TX   ECTOR     1526       430       5319     T1N, BLK 45, T&P RR CO SVY,
ABSTRACT 336
SEC 5: NW
SEC 5: W2NE, E2E2, W2SE
TX
  ECTOR     C.964075.001     CEC TRUST F/B/O PATRICK EDWARD CORRIGAN   OXY USA
INC   11/14/2000   TX
TX   WINKLER
ECTOR   477
1564   608
0700   B68290
15336   T1N, BLK 45, T&P RR CO SVY, ABSTRACT 271
SEC 6: SE
TX
  ECTOR     C.964123.001     CEC TRUST F/B/O/ HUGH CORRIGAN IV   OXY USA INC  
11/14/2000   TX
TX   WINKLER
ECTOR   477
1564   612
0703   B68291
15337   T1N, BLK 45, T&P RR CO SVY, ABSTRACT 271
SEC 6: SE
TX
  ECTOR     C.964124.001     HUGH CORRIGAN III TRUST   OXY USA INC   11/14/2000
  TX
TX   WINKLER
ECTOR   477
1564   612
0706   B68292
15338   T1N, BLK 45, T&P RR CO SVY, ABSTRACT 271
SEC 6: SE
TX
  ECTOR     340655/001     BP AMERICA PRODUCTION COMPANY   OXY USA WTP LP  
2/10/2003   TX
TX   ECTOR
WINKLER     499       525             BLK 46, TIN, T&P RR CO SVY
SEC 22: SW
TX
  ECTOR     340648/001     RICHARD M COLEGATE, INDIV & AIF FOR   OXY USA WTP LP
  4/4/2001   TX
TX   ECTOR
WINKLER     481       401             BLK 46, TIN, T&P RR CO SVY
SEC 10: E2
SEC 22: W2
TX
  ECTOR     340648/002     CITIBANK N.A. TR U/W/O HENRY A   OXY USA WTP LP  
4/4/2001   TX
TX   ECTOR
WINKLER     487       594             BLK 46, TIN, T&P RR CO SVY
SEC 10: E2
SEC 22: W2
TX
  ECTOR     340659/001     MDJ MINERALS LLP   OXY USA WTP LP   6/6/2002   TX
TX   ECTOR
WINKLER     491       831             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/006     RODNEY J CAMP ET UX   OXY USA WTP LP   4/4/2001   TX
TX   ECTOR
WINKLER     481       397             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340635/001     ALTURA ENERGY   OXY USA INC   3/9/1998   TX
TX   ECTOR
WINKLER     1388       183             BLK 46, TIN, T&P RR CO SVY
SEC 17: W2
BLK 46, TIN, T&P RR CO SVY
SEC 10: SE
SEC 22: W2
TX
  ECTOR     340650/002     THE FROST NAT’L BANK, TR FOR ACCT   OXY USA WTP LP  
7/1/2002   TX
TX   ECTOR
WINKLER     1717       282             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340658/001     STATES INC   OXY USA WTP LP   11/29/2001   TX
TX   ECTOR
WINKLER     487       596             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/007     LAZY BACKWARDS S LTD   OXY USA WTP LP   6/18/2002  
TX
TX   ECTOR
WINKLER     493       844             BLK 456 TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/009     BRIAN HARDIN, TR OF SUSAN SLOAN TRUST   OXY USA WTP
LP   6/3/2002   TX
TX   ECTOR
WINKLER     1675       415             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/005     EVELYN S GRAHAM AND J RAY STEWART,   OXY USA WTP LP  
10/30/2001   TX
TX   ECTOR
WINKLER     487       592             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/001     WHITE STAR ENERGY INC   OXY USA WTP LP   2/27/2002  
TX
TX   ECTOR
WINKLER     490       732             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/004     J M ROGERS, AGENT & AIF FOR JEWEL L   OXY USA WTP LP
  6/13/2001   TX
TX   ECTOR
WINKLER     1603       65             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340642/005     DORA ELIZABETH WITT ET VIR   TERRA RESOURCES INC  
9/24/1985   TX
TX   ECTOR
WINKLER     354       217             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2

Page 21 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  ECTOR     340642/002     W JOYCE ANDERSON ET AL   TERRA RESOURCES INC  
11/20/1985   TX
TX   ECTOR
WINKLER     355       233             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340642/003     MAX DAVID   TERRA RESOURCES INC   10/2/1985   TX
TX   ECTOR
WINKLER     942       141             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340642/001     VIRGINIA SMITH ET VIR   TERRA RESOURCES INC  
1/6/1986   TX
TX   ECTOR
WINKLER     355       749             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340642/004     E A MCCULLOUGH   TERRA RESOURCES INC   2/5/1986   TX
TX   ECTOR
WINKLER     357       43             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/010     JANICE LEE BURKETT   OXY USA WTP LP   5/1/2001   TX
TX   ECTOR
WINKLER     481       399             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/013     THOMAS G SMITH   OXY USA WTP LP   5/1/2001   TX
TX   ECTOR
WINKLER     484       68             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/008     CLARA G BATAILLE   OXY USA WTP LP   5/31/2001   TX
TX   ECTOR
WINKLER     482       339             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/011     RUTH L CLEMENT   OXY USA WTP LP   6/5/2001   TX
TX   ECTOR
WINKLER     482       341             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/012     THE PRESBYTERIAN HOME FOR CHILDREN   OXY USA WTP LP  
5/23/2001   TX
TX   ECTOR
WINKLER     482       351             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340656/001     WADE CHOATE, TRUSTEE OF THE CHOATE GRANDCHILDRENS  
OXY USA WTP LP   3/21/2003   TX
TX   ECTOR
WINKLER     1734       515             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340663/001     FRED W SHIELD & CO   OXY USA INC   11/13/1997   TX
TX   ECTOR
WINKLER     1367       35             BLK 46, TIN,T&P RR CO SVY
SEC 10: E2
SEC 22: W2
BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340645/002     JOHNNYE DIANE MASON   OXY USA WTP LP   3/1/2003   TX
TX   ECTOR
WINKLER     1815       110             BLK 46, TIN, T&P RR CO SVY
SEC 22: NW
TX
  ECTOR     340645/001     MARGARET BOOTH DUNNINGTON   OXY USA WTP LP   3/1/2003
  TX
TX   ECTOR
WINKLER     1815       138             BLK 46, TIN, T&P RR CO SVY
SEC 22: NW
TX
  ECTOR     340657/001     ATLANTIC RICHFIELD COMPANY   DON TURMAN   3/1/1998  
TX
TX   ECTOR
WINKLER     1392       936             BLK 45, TIN, T&P RR CO SVY
SEC 8: N2
SEC 28: NW, W2SW, SESW
SEC 28: NESW
BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340650/003     GREGORY J HAMPTON, TRUSTEE   OXY USA WTP LP  
10/10/2002   TX
TX   ECTOR
WINKLER     1701       564             BLK 46, TIN, T&P RR CO SVY
SEC 22: W2
TX
  ECTOR     340640/011     VIRGINIA SMITH U/W/O T J HINERMAN   FRANK C ASHBY  
12/7/1956   TX   ECTOR     271       529             BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/018     EVELYN C WHEELER, INDIV & U/W/O BENJAMIN WHEELER   B
W WISEMAN JR AND F M JACKSON   10/17/1956   TX   ECTOR     272       48        
    BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/005     MARJORIE W TAYLOR, INDIV AND U/W/O WALTER W TAYLOR  
B W WISEMAN JR AND F M JACKSON   10/3/1956   TX   ECTOR     272       112      
      BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/009     N R KNEASS ET UX   W R GODDARD   12/5/1956   TX  
ECTOR     272       333             BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/012     WILLARD N DODGE ET AL   GEORGE S TURNER   12/4/1956  
TX   ECTOR     273       215             BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/008     NANCY SHORT MOFFETT ET AL   B W WISEMAN JR AND F M
JACKSON   11/1/1956   TX   ECTOR     273       217             BLK 45, TIN, T&P
RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/014     BEATRICE M FREER ET VIR, ETRX U/W/O EMMA BEATTY   B W
WISEMAN JR AND F M JACKSON   6/21/1956   TX   ECTOR     273       219          
  BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/017     ELLEN R KINNE ET VIR   B W WISEMAN JR AND F M JACKSON
  12/3/1956   TX   ECTOR     273       220             BLK 45, TIN, T&P RR CO
SVY
SEC 28: W2
TX
  ECTOR     340640/013     W J HILSEWECK   RALPH W MALONE, TRUSTEE   1/2/1957  
TX   ECTOR     273       233             BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/016     DERRELL H RIKERT ET AL   W R GODDARD   3/7/1957   TX
  ECTOR     287       9             BLK 45, TIN, T&P RR CO SVY
SEC 28: W2

Page 22 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  ECTOR     340644/001     RICHARD M COLEGATE, INDIVI AND U/W/O HENRY A COLEG  
RUST OIL CORPORATION   12/3/1985   TX   ECTOR     945       122             BLK
45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340644/002     HELEN KELLY LIESE ET AL   RUST OIL CORPORATION  
12/9/1985   TX   ECTOR     943       659             BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340651/001     AMERICAN NAT’L BANK, AGENT OF JANE L RUSSELL OIL A  
OXY USA WTP LP   4/29/2003   TX   ECTOR     1747       851             BLK 45,
TIN, T&P RR CO SVY
SEC 28: NW, W2SW, SESW
TX
  ECTOR     340651/003     W A LANDRETH JR   OXY USA WTP LP   4/22/2003   TX  
ECTOR     1743       706             BLK 45, TIN, T&P RR CO SVY
SEC 28: NW, W2SW, SESW
TX
  ECTOR     340653/004     JAMES E HALL   OXY USA WTP LP   5/19/2003   TX  
ECTOR     1747       859             BLK 45, TIN, T&P RR CO SVY
SEC 28: NW, W2SW, SESW
TX
  ECTOR     340651/002     AMERICAN NAT’L BANK, TRUSTEE OF   OXY USA WTP LP  
4/29/2003   TX   ECTOR     1747       855             BLK 45, TIN, T&P RR CO SVY
SEC 28: NW, W2SW, SESW
TX
  ECTOR     340653/002     THE FROST NAT’L BANK, TR FOR ACCT   OXY USA WTP LP  
5/6/2003   TX   ECTOR     1747       61             BLK 45, TIN, T&P RR CO SVY
SEC 28: NW, W2SW, SESW
TX
  ECTOR     340652/001     SEMPRA ENERGY PRODUCTION CO   OXY USA WTP LP  
5/20/2003   TX   ECTOR     1747       863             BLK 45, TIN, T&P RR CO SVY
SEC 28: NW, W2SW, SESW
TX
  ECTOR     340653/006     JOHN J REDFERN IV   OXY USA WTP LP   6/17/2003   TX  
ECTOR     1776       665             BLK 45, TIN, T&P RR CO SVY
SEC 28: NW, W2SW, SESW
TX
  ECTOR     340653/005     RANDALL REDFERN MACNAUGHTON   OXY USA WTP LP  
6/17/2003   TX   ECTOR     1776       669             BLK 45, TIN, T&P RR CO SVY
SEC 28: NW, W2SW, SESW
TX
  ECTOR     3400662/001     APACHE CORPORATION   OXY USA INC   6/1/1998   TX  
ECTOR     1421       135             BKL 45, TIN, T&P RR CO SVY
SEC 7: E/2W/2
TX
  ECTOR     340636/002     JESSIE MAY WILLIAMSON   BEN T ROGERS   7/11/1949   TX
  ECTOR     137       173             BLK 45, TIN, T&P RR CO SVY
SEC 17: W2
TX
  ECTOR     340636/003     MARJORIE W TAYLOR   MARIAH ENERGY   3/17/1954   TX  
ECTOR     207       253             BLK 45, TIN, T&P RR CO SVY
SEC 17: W2
TX
  ECTOR     340636/004     RICHARD M COLGATE, ET AL   W R GODDARD   7/30/1958  
TX   ECTOR     314       339             BLK 45, TIN, T&P RR CO SVY
SEC 17: W2
TX
  ECTOR     340636/001     FRED W SHIELD   BUCK WILSON   8/19/1958   TX   ECTOR
    318       410             BLK 45, TIN, T&P RR CO SVY
SEC 17: W2
TX
  ECTOR     340637/001     KERR-MCGEE OIL & GAS   OXY USA WTP LP   8/1/2001   TX
  ECTOR     1638       118             BLK 45, T1N, T&P RR CO SVY
SEC 17: W2
TX
  ECTOR     340653/003     CHARLES L HALL   OXY USA WTP LP   5/19/2003   TX  
ECTOR     1765       16             BLK 45 T1N
SEC 28: NW, W2SW, SESW
TX
  ECTOR     340653/001     HERD PARTNERS LIMITED   OXY USA INC   4/23/2003   TX
  ECTOR     1743       710             BLK 45, TIN, T&P RR CO SVY
SEC 28: NW, W2SW, SESW
TX
  ECTOR     340640/001     JESSIE MAY WILLIAMSON   B W WISEMAN JR AND F M
JACKSON   5/8/1956   TX   ECTOR     259       424             BLK 45, TIN, T&P
RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/006     MAX DAVID   B W WISEMAN JR AND F M JACKSON  
6/11/1956   TX   ECTOR     260       326             BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/021     J RALPH STEWART   B W WISEMAN JR AND F M JACKSON  
6/21/1956   TX   ECTOR     261       200             BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/002     JOHN L ABBOTT   B W WISEMAN JR AND F M JACKSON  
6/21/1956   TX   ECTOR     262       527             BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/007     MAY W COLES ET VIR   B W WISEMAN JR AND F M JACKSON  
6/21/1956   TX   ECTOR     262       528             BLK 45, TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/019     1ST NATIONAL BANK OF FT WORTH U/W/O   B W WISEMAN JR
AND F M JACKSON   6/21/1956   TX   ECTOR     262       531             BLK 45,
TIN, T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/010     PHOEBE T HORN ET VIR   B W WISEMAN JR AND F M JACKSON
  6/21/1956   TX   ECTOR     262       532             BLK 45, TIN, T&P RR CO
SVY
SEC 28: W2
TX
  ECTOR     340640/020     HOWARD L ANDERSON ET UX   B W WISEMAN JR AND F M
JACKSON   6/21/1956   TX   ECTOR     263       392             BLK 45, TIN, T&P
RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/003     LUCILE NEWCOMBE HILSEWECK ET VIR   B W WISEMAN JR.
AND F M JACKSON   6/21/1956   TX   ECTOR     265       465             BLK 45
T1N
T&P RR CO SVY
SEC 28: W2
TX
  ECTOR     340640/004     KATHRYN COONS ET AL   B W WISEMAN JR AND F M JACKSON
  6/21/1956   TX   ECTOR     268       59              
TX
  ECTOR     340640/015     CORNELIUS SCHNURR   B W WISEMAN JR AND F M JACKSON  
10/3/1956   TX   ECTOR     270       362             BLK 45, TIN, T&P RR CO SVY
SEC 28: W2

Page 23 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  GAINES     42.02051.000     RILEY, THOMAS TRUST JAMES   GULF OIL CORPORATION  
8/30/1943   TX   GAINES     37       35              
TX
  GAINES     42.02052.00A     NICHOLS, N. DALE, ET AL   DYCO PETROLEUM
CORPORATION   8/3/1977   TX   GAINES     227       579              
TX
  GAINES     42.02053.00A     CUMMINS, R.H. ET AL   THE DEVONIAN CO   9/14/1978
  TX   GAINES     53       20              
TX
  GAINES     42.02053.00B     CUNNINGHAM, DORA E. ET AL   THE DEYONIAN CO  
8/23/1948   TX   GAINES     52       468              
TX
  GAINES     42.02053.00C     TERRILL, J.V.   THE DEVONIAN CO   11/2/1948   TX  
GAINES     53       508              
TX
  GAINES     M10533.000     TURMAN, L C   SOUTHLAND ROYALTY COMPANY   5/31/1929
  TX   GAINES     29       54             PSL SURVEY, BLK A-10
SEC 10: W2
TX
  GAINES     M11596.000     PARHAM, S L   SOUTHLAND ROYALTY COMPANY   7/26/1949
  TX   GAINES     100       207             PSL SURVEY, BLK A-10
SEC 8: ALL
TX
  GLASSCOCK     42.02078.00A     KOLB, NORMA JEAN   SLATE LAND SERVICES  
7/27/1992   TX   GLASSCOCK     293       746              
TX
  GLASSCOCK     42.02078.00B     KOLB, CHARLES STEVEN   SLATE LAND SERVICES  
7/28/1992   TX   GLASSCOCK     294       192              
TX
  GLASSCOCK     42.02078.00C     FOWLER, DEBORA LYNN   SLATE LAND SERVICES  
7/28/1992   TX   GLASSCOCK     295       36              
TX
  GLASSCOCK     42.02087.00A     GAMBILL, JOE JR., ET AL   DEVANIAN OIL CO  
6/25/1945   TX   GLASSCOCK     57       23              
TX
  GLASSCOCK     42.02087.00B     REYNOLDS, C. C. & WILLIE   DEVONIAN OIL CO  
4/21/1945   TX   GLASSCOCK     56       16              
TX
  GLASSCOCK     42.02089.00A     WHITEHOUSE, WILLIAM GLADSTONE & EUNICE   EL
CAPITAN OIL CO   2/22/1951   TX   GLASSCOCK     66       324              
TX
  GLASSCOCK     42.02089.00B     COX, CHAS. J. & B. RAE   F E MILLER   1/31/1948
  TX   GLASSCOCK     60       128              
TX
  GLASSCOCK     42.02090.00A     GAMBILL, LAWTON L., ET AL   TIDE WATER
ASSOCIATED OIL COMPANY   11/17/1944   TX   GLASSCOCK     55       137          
   
TX
  GLASSCOCK     42.02091.00A     DANIEL, OLIVER H.   W.H POMEROY JR   12/8/1947
  TX   GLASSCOCK     58       261              
TX
  GLASSCOCK     42.02091.00B     HAYDEN, R. E. & CLARA, ET   AL W.H POMEROY JR  
11/18/1947   TX   GLASSCOCK     58       250              
TX
  GLASSCOCK     42.02093.00A     HENDRICKSON, IRMA WRAGE, ET AL   R.L YORK  
2/7/1944   TX   GLASSCOCK     53       513              
TX
  GLASSCOCK     42.02116.000     BIGBY, J.O, ET UX   JOHN L FOGARTY   2/18/1947
  TX   GLASSCOCK     58       92              
TX
  GLASSCOCK     42.02117.000     COUEY, M.L., ET AL   B.C MANN   4/17/1947   TX
  GLASSCOCK     58       186              
TX
  GLASSCOCK     42.02118.000     HOWARD, WM.   W.H POMEROY JR   11/17/1947   TX
  GLASSCOCK     58       243              
TX
  GLASSCOCK     42.02119.000     FRASER, GEORGE C, ET AL   TIDE WATER ASSOCIATED
OIL COMPANY   2/14/1947   TX   GLASSCOCK     58       275              
TX
  GLASSCOCK     42.02120.000     HOWARD, WILLIAM   W.H POMEROY JR   12/17/1947  
TX   GLASSCOCK     58       289              
TX
  GLASSCOCK     42.02121.000     COUEY, M.L., ET AL   B.C MANN   2/15/1947   TX
  GLASSCOCK     58       106              
TX
  GLASSCOCK     C.910872.001     A LOUIS WRAGE ET AL   GENERAL AMERICAN OIL
COMPANY   11/29/1950   TX   GLASSCOCK     66       307             BLK 36, T3S,
T&P RR CO SVY
SEC 28: SW
TX
  GLASSCOCK     C.910873.000     LOUIS A WRAGE ET AL   GENERAL AMERICAN OIL
COMPANY   7/25/1950   TX   GLASSCOCK     63       558             BLK 36, T3S,
T&P RR CO SVY
SEC 28: SW
TX
  HOCKLEY     C.919397.000     W T COBLE ET UX   J A WHITTENBURG   12/20/1936  
TX   HOCKLEY     7       89             LEAGUE 66, HARDEMAN COUNTY SCHOOL LAND
SVY
SUBDIVISION 16: W2
TX
  HOCKLEY     C.919398.000     W T COBLE ET UX   ANGUISH LINK   5/26/1936   TX  
HOCKLEY     4       534             LEAGUE 66, HARDEMAN COUNTY SCHOOL LAND SVY
TRACT 5: E2
TRACT 6: E2
TRACT 15: W2
TRACT 25: E2
TX
  HOCKLEY     C.919399.001     W T COBLE   ALEX MCCUTCHIN   6/15/1946   TX  
HOCKLEY     16       242             LEAGUE 66, HARDEMAN COUNTY SCHOOL LAND SVY
SUBDIVISION 15: E2
SUBDIVISION 16: E2
TX
  HOCKLEY     C.919400.001     BURNETT B ROBERTS ET UX   R F DUFFIELD   2/2/1944
  TX   HOCKLEY     13       54             LEAGUE 66, HARDEMAN COUNTY SCHOOL
LAND SVY
SUBDIVISION 15: E2
SUBDIVISION 16: E2
TX
  HOCKLEY     C.919401.000     L P HOWERTON ET UX   R F DUFFIELD   2/2/1944   TX
  HOCKLEY     12       410             LEAGUE 66, HARDEMAN COUNTY SCHOOL LAND
SVY
SUBDIVISION 24: S2W2
TX
  HOCKLEY     C.919402.000     L P HOWERTON ET UX   W T COBLE   2/25/1939   TX  
HOCKLEY     7       527             LEAGUE 66, HARDEMAN COUNTY SCHOOL LAND SVY
SUBDIVISION 24: N2W2
TX
  HOCKLEY     C.919403.000     W T COBLE   ALEX MCCUTCHIN   11/29/1946   TX  
HOCKLEY     89       63             LEAGUE 66, HARDEMAN COUNTY SCHOOL LAND SVY
SUBDIVISION 17: W2
TX
  HOCKLEY     C.928515.000     W T COBLE   H E CHILES JR   2/15/1947   TX  
HOCKLEY     16       336             LEAGUE 66, HARDEMAN COUNTY SCHOOL LAND SVY
SUBDIVISION 6: W2
SUBDIVISION 5: S2W2
TX
  HOCKLEY     C.928516.000     W T COBLE   H E CHILES JR ET AL   4/1/1947   TX  
HOCKLEY     16       438             LEAGUE 67, HARDEMAN COUNTY SCHOOL LAND SVY
SUBDIVISION 18: E2, W2

Page 24 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  HOCKLEY     C.928517.000     W T COBLE ET AL   EDWARD C LAWSON   8/27/1947  
TX   HOCKLEY     16       579             LEAGUE 68, HARDEMAN COUNTY SCHOOL LAND
SVY
SUBDIVISION 32: N2
LESS & EXCEPT 36.7 ACS IN NW4, 36.7 ACS IN NE4
TX
  HOCKLEY     C.928518.000     W T COBLE   EDWARD C LAWSON   10/6/1947   TX  
HOCKLEY     16       601             LEAGUE 65, 68, HARDEMAN COUNTY SCHOOL LAND
SVY
SUBDIVISION 31: S2
LESS & EXCEPT 8.49 ACRES BEING ROW TO P&SF RY CO SVY
SUBDIVISION 30: N2
LESS & EXCEPT 73.47 ACRES BEING ROW TO P&SF RY CO SVY
TX
  HOCKLEY     C.928519.000     P O SMITH   SAM COMBS   8/18/1944   TX   HOCKLEY
    14       405             LEAGUE 66, HARDEMAN COUNTY SCHOOL LAND SVY
SUBDIVISION 5: W2N2W2
TX
  HOCKLEY     C.928520.000     NELSON W WILLARD   COLINE OIL CORP   10/1/1929  
TX   HOCKLEY     4       14             LEAGUE 81, SHACKELFORD COUNTY SCHOOL
LAND SVY
LABOR 25: 42.5 ACRES OF SOUTH 85 ACRES
TX
  HOCKLEY     C.928549.000     PANHANDLE & SANTA FE RR   EDWARD C LAWSON  
1/28/1948   TX   HOCKLEY     102       487             LEAGUE 65, 68, HARDEMAN
COUNTY SCHOOL LAND SVY
SUBDIVISION 31: ALL THAT CERTAIN STRIP, TRACT OR PARCEL SITUATED IN THE S/2
TX
  HOCKLEY     C.928611.000     T B GRANT   E CONSTANTIN JR   7/7/1947   TX  
HOCKLEY     16       543             LEAGUE 67, HARDEMAN COUNTY SCHOOL LAND SVY
TRACT 8: E2 BEING 177.1 ACRES
TX
  HOCKLEY     C.928612.000     W C KINSER ET UX   E CONSTANTIN JR   5/27/1947  
TX   HOCKLEY     16       407             LEAGUE 67, HARDEMAN COUNTY SCHOOL LAND
SVY
SUBDIVISION 12: W2
TX
  HOCKLEY     C.928613.000     BURNETT B ROBERTS   E CONSTANTIN JR   5/19/1947  
TX   HOCKLEY     16       402             LEAGUE 67, HARDEMAN COUNTY SCHOOL LAND
SVY
SUBDIVISION 19: W2
SUBDIVISION 22: W2
TX
  HOCKLEY     C.929121.000     CATHARINE C WHITTENBURG ET AL   CAJIF PETROLEUM
COMPANY   11/11/1966   TX   HOCKLEY     58       121             LEAGUE 65, 68,
HARDEMAN COUNTY SCHOOL LAND SVY
SUBDIVISION 30: N2 LESS & EXCEPT 73.36 ACRES AND 36.5997 ACRES IN SE CORNER OF
N2
TX
  HOCKLEY     C.929122.000     CATHARINE C WHITTENBURG ET AL   CAJIF PETROLEUM
COMPANY   6/3/1966   TX   HOCKLEY     57       646             LEAGUE 66,
HARDEMAN COUNTY SCHOOL LAND SVY
SUBDIVISION 23: SE 10 ACRES OUT OF W2
TX
  HOWARD     42.02076.00A     GEODYNE NOMINEE CORPORATION   SAMSON LONE STAR
LIMITED PARTNERSHIP   7/7/2004   TX   HOWARD     973       74       00002549    
 
TX
  HOWARD     42.02079.00A     FRANKLIN, JAMES W   RBP LAND COMPANY   10/16/1994
  TX   HOWARD     707       681              
TX
  HOWARD     42.02079.00B     HALE, WYNELLE FRANKLIN ET   RBP LAND COMPANY  
10/16/1994   TX   HOWARD     709       431              
TX
  HOWARD     42.02133.000     DAVIS, NADA MAE   KERRY E BLAIR   11/30/1994   TX
  HOWARD     712       358       1257      
TX
  HOWARD     42.02134.00A     MORGAN CAPITAL GROUP, INC, ET AL   COBRA
EXPLORATION COMPANY   2/1/1995   TX   HOWARD     712       395       1276      
TX
  HOWARD     42.02134.00B     HALL, FLORENCE THELMA, TESTAMENTARY TRUST, ET AL  
RBP LAND COMPANY   11/7/1995   TX   HOWARD     728       41       7503      
TX
  HOWARD     42.M0072.00A     GEODYNE NOMINEE CORPORATION   PHILLIP HANCOCK  
12/1/1999   TX
TX   HOWARD
MITCHELL   668
65   377
462           MD00563000 — AN UNIVIDED 1/8 INTEREST IN AND TO ALL THE OIL, GAS
AND OTHER
MINERALS IN
AND UNDER OR THAT MAY BE PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS
SITUATED IN HOWARD COUNTY, TEXAS:

BLOCK 29, WACO AND NORTHWESTERN RR CO SURVEY
SECTION 64: S2
SECTION 65: S2
SECTION 93: NE NE, W2 NE, NW SE
SECTION 96: E2

AND UNDIVIDED 1/4 INTEREST IN AND TO ALL OF THE OIL, GAS AND OTHER MINERALS
IN AND UNDER OR THAT MAY BE PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS
SITUATED IN HOWARD COUNTY, TEXAS:

SECTION 114:  
 
                                                          S2 SE

AN UNDIVIDED 1/8 INTEREST IN AND TO ALL OF THE OIL, GAS AND OTHER MINERALS
IN AND UNDER THAT MAY BE PRODUCED FROM ALL OF SECTION 9, BLOCK 17, S.P. RR
SURVEY, MITCHELL COUNTY, TEXAS, AND BEING THE SAME AND IDENTICAL INTEREST
CONVEYED BY HARRY HYMAN AND WIFE, SARAH M. HYMAN TO PEERLESS OIL & GAS
COMPANY BY INSTRUMENT, DATED MARCH 9, 1926 RECORDED IN VOLUME 65, PAGE 462
OF THE DEED RECORDS OF MITCHELL COUNTY, TEXAS

Page 25 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  HOWARD     42.M0079.00A     GEODYNE NOMINEE CORPORATION   SAMSON LONE STAR
LIMITED PARTNERSHIP   6/14/2005   TX   HOWARD     1004       240       001636  
  MD02422000 — AN UNDIVIDED 1/4 INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS IN AND UNDER OR THAT MAY BE PRODUCED FROM THE FOLLOWING
DESCRIBED LANDS SITUATED IN HOWARD COUNTY, TEXAS:

BLOCK 33, TOWNSHIP 1 NORTH, T&P RR CO SURVEY
SECTION 14: NE
TX
  HOWARD     42.M0080.00A     SAMSON LONE STAR, LLC, ET   AL ENDURO OPERATING
LLC   3/3/1993   TX   HOWARD     1208       422       2011-00000424    
MD02426000 — AN UNDIVIDED 1/4 INTEREST IN AND TO ALL THE
OIL, GAS AND OTHER MINERALS IN AND UNDER OR THAT MAY BE
PRODUCED FROM, THE FOLLOWING DESCRIBED LANDS SITUATED IN
HOWARD COUNTY, TEXAS:

BLOCK 33, TOWHSHIP 1 NORTH, T&P RR CO SURVEY
SECTION 17: SE, W2 NE4, NE4 NE4
TX
  IRION     42.02085.00A     TUCKER, VERLIS BRANCH ET   VIR BILL B CHAPPELL  
1/3/1977   TX   IRION     39       459              
TX
  IRION     42.02085.00B     COLONIAL ROYALTIES CO   MWJ PRODUCING COMPANY  
10/28/1976   TX   IRION     39       311              
TX
  IRION     42.02085.00C     SNYDER, F W   JOSEPH S GRUSS   4/16/1973   TX  
IRION     32       74              
TX
  IRION     42.02085.00D     CASHDOLLAR ROYALTY TRUST, CREATED BY DOT 3/1/1954  
MWJ PRODUCING COMPANY   10/27/1976   TX   IRION     39       313              
TX
  IRION     42.02096.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOHN L COX   11/4/1981   TX
TX   IRION
REAGAN     55       98    
52587    
TX
  IRION     42.02097.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOHN L COX   11/4/1981   TX
TX   IRION
REAGAN     177       255    
52586    
TX
  IRION     42.02098.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOGRUSS OIL CORPORATION   1/1/1972   TX
TX   IRION
REAGAN     30       137    
72153    
TX
  IRION     42.02099.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  EVELYN R GRUSS   10/5/1971   TX
TX   IRION
REAGAN     126       299    
34724    
TX
  IRION     42.02100.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   4/12/1971   TX
TX   IRION
REAGAN     125       166    
34203    
TX
  IRION     42.02101.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   4/12/1971   TX
TX   IRION
REAGAN     81       164              
TX
  IRION     42.02102.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   4/12/1971   TX
TX   IRION
REAGAN     81       207              
TX
  IRION     42.02103.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   4/12/1971   TX
TX   IRION
REAGAN     81       193              
TX
  IRION     42.02104.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOHN L COX   11/4/1981   TX   IRION     55       65              
TX
  IRION     42.02105.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   10/5/1971   TX   IRION     30       417       34725      
TX
  IRION     42.02106.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   10/5/1971   TX
TX   IRION
REAGAN     126       277    
34722    
TX
  IRION     42.02107.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   1/1/1972   TX   IRION     30       192              
TX
  IRION     42.02108.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   1/1/1972   TX   IRION     30       181              
TX
  IRION     42.02109.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   11/1/1972   TX   IRION     30       170              
TX
  IRION     42.02110.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   1/1/1972   TX   IRION     30       159              
TX
  IRION     42.02111.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   1/1/1972   TX   IRION     30       148              
TX
  IRION     42.02122.000     TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN
  JOSEPH S GRUSS   10/5/1971   TX   IRION     118       256       34721      
TX
  IRION     42.02123.000     CRAVENS, HENRY, ET AL   MWJ PRODUCING COMPANY  
6/27/1968   TX   IRION     25       175              
TX
  IRION     42.02124.000     SUGG, ELA C   ENERGY TRADING INC   2/28/1977   TX  
IRION     40       365              
TX
  IRION     42.02176.000     NOELKE, W.M., ESTATE   THE ATLANTIC REFINING
COMPANY   6/26/1946   TX   IRION     11       121              
TX
  MARTIN     42.02056.00A     EXCHANGE OIL & GAS CORP   R K PETROLEUM CORP  
2/18/1974   TX   MARTIN     153       241              
TX
  MARTIN     42.02056.00B     LAMESA NATIONAL BANK ET AL TRUSTEES   R K
PETROLEUM CORP   2/1/1971   TX   MARTIN     137       150              

Page 26 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  MARTIN     42.02056.00C     U S SMELTING REFINING & MINING COMPANY   R K
PETROLEUM CORP   5/14/1971   TX   MARTIN     137       814              
TX
  MARTIN     42.02056.00D     TEXAS LAND & MORTGAGE COMPANY INC   R K PETROLEUM
CORP   2/12/1971   TX   MARTIN     135       238              
TX
  MARTIN     42.02056.00E     ANDERSON, RICHARD S. IND & AS EXEC   R K PETROLEUM
CORP   2/12/1971   TX   MARTIN     135       237              
TX
  MARTIN     42.02113.00A     BAUER, ANELLA SLAUGHTER, ET AL   FRANK SHACKELFORD
  12/31/1970   TX   MARTIN     133       416       483      
TX
  MIDLAND     42.02127.000     HUTCHINSON, MRS. W.A., ET   AL PETE DROPPLEMAN
FRANK J DOWNEY   11/18/1943   TX
TX   MIDLAND
GLASSCOCK   77
53   561
593            
TX
  PECOS     42.02057.00A     PECOS VALLEY OIL COMPANY   PEERLESS OIL & GAS
COMPANY   8/29/1938   TX   PECOS     120       129              
TX
  PECOS     42.02058.00A     PECOS VALLEY OIL COMPANY   M H BLACK   6/4/1938  
TX   PECOS     119       319              
TX
  PECOS     42.02059.00A     PECOS VALLEY OIL COMPANY   JOHN M HILLS   6/12/1959
  TX   PECOS     266       452              
TX
  PECOS     42.02059.00B     MINARY, JOHN S.   JOHN M HILLS   6/22/1959   TX  
PECOS     266       377              
TX
  PECOS     42.02059.00C     BENEDICT CORPORATION   JOHN M HILLS   6/12/1959  
TX   PECOS     272       7              
TX
  PECOS     42.02059.00D     WICKES, L.W., AGENT   JOHN M HILLS   6/30/1959   TX
  PECOS     272       248              
TX
  PECOS     42.02059.00E     ONEILL, GROVER   JOHN M HILLS   7/1/1959   TX  
PECOS     267       165              
TX
  PECOS     42.02059.00F     TURNER, LEWIS   JOHN M HILLS   5/28/1959   TX  
PECOS     267       169              
TX
  PECOS     42.02059.00G     PALEY, BARBARA C.   JOHN M HILLS   6/23/1959   TX  
PECOS     266       459              
TX
  PECOS     42.02059.00H     HAWKINS, MARGUERITE   JOHN M HILLS   6/25/1959   TX
  PECOS     266       464              
TX
  PECOS     42.02059.00I     CALLERY, FRANCIS A.   JOHN M HILLS   5/14/1959   TX
  PECOS     266       382              
TX
  PECOS     42.02059.00J     BAIRD, DAVIS G.   JOHN M HILLS   7/22/1959   TX  
PECOS     266       387              
TX
  PECOS     42.02059.00K     PERSHING, MURIEL R.,ETVIR   JOHN M HILLS   7/6/1959
  TX   PECOS     266       392              
TX
  PECOS     42.02059.00L     PEERLESS OIL & GAS COMPAN   JOHN M HILLS  
5/21/1959   TX   PECOS     266       397              
TX
  PECOS     42.02059.00M     CHADBOURNE, WILLIAM M.   JOHN M HILLS   5/26/1959  
TX   PECOS     266       402              
TX
  PECOS     42.02059.00N     MONTEREY OIL COMPANY   JOHN M HILLS   6/30/1959  
TX   PECOS     266       407              
TX
  PECOS     42.02059.00O     SWEENEY, ROBERT J.   JOHN M HILLS   6/1/1959   TX  
PECOS     266       412              
TX
  PECOS     42.02059.00P     CALLERY, GEORGE L.   JOHN M HILLS   6/3/1959   TX  
PECOS     266       417              
TX
  PECOS     42.02059.00Q     GOETZ, WILLIAM W.   JOHN M HILLS   6/5/1959   TX  
PECOS     266       422              
TX
  PECOS     42.02059.00R     HIRSHON, WALTER   JOHN M HILLS   5/26/1959   TX  
PECOS     266       427              
TX
  PECOS     42.02059.00S     PALEY, WILLIAM S.   JOHN M HILLS   6/22/1959   TX  
PECOS     266       432              
TX
  PECOS     42.02059.00T     RIDDELL PETROLEUM CORPORA   JOHN M HILLS  
5/27/1959   TX   PECOS     266       437              
TX
  PECOS     42.02059.00U     SPILLER, JESSIE B.   JOHN M HILLS   6/1/1959   TX  
PECOS     266       442              
TX
  PECOS     42.02059.00V     SACK, ISIDOR   JOHN M HILLS   6/1/1959   TX   PECOS
    266       447              
TX
  PECOS     42.02059.00W     HILLS, JOHN M.   USSR&M CO   6/6/1960   TX   PECOS
    273       163              
TX
  PECOS     42.02060.000     SIBLEY, EFFIE POTTS, ETAL   SHELL OIL COMPANY  
2/16/1960   TX   PECOS     272       440              
TX
  PECOS     42.02130.000     EATON, HYDEN J.   E C HUBBLE   7/1/1948   TX  
PECOS     162       19              
TX
  PECOS     42.02131.000     PECOS VALLEY OIL COMPANY   D S BARKER   2/26/2026  
TX   PECOS     18       406              
TX
  PECOS     42.02132.00A     JACKSON, T. M., ET AL   E C HUBBLE   1/1/1949   TX
  PECOS     168       287              
TX
  PECOS     42.02132.00B     MCCOY, D. E., ET AL   E C HUBBLE   1/1/1949   TX  
PECOS     169       337              
TX
  PECOS     42.02132.00C     BOGGS LULA ET AL   E C HUBBLE   1/1/1949   TX  
PECOS     168       299              

Page 27 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  PECOS     42.M0071.00A     SAMSON LONE STAR LLC, ET   AL ENDURO OPERATING LLC
  1/4/2011   TX   PECOS     3       124       115107     AGMT. NO. 132321000 —
AN UNDIVIDED 1/8 INTEREST IN AND TO ALL THE OIL, GAS
AND OTHER MINERALS IN AND UNDER OR THAT MAY BE PRODUCED FROM THE FOLLOWING
DESCRIBED LANDS IN PECOS COUNTY, TEXAS:

BLOCK 3, H&TC RR CO SURVEY
SECTION 27: S2, NW2 SAVE AND EXCEPT W4 W4

AN UNDIVIDED 1/32 INTEREST IN AND TO ALL OF THE OIL, GAS AND OTHER MINERALS
IN AND UNDER OR THAT MAY BE PRODUCED FROM THE FOLLOWING DESCRIBED LANDS IN
PECOS COUNTY, TEXAS:

BLOCK 3, H&TC RR CO SURVEY
SECTION 34: S2

AN UNDIVIDED 1/4 OF 1/8 ROYALTY INTEREST IN AND TO ALL OF THE OIL, GAS AND
OTHER MINERALS IN AND UNDER OR THAT MAY BE PRODUCED FROM THE FOLLOWING
DESCRIBED LANDS IN PECOS COUNTY, TEXAS:

BLOCK 3, H&TC RR CO SURVEY
SECTION 34: N2 ASSUMING THE NORTHWEST BOUNDARY LINE OF SAID SECTION 34 AS
THE NORTH BOUNDARY LINE THEREOF, CONTAINING 320 ACRES, MORE OR LESS
TX
  PECOS     C.902948.000     MRS M A SMITH ET AL   W D REYNOLDS   2/20/1925   TX
  PECOS     34       78             GC&SF RY CO SVY, A-4931, CERT 3969, BLK 195
SEC 39: ALL
TX
  PECOS     C.902949.000     MRS M A SMITH ET AL   E C MARRS   12/20/1924   TX  
PECOS     29       567             GC&SF RY CO SVY, A-4555, CERT 3980, BLK 194
SEC 17: ALL L/E AN 84.42 ACRE TRACT OUT OF THE W2
TX
  PECOS     C.903089.001     IDA MAY RAMSEY ET VIR   ROXANA PETROLEUM CORP  
10/30/1926   TX   PECOS     39       471             GC&SF RR CO SVY, A-7441,
BLK 194
SEC 24: EAST 16.02 ACRES & WEST 280.4 VARAS OUT OF SENE DESCRIBED IN YATES FIELD
UNIT AGREEMENTS AS 24.59 ACRES M/L
TX
  PECOS     C.903090.001     MRS J C MATTHEWS GUARDIAN   JOHN W EMCH  
11/15/1926   TX   PECOS     39       463             GC&SF RR CO SVY, A-7441,
BLK 194
SEC 24: EAST 16.02 ACRES & WEST 280.4 VARAS OUT OF SENE DESCRIBED IN YATES FIELD
UNIT AGREEMENTS AS 24.59 ACRES M/L
TX
  PECOS     C.903091.000     MRS M A SMITH ET VIR   CALIFORNIA CO   1/31/1924  
TX   PECOS     27       540             GC&SF RY CO SVY, A-4556, CERT 3980, BLK
194
SEC 23: PART SWNW
TX
  PECOS     C.903092.001     MRS M A MONROE SMITH ET VIR   JOHN W EMCH  
11/3/1926   TX   PECOS     39       414             GC&SF RR CO SVY, A-7441, BLK
194
SEC 24: EAST 16.02 ACRES & WEST 280.4 VARAS OUT OF SENE DESCRIBED IN YATES FIELD
UNIT AGREEMENTS AS 24.59 ACRES M/L
TX
  PECOS     M10069.001     HERRING, H B   MARLAND EMPLOYEES SOUTHLAND ROYALTY CO
  11/18/1926   TX   PECOS     51       269             GC&SF RY CO SVY, A-4838,
CERT 3979, BLK 194
SEC 33: ALL
TX
  PECOS     M10076.001     WALDO, E L   SOUTHLAND ROYALTY COMPANY   8/29/1924  
                                JOHN BORDINE, A39, C105, P410, VOL 3, BEING A
PART OF
AND DESCRIBED BY METES AND BOUNDS IN DEED
TX
  PECOS     M10076.002     HAGAN, A M   MARLAND EMPLOYEES SOUTHLAND ROYALTY CO  
11/2/1926   TX   PECOS     42       15             GC&SF RR SVY, BLK 194, A-4561
SEC 35: ALL
TX
  PECOS     M10101.001     YATES, I G ETUX   MARLAND EMPLOYEES SOUTHLAND ROYALTY
CO   2/17/1927   TX   PECOS     42       242             RUNNELLS COUNTY SCHOOL
LANDS SVY NO 3, A-2169, YATES RANCH
SUBDIVISION 51: ALL
SUBDIVISION 22: ALL
SUBDIVISION 21: ALL
TX
  PECOS     M10134.001     HARRISON, K D ETAL   MARLAND EMPLOYEES ROYALTY
COMPANY   6/10/1927   TX   PECOS     50       155             GC&SF RY CO SVY,
BLK 194
SEC 103: ALL
TX
  PECOS     M10140.001     BROWN OIL & ROYALTY COMPANY   MARLAND EMPLOYEES
ROYALTY COMPANY   6/9/1927   TX   PECOS     50       251             TC RR CO
SVY, BLK 194
SEC 101: ALL
TX
  PECOS     M10143.001     W A SMITH ET AL   MARLAND EMPLOYEES ROYALTY COMPANY  
6/15/1927   TX   PECOS     64       407             GC&SF RY CO SVY, A-8071, BLK
194
SEC 28: W2 & E2

Page 28 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  PECOS     M10143.002     W A SMITH ET AL   MARLAND EMPLOYEES ROYALTY COMPANY  
6/15/1927   TX   PECOS     50       299             GC&SF RY CO SVY, BLK 194
SEC 3: ALL
SEC 23: ALL
SEC 25: ALL
SEC 26: ALL
SEC 27: ALL
SEC 37: ALL
SEC 38: ALL
SEC 39: ALL
SEC 41: ALL
TX
  PECOS     M11369.001     HOLMES, ESTELLE YATES ETVIR   SOUTHLAND ROYALTY
COMPANY   12/11/1946   TX   PECOS     112       323             I&GN RR CO SVY,
BLK 1
SEC 70: ALL
SEC 71: ALL
TX
  PECOS     M11369.002     HOLMES, ESTELLE YATES ETVIR   SOUTHLAND ROYALTY
COMPANY   12/11/1946   TX   PECOS     112       323             I&GN RR CO SVY,
BLK 1
SEC 59: ALL
SEC 60: ALL
SEC 61: ALL
SEC 62: ALL
SEC 63: ALL

RUNNELS COUNTY SCHOOL LANDS SVY
SEC 3: EAST 435.6 ACRES
TRACT A: ALL
TRACT B: ALL
TRACT C: ALL
TRACT D: ALL
TRACT E: ALL
TX
  PECOS   ML000663.000   SMITH, MRS M A ETVIR AGENT FOR STATE OF   E C MARRS  
12/20/1929   TX   PECOS     29       526              
TX
  PECOS   ML000664.000   SMITH, MRS M A ETVIR   THE PURE OIL COMPANY  
10/18/1925   TX   PECOS     36       160             GC&SF RY CO SVY, A-4284,
BLK 194
SEC 25: ALL
TX
  PECOS   ML000693.000   SMITH, MRS M A ETVIR   BROWN KENNETH W   7/14/1925   TX
  PECOS     18       347             GC&SF RY CO SVY, A-6744, BLK 194
SEC 38: ALL
TX
  PECOS   ML000694.000   SMITH, MRS W A ETVIR   WILKINSON JP   3/24/1920   TX  
PECOS     16       343             GC&SF RY CO SVY, A-4931, BLK 194
SEC 39: ALL
TX
  PECOS   ML002384.000   SMITH, W A ETUX   E C MARRS   12/20/1924   TX   PECOS  
  29       567             TC RR CO SVY, A-4716, BLK 194
SEC 101: ALL
TX
  PECOS   ML002443.000   SMITH, H A MRS ETAL   TRANSCONTINENTAL OIL COMPANY  
12/11/1923   TX   PECOS     27       581             GC&SF RY CO SVY, A-4838,
BLK 194
SEC 33: ALL
TX
  PECOS   ML002444.000   YATES, I G ETUX   TRANSCONTINENTAL OIL COMPANY  
12/28/1923   TX   PECOS     27       522             I&GN RR CO SVY, A-727, BLK
1
SEC 61: ALL

I&GN RR CO SVY, A-728, BLK 1
SEC 62: ALL
TX
  PECOS   ML002450.000   SMITH, M A ETUX   THE CALIFORNIA COMPANY   2/4/1924  
TX   PECOS     27       542             GC&SF RR CO SVY, A-5420, BLK 194
SEC 26: ALL
TX
  PECOS   ML002453.000   SMITH, W A ET AL   THE CALIFORNIA COMPANY   3/5/1924  
TX   PECOS     2       587             GC&SF RY CO SVY, A-4561, BLK 194
SEC 35: ALL
TX
  PECOS   ML002471.000   YATES, I G ETUX   GULF PRODUCTION COMPANY   10/1/1924  
TX   PECOS     29       417             RUNNELLS COUNTY SCHOOL LANDS SVY NO 3,
A-2169, YATES RANCH
SUBDIVISION 51: ALL
SUBDIVISION 22: ALL
SUBDIVISION 21: ALL
TX
  PECOS   ML002472.000   YATES, I G ETUX   R R PENN   8/31/1926   TX   PECOS    
29       377             I&GN RR CO SVY, A-726, BLK 1
SEC 60: E2, W2 L/E EAST 100 ACRES AND EAST 100 ACRES OF W2
TX
  PECOS   ML002473.000   SMITH, M A, MRS ETVIR   F E MILLER ET AL   10/3/1924  
TX   PECOS     29       420             GC&SF RY CO SVY, BLK 194
SEC 103: ALL

Page 29 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  PECOS   ML004002.000   SOUTHLAND ROYALTY COMPANY   C F LAWRENCE ASSOCIATES  
10/11/1973   TX   PECOS     497       398             I&GN RR CO SVY, BLK 1
SEC 58: ALL
SEC 544: ALL
SEC 543: W2
SEC 54: E2
SEC 53: E2
SEC 52: E2, LESS AND EXCEPT 20 ACRES OUT OF THE EAST PART SURROUNDING
THE 1-52 YATES
SEC 55: E2
TX
  REAGAN     42.02086.00A     HARBISON, SAMUEL B., ETAL   JOSEPH S GRUSS  
12/16/1953   TX
TX   REAGAN
GLASSCOCK   78
78   528
528            
TX
  REAGAN     42.02086.00B     COUEY, M. L. & VIRGINIA, ET AL   JOSEPH S GRUSS  
12/16/1953   TX
TX   REAGAN
GLASSCOCK   78
78   531
531            
TX
  REAGAN     42.02088.00A     WILLIAMS, EDMUND P. & ERSKINE   R.H CUMMINS  
7/14/1948   TX
TX   REAGAN
GLASSCOCK   30
60   473
232            
TX
  REAGAN     42.02088.00B     WILLIAMS, LILLIAN G.   R.H CUMMINS   7/14/1948  
TX
TX   REAGAN
GLASSCOCK   30
60   469
235            
TX
  REAGAN     42.02088.00C     WILLIAMS TOM Q., ETAL   R.H CUMMINS   7/14/1948  
TX
TX   REAGAN
GLASSCOCK   30
60   465
239            
TX
  REAGAN     42.02088.00D     LINDLEY, FLORENCE M.   R.H CUMMINS   7/14/1948  
TX
TX   REAGAN
GLASSCOCK   30
60   461
243            
TX
  REAGAN     42.02088.00E     WILLIAMS, PROBERT F.   R.H CUMMINS   7/14/1948  
TX
TX   REAGAN
GLASSCOCK   30
60   458
246            
TX
  REAGAN     42.02128.000     TEXAS SCOTTISH RITE HOSPITAL   JOHN L COX  
9/21/1995   TX   REAGAN     94       479              
TX
  REAGAN     42.02129.000     PROCTOR, LEONARD, ET AL   EL CAPITAN OIL CO  
1/31/1951   TX   REAGAN     35       282              
TX
  SCURRY     42.02050.00A     WINSTON, HARRIE, ET AL   TAYLOR OIL GAS CO  
10/21/1953   TX   SCURRY     139       349              
TX
  SCURRY     42.02050.00B     POFF, H. BRYAN, ET AL   W.C MYRPHY DRILLING  
8/1/1953   TX   SCURRY     139       311              
TX
  SCURRY     42.02050.00C     MONTOYA OIL CO, INC.   TAYLOR OIL GAS CO  
9/15/1953   TX   SCURRY     142       45              
TX
  SCURRY     42.02072.000     ALLEN, T. P., ET AL   JAMES L PARKS   4/23/1973  
TX   SCURRY     246       992              
TX
  TERRY     42.02061.00A     WRIGHT, FRED S. ESTATE   TEXLAND PETROLEUM INC  
9/30/1983   TX   TERRY     461       681              
TX
  TERRY     42.02074.00A     MULDROW, GRADY MONTGOMERY   TEXLAND PETROLEUM LP  
2/12/2003   TX   TERRY     689       524       225196      
TX
  TERRY     42.02074.00B     DORFNER, MEGAN MULDROW   TEXLAND PETROLEUM LP  
2/12/2003   TX   TERRY     689       531       225197      
TX
  TERRY     42.02074.00C     MONTGOMERY, TIMOTHY A. G.   TEXLAND PETROLEUM LP  
2/12/2003   TX   TERRY     689       538       225198      
TX
  TERRY     42.02074.00D     MULDROW, BROOK MONTGOMERY   TEXLAND PETROLEUM LP  
2/12/2003   TX   TERRY     689       544       225199      
TX
  TERRY     42.02074.00E     MULDROW, TARA FISHER   TEXLAND PETROLEUM LP  
2/12/2003   TX   TERRY     689       517       225195      
TX
  TERRY     42.02074.00F     MULDROW, ALVAN M., JR.   TEXLAND PETROLEUM LP  
2/12/2003   TX   TERRY     689       550       225200      
TX
  TERRY     42.02074.00G     MULDROW, KELLY ALEXANDER   TEXLAND PETROLEUM LP  
2/12/2003   TX   TERRY     689       557       225201      
TX
  TERRY     42.02074.00H     MULDROW, DEVON ALENE AGEN   TEXLAND PETROLEUM LP  
2/12/2003   TX   TERRY     689       563       225202      
TX
  TERRY     42.02074.00I     MULDROW, A M & VERA TRUST   TEXLAND PETROLEUM LP  
2/12/2003   TX   TERRY     689       569       225203      
TX
  TERRY     42.02075.00A     CHRISTENSEN PETROLEUM INC   TEXLAND PETROLEUM LP  
5/23/2003   TX   TERRY     691       399       225580      
TX
  TERRY     42.02075.00B     YOUNGER, JOHN F.   TEXLAND PETROLEUM LP   5/23/2003
  TX   TERRY     691       403       225581      
TX
  TERRY     42.02075.00C     DREAMERS LAND & MINERALS   TEXLAND PETROLEUM LP  
8/6/2003   TX   TERRY     698       89       226860      
TX
  TERRY     42.02075.00D     LAGUNA ROYALTY LTD   TEXLAND PETROLEUM LP  
1/13/2004   TX   TERRY     699       476       227179      
TX
  TERRY     42.02077.00A     MULDROW, A.M., ET UX, ET   PLACID OIL COMPANY  
7/28/1948   TX   TERRY     108       205              
TX
  TERRY     42.02077.00B     MCGOWAN, JOE J.   PLACID OIL COMPANY   10/14/1948  
TX   TERRY     109       343              
TX
  TERRY     42.02077.00C     BROWNFIELD, A. M.   PLACID OIL COMPANY   11/8/1948
  TX   TERRY     110       179              
TX
  TERRY     42.02136.00A     POOL, MARY LOUISE   W.D YOUNG   8/27/2004   TX  
TERRY     708       215              
TX
  TERRY     42.02136.00B     POOL, SUSAN POPE, 2003 REVOCABLE TRUST   W.D YOUNG
  8/27/2004   TX   TERRY     708       211              
TX
  TERRY     42.02136.00C     NORTH CENTRAL OIL CORPORATION   TEXLAND PETROLEUM
LP   12/9/2005   TX   TERRY     726       67              
TX
  TERRY     42.02137.00A     HARMAN, PEGGY JOY   TEXLAND PETROLEUM LP  
9/28/2004   TX   TERRY     710       518              
TX
  TERRY     42.02137.00B     BALZER, JUDY CASH   S CRAIG YOUNG   9/8/2004   TX  
TERRY     710       512              
TX
  TERRY     42.02137.00C     BLYTHE, JERRE F   S CRAIG YOUNG   9/8/2004   TX  
TERRY     710       515              
TX
  TERRY     42.02137.00D     HLM OIL AND ROYALTIES   S CRAIG YOUNG   11/16/2004
  TX   TERRY     712       704              
TX
  TERRY     42.02137.00E     GAHRING, WELDON   S CRAIG YOUNG   11/11/2004   TX  
TERRY     715       450              
TX
  TERRY     42.02137.00F     BALPH, EVELYN MARGARRET, TRUST   S CRAIG YOUNG  
12/30/2005   TX   TERRY     727       578              

Page 30 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  TERRY     42.02138.00A     RIDDLE, H.T. & LEOTI, SCHOLARSHIP FOUNDATION  
TEXLAND PETROLEUM LP   10/19/2004                                    
TX
  TERRY     42.02138.00B     GOODNER, MARY COLLINS   TEXLAND PETROLEUM LP  
9/14/2004   TX   TERRY     734       71              
TX
  TERRY     42.02138.00C     WRIGHT, CORA S, TRUST   TEXLAND PETROLEUM LP  
12/21/2004   TX   TERRY     714       111              
TX
  TERRY     42.02138.00D     MILLER, RAYMOND F   S CRAIG YOUNG   5/17/2005   TX
  TERRY     720       831              
TX
  TERRY     42.02138.00E     WAKEFIELD, T. PARTEN   TEXLAND PETROLEUM LP  
10/24/2005   TX   TERRY     725       197              
TX
  TERRY     42.02138.00F     FUENTES, ANNE FINGER, TRUST   TEXLAND PETROLEUM LP
  1/10/2006   TX   TERRY     733       611              
TX
  TERRY     42.02138.00G     FINGER, JOHN C, TRUST   TEXLAND PETROLEUM LP  
1/10/2006   TX   TERRY     733       616              
TX
  TERRY     42.02138.00H     LAGUNA ROYALTY LTD   TEXLAND PETROLEUM LP  
1/12/2006   TX   TERRY     731       613              
TX
  TERRY     42.02138.00I     KERM OIL PROPERTIES   S CRAIG YOUNG   4/25/2006    
                               
TX
  TERRY     42.02143.00A     MULDROW, ALVAN MONTGOMERY, JR, ET AL   MILLER FLOYD
  5/10/1983   TX   TERRY     454       145       151047      
TX
  TERRY     42.02143.00B     GRAHAM, GLENNA K, INDIV AND AS TRUSTEE   MILLER
FLOYD   5/10/1983   TX   TERRY     454       153       151048      
TX
  TERRY     42.02144.00A     YOUNGER, JOHN F   JAMES L MASSIE   2/28/1984   TX  
TERRY     466       319       155741      
TX
  TERRY     42.02144.00B     CHRISTENSEN PETROLEUM, INC   JAMES L MASSIE  
2/28/1984   TX   TERRY     466       263       155705      
TX
  TERRY     42.02144.00C     BRISTOL, RALPH A, ESTATE, ET AL   GRIFFIN PETROLEUM
COMPANY   5/6/1985   TX   TERRY     482       169       162143      
TX
  TERRY     42.02144.00D     JBW LAND & MINERALS, INC   GRIFFIN PETROLEUM
COMPANY   5/6/1985   TX   TERRY     482       173       162144      
TX
  TERRY     42.02146.00A     SPOONER, ROBERT LAWRENCE   YOUNG LAND EXPLORATION
INC   9/7/1983   TX   TERRY     460       27              
TX
  TERRY     42.02146.00B     SPOONER, ROBERT LAWRENCE   YOUNG LAND EXPLORATION
INC   9/7/1983   TX   TERRY     460       27              
TX
  TERRY     42.02147.00A     POOL, MARY L   H O ROWLAND   7/16/1981   TX   TERRY
    426       349              
TX
  TERRY     42.02148.00A     HANNES, SUSAN POOL AKA P.   H O ROWLAND   7/16/1981
  TX   TERRY     426       321              
TX
  TERRY     42.02149.00A     HILL E. B. TR   H O ROWLAND   8/31/1981   TX  
TERRY     429       731              
TX
  TERRY     42.02150.00A     RIDDLE SCHOLARSHIP FOUNDATION NO. 1   YOUNG LAND
EXPLORATION INC   9/27/1983   TX   TERRY     461       685              
TX
  TERRY     42.02151.00A     FOSTER PETROLEUM CORP   YOUNG LAND EXPLORATION INC
  12/23/1983   TX   TERRY     464       461              
TX
  TERRY     42.02152.00A     SPOONER, SANDRA JUNE   ELMER B DILLARD   3/12/1984
  TX   TERRY     466       631              
TX
  TERRY     42.02153.00A     BALPH, MARGARET ESTATE   ELMER B DILLARD  
2/24/1984   TX   TERRY     468       531              
TX
  TERRY     42.02154.00A     MCMILLEN J W TRUST   AMOCO PRODUCTION COMPANY  
4/13/1984   TX   TERRY     468       879              
TX
  TERRY     42.02155.00A     BALPH, MARGARET ESTATE   H O ROWLAND   11/30/1981  
TX   TERRY     431       795              
TX
  TERRY     42.02156.00A     NORTH CENTRAL OIL CORPORATION   H O ROWLAND  
12/2/1981   TX   TERRY     433       5              
TX
  TERRY     42.02157.00A     YADON, C P & EILEEN TRUST   YOUNG LAND EXPLORATION
INC   9/20/1983   TX   TERRY     459       123              
TX
  TERRY     42.02158.00A     SPOONER, SANDRA   YOUNG LAND EXPLORATION INC  
6/29/1984   TX   TERRY     470       991              
TX
  TERRY     42.02159.00A     BRISTOL JEAN HARRIS ETAL   TEXLAND PETROLEUM INC  
4/1/1988   TX   TERRY     517       899              
TX
  TERRY     42.02160.00A     GAHRING, WILLIAM R ESTATE   H O ROWLAND   12/3/1981
  TX   TERRY     432       521              
TX
  TERRY     42.02160.00B     GAHRING, WILLIAM R ESTATE   H O ROWLAND   12/3/1981
  TX   TERRY     432       521              
TX
  TERRY     42.02161.00A     NORTH CENTRAL OIL CORPORATION   H O ROWLAND  
12/2/1981   TX   TERRY     433       1              
TX
  TERRY     42.02162.00A     HARMAN,PEGGY JOY THOMPSON   H O ROWLAND   12/3/1981
  TX   TERRY     434       563              
TX
  TERRY     42.02162.00B     HARMAN,PEGGY JOY THOMPSON   H O ROWLAND   12/3/1981
  TX   TERRY     434       563              
TX
  TERRY     42.02163.00A     HLM OIL & ROYALTIES INC   H O ROWLAND   4/22/1982  
TX   TERRY     438       43              
TX
  TERRY     42.02163.00B     HLM OIL & ROYALTIES INC   H O ROWLAND   4/22/1982  
TX   TERRY     438       43              
TX
  TERRY     42.02164.00A     RIDDLE SCHOLARSHIP FOUNDATION NO. 1   YOUNG LAND
EXPLORATION INC   6/11/1984   TX   TERRY     476       781              
TX
  TERRY     42.02165.00A     SPOONER, SANDRA JUNE   YOUNG LAND EXPLORATION INC  
2/1/1988   TX   TERRY     512       605              
TX
  TERRY     42.02166.00A     MCMILLEN J W TRUST   YOUNG LAND EXPLORATION INC  
1/27/1988   TX   TERRY     512       37              
TX
  TERRY     42.02167.00A     WRIGHT FRED S TRUST   TEXLAND PETROLEUM INC  
2/18/1988   TX   TERRY     512       604              
TX
  TERRY     42.02167.00B     WRIGHT FRED S TRUST   TEXLAND PETROLEUM INC  
2/18/1988   TX   TERRY     512       604              
TX
  TERRY     42.02168.00A     WAKEFIELD MARION JEAN B   TEXLAND PETROLEUM INC  
4/1/1988   TX   TERRY     517       903              
TX
  TERRY     42.02168.00B     WAKEFIELD MARION JEAN B   TEXLAND PETROLEUM INC  
4/1/1988   TX   TERRY     517       903              
TX
  TERRY     42.02169.00A     BRISTOL, MASON   TEXLAND PETROLEUM INC   4/1/1988  
TX   TERRY     517       907              
TX
  TERRY     42.02170.00A     POOL, MARY L.   H O ROWLAND   12/11/1981   TX  
TERRY     433       751              
TX
  TERRY     42.02171.00A     HANNES, SUSAN P.   H O ROWLAND   12/11/1981   TX  
TERRY     433       735              
TX
  TERRY     42.02172.00A     MCMILLEN J W & PAULINE TRUST   YOUNG LAND
EXPLORATION INC   9/14/1984   TX   TERRY     474       603              
TX
  TERRY     42.02173.00A     BP AMERICA PRODUCTION COMPANY   TEXLAND PETROLEUM
LP   1/15/2005   TX   TERRY     714       92              
TX
  UPTON     42.02092.00A     MAJORS, B H   GLENN MYERS   3/11/1948   TX   UPTON
    85       238       1521      
TX
  UPTON     42.02125.000     PROCTOR, LEONARD, ET AL   EL CAPITAN OIL CO  
1/31/1951   TX
TX   UPTON
REAGAN   134
36   5
25            

Page 31 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  UPTON     42.02126.000     KENNER, C.W., ET UX   POWELL ROBERTS   4/3/1945  
TX
TX   UPTON
GLASSCOCK
MIDLAND   69
58
84
  382
65
333
       
TX
  UPTON     42.02175.000     ST OF TX UNIVERSITY LANDS M-32824   TIDEWATER OIL
COMPANY   6/18/1948   TX   UPTON     90       97              
TX
  UPTON     42.M0070.00A     PARTNERSHIP PROPERTIES CO   . KAISER-FRANCIS OIL CO
& SAMSON RESOURCES   1/1/1979   TX   UPTON     455       295              
TX
  UPTON     42.M0076.00A     SAMSON RESOURCES COMPANY   J DAVID WILLIAMS OIL AND
GAS PROPERTIES   10/30/2000   TX   UPTON     704       764              
TX
  WARD     42.02055.000     ST OF TX 58848   PAN AMERICAN PETROLEUM CORPORATION
  12/9/1965   TX   WARD     290       209              
TX
  WARD     42.02069.000     ST OF TX 62226   SUN OIL COMPANY   6/13/1968   TX  
WARD     318       161              
TX
  WARD     42.02073.00A     CITIES SERVICE OIL CO   WALTER B HOLTON   8/6/1973  
TX   WARD     374       423              
TX
  WARD     42.02139.00A     THOMPSON, FRANCES E, ET AL   CALVIN G CAMPBELL  
12/19/1979   TX   WARD     447       225       301      
TX
  WARD     42.02139.00B     MARSTON, EDGAR J, JR, TRUSTEE   CALVIN G CAMPBELL  
1/7/1980   TX   WARD     448       323       682      
TX
  WARD     42.02139.00C     MARSTON, GEORGE H   CALVIN G CAMPBELL   1/7/1980  
TX   WARD     448       325       684      
TX
  WARD     42.02139.00D     MARSTON, ROBERT C   CALVIN G CAMPBELL   1/7/1980  
TX   WARD     448       321       680      
TX
  WARD     42.02140.00A     MARTIN, A C, ET UX   CALVIN G CAMPBELL   8/10/1980  
TX   WARD     452       729       2413      
TX
  WARD     42.02140.00B     MARTIN, MYRTLE   CALVIN G CAMPBELL   7/10/1980   TX
  WARD     452       726       2411      
TX
  WARD     42.02140.00C     MCCANN, MARGARET MARTIN   CALVIN G CAMPBELL  
7/10/1980   TX   WARD     452       723       2409      
TX
  WARD     42.02140.00D     BRODERICK, MRS. A J   CALVIN G CAMPBELL   8/10/1980
  TX   WARD     452       720       2407      
TX
  WARD     42.02140.00E     D.M. ROYALTIES, LTD   AMERICAN QUASAR PETROLEUM CO  
3/24/1981   TX   WARD     462       315       1297      
TX
  WARD     42.02140.00F     SCHIEFFER, PATRICIA PENROSE   AMERICAN QUASAR
PETROLEUM CO   4/14/1981   TX   WARD     464       9       2033      
TX
  WARD     42.02140.00G     CORNER, NELL F, TRUST, ET   AL AMERICAN QUASAR
PETROLEUM CO   3/11/1981   TX   WARD     464       12       2034      
TX
  WARD     42.02140.00H     RAY, GEORGE CALVERT   AMERICAN QUASAR PETROLEUM CO  
5/19/1981   TX   WARD     464       216       2137      
TX
  WARD     42.02140.00I     RAY, DAVID RANDOLPH, JR   AMERICAN QUASAR PETROLEUM
CO   5/19/1981   TX   WARD     464       721       2404      
TX
  WARD     42.02140.00J     RAY, ROSALIE E. S. CALVERT   AMERICAN QUASAR
PETROLEUM CO   5/19/1981   TX   WARD     464       381       2232      
TX
  WARD     42.02140.00K     CONOCO INC   AMERICAN QUASAR PETROLEUM CO   5/1/1981
  TX   WARD     469       351       3603      
TX
  WARD     42.02141.00A     BASS ENTERPRISES PRODUCTION CO   AMERICAN QUASAR
PETROLEUM CO   9/29/1980   TX   WARD     456       94       2886      
TX
  WARD     42.02142.00A     GULF OIL CORPORATION   AMERICAN QUASAR PETROLEUM CO
  11/5/1980   TX   WARD     458       413       100      
TX
  WARD     42.M0075.00A     DUER WAGNER & CO ET AL   SAMSON LONE STAR LIMITED
PARTNERSHIP   11/1/1998   TX   WARD     676       340       206      
TX
  WARD     42.M0078.00A     CITIZENS NATL BK OF HILLSBORO   PEERLESS OIL & GAS
COMPANY   8/31/1928   TX   WARD     43       364             MD01642000 — AN
UNDIVIDED 1/8 INTEREST IN AND TO ALL OF THE
OIL, GAS AND OTHER MINERALS IN AND UNDER THAT MAY BE PRODUCED
FROM ALL OF SECTION 40, BLK 34 H&TC RY CO SURVEY, WARD
COUNTY, TEXAS, AND BEING THE SAME AND IDENTICAL INTEREST
HERETOFORE CONVEYED BY THE CITIZENS NATIONAL BANK OF
HILLSBORO, TEXAS, TO PEERLESS OIL & GAS COMPANY BY ROYALTY
DEED DATED AUGUST 31, 1928, RECORDED IN VOLUME 43, PAGE 364, DEED RECORDS,
WARD COUNTY, TEXAS
TX
  WINKLER     42.02070.00A     HOUSTON ROYALTY COMPANY   MARJORIE M WEAVER  
12/15/1965   TX   WINKLER     214       393       A73361      
TX
  WINKLER     42.02071.00A     PAYTON, CARRYE C., ET AL   SINCLAIR OIL GAS  
9/8/1965   TX   WINKLER     212       83       A72499      
TX
  WINKLER     42.02071.00B     PAYTON, CARRYE C., ET AL   B.H GRUBE   5/13/1946
  TX   WINKLER     87       474       A19131      
TX
  WINKLER     42.M0073.00A     SAMSON LONE STAR LLC, ET   AL ENDURO OPERATING
LLC   1/4/2011   TX   WINKLER                     C5579     MD00692000 — ALL
INTEREST IN AND TO ALL OF THE OIL, GAS AND OTHER MINERALS
IN AND UNDER OR THAT MAY BE PRODUCED FROM THE FOLLOWING DESCRIBED LANDS IN
WINKLER COUNTY, TEXAS:

BLOCK C23 PUBLIC SCHOOL LANDS SURVEY
SECTION 22: NE, SE
TX
  WINKLER     42.M0074.00A     SAMSON LONE STAR LLC, ET   AL ENDURO OPERATING
LLC   1/4/2011   TX   WINKLER                     C5579     MD00694000 — ALL
INTEREST IN AND TO ALL OF THE OIL, GAS AND OTHER MINERALS
IN AND UNDER OR THAT MAY BE PRODUCED FROM THE FOLLOWING DESCRIBED LANDS IN
WINKLER COUNTY, TEXAS:

BLOCK 74, PUBLIC SCHOOL LANDS SURVEY
SECTION 9: SW

Page 32 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDED   RECORDED                 ST   COUNTY   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   ST   COUNTY     BOOK     PAGE    
ENTRY   DESCRIPTION
TX
  WINKLER     C.014946.000     DAVID RUMSEY ET AL   CONTINENTAL OIL COMPANY  
5/15/1935   TX   ECTOR
WINKLER     42       1             T1N, BLK 46, T&P RR CO SURVEY
WINKLER COUNTY, TEXAS
SEC 21: N2SE
T1N, BLK 45, T&P RR CO SURVEY
ECTOR COUNTY, TEXAS
SEC 7: W2W2
SEC 9: W2NW
SEC 29: N2NW
SEC 29: N2NE
TX
  WINKLER     C.906392.001     MRS J H TURBEVILLE   J R COLLINS INC   5/2/1945  
TX   WINKLER     88       323             T1N, BLK 45, T&P RR CO SVY, ABSTRACT
ID #877
ECTOR COUNTY, TEXAS
SEC 6: NE, SE
SEC 8: S2
TX
  WINKLER     C.906393.001     W C KINKEL   J R COLLINS INC   5/7/1945   TX  
WINKLER     88       325             T1N, BLK 45, T&P RR CO SVY, ABSTRACT ID
#877
ECTOR COUNTY, TEXAS
SEC 6: NE, SE
TX
  WINKLER     C201832B     PRIZE ENERGY RESOURCES LP   MAGNUM HUNTER PRODUCTION
INC   5/6/2005   TX   WINKLER                           BI K 46, TIN, SEC 21: NW
CONTRACTUAL INTEREST PURSUANT TO JOA
TX
  WINKLER     340646/001     WILLIAM H COLE, ET AL   OXY USA INC   5/4/1998   TX
  WINKLER     1395       285             BLK 46, TIN, T&P RR CO SVY
SEC 10: E2
SEC 22: W2
TX
  WINKLER     340661/001     GEORGE C FRASER   SHELL OIL COMPANY   8/20/1943  
TX   WINKLER     77       308             BLK 46, TIN T&P RR CO SVY
SEC 33: S2
TX
  ECTOR     R01955.000     TEXON OIL & LAND COMPANY ET AL   CONTINENTAL OIL
COMPANY   5/31/1948   TX   ECTOR     119       600             MINERAL
TX
  ECTOR     C201832A     PRIZE ENERGY RESOURCES LP   MAGNUM HUNTER PRODUCTION
INC   5/6/2005   TX   ECTOR     1938       195             CONTRACTUAL INTEREST
ONLY PURSUANT TO JOA
BLK 46, TIN, SEC 21: N2NE, SW, S2SE
TX
  ECTOR   2957ASSIGN   CONTINENTAL OIL COMPANY   LAYMAC CORPORATION   4/30/1968
  TX   ECTOR     548       161             ASSIGNMENT
T1S BLK 43 T&P RR CO SVY
SEC 9: NE SE, W2 SE
TX
  ECTOR     C0496481     EMPIRE GAS AND FUEL COMPANY   J W GRANT   1/28/1927  
TX   ECTOR                           CONTRACTUAL INTEREST — MIP
TX
  PECOS   YATES-001   PHILLIPS PETROLEUM COMPANY   MCCURDY   1/11/1949   TX  
PECOS                           SETTLEMENT AGREEMENT

         
TX
  BORDEN   ALL OF ASSIGNOR’S WORKING INTEREST AND/OR LEASEHOLD RIGHTS CREATED
BY, THROUGH AND UNDER THAT CERTAIN UNIT AGREEMENT AND UNIT OPERATING AGREEMENT,
BOTH DATED OCTOBER 1, 1967, INCLUDING ALL ENLARGEMENTS, RATIFICATIONS AND
AMENDMENTS, BY AND BETWEEN TEXACO INC., AS OPERATOR, AND TEXAS PACIFIC OIL CO.,
INC., ET AL, AS NON-OPERATORS, AS SAME PERTAINS TO THE JO-MILL UNIT.
 
       
TX
  CROCKETT   ALL CONTRACTUAL RIGHTS ACQUIRED IN, THROUGH AND UNDER THAT CERTAIN
JOINT OPERATING AGREEMENT DATED MAY 27, 1980 AS AMENDED JULY 8, 1980, BETWEEN
JACKSON EXPLORATION, INC., OPERATOR, AND DEPCO, INC. ET AL, NON-OPERATORS,
COVERING P. C. PERNER #1 ONLY, IN NE/4 SECTION 22, BLOCK NN-2, CROCKETT COUNTY,
TEXAS.
 
       
TX
  CRANE   ALL OF ASSIGNOR'S RIGHTS IN AND TO ANY MINERAL AND/OR ROYALTY
INTERESTS DERIVED BY, THROUGH AND UNDER THAT CERTAIN ASSIGNMENT AND BILL OF SALE
BY AND BETWEEN CHEVRON USA INC , AS ASSIGNOR, AND SAMSON RESOURCES COMPANY, AS
ASSIGNEE, DATED SEPTEMBER 27, 2004, EFFECTIVE JANUARY 1, 2004, COVERING LANDS
LOCATED IN SECTION 30, BLOCK 32; PSL SURVEY, CRANE COUNTY, TEXAS. AND BEING MADE
SUBJECT TO THAT CERTAIN JOINT OPERATING CONTRACT DATED SEPTEMBER 6, 1956, BY AND
BETWEEN PEERLESS OIL AND GAS COMPANY, ET AL, AS NON-OPERATOR, AND HUMBLE OIL &
REFINING COMPANY AS OPERATOR, AS AMENDED; AND ALL OF ASSIGNOR'S MINERAL INTEREST
IN AND TO ALL OF THE OIL, GAS AND OTHER MINERALS IN AND UNDER SECTION 30 OF
BLOCK 32, PUBLIC SCHOOL LANDS, CRANE COUNTY, TEXAS AND BEING THE INTEREST
CONVEYED BY SOUTHLAND ROYALTY COMPANY TO PEERLESS OIL AND GAS COMPANY BY MINERAL
DEED DATED MAY 28, 1926, RECORDED IN VOLUME 12, PAGE 438 OF THE DEED RECORDS OF
CRANE COUNTY, TEXAS; AND ALL OF ASSIGNOR’S OVERRIDING ROYALTY INTERESTS ACQUIRED
BY, THROUGH AND UNDER THAT CERTAIN ASSIGNMENT AND BILL OF SALE BY AND BETWEEN
SUN OPERATING LIMITED PARTNERSHIP, AS ASSIGNOR, AND SAMSON RESOURCES COMPANY, AS
ASSIGNEE, DATED APRIL 1, 1993, EFFECTIVE DECEMBER 1, 1992, COVERING LANDS
LOCATED IN SECTION 30, BLOCK 32, PSL SURVEY, CRANE COUNTY, TEXAS, AND APPLICABLE
AS TO OIL, GAS AND MINERAL LEASE FROM ADAMS ROYALTY COMPANY TO R.L. YORK DATED
MAY 22, 1930, RECORDED BOOK 22, PAGE 265 OF THE RECORDS OF CRANE COUNTY, TEXAS.
 
       
TX
  ECTOR   ALL RIGHTS ACQUIRED IN, THROUGH AND UNDER QUITCLAIM DEED EFFECTIVE
NOVEMBER 1, 1994 FROM ORYX ENERGY COMPANY, ET AL, AS GRANTOR, TO SAMSON
RESOURCES COMPANY, AS GRANTEE, RECORDED IN VOLUME 1212 AT PAGE 450 OF THE
RECORDS OF ECTOR COUNTY, TEXAS.
 
       
TX
  HOWARD   ASSIGNMENT, BILL OF SALE AND CONVEYANCE BY AND BETWEEN PRIMARY FUELS,
INC AND GEODYNE NOMINEE CORPORATION DATED EFFECTIVE JULY 1, 1988 RECORDED AS
INSTRUMENT 1739, VOLUME 627, PAGE 623 OF THE DEED RECORDS OF HOWARD COUNTY,
TEXAS.
 
       
TX
  PECOS   ASSIGNMENT, BILL OF SALE AND CONVEYANCE DATED EFFECTIVE JULY 1, 1988,
FROM PRIMARY FUELS, INC., AS ASSIGNOR, TO GEODYNE NOMINEE CORPORATION, AS
ASSIGNEE, RECORDED IN VOLUME 646, PAGE 18 OF THE RECORDS OF PECOS COUNTY, TEXAS.

Page 33 of 128 Pages



--------------------------------------------------------------------------------



 



         
TX
  UPTON   OPERATING AGREEMENT DATED MARCH 25, 2002 COVERING E/2 OF SECTION 108,
BLOCK D, CCSD&RGNG RY CO. SURVEY, UPTON COUNTY, TEXAS, BETWEEN EOG RESOURCES,
INC., AS OPERATOR, AND SAMSON LONE STAR LIMITED PARTNERSHIP, ET AL, AS
NON-OPERATORS.
 
       
TX
  UPTON   OPERATING AGREEMENT DATED JULY 1, 2003 COVERING W/2 OF SECTION 108,
BLOCK D, CCSD&RGNG RY CO. SURVEY, UPTON COUNTY, TEXAS, BETWEEN EOG RESOURCES,
INC., AS OPERATOR, AND SAMSON LONE STAR LIMITED PARTNERSHIP, ET AL, AS
NON-OPERATORS.
 
       
TX
  UPTON   OPERATING AGREEMENT DATED OCTOBER 1, 2004 COVERING SECTION 110, BLOCK
D, CCSD&RGNG RY CO, SURVEY, UPTON COUNTY, TEXAS, BETWEEN EOG RESOURCES, INC., AS
OPERATOR, AND SAMSON RESOURCES COMPANY, ET AL, AS NON-OPERATORS.
 
       
TX
  UPTON   SAMSON RESOURCES COMPANY, LESSOR; SAMSON LONE STAR LIMITED
PARTNERSHIP, LESSEE, DEED DATED 6/30/1996, RECORDED AT VOLUME 777, PAGE 71, DOC.
NO. 00139637 — MINERALS
 
       
TX
  WARD   ALL RIGHTS ACQUIRED BY, THROUGH AND UNDER OPERATING AGREEMENT DATED MAY
2, 1977, BETWEEN TEXAS AMERICAN OIL CORPORATION, AS OPERATOR, AND FLUOR OIL AND
GAS CORPORATION, ET AL, AS NON-OPERATORS, COVERING ALL OF SECTION 40, BLOCK 34,
H&TC RY. CO. SURVEY, WARD COUNTY, TEXAS, EXCEPT THE W/2 AND S/4 S/4 FROM THE
SURFACE OF THE GROUND DOWN TO, BUT NOT BELOW, A DEPTH OF 9,810 FEET BENEATH THE
SURFACE. (MARTIN W.H. C#1 (RY) AND MARTIN, W.H. C #2 (RY))
 
       
TX
  WARD   ALL RIGHTS ACQUIRED BY, THROUGH AND UNDER OPERATING AGREEMENT DATED
JULY 26, 1972 BETWEEN AMARILLO OIL COMPANY, AS OPERATOR, AND DALCO OIL COMPANY,
ET AL, AS NON-OPERATORS, COVERING SECTION 3, BLOCK 1, W&NW SURVEY, WARD COUNTY,
TEXAS. (ROMONE UNIT 1)
 
       
TX
  WARD   ALL RIGHTS ACQUIRED BY, THROUGH AND UNDER OPERATING AGREEMENT DATED
DECEMBER 1, 1971 BETWEEN HNG OIL COMPANY, AS OPERATOR, AND MOBIL OIL
CORPORATION, ET AL, AS NON-OPERATORS, COVERING ALL OF SECTION 34, BLOCK 17, THE
E/2 OF SECTION 5, AND ALL OF SECTION 6, BLOCK 18, UNIVERSITY LANDS SURVEY, WARD
COUNTY, TEXAS (FAT BOY #4, #5 AND #6, SOFT TAIL #1, #2 AND #3)
 
        SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS SET FORTH IN THE FORM
OF CONVEYANCE TO WHICH THIS EXHIBIT “A” IS ATTACHED, IT IS THE INTENT OF GRANTOR
TO CONVEY ANY AND ALL INTERESTS ACQUIRED PURSUANT TO THE FOLLOWING INSTRUMENTS:
 
       
TX
  CRANE 1. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY AND
BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO OPERATING
LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010, AS
RECORDED AT DOCUMENT NO. 93963, VOLUME 524, PAGE 433, OFFICIAL PUBLIC RECORDS OF
CRANE COUNTY, TEXAS.
 
       
TX
  ECTOR 2. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC AND
SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. 2011-0000197, REAL RECORDS OF ECTOR COUNTY, TEXAS.
 
       
TX
  GAINES 3. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY
AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010,
AS RECORDED AT DOCUMENT NO. 2011-1540, RECORDS OF GAINES COUNTY, TEXAS.
 
       
TX
  ANDREWS 4. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC
AND SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED IN
VOLUME 990, PAGE 704, OFFICIAL RECORDS OF ANDREWS COUNTY, TEXAS.
 
       
TX
  ANDREWS 5. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY
AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010,
AS RECORDED IN VOLUME 995, PAGE 950, OFFICIAL RECORDS OF ANDREWS COUNTY, TEXAS.
 
       
TX
  BORDEN 6. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY
AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010,
AS RECORDED IN VOLUME 317, PAGE 271, DEED RECORDS OF BORDEN COUNTY, TEXAS.
 
       
TX
  COCHRAN 7. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY
AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010,
AS RECORDED AT DOCUMENT NO. 13478, VOLUME 299, PAGE 765, OFFICIAL RECORDS OF
COCHRAN COUNTY, TEXAS.
 
       
TX
  CRANE 8. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC AND
SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
INSTRUMENT NO. 93696, VOLUME 522, PAGE 600, OFFICIAL PUBLIC RECORDS OF CRANE
COUNTY, TEXAS.
 
       
TX
  CRANE 9. MINERAL CONVEYANCE AND ASSIGNMENT OF INTEREST BY AND BETWEEN SAMSON
LONE STAR, LLC AND SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS
RECORDED AT INSTRUMENT NO. 93696, VOLUME 522, PAGE 611, OFFICIAL PUBLIC RECORDS
OF CRANE COUNTY, TEXAS.
 
       
TX
  COCHRAN 10. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY
AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010,
AS RECORDED AT DOCUMENT NO. 93963, VOLUME 524, PAGE 433, OFFICIAL PUBLIC RECORDS
OF COCHRAN COUNTY, TEXAS.
 
       
TX
  CROCKETT 11. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC
AND SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. 157495, BOOK 736, PAGE 774, OFFICIAL RECORDS OF CROCKETT COUNTY,
TEXAS.

Page 34 of 128 Pages



--------------------------------------------------------------------------------



 



         
TX
  DAWSON 12. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY
AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010,
AS RECORDED AT VOLUME 653, PAGE 352, COR RECORDS OF DAWSON COUNTY, TEXAS.
 
       
TX
  ECTOR 13. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC AND
SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. 2011-00001297, REAL RECORDS OF ECTOR COUNTY, TEXAS.
 
       
TX
  ECTOR 14. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY
AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010,
AS RECORDED AT DOCUMENT NO. 2011-00004258, REAL RECORDS OF ECTOR COUNTY, TEXAS.
 
       
TX
  GAINES 15. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC
AND SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. 2011-0318, RECORDS OF GAINES COUNTY, TEXAS.
 
       
TX
  GLASSCOCK 16. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC
AND SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
INSTRUMENT NO. 5971, VOLUME 159, PAGE 192, OFFICIAL PUBLIC RECORDS OF GLASSCOCK
COUNTY, TEXAS.
 
       
TX
  GLASSCOCK 17. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS
COMPANY AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010,
AS RECORDED AT INSTRUMENT NO. 6449, VOLUME 162, PAGE 237, OFFICIAL PUBLIC
RECORDS OF GLASSCOCK COUNTY, TEXAS.
 
       
TX
  HOCKLEY 18. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY
AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010,
AS RECORDED AT DOCUMENT NO. 00001091, VOLUME 899, PAGE 193, OFFICIAL PUBLIC
RECORDS OF HOCKLEY COUNTY, TEXAS.
 
       
TX
  HOWARD 19. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC
AND SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. 2011-00000424, VOLUME 1208, PAGE 422, REAL RECORDS OF HOWARD
COUNTY, TEXAS.
 
       
TX
  IRION 20. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC AND
SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
VOLUME 188, PAGE 333, OFFICIAL PUBLIC RECORDS OF IRION COUNTY, TEXAS.
 
       
TX
  MARTIN 21. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC
AND SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
INSTRUMENT NO. 433, RECORDS OF MARTIN COUNTY, TEXAS.
 
       
TX
  MIDLAND 22. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC
AND SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
INSTRUMENT NO. 2011-1978, RECORDS OF MIDLAND COUNTY, TEXAS.
 
       
TX
  PECOS 23. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC AND
SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. 115107, VOLUME 3, PAGE 124, OFFICIAL PUBLIC RECORDS OF PECOS
COUNTY, TEXAS.
 
       
TX
  PECOS 24. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY
AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010,
AS RECORDED AT DOCUMENT NO. 2011-115731, VOLUME 007, PAGE 73, OFFICIAL PUBLIC
RECORDS OF PECOS COUNTY, TEXAS.
 
       
TX
  REAGAN 25. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC
AND SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
INSTRUMENT NO. 107173, VOLUME 128, PAGE 387, OFFICIAL PUBLIC RECORDS OF REAGAN
COUNTY, TEXAS.
 
       
TX
  SCURRY 26. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC
AND SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. 2011-20110293, VOLUME 734, PAGE 38, OFFICIAL RECORDS OF SCURRY
COUNTY, TEXAS.
 
       
TX
  TERRY 27. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC AND
SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. 247850, BOOK 800, PAGE 763, RECORDS OF TERRY COUNTY, TEXAS.
 
       
TX
  UPTON 28. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC AND
SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. 00150830, BOOK 848, PAGE 37, OFFICIAL PUBLIC RECORDS OF UPTON
COUNTY, TEXAS.
 
       
TX
  WARD 29. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC AND
SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. 11-0365, VOLUME 898, PAGE 305, OFFICIAL PUBLIC RECORDS OF WARD
COUNTY, TEXAS.
 
       
TX
  WARD 30. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC AND
SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. 11-0364, VOLUME 898, PAGE 294, OFFICIAL PUBLIC RECORDS OF WARD
COUNTY, TEXAS.

Page 35 of 128 Pages



--------------------------------------------------------------------------------



 



         
TX
  WINKLER 31. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN CONOCOPHILLIPS COMPANY
AND BURLINGTON RESOURCES OIL AND GAS COMPANY LP, AS ASSIGNOR, AND ENDURO
OPERATING LLC, AS ASSIGNEE, DATED FEBRUARY 28, 2011, EFFECTIVE NOVEMBER 1, 2010,
AS RECORDED AT DOCUMENT NO. C5795, RECORDS OF WINKLER COUNTY, TEXAS.
 
       
TX
  WINKLER 32. ASSIGNMENT AND BILL OF SALE BY AND BETWEEN SAMSON LONE STAR, LLC
AND SAMSON RESOURCES COMPANY, ET AL, AS ASSIGNOR, AND ENDURO OPERATING LLC, AS
ASSIGNEE, DATED JANUARY 4, 2011, EFFECTIVE OCTOBER 1, 2010, AS RECORDED AT
DOCUMENT NO. C5579, RECORDS OF WINKLER COUNTY, TEXAS.

Page 36 of 128 Pages



--------------------------------------------------------------------------------



 



East Texas Leases

                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00353.00A   NEIL GRANT ET UX   TRIPLE J INVESTMENTS INC   1/9/2004
    985       400     2004-1705   TRACT 1: 190 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE A WHEELER SURVEY A-790 AND THE M WHEELER SURVEY A-795, SHELBY
COUNTY, TEXAS, BEING MORE FULLY DESCRIBED IN A WARRANTY DEED DATED 8-1-1940 FROM
A S JOHNSON ET UX TO HOYLE JOHNSON ET AL RECORDED IN VOL 210 PAGE 249.

TRACT 2: 30 ACRES OF LAND, MORE OR LESS, LOCATED IN THE A WHEELER SURVEY A-790,
SHELBY COUNTY, TEXAS, BEING MORE FULLY DESCRIBED IN A WARRANTY DEED DATED
8-1-1940 FROM A S JOHNSON ET UX TO ALICE WARR RECORDED IN VOL 430 PAGE 4.

TRACT 3: 160 ACRES OF LAND, MORE OR LESS, LOCATED IN THE D HOPKINS SURVEY A-302,
SHELBY COUNTY, TEXAS BEING MORE FULLY DESCRIBED IN A WARRANTY DEED DATED
4-3-1979 FROM B W HUGHES ET UX TO NEIL GRANT RECORDED IN VOL 556 PAGE 32.

TRACT 4: 91.6 ACRES OF LAND, MORE OR LESS, LOCATED IN TH J BEASLEY SURVEY A-850
AND THE HAMPTON WEST SURVEY, BEING MORE FULLY DESCRIBED IN A WARRANTY DEED DATED
1-5- 1938 FROM H J GRANT ET UX TO H D GRANT RECORDED IN VOL 191 PAGE 81.

TRACT 5: 80 ACRES OF LAND, MORE OR LESS, LOCATED IN THE D. HOPKINS SURVEY A-302,
SHELBY COUNTY TEXAS, BEING MORE FULLY DESCRIBED AS TRACT 1 IN A WARRANTY DEED
DATED 8-28-1928 FROM R R NEAL ET UX TO JACOB SMITH RECORDED IN VOLUME 138 PAGE
403.

TRACT 6: 50 ACRES OF LAND, MORE OF LESS, LOCATED IN THE J BEASLEY SURVEY A-850
AND THE V F WEAVER SURVEY A-1177, SHELBY COUNTY, TEXAS, BEING MORE FULLY
DESCRIBED IN A WARRANTY DEED DATED 8-5-1985 FROM SAM A MENA TO NEIL GRANT,
RECORDED IN VOL 655 PAGE 510.

TRACT 7: 58.27 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY
A-850, SHELBY COUNTY, TEXAS, BEING MORE FULLY DESCRIBED IN A WARRANTY DEED DATED
8-17-1987 FROM SHARON W BELZ ET AL TO NEIL GRANT, RECORDED VOL 677 PAGE 787.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00B   RUBY DEE SMITH   TRIPLE J INVESTMENTS INC   1/9/2004  
  985       382     2004-1699   TRACT 1: 101 ACRES OF LAND, MORE OR LESS, AND
BEING A PART OF THE D HOPKINS SURVEY A-302 SHELBY COUNTY TEXAS AND BEING THE
SAME LAND DESCRIBED AS TRACT 2 IN THAT CERTAIN WARRANTY DEED DATED 8-28-1928
FROM R R NEAL ET UX TO JACOB SMITH RECORDED VOL 138 PAGE 403.

TRACT 2: 80 ACRES OF LAND, MORE OR LESS, LOCATED IN THE D. HOPKINS SURVEY A-302,
SHELBY COUNTY TEXAS, BEING MORE FULLY DESCRIBED AS TRACT 1 IN A WARRANTY DEED
DATED 8-28-1928 FROM R R NEAL ET UX TO JACOB SMITH RECORDED IN VOLUME 138 PAGE
403.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00C   NEIL GRANT ET AL   TRIPLE J INVESTMENTS INC   1/9/2004
    985       397     2004-1704   TRACT 1: 80 ACRES OF LAND, MORE OR LESS, AND
BEING A PART OF THE D HOPKINS SURVEY A-302, SHELBY COUNTY TEXAS AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN THAT CERTAIN WARRANTY DEED DATED
8-28-1928 FROM R R NEAL ET UX TO JACOB SMITH RECORDED IN VOLUME 138 PAGE 403.

TRACT 2: 101 ACRES OF LAND, MORE OR LESS, AND BEING A PART OF THE D HOPKINS
SURVEY A-302 SHELBY COUNTY TEXAS AND BEING THE SAME LAND DESCRIBED AS THE SECOND
TRACT IN THAT CERTAIN WARRANTY DEED DATED 8-28-1928 FROM R R NEAL ET UX TO JACOB
SMITH RECORDED VOL 138 PAGE 403.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00D   GINGER KOPPERSMITH   TRIPLE J INVESTMENTS INC  
1/19/2004     986       83     2004-1903   TRACT 1: 80 ACRES OF LAND, MORE OR
LESS, AND BEING A PART OF THE D HOPKINS SURVEY A-302 SHELBY COUNTY TEXAS AND
BEING THE SAME LAND DESCRIBED AS THE FIRST TRACT IN THAT CERTAIN WARRANTY DEED
DATED 8-28-1928 FROM R R NEAL ET UX TO JACOB SMITH RECORDED VOL 138 PAGE 403.

TRACT 2: 101 ACRES OF LAND, MORE OR LESS, LOCATED IN THE D. HOPKINS SURVEY
A-302, SHELBY COUNTY TEXAS, BEING MORE FULLY DESCRIBED AS THE SECOND TRACT IN A
WARRANTY DEED DATED 8-28-1928 FROM R R NEAL ET UX TO JACOB SMITH RECORDED IN
VOLUME 138 PAGE 403.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00E   LARRY NOBLES   TRIPLE J INVESTMENTS INC   1/19/2004  
  985       370     2004-1695   TRACT 1: 80 ACRES OF LAND, MORE OR LESS, AND
BEING A PART OF THE D HOPKINS SURVEY A-302 SHELBY COUNTY TEXAS AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN THAT CERTAIN WARRANTY DEED DATED
8-28-1928 FROM R R NEAL ET UX TO JACOB SMITH RECORDED VOL 138 PAGE 403.

TRACT 2: 101 ACRES OF LAND, MORE OR LESS, LOCATED IN THE D. HOPKINS SURVEY
A-302, SHELBY COUNTY TEXAS, BEING MORE FULLY DESCRIBED AS THE SECOND TRACT IN A
WARRANTY DEED DATED 8-28-1928 FROM R R NEAL ET UX TO JACOB SMITH RECORDED IN
VOLUME 138 PAGE 403.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 37 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00353.00F   LESTER PIERCE   DALE RESOURCES (EAST TEXAS)  
5/26/2004     992       56     2004-3482   TRACT 1: 80 ACRES OF LAND, MORE OR
LESS, AND BEING A PART OF THE D. HOPKINS SURVEY A-302, SHELBY COUNTY TEXAS, AND
BEING THE SAME LAND DESCRIBED AS THE FIRST TRACT IN A THAT CERTAIN WARRANTY DEED
DATED 8-28-1928 FROM R R NEAL ET UX TO JACOB SMITH AND RECORDED IN VOLUME 138
PAGE 403.

TRACT 2: 101 ACRES OF LAND, MORE OR LESS, AND BEING A PART OF THE D HOPKINS
SURVEY A-302 SHELBY COUNTY TEXAS AND BEING THE SAME LAND DESCRIBED AS THE SECOND
TRACT IN THAT CERTAIN WARRANTY DEED DATED 8-28-1928 FROM R R NEAL ET UX TO JACOB
SMITH RECORDED VOL 138 PAGE 403.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00G   ANN SMITH DESHAZO   DALE RESOURCES LLC   5/17/2004    
992       62     2004-3484   BEING 80 ACRES OF LAND, MORE OR LESS, D. HOPKINS
SURVEY A-302, SHELBY COUNTY TEXAS, AND BEING THE SAME 80 ACRES DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED 8-28-1928 FROM R R NEAL ET UX TO JACOB
SMITH AND RECORDED IN VOLUME 138 PAGE 403.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419- 31150), W. REYNOLDS
SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO
RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE
TRAVIS PEAK FORMATION.
TX
  SHELBY   42.00353.00H   SHIRLEY KRAUSE   DALE RESOURCES LLC   5/17/2004    
992       59     2004-3483   BEING 80 ACRES OF LAND, MORE OR LESS, D. HOPKINS
SURVEY A-302, SHELBY COUNTY TEXAS, AND BEING THE SAME 80 ACRES DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED 8-28-1928 FROM R R NEAL ET UX TO JACOB
SMITH AND RECORDED IN VOLUME 138 PAGE 403.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419- 31150), W. REYNOLDS
SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO
RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE
TRAVIS PEAK FORMATION.
TX
  SHELBY   42.00353.00I   PEGGY STONE   DALE RESOURCES LLC   5/17/2004     992  
    65     2004-3485   BEING 80 ACRES OF LAND, MORE OR LESS, D. HOPKINS SURVEY
A-302, SHELBY COUNTY TEXAS, AND BEING THE SAME 80 ACRES DESCRIBED AS THE FIRST
TRACT IN A WARRANTY DEED DATED 8-28-1928 FROM R R NEAL ET UX TO JACOB SMITH AND
RECORDED IN VOLUME 138 PAGE 403.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419- 31150), W. REYNOLDS
SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO
RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE
TRAVIS PEAK FORMATION.
TX
  SHELBY   42.00353.00J   ANN SMITH DESHAZO   TRIPLE J INVESTMENTS INC  
1/19/2004     985       391     2004-1702   101 ACRES OF LAND, MORE OR LESS, AND
BEING A PART OF THE D HOPKINS SURVEY A-302 SHELBY COUNTY TEXAS AND BEING THE
SAME LAND DESCRIBED AS TRACT 2 IN THAT CERTAIN WARRANTY DEED DATED 8-28-1928
FROM R R NEAL ET UX TO JACOB SMITH RECORDED VOL 138 PAGE 403.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00K   SHIRLEY KRAUSE   TRIPLE J INVESTMENTS INC   1/19/2004
    985       388     2004-1701   101 ACRES OF LAND, MORE OR LESS, AND BEING A
PART OF THE D HOPKINS SURVEY A-302 SHELBY COUNTY TEXAS AND BEING THE SAME LAND
DESCRIBED AS TRACT 2 IN THAT CERTAIN WARRANTY DEED DATED 8-28-1928 FROM R R NEAL
ET UX TO JACOB SMITH RECORDED VOL 138 PAGE 403.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00L   PEGGY STONE   TRIPLE J INVESTMENTS INC   1/19/2004    
985       385     2004-1700   101 ACRES OF LAND, MORE OR LESS, AND BEING A PART
OF THE D HOPKINS SURVEY A-302 SHELBY COUNTY TEXAS AND BEING THE SAME LAND
DESCRIBED AS TRACT 2 IN THAT CERTAIN WARRANTY DEED DATED 8-28-1928 FROM R R NEAL
ET UX TO JACOB SMITH RECORDED VOL 138 PAGE 403.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 38 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00353.00M   WESLEY BEACHAM   DALE RESOURCES (EAST TEXAS)  
5/28/2004     992       16     2004-3472   91.6 ACRES OF LAND, MORE OR LESS,
LOCATED IN TH J BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND
BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT
ET UX TO H D GRANT RECORDED IN VOL 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00N   JAMES DOUGLAS FORSE   DALE RESOURCES (EAST TEXAS)  
6/7/2004     992       19     2004-3473   91.6 ACRES OF LAND, MORE OR LESS,
LOCATED IN TH J BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND
BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT
ET UX TO H D GRANT RECORDED IN VOL 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00O   JOHN NEAL FORSE   DALE RESOURCES (EAST TEXAS)  
6/7/2004     992       975     2004-3705   91.6 ACRES OF LAND, MORE OR LESS,
LOCATED IN TH J BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND
BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT
ET UX TO H D GRANT RECORDED IN VOL 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00P   MARY CECILE FORSE   DALE RESOURCES (EAST TEXAS)  
6/7/2004     992       49     2004-3480   91.6 ACRES OF LAND, MORE OR LESS,
LOCATED IN TH J BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND
BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT
ET UX TO H D GRANT RECORDED IN VOL 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00Q   DOUGLAS M NEAL   DALE RESOURCES (EAST TEXAS)  
6/7/2004     992       25     2004-.3475   91.6 ACRES OF LAND, MORE OR LESS,
LOCATED IN TH J BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND
BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT
ET UX TO H D GRANT RECORDED IN VOL 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00R   THREE-G PARTNERSHIP   DALE RESOURCES (EAST TEXAS)  
6/23/2004     993       10     2004-3714   91.6 ACRES OF LAND, MORE OR LESS,
LOCATED IN TH J BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND
BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT
ET UX TO H D GRANT RECORDED IN VOL 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00S   HUGH W CURFMAN   DALE RESOURCES (EAST TEXAS)  
6/11/2004     992       991     2004-3710   TRACT ONE: 50 ACRES OF LAND, MORE OF
LESS, LOCATED IN THE J BEASLEY SURVEY A-850 AND THE V F WEAVER SURVEY A-1177,
SHELBY COUNTY, TEXAS, BEING MORE FULLY DESCRIBED IN A WARRANTY DEED DATED
8-5-1985 FROM SAM A MENA TO NEIL GRANT, RECORDED IN VOL 655 PAGE 510.

TRACT TWO: 58.27 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY
A-850, SHELBY COUNTY, TEXAS, BEING MORE FULLY DESCRIBED IN A WARRANTY DEED DATED
8-17-1987 FROM SHARON W BELZ ET AL TO NEIL GRANT, RECORDED VOL 677 PAGE 787.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 39 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE    
            ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE
    BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00353.00T   CORBET C LOCKE JR TRUST   DALE RESOURCES (EAST TEXAS)
  6/11/2004     992       994       2004-3711     TRACT ONE: 50 ACRES OF LAND,
MORE OF LESS, LOCATED IN THE J BEASLEY SURVEY A-850 AND THE V F WEAVER SURVEY
A-1177, SHELBY COUNTY, TEXAS, BEING MORE FULLY DESCRIBED IN A WARRANTY DEED
DATED 8-5-1985 FROM SAM A MENA TO NEIL GRANT, RECORDED IN VOL 655 PAGE 510.

TRACT TWO: 58.27 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY
A-850, SHELBY COUNTY, TEXAS, BEING MORE FULLY DESCRIBED IN A WARRANTY DEED DATED
8-17-1987 FROM SHARON W BELZ ET AL TO NEIL GRANT, RECORDED VOL 677 PAGE 787.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00U   DOICE GRANT ET UX   TRIPLE J INVESTMENTS INC  
1/9/2004     985       394       2004-1703     19.561 ACRES OF LAND, MORE OR
LESS, AND BEING A PART OF THE D HOPKINS SURVEY A-302, SHELBY COUNTY, TEXAS AND
BEING THE SAME LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED 5-30-1984 FROM
NEIL GRANT ET UX TO DOICE GRANT ET UX RECORDED VOL 636 PAGE 695.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00V   DOICE GRANT ET UX   DALE RESOURCES LLC   5/19/2004    
996       636       2004-4612     19 ACRES OF LAND, MORE OR LESS, LOCATED IN THE
D HOPKINS SURVEY A-302 AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 9-15-1987 FROM NEIL GRANT ET UX TO DOICE N GRANT WHICH WARRANTY DEED IS
RECORDED VOL 678 PAGE 462.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00W   LARRY M SQUIRES   ENCORE OPERATING, LP   3/21/2006    
1051       297       2006-3804     37.15 ACRES, MORE OR LESS, AND BEING A PART
OF THE DANIEL HOPKINS SURVEY A-302, SHELBY COUNTY, TEXAS DESCRIBED AS THE SECOND
TRACT (37.6 ACRES) IN A PARTITION DEED DATED 4-13-1967 FROM JACOB EBEN SMITH JR
ET AL TO EFFIE NOBLES RECORDED IN VOL 450 PAGE 241. LESS AND EXCEPT 0.45 ACRES
DESCRIBED IN A WARRANTY DEED DATED 4-3- 1986 FROM L B NOBLES ET UX TO LARRY M
SQUIRES RECORDED IN VOL 664 PAGE 64.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00X   CHARLES HYMA   ENCORE OPERATING, LP   5/8/2006    
1051       299       2006-3805     37.15 ACRES, MORE OR LESS, AND BEING A PART
OF THE DANIEL HOPKINS SURVEY A-302, SHELBY COUNTY, TEXAS DESCRIBED AS THE SECOND
TRACT (37.6 ACRES) IN A PARTITION DEED DATED 4-13-1967 FROM JACOB EBEN SMITH JR
ET AL TO EFFIE NOBLES RECORDED IN VOL 450 PAGE 241. LESS AND EXCEPT 0.45 ACRES
DESCRIBED IN A WARRANTY DEED DATED 4-3- 1986 FROM L B NOBLES ET UX TO LARRY M
SQUIRES RECORDED IN VOL 664 PAGE 64.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00Y   KATHERINE G BERTRAM   ENCORE OPERATING, LP  
12/28/2009                     2010000259     91.6 ACRES OF LAND, MORE OR LESS,
LOCATED IN TH J BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND
BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT
ET UX TO H D GRANT RECORDED IN VOL 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.00Z   LARRY M SQUIRES   ENCORE OPERATING, LP   11/8/2006    
1064       739       2006-7104     0.45 ACRES, MORE OR LESS, OUT OT THE DANIEL
HOPKINS SURVEY, A-302, SHELBY COUNTY, TEXAS DESCRIBED IN A WARRANTY DEED DATED
4-3-1986 FROM L B NOBLES ET UX TO LARRY M SQUIRES RECORDED VOL 664 PAGE 64.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 40 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00353.0AA   SAMUEL V GUERIN JR   ENCORE OPERATING, LP   12/28/2009
            2010000596     91.6 ACRES OF LAND, MORE OR LESS, LOCATED IN TH J
BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND BEING THE SAME LAND
DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT ET UX TO H D GRANT
RECORDED IN VOL 191 PAGE 81.

ALSO DESCRIBED AS:

41.6078 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE SOUTH 41.6078 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

49.9922 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE NORTH 49.9922 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.0AB   MART E MCMILLAN   ENCORE OPERATING, LP   2/1/2010    
        2010002092     91.6 ACRES OF LAND, MORE OR LESS, LOCATED IN TH J BEASLEY
SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND BEING THE SAME LAND
DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT ET UX TO H D GRANT
RECORDED IN VOL 191 PAGE 81.

ALSO DESCRIBED AS:

41.6078 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE SOUTH 41.6078 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

49.9922 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE NORTH 49.9922 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.0AC   RICHARD GEORGE TRUST   ENCORE OPERATING, LP   1/7/2010
            2010002374     91.6 ACRES OF LAND, MORE OR LESS, LOCATED IN TH J
BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND BEING THE SAME LAND
DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT ET UX TO H D GRANT
RECORDED IN VOL 191 PAGE 81.

ALSO DESCRIBED AS:

41.6078 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE SOUTH 41.6078 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

49.9922 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE NORTH 49.9922 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.0AD   JULIA ANN ARCHER TRUST   ENCORE OPERATING, LP  
1/7/2010             2010002375     91.6 ACRES OF LAND, MORE OR LESS, LOCATED IN
TH J BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND BEING THE SAME
LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT ET UX TO H D
GRANT RECORDED IN VOL 191 PAGE 81.

ALSO DESCRIBED AS:

41.6078 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE SOUTH 41.6078 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

49.9922 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE NORTH 49.9922 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 41 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                             
LEASE                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE /
GRANTEE   DATE     BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00353.0AE   DAVID ANTHONY GEORGE IMA   ENCORE OPERATING, LP  
1/7/2010                     2010002373     91.6 ACRES OF LAND, MORE OR LESS,
LOCATED IN TH J BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND
BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT
ET UX TO H D GRANT RECORDED IN VOL 191 PAGE 81.

ALSO DESCRIBED AS:

41.6078 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE SOUTH 41.6078 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

49.9922 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE NORTH 49.9922 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00353.0AF   RICHARD W GEORGE   ENCORE OPERATING, LP   12/10/2009  
                  2010007571     91.6 ACRES OF LAND, MORE OR LESS, LOCATED IN TH
J BEASLEY SURVEY A-850 AND THE HAMPTON WEST SURVEY A-806, AND BEING THE SAME
LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM H J GRANT ET UX TO H D
GRANT RECORDED IN VOL 191 PAGE 81.

ALSO DESCRIBED AS:

41.6078 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE SOUTH 41.6078 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

49.9922 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J BEASLEY SURVEY A-850, THE
HAMPTON WEST SURVEY A-806, THE A WEAVER SURVEY A-790 AND THE DANIEL HOPKINS
SURVEY A-302, SHELBY COUNTY, TEXAS, BEING THE NORTH 49.9922 ACRES OF THAT
CERTAIN 91.6 ACRE TRACT OF LAND DESCRIBED IN A WARRANTY DEED DATED 1-5-1938 FROM
H J GRANT ET UX TO H D GRANT RECORDED VOLUME 191 PAGE 81.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00354.000     BRUCE M SAMFORD ET UX   DALE RESOURCES (EAST
TEXAS)   7/3/2004     992       984       2004-3708     78.33 ACRES OF LAND,
MORE OR LESS, LOCATED IN THE DANIEL HOPKINS SURVEY A-302, SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 12-1-1965 FROM M L
POWERS ET UX TO BRUCE R SAMFORD ET UX RECORDED IN VOL 435 PAGE 344.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00355.00A     SUZANNE SARGENT BROWN   DALE RESOURCES (EAST
TEXAS)   7/8/2004     996       644       2004-4614     75 ACRES OF LAND, MORE
OR LESS, LOCATED IN THE MARTIN WHEELER SURVEY A-795, SHELBY COUNTY, TEXAS AND
BEING THE SAME LAND CALLED 80 ACRES, MORE OR LESS, AND DESCRIBED IN A WARRANTY
DEED DATED 11-19-1947 FROM EZRA WHEELER ET UX TO C M CRAWFORD ET UX RECORDED VOL
271 PAGE 256 ALSO BEING THE SAME LAND DESCRIBED IN FIELD NOTES SURVEY 7-15-1948
FROM W C HUNTINGTON, COUNTY SURVEYOR TO EZRA WHEELER RECORDED VOL 287 PAGE 87.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00355.00B     OUIDA CRAWFORD RAMSEY   DALE RESOURCES (EAST
TEXAS)   7/14/2004     996       640       2004-4613     25 ACRES OF LAND, MORE
OR LESS, LOCATED IN THE MARTIN WHEELER SURVEY A-795, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED AS THE SECOND TRACT IN A WARRANTY DEED DATED
7-13-1964 FROM SIBYL CRAWFORD HOGUE ET AL TO OUIDA CRAWFORD RAMSEY RECORDED
VOLUME 424 PAGE 230.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 42 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE    
            ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE
    BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00355.00C   NEIL GRANT ET UX   DALE RESOURCES (EAST TEXAS)  
7/14/2004     996       686       2004-4631     49.392 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE MARTIN WHEELER SURVEY A-795, SHELBY COUNTY, TEXAS AND BEING
THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 3-20-1992 FROM TOMMY RAMSEY ET
UX TO NEIL GRANT RECORDED VOL 734 PAGE 876.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419- 31150), W. REYNOLDS
SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO
RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE
TRAVIS PEAK FORMATION.
TX
  SHELBY   42.00356.00A   ROGER DUDLEY ET AL   TRIPLE J INVESTMENTS INC  
2/19/2004     985       373       2004-1696     TRACT 1: 65.12 ACRES, MORE OR
LESS, BEING A PART OF THE D HOPKINS SURVEY A-302, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED AS FIVE TRACTS IN A WARRANTY DEED DATED 4-30-2003
FROM JAMES R CRAWFORD TO DAMON GRANT GREGORY, RECORDED IN VOLUME 961 PAGE 566.

TRACT 2: 13.30 ACRES (RE-SURVEYED), LOCATED IN THE JAMES M. HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, BEING THE SAME LAND DESCRIBED AS 13.5 AC, MORE OR LESS, IN
THAT CERTAIN WARRANTY DEED DATED 4-16-1985 FROM JAMES R. CRAWFORD ET AL TO GUY
F. EMANIES ET AL, RECORDED IN VOLUME 682, PAGE 856, DEED RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00356.00B   DAMON GREGORY GRANT   TRIPLE J INVESTMENTS INC  
2/19/2004     985       379       2004-1698     65.12 ACRES, MORE OR LESS, BEING
A PART OF THE D HOPKINS SURVEY A-302, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED AS FIVE TRACTS IN A WARRANTY DEED DATED 4-30-2003 FROM JAMES R
CRAWFORD TO DAMON GRANT GREGORY, RECORDED IN VOLUME 961 PAGE 566.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00356.00C   NEIL GRANT ET AL   ENCORE OPERATING, LP   6/14/2007  
                  2007005247     13.30 ACRES (RE-SURVEYED), LOCATED IN THE JAMES
M. HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, BEING THE SAME LAND DESCRIBED AS
13.5 AC, MORE OR LESS, IN THAT CERTAIN WARRANTY DEED DATED 4-16-1985 FROM JAMES
R. CRAWFORD ET AL TO GUY F. EMANIES ET AL, RECORDED IN VOLUME 682, PAGE 856,
DEED RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00356.00D   ROGER DUDLEY   ENCORE OPERATING, LP   6/13/2007      
              2007005254     13.30 ACRES (RE-SURVEYED), LOCATED IN THE JAMES M.
HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, BEING THE SAME LAND DESCRIBED AS 13.5
AC, MORE OR LESS, IN THAT CERTAIN WARRANTY DEED DATED 4-16-1985 FROM JAMES R.
CRAWFORD ET AL TO GUY F. EMANIES ET AL, RECORDED IN VOLUME 682, PAGE 856, DEED
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00356.00E   NORRIS DUDLEY   ENCORE OPERATING, LP   6/13/2007      
              2007005589     13.30 ACRES (RE-SURVEYED), LOCATED IN THE JAMES M.
HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, BEING THE SAME LAND DESCRIBED AS 13.5
AC, MORE OR LESS, IN THAT CERTAIN WARRANTY DEED DATED 4-16-1985 FROM JAMES R.
CRAWFORD ET AL TO GUY F. EMANIES ET AL, RECORDED IN VOLUME 682, PAGE 856, DEED
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 43 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                          LEASE
                ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE  
DATE     BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY     42.00357.000     PHYLLIS BURGAY GRIFFIN   DALE RESOURCES (EAST
TEXAS)   5/27/2004     997       295     2004-4779   94.13 ACRES OF LAND, MORE
OR LESS, SITUATED IN THE J M HOOPER SURVEY A-275, THE DANIEL HOPKINS SURVEY
A-302 AND THE W C ALVIS SURVEY A-20 IN SHELBY COUNTY TEXAS, DESCRIBED AS THREE
TRACTS IN THE DEED FROM FONDA WHEELER BURGAY TO PHYLLIS BURGAY GRIFFIN DATED
4-18-2004 VOL 988 PAGE 435.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00358.00A     SHIRLEY PATTERSON ET UX   DALE RESOURCES (EAST
TEXAS)   6/26/2004     993       6     2004-3713   35.3 ACRES, MORE OR LESS,
LOCATED IN THE JAMES A. HINTON SURVEY, A-289, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LANDS DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED, DATED SEPTEMBER
24, 1945, FROM RALPH GILLESPIE AND WIFE, MAGGIE LEE GILLESPIE, TO MIRT PATTERSON
AND WIFE, BETTIE PATTERSON, RECORDED IN VOLUME 253, PAGE 364, DEED RECORDS,
SHELBY COUNTY, TEXAS. RE-SURVEYED TO 32.5 ACRES.

29.50 ACRES (RE-SURVEYED) BEING THE NORTHEASTERN PART OF A CALLED 60.0 AC TRACT
(59.0 AC RE-SURVEYED) LOCATED IN THE J M HOOPER SURVEY A-275, THE JAMES HINTON
SURVEY A-289, AND THE W C ALVIS SURVEY A-20, SHELBY COUNTY,TEXAS, BEING
DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DATED 9-24-1945 FROM
RALPH GILLESPIE ET UX TO MIRT PATTERSON ET UX RECORDED VOL 253, PAGE 364, DEED
RECORDS, SHELBY CO, TX.

10.053 ACRES (RE-SURVEYED), BEING THE NORTHERN HALF OF A CALLED 24.1 ACRE TRACT
OF LAND, LOCATED IN THE W C ALVIS SURVEY, A-20 AND THE DANIEL HOPKINS SURVEY,
A-302, SHELBY COUNTY, TEXAS, DESCRIBED AS THE 3RD TRACT IN THAT CERTAIN WARRANTY
DEED DATED 09-24-1945 FROM RALPH GILLESPIE ET UX, MAGGIE LEE GILLESPIE, TO MIRT
PATTERSON ET UX, BETTIE PATTERSON, RECORDED IN VOL 253, PG 364, DEED RECORDS,
SHELBY CO, TX. SAVE, LESS & EXCEPT: 1.0 ACRE OF LAND, MORE OR LESS, LOCATED IN
THE DANIEL HOPKINS SURVEY, A-302, BEING THE SAME LAND DESCRIBED IN THAT CERTAIN
WARRANTY DEED DATED 01-06-1967 FROM MIRT PATTERSON ET UX TO RUBEN SMITH,
RECORDED IN VOL 446, PG 114, DEED RECORDS, SHELBY CO, TX. SAVE, LESS & EXCEPT:
1.00 ACRE OF LAND, M/L, LOCATED IN THE DANIEL HOPKINS SURVEY, A-302, BEING THE
SAME LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED 01-22-1972 FROM MIRT
PATTERSON ET UX TO RUBEN SMITH, RECORDED IN VOL 479, PG 846, DEED RECORDS,
SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00358.00B     ZELMA M PATTERSON REV TR   DALE RESOURCES (EAST
TEXAS)   6/28/2004     993       13     2004-3715   35.3 ACRES, MORE OR LESS,
LOCATED IN THE JAMES A. HINTON SURVEY, A-289, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LANDS DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED, DATED SEPTEMBER
24, 1945, FROM RALPH GILLESPIE AND WIFE, MAGGIE LEE GILLESPIE, TO MIRT PATTERSON
AND WIFE, BETTIE PATTERSON, RECORDED IN VOLUME 253, PAGE 364, DEED RECORDS,
SHELBY COUNTY, TEXAS. RE-SURVEYED TO 32.5 ACRES.

29.50 ACRES (RE-SURVEYED) BEING THE NORTHEASTERN PART OF A CALLED 60.0 AC TRACT
(59.0 AC RE-SURVEYED) LOCATED IN THE J M HOOPER SURVEY A-275, THE JAMES HINTON
SURVEY A-289, AND THE W C ALVIS SURVEY A-20, SHELBY COUNTY,TEXAS, BEING
DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DATED 9-24-1945 FROM
RALPH GILLESPIE ET UX TO MIRT PATTERSON ET UX RECORDED VOL 253, PAGE 364, DEED
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00358.00C     LOYCE J PATTERSON SANDERS   DALE RESOURCES (EAST
TEXAS)   6/28/2004     992       988     2004-3709   35.3 ACRES, MORE OR LESS,
LOCATED IN THE JAMES A. HINTON SURVEY, A-289, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LANDS DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED, DATED SEPTEMBER
24, 1945, FROM RALPH GILLESPIE AND WIFE, MAGGIE LEE GILLESPIE, TO MIRT PATTERSON
AND WIFE, BETTIE PATTERSON, RECORDED IN VOLUME 253, PAGE 364, DEED RECORDS,
SHELBY COUNTY, TEXAS. RE-SURVEYED TO 32.5 ACRES.

29.50 ACRES (RE-SURVEYED) BEING THE NORTHEASTERN PART OF A CALLED 60.0 AC TRACT
(59.0 AC RE-SURVEYED) LOCATED IN THE J M HOOPER SURVEY A-275, THE JAMES HINTON
SURVEY A-289, AND THE W C ALVIS SURVEY A-20, SHELBY COUNTY,TEXAS, BEING
DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DATED 9-24-1945 FROM
RALPH GILLESPIE ET UX TO MIRT PATTERSON ET UX RECORDED VOL 253, PAGE 364, DEED
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00358.00D     GEORGE DUKE   DALE RESOURCES (EAST TEXAS)  
7/20/2004     996       663     2004-4620   35.3 ACRES, MORE OR LESS, LOCATED IN
THE JAMES A. HINTON SURVEY, A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LANDS DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED, DATED SEPTEMBER 24, 1945,
FROM RALPH GILLESPIE AND WIFE, MAGGIE LEE GILLESPIE, TO MIRT PATTERSON AND WIFE,
BETTIE PATTERSON, RECORDED IN VOLUME 253, PAGE 364, DEED RECORDS, SHELBY COUNTY,
TEXAS. RE-SURVEYED TO 32.5 ACRES.

29.50 ACRES (RE-SURVEYED) BEING THE NORTHEASTERN PART OF A CALLED 60.0 AC TRACT
(59.0 AC RE-SURVEYED) LOCATED IN THE J M HOOPER SURVEY A-275, THE JAMES HINTON
SURVEY A-289, AND THE W C ALVIS SURVEY A-20, SHELBY COUNTY,TEXAS, BEING
DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DATED 9-24-1945 FROM
RALPH GILLESPIE ET UX TO MIRT PATTERSON ET UX RECORDED VOL 253, PAGE 364, DEED
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 44 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00358.00E   RENA THOMPSON   DALE RESOURCES (EAST TEXAS)  
7/20/2004     996       660     2004-4619   35.3 ACRES, MORE OR LESS, LOCATED IN
THE JAMES A. HINTON SURVEY, A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LANDS DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED, DATED SEPTEMBER 24, 1945,
FROM RALPH GILLESPIE AND WIFE, MAGGIE LEE GILLESPIE, TO MIRT PATTERSON AND WIFE,
BETTIE PATTERSON, RECORDED IN VOLUME 253, PAGE 364, DEED RECORDS, SHELBY COUNTY,
TEXAS. RE-SURVEYED TO 32.5 ACRES.

29.50 ACRES (RE-SURVEYED) BEING THE NORTHEASTERN PART OF A CALLED 60.0 AC TRACT
(59.0 AC RE-SURVEYED) LOCATED IN THE J M HOOPER SURVEY A-275, THE JAMES HINTON
SURVEY A-289, AND THE W C ALVIS SURVEY A-20, SHELBY COUNTY,TEXAS, BEING
DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DATED 9-24-1945 FROM
RALPH GILLESPIE ET UX TO MIRT PATTERSON ET UX RECORDED VOL 253, PAGE 364, DEED
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00358.00F   EDNA EZERNACK   DALE RESOURCES (EAST TEXAS)  
7/20/2004     996       666     2004-4621   35.3 ACRES, MORE OR LESS, LOCATED IN
THE JAMES A. HINTON SURVEY, A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LANDS DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED, DATED SEPTEMBER 24, 1945,
FROM RALPH GILLESPIE AND WIFE, MAGGIE LEE GILLESPIE, TO MIRT PATTERSON AND WIFE,
BETTIE PATTERSON, RECORDED IN VOLUME 253, PAGE 364, DEED RECORDS, SHELBY COUNTY,
TEXAS. RE-SURVEYED TO 32.5 ACRES.

29.50 ACRES (RE-SURVEYED) BEING THE NORTHEASTERN PART OF A CALLED 60.0 AC TRACT
(59.0 AC RE-SURVEYED) LOCATED IN THE J M HOOPER SURVEY A-275, THE JAMES HINTON
SURVEY A-289, AND THE W C ALVIS SURVEY A-20, SHELBY COUNTY,TEXAS, BEING
DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DATED 9-24-1945 FROM
RALPH GILLESPIE ET UX TO MIRT PATTERSON ET UX RECORDED VOL 253, PAGE 364, DEED
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00358.00G   LLOYD GILLESPIE   PALMER PETROLEUM INC   4/7/2004    
989       500     2004-2804   35.3 ACRES OF LAND, MORE OR LESS, LOCATED IN THE
JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 9-24-1945 FROM RALPH
GILLESPIE ET UX TO MIRT PATTERSON ET UX RECORDED VOL 253 PAGE 364. (RESURVEYED
AS 32.5 ACRES).

29.50 ACRES (RE-SURVEYED) BEING THE SOUTHERN PART OF A CALLED 60.0 ACRE
(RE-SURVEYED 59.0 AC) TRACT OF LAND, LOCATED IN THE J M HOOPER SURVEY A-275, THE
JAMES HINTON SURVEY A-289, AND THE W C ALVIS SURVEY A-20, SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED
DATED 9-24-1945 FROM RALPH GILLESPIE ET UX TO MIRT PATTERSON ET UX, RECORDED VOL
253, PAGE 364, DEED RECORDS, SHELBY CO, TX.

11.950 ACRES (RE-SURVEYED), BEING THE SOUTHERN HALF OF A CALLED 24.1 ACRE TRACT
OF LAND, LOCATED IN THE W C ALVIS SURVEY, A-20 AND THE DANIEL HOPKINS SURVEY,
A-302, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE 3RD TRACT
IN THAT CERTAIN WARRANTY DEED DATED 09-24-1945 FROM RALPH GILLESPIE ET UX,
MAGGIE LEE GILLESPIE, TO MIRT PATTERSON ET UX, BETTIE PATTERSON, RECORDED IN VO
253, PG 364, DEED RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00358.00H   BETTY GILLESPIE GOMILLA   PALMER PETROLEUM INC  
4/7/2004     989       491     2004-2801   35.3 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 9-24-1945 FROM
RALPH GILLESPIE ET UX TO MIRT PATTERSON ET UX RECORDED VOL 253 PAGE 364.
(RESURVEYED AS 32.5 ACRES).

29.50 ACRES (RE-SURVEYED) BEING THE SOUTHERN PART OF A CALLED 60.0 ACRE
(RE-SURVEYED 59.0 AC) TRACT OF LAND, LOCATED IN THE J M HOOPER SURVEY A-275, THE
JAMES HINTON SURVEY A-289, AND THE W C ALVIS SURVEY A-20, SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED
DATED 9-24-1945 FROM RALPH GILLESPIE ET UX TO MIRT PATTERSON ET UX, RECORDED VOL
253, PAGE 364, DEED RECORDS, SHELBY CO, TX.

11.950 ACRES (RE-SURVEYED), BEING THE SOUTHERN HALF OF A CALLED 24.1 ACRE TRACT
OF LAND, LOCATED IN THE W C ALVIS SURVEY, A-20 AND THE DANIEL HOPKINS SURVEY,
A-302, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE 3RD TRACT
IN THAT CERTAIN WARRANTY DEED DATED 09-24-1945 FROM RALPH GILLESPIE ET UX,
MAGGIE LEE GILLESPIE, TO MIRT PATTERSON ET UX, BETTIE PATTERSON, RECORDED IN VO
253, PG 364, DEED RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 45 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00358.00I   RETA JONES HARRELL   PALMER PETROLEUM INC   5/1/2004  
  1034       427     2005-6797   35.3 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 9-24-1945 FROM RALPH
GILLESPIE ET UX TO MIRT PATTERSON ET UX RECORDED VOL 253 PAGE 364. (RESURVEYED
AS 32.5 ACRES).

29.50 ACRES (RE-SURVEYED) BEING THE SOUTHERN PART OF A CALLED 60.0 ACRE
(RE-SURVEYED 59.0 AC) TRACT OF LAND, LOCATED IN THE J M HOOPER SURVEY A-275, THE
JAMES HINTON SURVEY A-289, AND THE W C ALVIS SURVEY A-20, SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED
DATED 9-24-1945 FROM RALPH GILLESPIE ET UX TO MIRT PATTERSON ET UX, RECORDED VOL
253, PAGE 364, DEED RECORDS, SHELBY CO, TX.

11.950 ACRES (RE-SURVEYED), BEING THE SOUTHERN HALF OF A CALLED 24.1 ACRE TRACT
OF LAND, LOCATED IN THE W C ALVIS SURVEY, A-20 AND THE DANIEL HOPKINS SURVEY,
A-302, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE 3RD TRACT
IN THAT CERTAIN WARRANTY DEED DATED 09-24-1945 FROM RALPH GILLESPIE ET UX,
MAGGIE LEE GILLESPIE, TO MIRT PATTERSON ET UX, BETTIE PATTERSON, RECORDED IN VO
253, PG 364, DEED RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00A   NEIL GRANT ET UX   DALE RESOURCES (EAST TEXAS)  
8/3/2004     996       690     2004-4632   60.318 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRBIED AS THE SECOND TRACT, THIRD
TRACT AND FOURTH TRACT IN A WARRANTY DEED DATED 1-15-1990 FROM W BLAINE EMANIS
ET AL TO NEIL GRANT ET UX, RECORDED IN VOL 704 PAGE 607.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

24.8 (RE-SURVEYED) AC, ORIGINALLY CALLED 24.543 AC, MORE OR LESS, LOCATED IN THE
JAMES M. HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS TRACT
5 IN THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET
AL, RECORDED IN VOL 688 PAGE 217.

9.52 (RE- SURVEYED) AC, ORIGINALLY CALLED 9.595 AC, MORE OR LESS, LOCATED IN THE
JAMES M. HOOPER SURVEY A-275, AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY,
TEXAS, AND BEING DESCRIBED AS TRACT 6 IN THAT CERTAIN DEED OF PARTITION DATED
01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688 PAGE 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00B   LESTER HUGHES   DALE RESOURCES (EAST TEXAS)   9/2/2004
    1000       200     2004-5549   72.491 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE J M HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRBIED AS TRACT 5, TRACT 6, TRACT 8, TRACT 10
AND LAKE IN A WARRANTY DEED DATED 11-09-1988 FROM NARA EMANIS HUGHES TO W BLAINE
EMANIS ET AL, RECORDED IN VOLUME 694 PAGE 867.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

24.8 (RE-SURVEYED) AC, ORIGINALLY CALLED 24.543 AC, MORE OR LESS, LOCATED IN THE
JAMES M. HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS TRACT
5 IN THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET
AL, RECORDED IN VOL 688 PAGE 217.

9.52 (RE- SURVEYED) AC, ORIGINALLY CALLED 9.595 AC, MORE OR LESS, LOCATED IN THE
JAMES M. HOOPER SURVEY A-275, AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY,
TEXAS, AND BEING DESCRIBED AS TRACT 6 IN THAT CERTAIN DEED OF PARTITION DATED
01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688 PAGE 217.

3.52 (RE-SURVEYED) AC, ORIGINALLY CALLED 3.515 AC, MORE OR LESS, LOCATED IN THE
J. M. HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 8 IN THAT CERTAIN DEED OF
PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PG
217.

8.58 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.658 AC, MORE OR LESS, LOCATED IN THE
J M HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED AS TRACT 10 IN THAT CERTAIN DEED OF PARTIION
DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 46 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00359.00C   JOHN C HUGHES   DALE RESOURCES (EAST TEXAS)  
10/6/2004     1003       63     2004-6283   72.491 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRBIED AS TRACT 5, TRACT 6, TRACT 8,
TRACT 10 AND LAKE IN A WARRANTY DEED DATED 11-09-1988 FROM NARA EMANIS HUGHES TO
W BLAINE EMANIS ET AL, RECORDED IN VOLUME 694 PAGE 867.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

24.8 (RE-SURVEYED) AC, ORIGINALLY CALLED 24.543 AC, MORE OR LESS, LOCATED IN THE
JAMES M. HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS TRACT
5 IN THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET
AL, RECORDED IN VOL 688 PAGE 217.

9.52 (RE- SURVEYED) AC, ORIGINALLY CALLED 9.595 AC, MORE OR LESS, LOCATED IN THE
JAMES M. HOOPER SURVEY A-275, AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY,
TEXAS, AND BEING DESCRIBED AS TRACT 6 IN THAT CERTAIN DEED OF PARTITION DATED
01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688 PAGE 217.

3.52 (RE-SURVEYED) AC, ORIGINALLY CALLED 3.515 AC, MORE OR LESS, LOCATED IN THE
J. M. HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 8 IN THAT CERTAIN DEED OF
PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PG
217.

8.58 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.658 AC, MORE OR LESS, LOCATED IN THE
J M HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED AS TRACT 10 IN THAT CERTAIN DEED OF PARTIION
DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00D   CHARLSIE EMANIS MARCONE   DALE RESOURCES (EAST TEXAS)
  9/2/2004     1001       423     2004-5832   72.491 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRBIED AS TRACT 5, TRACT 6,
TRACT 8, TRACT 10 AND LAKE IN A WARRANTY DEED DATED 11-09-1988 FROM NARA EMANIS
HUGHES TO W BLAINE EMANIS ET AL, RECORDED IN VOLUME 694 PAGE 867.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

24.8 (RE-SURVEYED) AC, ORIGINALLY CALLED 24.543 AC, LOCATED IN THE JAMES M.
HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS TRACT 5 IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688 PAGE 217.

9.52 (RE-SURVEYED) AC, ORIGINALLY CALLED 9.595 AC, LOCATED IN THE JAMES M.
HOOPER SURVEY A-275, AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS,
AND BEING DESCRIBED AS TRACT 6 IN THAT CERTAIN DEED OF PARTITION DATED
01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688 PAGE 217.

3.52 (RE-SURVEYED) AC, ORIGINALLY CALLED 3.515 AC, LOCATED IN THE J. M. HOOPER
SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED AS TRACT 8 IN THAT CERTAIN DEED OF
PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PG
217.

8.58 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.658 AC, LOCATED IN THE J M HOOPER
SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED AS TRACT 10 IN THAT CERTAIN DEED OF PARTIION DATED
01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PG 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00E   KAROL L WEST   DALE RESOURCES (EAST TEXAS)   10/4/2004
    1010       515     2005-431   34.21 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRBIED AS TRACT 1 AND LAKE PARTITIONED TO F A EMANIS IN THAT CERTAIN
PARTITION DATED 1-11-1988 BY AND BETWEEN F A EMANIS ET AL RECORDED IN VOLUME 688
PAGE 217.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

8.07 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.03 AC, MORE OR LESS, LOCATED IN THE
JAMES A. HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS TRACT 1 IN THAT CERTAIN DEED OF PARTITION, DATED 01-11-1988,
BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PAGE 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00F   W H EMANIS   DALE RESOURCES (EAST TEXAS)   10/12/2004
    1010       518     2005-432   9.67 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRBIED AS TRACT 1 AND LAKE PARTITIONED TO F A EMANIS IN THAT CERTAIN
PARTITION DATED 1-11-1988 BY AND BETWEEN F A EMANIS ET AL RECORDED IN VOLUME 688
PAGE 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 47 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00359.00G   CLAY MCCLESKEY   DALE RESOURCES (EAST TEXAS)  
10/22/2004     1010       512     2005-430   34.21 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRBIED AS TRACT 1 AND LAKE PARTITIONED TO F A EMANIS IN THAT
CERTAIN PARTITION DATED 1-11-1988 BY AND BETWEEN F A EMANIS ET AL RECORDED IN
VOLUME 688 PAGE 217.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

8.07 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.03 AC, MORE OR LESS, LOCATED IN THE
JAMES A. HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS TRACT 1 IN THAT CERTAIN DEED OF PARTITION, DATED 01-11-1988,
BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PAGE 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00H   HANK L WIDERMAN ET UX   DALE RESOURCES (EAST TEXAS)  
10/19/2004     1003       67     2004-6284   67.581 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRBIED AS THE FRIST TRACT, THE SECOND
TRACT AND THE THIRD TRACT IN A WARRANTY DEED DATED 2-1-1996 FROM GUY F EMANIS ET
UX TO HANK L WIDEMAN ET UX RECORDED IN VOLUME 798 PAGE 617.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

27.3 (RE-SURVEYED) AC, (ORIGINALLY CALLED 27.476 AC, MORE OR LESS) LOCATED IN
THE JAMES M. HOOPER SURVEY A-275 & THE JAMES A. HINTON SURVEY A-289, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 4 IN THAT CERTAIN DEED
OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOLUME
688 PAGE 217.

14.1 (RE-SURVEYED) AC, (ORIGINALLY CALLED 13.925 AC, MORE OR LESS) LOCATED IN
THE JAMES M. HOOPER SURVEY A-275 & THE JAMES A. HINTON SURVEY A-289, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 7 IN THAT CERTAIN DEED
OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOLUME
688 PAGE 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00I   MARIE EMANIS MCCAULEY   DALE RESOURCES (EAST TEXAS)  
9/2/2004     1001       419     2004-5831   76.239 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRBIED AS TRACT 4, TRACT 7, TRACT 9
AND LAKE IN A WARRANTY DEED DATED 11-9-1988 FROM BILLIE MARIE EMANIS MCCAULEY ET
VIR TO GUY F EMANIS ET UX RECORDED IN VOLUME 694 PAGE 176.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

27.3 (RE-SURVEYED) AC, (ORIGINALLY CALLED 27.476 AC, MORE OR LESS) LOCATED IN
THE JAMES M. HOOPER SURVEY A-275 & THE JAMES A. HINTON SURVEY A-289, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 4 IN THAT CERTAIN DEED
OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOLUME
688 PAGE 217.

14.1 (RE-SURVEYED) AC, (ORIGINALLY CALLED 13.925 AC, MORE OR LESS) LOCATED IN
THE JAMES M. HOOPER SURVEY A-275 & THE JAMES A. HINTON SURVEY A-289, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 7 IN THAT CERTAIN DEED
OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOLUME
688 PAGE 217.

8.73 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.658 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES M. HOOPER SURVEY, A-275 & THE JAMES A. HINTON SURVEY,
A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 9 IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00J   GUY F EMANIS ET UX   DALE RESOURCES (EAST TEXAS)  
9/2/2004     1001       446     2004-5839   8.73 (RE-SURVEYED) AC, ORIGINALLY
CALLED 8.658 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES M. HOOPER SURVEY,
A-275 & THE JAMES A. HINTON SURVEY, A-289, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS TRACT 9 IN THAT CERTAIN DEED OF PARTITION DATED
01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PG 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 48 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00359.00K   DOICE GRANT ET AL   DALE RESOURCES (EAST TEXAS)  
8/3/2004     997       285     2004-4776   42.23 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRBIED AS TRACT 3, TRACT 3A AND LAKE
IN A WARRANTY DEED DATED 6-14-1988 FROM MARQUETTE EMANIS OLIVER ET VIR TO DOICE
GRANT ET AL, RECORDED IN VOLUME 690 PAGE 827.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

1.00 ACRE OF LAND, MORE OR LESS, LOCATED IN THE JAMES HINTON SURVEY A-289,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 3 IN THAT
CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED
IN VOL 688, PG 217.

14.80 (RE-SURVEYED) AC, ORIGINALLY CALLED 15.05 AC, MORE OR LESS, LOCATED IN THE
JAMES M. HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS TRACT 3A IN THAT CERTAIN DEED OF PARTITION DATED 01-11-1988,
BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PG 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00L   KIMBERLY HUGHES BARAHONA   DALE RESOURCES (EAST TEXAS)
  10/6/2004     1016       429     2005-2048   72.491 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRBIED AS TRACT 5, TRACT 6,
TRACT 8, TRACT 10 AND LAKE IN A WARRANTY DEED DATED 11-09-1988 FROM NARA EMANIS
HUGHES TO W BLAINE EMANIS ET AL, RECORDED IN VOLUME 694 PAGE 867.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

24.8 (RE-SURVEYED) AC, ORIGINALLY CALLED 24.543 AC, MORE OR LESS, LOCATED IN THE
JAMES M. HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS TRACT
5 IN THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET
AL, RECORDED IN VOL 688 PAGE 217.

9.52 (RE- SURVEYED) AC, ORIGINALLY CALLED 9.595 AC, MORE OR LESS, LOCATED IN THE
JAMES M. HOOPER SURVEY A-275, AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY,
TEXAS, AND BEING DESCRIBED AS TRACT 6 IN THAT CERTAIN DEED OF PARTITION DATED
01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688 PAGE 217.

3.52 (RE-SURVEYED) AC, ORIGINALLY CALLED 3.515 AC, MORE OR LESS, LOCATED IN THE
J. M. HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 8 IN THAT CERTAIN DEED OF
PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PG
217.

8.58 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.658 AC, MORE OR LESS, LOCATED IN THE
J M HOOPER SURVEY A-275 AND THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED AS TRACT 10 IN THAT CERTAIN DEED OF PARTIION
DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PG 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00M   JUDITH E ELLIS   DALE RESOURCES (EAST TEXAS)  
12/27/2004     1010       521     2005-433   34.21 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRBIED AS TRACT 1 AND LAKE PARTITIONED TO F A EMANIS IN THAT
CERTAIN DEED OF PARTITION DATED 1-11-1988 BY AND BETWEEN F A EMANIS ET AL
RECORDED IN VOLUME 688 PAGE 217.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

8.07 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.03 AC, MORE OR LESS, LOCATED IN THE
JAMES A. HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS TRACT 1 IN THAT CERTAIN DEED OF PARTITION, DATED 01-11-1988,
BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PAGE 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 49 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE    
            ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE
    BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00359.00N   PAMELA P VANCE ET VIR   ENCORE OPERATING, LP  
10/6/2006     1070       841       2007-142     34.21 ACRES OF LAND, MORE OR
LESS, A PART OF THE JAMES HINTON SURVEY A-289, ALSO NOW CALLED J M HOOPER SURVEY
A-275 SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 1 OF 8.03
ACRES, MORE OR LESS, AND TRACT 2 OF 26.18 ACRES, MORE OR LESS, KNOWN AS LAKE IN
WARRANTY DEED DATED JULY 9, 1992 FROM GOLDA EMANIS PUNKONEY ET VIR TO PAMELA
LEIGH PUNKONEY VANCE ET VIR, RECORDED IN VOL 741 AND PAGE 569 OF THE DEED
RECORDS OF SHELBY COUNTY, TEXAS.

ALSO DESCRIBED AS:

26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18 ACRES, LOCATED IN THE JAMES A.
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING DESCRIBED AS THE LAKE IN
THAT CERTAIN DEED OF PARTITION DATED 01-11-1988, BETWEEN F. A. EMANIS ET AL,
RECORDED IN VOL 688, PG 217.

7.39 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.03 AC, MORE OR LESS, LOCATED IN THE
JAMES A. HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS TRACT 2 IN THAT CERTAIN DEED OF PARTITION DATED 1-11-1988, BETWEEN
F A EMANIS ET AL, RECORDED IN VOL 688, PAGE 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00P   BLAKE AND NANCY EMANIS   ENCORE OPERATING, LP  
3/2/2007     1080       537       2007-2794     TRACT 1: BEING 8.658 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 8 IN THAT CERTAIN MINERAL DEED
DATED 11-9-1988 FROM NARA EMANIS HUGHES TO W. BALINE EMANIS AND NANCY N. EMANIS
AND RECORDED IN VOLUME 694 PAGE 867.

TRACT 2: 3.515 OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS TRACT 10 IN THAT
CERTAIN MINERAL DEED DATED 11-9-1988 FROM NARA EMANIS HUGHES TO W BLAINE EMANIS
ET AL, RECORDED IN VOLUME 694 PAGE 867.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00Q   EVA MICHELLE ALLYN   ENCORE OPERATING, LP   10/15/2007
                    2007009125     26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED
26.18 ACRES, LOCATED IN THE JAMES A. HINTON SURVEY A-289, SHELBY COUNTY, TEXAS,
AND BEING DESCRIBED AS THE LAKE IN THAT CERTAIN DEED OF PARTITION DATED
01-11-1988, BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PG 217.

8.07 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.03 AC, MORE OR LESS, LOCATED IN THE
JAMES A. HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS TRACT 1 IN THAT CERTAIN DEED OF PARTITION, DATED 01-11-1988,
BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PAGE 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00359.00R   KAROL L WEST   ENCORE OPERATING, LP   10/29/2007      
              2007009124     26.0 (RE-SURVEYED) AC, ORIGINALLY CALLED 26.18
ACRES, LOCATED IN THE JAMES A. HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND
BEING DESCRIBED AS THE LAKE IN THAT CERTAIN DEED OF PARTITION DATED 01-11-1988,
BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PG 217.

8.07 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.03 AC, MORE OR LESS, LOCATED IN THE
JAMES A. HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS TRACT 1 IN THAT CERTAIN DEED OF PARTITION, DATED 01-11-1988,
BETWEEN F. A. EMANIS ET AL, RECORDED IN VOL 688, PAGE 217.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 50 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.00A   HARRY M MARTIN   DALE RESOURCES (EAST TEXAS)  
7/12/2004     997       298     2004-4780   TRACT 1: BEING 120.193 ACRES OF
LAND, MORE OR LESS, SOMETIMES CALLED 110 ACRES, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, THE J. HINTON SURVEY, A-289, AND THE R. HOOPER SURVEY, A-356,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED
MAY 26, 1926 FROM L. J. CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL
DEED IS RECORDED IN VOLUME 131, PAGE 290 OF THE DEED RECORDS OF SHELBY COUNTY,
TEXAS. ALL LANDS DESCRIBED ABOVE AS TRACT 1 ARE BEING CONVEYED INSOFAR AND ONLY
INSOFAR AS TO ALL INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE
STRATIGRAPHIC EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION
LOG OF THE C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W.
REYNOLDS SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF
GRANTOR TO RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE
BASE OF THE TRAVIS PEAK FORMATION.

TRACT 2: BEING 96 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED NOVEMBER 2, 1945 FROM F. F. PATTERSON AND
WIFE, ETTA PATTERSON, TO NOAH WILBURN AND FRANK WILBURN, WHICH WARRANTY DEED IS
RECORDED IN VOLUME 254, PAGE 464 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS.
ALL LANDS DESCRIBED ABOVE AS TRACT 2 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR
AS TO THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

TRACT 3: BEING 79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, AND THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J.
CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN
VOLUME 132, PAGE 303 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS
DESCRIBED ABOVE AS TRACT 3 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

TRACT 4: BEING 45 ACRES OF LAND, MORE OR LESS, SOMETIMES CALLED 44 ACRES,
LOCATED IN THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J. CURTIN TO R.
R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN VOLUME 131, PAGE
286 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS DESCRIBED ABOVE AS
TRACT 4 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO THOSE DEPTHS FROM THE
SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED FEET (100’) BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND FORMATION , IT BEING THE
INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS LYING 100’ BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY FORMATION.
TX
  SHELBY   42.00360.00B   JANET J MARTIN   DALE RESOURCES (EAST TEXAS)  
8/2/2004     997       301     2004-4781   TRACT 1: BEING 120.193 ACRES OF LAND,
MORE OR LESS, SOMETIMES CALLED 110 ACRES, LOCATED IN THE JAMES HOOPER SURVEY,
A-275, THE J. HINTON SURVEY, A-289, AND THE R. HOOPER SURVEY, A-356, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26,
1926 FROM L. J. CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS
RECORDED IN VOLUME 131, PAGE 290 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS.
ALL LANDS DESCRIBED ABOVE AS TRACT 1 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR
AS TO ALL INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE
STRATIGRAPHIC EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION
LOG OF THE C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W.
REYNOLDS SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF
GRANTOR TO RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE
BASE OF THE TRAVIS PEAK FORMATION.

TRACT 2: BEING 96 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED NOVEMBER 2, 1945 FROM F. F. PATTERSON AND
WIFE, ETTA PATTERSON, TO NOAH WILBURN AND FRANK WILBURN, WHICH WARRANTY DEED IS
RECORDED IN VOLUME 254, PAGE 464 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS.
ALL LANDS DESCRIBED ABOVE AS TRACT 2 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR
AS TO THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

TRACT 3: BEING 79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, AND THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J.
CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN
VOLUME 132, PAGE 303 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS
DESCRIBED ABOVE AS TRACT 3 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

TRACT 4: BEING 45 ACRES OF LAND, MORE OR LESS, SOMETIMES CALLED 44 ACRES,
LOCATED IN THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J. CURTIN TO R.
R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN VOLUME 131, PAGE
286 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS DESCRIBED ABOVE AS
TRACT 4 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO THOSE DEPTHS FROM THE
SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED FEET (100’) BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND FORMATION , IT BEING THE
INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS LYING 100’ BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY FORMATION.
TX
  SHELBY   42.00360.00C   TREVOR MARTIN   DALE RESOURCES (EAST TEXAS)   8/2/2004
    997       969     2004-4938   TRACT 1: BEING 120.193 ACRES OF LAND, MORE OR
LESS, SOMETIMES CALLED 110 ACRES, LOCATED IN THE JAMES HOOPER SURVEY, A-275, THE
J. HINTON SURVEY, A-289, AND THE R. HOOPER SURVEY, A-356, SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L.
J. CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN
VOLUME 131, PAGE 290 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS
DESCRIBED ABOVE AS TRACT 1 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

TRACT 2: BEING 96 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED NOVEMBER 2, 1945 FROM F. F. PATTERSON AND
WIFE, ETTA PATTERSON, TO NOAH WILBURN AND FRANK WILBURN, WHICH WARRANTY DEED IS
RECORDED IN VOLUME 254, PAGE 464 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS.
ALL LANDS DESCRIBED ABOVE AS TRACT 2 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR
AS TO THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

TRACT 3: BEING 79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, AND THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J.
CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN
VOLUME 132, PAGE 303 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS
DESCRIBED ABOVE AS TRACT 3 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

TRACT 4: BEING 45 ACRES OF LAND, MORE OR LESS, SOMETIMES CALLED 44 ACRES,
LOCATED IN THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J. CURTIN TO R.
R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN VOLUME 131, PAGE
286 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS DESCRIBED ABOVE AS
TRACT 4 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO THOSE DEPTHS FROM THE
SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED FEET (100’) BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND FORMATION , IT BEING THE
INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS LYING 100’ BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY FORMATION.

Page 51 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.00D   TIFFINY MARTIN MAYS   DALE RESOURCES (EAST TEXAS)  
8/2/2004     1001       427     2004-5833   TRACT 1: BEING 120.193 ACRES OF
LAND, MORE OR LESS, SOMETIMES CALLED 110 ACRES, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, THE J. HINTON SURVEY, A-289, AND THE R. HOOPER SURVEY, A-356,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED
MAY 26, 1926 FROM L. J. CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL
DEED IS RECORDED IN VOLUME 131, PAGE 290 OF THE DEED RECORDS OF SHELBY COUNTY,
TEXAS. ALL LANDS DESCRIBED ABOVE AS TRACT 1 ARE BEING CONVEYED INSOFAR AND ONLY
INSOFAR AS TO ALL INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE
STRATIGRAPHIC EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION
LOG OF THE C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W.
REYNOLDS SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF
GRANTOR TO RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE
BASE OF THE TRAVIS PEAK FORMATION.

TRACT 2: BEING 96 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED NOVEMBER 2, 1945 FROM F. F. PATTERSON AND
WIFE, ETTA PATTERSON, TO NOAH WILBURN AND FRANK WILBURN, WHICH WARRANTY DEED IS
RECORDED IN VOLUME 254, PAGE 464 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS.
ALL LANDS DESCRIBED ABOVE AS TRACT 2 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR
AS TO THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

TRACT 3: BEING 79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, AND THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J.
CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN
VOLUME 132, PAGE 303 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS
DESCRIBED ABOVE AS TRACT 3 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

TRACT 4: BEING 45 ACRES OF LAND, MORE OR LESS, SOMETIMES CALLED 44 ACRES,
LOCATED IN THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J. CURTIN TO R.
R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN VOLUME 131, PAGE
286 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS DESCRIBED ABOVE AS
TRACT 4 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO THOSE DEPTHS FROM THE
SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED FEET (100’) BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND FORMATION , IT BEING THE
INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS LYING 100’ BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY FORMATION.
TX
  SHELBY   42.00360.00E   MARY JEAN WILKIE   DALE RESOURCES (EAST TEXAS)  
8/2/2004     997       304     2004-4782   TRACT 1: BEING 120.193 ACRES OF LAND,
MORE OR LESS, SOMETIMES CALLED 110 ACRES, LOCATED IN THE JAMES HOOPER SURVEY,
A-275, THE J. HINTON SURVEY, A-289, AND THE R. HOOPER SURVEY, A-356, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26,
1926 FROM L. J. CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS
RECORDED IN VOLUME 131, PAGE 290 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS.
ALL LANDS DESCRIBED ABOVE AS TRACT 1 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR
AS TO ALL INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE
STRATIGRAPHIC EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION
LOG OF THE C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W.
REYNOLDS SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF
GRANTOR TO RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE
BASE OF THE TRAVIS PEAK FORMATION.

TRACT 2: BEING 96 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED NOVEMBER 2, 1945 FROM F. F. PATTERSON AND
WIFE, ETTA PATTERSON, TO NOAH WILBURN AND FRANK WILBURN, WHICH WARRANTY DEED IS
RECORDED IN VOLUME 254, PAGE 464 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS.
ALL LANDS DESCRIBED ABOVE AS TRACT 2 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR
AS TO THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

TRACT 3: BEING 79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, AND THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J.
CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN
VOLUME 132, PAGE 303 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS
DESCRIBED ABOVE AS TRACT 3 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

TRACT 4: BEING 45 ACRES OF LAND, MORE OR LESS, SOMETIMES CALLED 44 ACRES,
LOCATED IN THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J. CURTIN TO R.
R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN VOLUME 131, PAGE
286 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS DESCRIBED ABOVE AS
TRACT 4 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO THOSE DEPTHS FROM THE
SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED FEET (100’) BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND FORMATION , IT BEING THE
INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS LYING 100’ BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY FORMATION.
TX
  SHELBY   42.00360.00F   ADARENE BURROWS   DALE RESOURCES (EAST TEXAS)  
9/25/2004     1001       430     2004-5834   110.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J HINTON
SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
MINERAL DEED DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL RECORDED IN
VOLUME 178 PAGE 442.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.00G   BILLIE RULFS PUGH   DALE RESOURCES (EAST TEXAS)  
8/30/2004     999       53     2004-5250   110.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J HINTON
SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
MINERAL DEED DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL RECORDED IN
VOLUME 178 PAGE 442.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 52 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.00H   JOHN D RULFS   DALE RESOURCES (EAST TEXAS)   8/30/2004
    999       59     2004-5252   110.00 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J HINTON SURVEY
A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED
DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL RECORDED IN VOLUME 178
PAGE 442.

ALSO DESCRIBED AS:

21.04 ACRES LOCATED IN THE R HOOPER SURVEY A-356 AND THE J HINTON SURVEY A-289,
SHELBY COUNTY, TEXAS AND BEING THE SAME LAND DESCRIBED IN EXHIBIT B IN A SPECIAL
WARRANTY DEED DATED 9-6-1993 FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR
RECORDED IN VOLUME 775, PAGE 430.

68.4 (RE-SURVEYED) AC, ORIGINALLY CALLED 68.814 AC, MORE OR LESS, LOCATED IN THE
J. M. HOOPER SURVEY, A-275, R. HOOPER SURVEY, A-356 & THE J. HINTON SURVEY,
A-289, SHELBY COUNTY, TEXAS & BEING THE REMAINING ACRES OF LAND THAT ARE
EXCLUDED FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT & ARE A PART OF A
CALLED 88.433 ACRE TRACT, DESCRIBED IN A WARRANTY DEED DATED 12-23-2002 FROM
MILTON D. STANER ET UX, JUDY K. STANER, TO RICHARD LEE FAUSETT, RECORDED IN
VOLUME 952, PAGE 908 — WHICH IS EXCLUDED FROM THE NOBLES GAS UNIT (TRACT 15).

8.83 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.71 AC, LOCATED IN THE J. M. HOOPER
SURVEY, A-275, SHELBY COUNTY, TEXAS & BEING THE SAME LAND DESCRIBED AS THE 1ST
TRACT (5.61 AC & 3.10 AC) IN THAT CERTAIN SPECIAL WARRANTY DEED DATED 9-6-1993
FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR, RECORDED IN VOLUME 775, PAGE
430.

2.01 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY
COUNTY, TEXAS AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-16-1973 FROM H B POWDRILL ET UX TO ARCADIA CHURCH OF CHRIST RECORDED IN VOL
491 PAGE 660. (ALSO DESCRIBED AS 2.01 ACRES OUT OF: 120.193 ACRES, SOMETIMES
CALLED 110 ACRES, LOCATED IN THE JAMES HOOPER SURVEY A-275, THE J HINTON SURVEY
A-289 AND THE R HOOPER SURVEY A-356, BEING THE SAME LAND DESCRIBED IN A MINERAL
DEED DATED 5-26- 1926 FROM L J CURTIN TO R R EDSON ET AL RECORDED IN VOLUME 131
PAGE 290 LESS AND EXCEPT 109.473 (100.29) ACRES DESCRIBED IN WARRANTY DEED DATED
7-18-1977 FROM HOWELL BENNIE POWDRILL ET UX TO MIKE TUCK RECORDED VOLUME 534
PAGE 857 AND 8.71 ACRES DESCRIBED IN EXHIBIT A IN SPECIAL WARRANTY DEED DATED
9-6-1993 FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR RECORDED IN VOLUME 775
PAGE 430 LEAVING 2.01 ACRES)

19.619 ACRES, MORE OR LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY
COUNTY, TEXAS AND BEING THAT PART OF THE 88.433 ACRES OF LAND DESCRIBED IN A
WARRANTY DEED DATED 12-23-2002 FROM MILTON D STANER ET UX TO RICHARD LEE FAUSET
RECORDED IN VOLUME 952 PAGE 908 WHICH IS INCLUDED IN THE NOBLES GAS UNIT (TRACT
15).

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.00I   BETTY RULFS WHITENER   DALE RESOURCES (EAST TEXAS)  
8/31/2004     999       50     2004-5249   110.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J HINTON
SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
MINERAL DEED DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL RECORDED IN
VOLUME 178 PAGE 442.

ALSO DESCRIBED AS:

21.04 ACRES LOCATED IN THE R HOOPER SURVEY A-356 AND THE J HINTON SURVEY A-289,
SHELBY COUNTY, TEXAS AND BEING THE SAME LAND DESCRIBED IN EXHIBIT B IN A SPECIAL
WARRANTY DEED DATED 9-6-1993 FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR
RECORDED IN VOLUME 775, PAGE 430.

68.4 (RE-SURVEYED) AC, ORIGINALLY CALLED 68.814 AC, MORE OR LESS, LOCATED IN THE
J. M. HOOPER SURVEY, A-275, R. HOOPER SURVEY, A-356 & THE J. HINTON SURVEY,
A-289, SHELBY COUNTY, TEXAS & BEING THE REMAINING ACRES OF LAND THAT ARE
EXCLUDED FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT & ARE A PART OF A
CALLED 88.433 ACRE TRACT, DESCRIBED IN A WARRANTY DEED DATED 12-23-2002 FROM
MILTON D. STANER ET UX, JUDY K. STANER, TO RICHARD LEE FAUSETT, RECORDED IN
VOLUME 952, PAGE 908 — WHICH IS EXCLUDED FROM THE NOBLES GAS UNIT (TRACT 15).

8.83 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.71 AC, LOCATED IN THE J. M. HOOPER
SURVEY, A-275, SHELBY COUNTY, TEXAS & BEING THE SAME LAND DESCRIBED AS THE 1ST
TRACT (5.61 AC & 3.10 AC) IN THAT CERTAIN SPECIAL WARRANTY DEED DATED 9-6-1993
FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR, RECORDED IN VOLUME 775, PAGE
430.

2.01 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY
COUNTY, TEXAS AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-16-1973 FROM H B POWDRILL ET UX TO ARCADIA CHURCH OF CHRIST RECORDED IN VOL
491 PAGE 660. (ALSO DESCRIBED AS 2.01 ACRES OUT OF: 120.193 ACRES, SOMETIMES
CALLED 110 ACRES, LOCATED IN THE JAMES HOOPER SURVEY A-275, THE J HINTON SURVEY
A-289 AND THE R HOOPER SURVEY A-356, BEING THE SAME LAND DESCRIBED IN A MINERAL
DEED DATED 5-26- 1926 FROM L J CURTIN TO R R EDSON ET AL RECORDED IN VOLUME 131
PAGE 290 LESS AND EXCEPT 109.473 (100.29) ACRES DESCRIBED IN WARRANTY DEED DATED
7-18-1977 FROM HOWELL BENNIE POWDRILL ET UX TO MIKE TUCK RECORDED VOLUME 534
PAGE 857 AND 8.71 ACRES DESCRIBED IN EXHIBIT A IN SPECIAL WARRANTY DEED DATED
9-6-1993 FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR RECORDED IN VOLUME 775
PAGE 430 LEAVING 2.01 ACRES)

19.619 ACRES, MORE OR LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY
COUNTY, TEXAS AND BEING THAT PART OF THE 88.433 ACRES OF LAND DESCRIBED IN A
WARRANTY DEED DATED 12-23-2002 FROM MILTON D STANER ET UX TO RICHARD LEE FAUSET
RECORDED IN VOLUME 952 PAGE 908 WHICH IS INCLUDED IN THE NOBLES GAS UNIT (TRACT
15).

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.00J   NANCY CURRIE   DALE RESOURCES (EAST TEXAS)   9/20/2004
    1001       439     2004-5837   110.00 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J HINTON SURVEY
A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED
DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL RECORDED IN VOLUME 178
PAGE 442.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.00K   DORIS G GRIBBLE   DALE RESOURCES (EAST TEXAS)  
10/19/2004     1004       143     2004-6567   110.00 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN
A MINERAL DEED DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL RECORDED
IN VOLUME 178 PAGE 442.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 53 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.00L   EDITH C MERRITT   DALE RESOURCES (EAST TEXAS)  
9/20/2004     1001       436     2004-5836   110.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J HINTON
SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
MINERAL DEED DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL RECORDED IN
VOLUME 178 PAGE 442.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.00M   HELEN P ONCKEN   DALE RESOURCES (EAST TEXAS)  
10/8/2004     1004       146     2004-6568   110.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J HINTON
SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
MINERAL DEED DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL RECORDED IN
VOLUME 178 PAGE 442.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.00N   CARROLL G PALMER   DALE RESOURCES (EAST TEXAS)  
10/21/2004     1004       140     2004-6566   110.00 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN
A MINERAL DEED DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL RECORDED
IN VOLUME 178 PAGE 442.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.00O   EDWIN P PALMER   DALE RESOURCES (EAST TEXAS)  
10/21/2004     1004       149     2004-6569   110.00 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN
A MINERAL DEED DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL RECORDED
IN VOLUME 178 PAGE 442.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.00P   ODESSA POWDRILL   DALE RESOURCES (EAST TEXAS)  
6/30/2004     992       981     2004-3707   100.29 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, J HINTON SURVEY A- 289 AND THE R HOOPER
SURVEY A-356, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN THAT
CERTAIN WARRANTY DEED DATED 7-18-1977 FROM HOWELL BENNIE POWDRILL ET UX TO MIKE
TUCK RECORDED IN VOLUME 534 PAGE 857.

ALSO DESCRIBED AS:

21.04 ACRES LOCATED IN THE R HOOPER SURVEY A-356 AND THE J HINTON SURVEY A-289,
SHELBY COUNTY, TEXAS AND BEING THE SAME LAND DESCRIBED IN EXHIBIT B IN A SPECIAL
WARRANTY DEED DATED 9-6-1993 FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR
RECORDED IN VOLUME 775, PAGE 430.

68.4 (RE-SURVEYED) AC, ORIGINALLY CALLED 68.814 AC, MORE OR LESS, LOCATED IN THE
J. M. HOOPER SURVEY, A-275, R. HOOPER SURVEY, A-356 & THE J. HINTON SURVEY,
A-289, SHELBY COUNTY, TEXAS & BEING THE REMAINING ACRES OF LAND THAT ARE
EXCLUDED FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT & ARE A PART OF A
CALLED 88.433 ACRE TRACT, DESCRIBED IN A WARRANTY DEED DATED 12-23-2002 FROM
MILTON D. STANER ET UX, JUDY K. STANER, TO RICHARD LEE FAUSETT, RECORDED IN
VOLUME 952, PAGE 908 — WHICH IS EXCLUDED FROM THE NOBLES GAS UNIT (TRACT 15).

19.619 ACRES, MORE OR LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY
COUNTY, TEXAS AND BEING THAT PART OF THE 88.433 ACRES OF LAND DESCRIBED IN A
WARRANTY DEED DATED 12-23-2002 FROM MILTON D STANER ET UX TO RICHARD LEE FAUSET
RECORDED IN VOLUME 952 PAGE 908 WHICH IS INCLUDED IN THE NOBLES GAS UNIT (TRACT
15).

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 54 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.00Q   CAROLYN JEAN TAYLOR   DALE RESOURCES (EAST TEXAS)  
6/30/2004     992       978     2004-3706   29.75 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE R HOOPER SURVEY A-356 AND J HINTON SURVEY A-289, SHELBY COUNTY,
TEXAS AND BEING THE SAME LAND DESCRIBED AS 5.61 ACRES, 3.1 ACRES AND 21.04 ACRES
IN A SPECIAL WARRANTY DEED DATED 9-6-1993 FROM RAYMOND GENE TAYLOR TO CAROLYN
JEAN TAYLOR RECORDED IN VOLUME 775 PAGE 430.

ALSO DESCRIBED AS:

21.04 ACRES LOCATED IN THE R HOOPER SURVEY A-356 AND THE J HINTON SURVEY A-289,
SHELBY COUNTY, TEXAS AND BEING THE SAME LAND DESCRIBED IN EXHIBIT B IN A SPECIAL
WARRANTY DEED DATED 9-6-1993 FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR
RECORDED IN VOLUME 775, PAGE 430.

8.83 (RE-SURVEYED) AC, ORIGINALLY CALLED 8.71 AC, LOCATED IN THE J. M. HOOPER
SURVEY, A-275, SHELBY COUNTY, TEXAS & BEING THE SAME LAND DESCRIBED AS THE 1ST
TRACT (5.61 AC & 3.10 AC) IN THAT CERTAIN SPECIAL WARRANTY DEED DATED 9-6-1993
FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR, RECORDED IN VOLUME 775, PAGE
430.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.00R   RICHARD LEE FAUSETT   DALE RESOURCES (EAST TEXAS)  
7/22/2004     996       647     2004-4615   88.433 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J HINTON
SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 12-23-2002 FROM MILTON D STANER ET UX TO RICHARD LEE FAUSETT
RECORDED IN VOLUME 952 PAGE 908.

ALSO DESCRIBED AS:

68.4 (RE-SURVEYED) AC, ORIGINALLY CALLED 68.814 AC, MORE OR LESS, LOCATED IN THE
J. M. HOOPER SURVEY, A-275, R. HOOPER SURVEY, A-356 & THE J. HINTON SURVEY,
A-289, SHELBY COUNTY, TEXAS & BEING THE REMAINING ACRES OF LAND THAT ARE
EXCLUDED FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT & ARE A PART OF A
CALLED 88.433 ACRE TRACT, DESCRIBED IN A WARRANTY DEED DATED 12-23-2002 FROM
MILTON D. STANER ET UX, JUDY K. STANER, TO RICHARD LEE FAUSETT, RECORDED IN
VOLUME 952, PAGE 908 - WHICH IS EXCLUDED FROM THE NOBLES GAS UNIT (TRACT 15).

19.619 ACRES, MORE OR LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY
COUNTY, TEXAS AND BEING THAT PART OF THE 88.433 ACRES OF LAND DESCRIBED IN A
WARRANTY DEED DATED 12-23-2002 FROM MILTON D STANER ET UX TO RICHARD LEE FAUSET
RECORDED IN VOLUME 952 PAGE 908 WHICH IS INCLUDED IN THE NOBLES GAS UNIT (TRACT
15).

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.00S   JAMES E DAY   DALE RESOURCES (EAST TEXAS)   8/27/2004
    997       978     2004-4941   79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE
J M HOOPER SURVEY A-274 AND THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 4-29-1932 FROM L J
CURTIN TO DR. E D RICE ET AL RECORDED IN VOLUME 162 PAGE 443.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.00T   KATHLEEN FRISBIE   DALE RESOURCES (EAST TEXAS)  
8/23/2004     997       981     2004-4942   96 ACRES OUT OF 311.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-8-1930 FROM L
J CURTIN TO F P SIZER, RECORDED VOLUME 148 PAGE 93; AND BEING MORE ACCURATELY
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11- 2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.00U   SINCLAIR ROGERS   DALE RESOURCES (EAST TEXAS)  
9/6/2004     1000       194     2004-5547   96 ACRES OUT OF 311.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-8-1930 FROM L
J CURTIN TO F P SIZER, RECORDED VOLUME 148 PAGE 93; AND BEING MORE ACCURATELY
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11- 2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.00V   F P SIZER   DALE RESOURCES (EAST TEXAS)   8/2/2004    
997       975     2004-4940   96 ACRES OUT OF 311.00 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-8-1930 FROM L J CURTIN TO F P
SIZER, RECORDED VOLUME 148 PAGE 93; AND BEING MORE ACCURATELY DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED 11- 2-1945 FROM F F PATTERSON ET UX TO NOAH
WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 55 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.00W   RUTH NAYLOR   DALE RESOURCES (EAST TEXAS)   9/17/2004
    1001       433     2004-5835   96 ACRES OUT OF 311.00 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-8-1930 FROM L J CURTIN TO F P
SIZER, RECORDED VOLUME 148 PAGE 93; AND BEING MORE ACCURATELY DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED 11- 2-1945 FROM F F PATTERSON ET UX TO NOAH
WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.00X   JOANN RAY ROGERS ET AL   DALE RESOURCES (EAST TEXAS)  
8/26/2004     1001       442     2004-5838   96 ACRES OUT OF 311.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-8-1930 FROM L
J CURTIN TO F P SIZER, RECORDED VOLUME 148 PAGE 93; AND BEING MORE ACCURATELY
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11- 2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.00Y   JESSE M UPCHURCH   DALE RESOURCES (EAST TEXAS)  
8/16/2004     997       972     2004-4939   10.15 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME
LAND DESCRIBED IN A WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M
UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.00Z   O F BAXTER ET AL   DALE RESOURCES (EAST TEXAS)  
2/18/2005     1012       733     2005-1032   120.1939 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS
110.00 ACRES IN A MINERAL DEED DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE
ET AL RECORDED IN VOLUME 178 PAGE 442.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.0AA   JEAN WIMBERLEY   DALE RESOURCES (EAST TEXAS)  
10/15/2004     1012       742     2005-1035   110.00 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J
HINTON SURVEY A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN
A MINERAL DEED DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL RECORDED
IN VOLUME 178 PAGE 442.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.0AB   SALLY SQUIRES PARKHOUSE   DALE RESOURCES (EAST TEXAS)
  2/26/2005     1020       473     2005-3144   96 ACRES OF LAND MORE OR LESS,
OUT OF A 311.00 ACRE TRACT OF LAND, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED
5-8-1930 FROM L J CURTIN TO F P SIZER, RECORDED VOLUME 148 PAGE 93; AND BEING
MORE ACCURATELY DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945
FROM F F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AC   BETTY ANN PARNELL   DALE RESOURCES (EAST TEXAS)  
10/15/2004     1016       426     2005-2047   96 ACRES OF LAND MORE OR LESS, OUT
OF A 311.00 ACRE TRACT OF LAND, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED
5-8-1930 FROM L J CURTIN TO F P SIZER, RECORDED VOLUME 148 PAGE 93; AND BEING
MORE ACCURATELY DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945
FROM F F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 56 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE    
            ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE
    BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0AD   HELEN SALZER SCHULTZ   DALE RESOURCES (EAST TEXAS)  
2/26/2005     1018       753       2005-2692     96 ACRES OF LAND, MORE OR LESS,
OUT OF A 311.00 ACRE TRACT OF LAND, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED
5-8-1930 FROM L J CURTIN TO F P SIZER, RECORDED VOLUME 148 PAGE 93; AND BEING
MORE ACCURATELY DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945
FROM F F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AE   RVD FAMILY PARTNERSHIP   DALE RESOURCES (EAST TEXAS)  
12/22/2004     1012       739       2005-1034     79 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-274 AND THE J M HOOPER SURVEY A-275,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED
4-29-1932 FROM L J CURTIN TO DR. E D RICE ET AL RECORDED IN VOLUME 162 PAGE 443.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AF   TODD MARTIN   ENCORE OPERATING, LP   8/23/2006    
1062       138       2006-6429     TRACT 1: BEING 120.193 ACRES OF LAND, MORE OR
LESS, SOMETIMES CALLED 110 ACRES, LOCATED IN THE JAMES HOOPER SURVEY, A-275, THE
J. HINTON SURVEY, A-289, AND THE R. HOOPER SURVEY, A-356, SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L.
J. CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN
VOLUME 131, PAGE 290 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS.
ALL LANDS DESCRIBED ABOVE AS TRACT 1 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR
AS TO ALL INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE
STRATIGRAPHIC EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION
LOG OF THE C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W.
REYNOLDS SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF
GRANTOR TO RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE
BASE OF THE TRAVIS PEAK FORMATION.

TRACT 2: BEING 96 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED NOVEMBER 2, 1945 FROM F. F. PATTERSON AND
WIFE, ETTA PATTERSON, TO NOAH WILBURN AND FRANK WILBURN, WHICH WARRANTY DEED IS
RECORDED IN VOLUME 254, PAGE 464 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS.
ALL LANDS DESCRIBED ABOVE AS TRACT 2 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR
AS TO THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION

TRACT 3: BEING 79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY, A-275, AND THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J.
CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN
VOLUME 132, PAGE 303 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS
DESCRIBED ABOVE AS TRACT 3 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION

TRACT 4: BEING 45 ACRES OF LAND, MORE OR LESS, SOMETIMES CALLED 44 ACRES,
LOCATED IN THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926 FROM L. J. CURTIN TO R.
R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS RECORDED IN VOLUME 131, PAGE
286 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS. ALL LANDS DESCRIBED ABOVE AS
TRACT 4 ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO THOSE DEPTHS FROM THE
SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED FEET (100’) BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND FORMATION , IT BEING THE
INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS LYING 100’ BELOW THE
STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY FORMATION.
TX
  SHELBY   42.00360.0AK   ALBERT D BANTA TR U/W   ENCORE OPERATING, LP  
11/17/2006     1070       553       2007-46     BEING 120.193 ACRES OF LAND,
MORE OR LESS, SOMETIMES CALLED 110 ACRES, LOCATED IN THE JAMES HOOPER SURVEY,
A-275, J. HINTON SURVEY, A-289, AND THE R. HOOPER SURVEY, A-356, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED MAY 26, 1926
FROM L. J. CURTIN TO R. R. EDSON AND H. D. MCDONALD, WHICH MINERAL DEED IS
RECORDED IN VOLUME 131, PAGE 290 OF THE DEED RECORDS OF SHELBY COUNTY, TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.0AL   ARCADIA CHURCH OF CHRIST   ENCORE OPERATING, LP  
11/16/2006     1070       834       2007-140     BEING 2.01 ACRES OF LAND, MORE
OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS AND BEING
THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 7-16-1973 FROM H B POWDRILL ET
UX TO ARCADIA CHURCH OF CHRIST RECORDED IN VOL 491 PAGE 660.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.0AM   NORMAN A ROSS ET UX   ENCORE OPERATING, LP   3/19/2007
    1080       541       2007-2795     79 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY
COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED
5-26-1926 FROM L J CURTIN TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AN   JANET ROSS HOPKINS   ENCORE OPERATING, LP   3/19/2007
                    2007003211     79 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE JAMES HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM
L J CURTIN TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 57 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0AO   HONEY MEYER   ENCORE OPERATING, LP   6/1/2007        
    2007004930     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AP   LYNDA CRAWFORD ABSHIRE   ENCORE OPERATING, LP  
6/1/2007             2007004931     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE
OR LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED
11-2-1945 FROM F F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254
PAGE 464 LESS AND EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M
HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AQ   MICHAEL RAY MCNEIL   ENCORE OPERATING, LP   6/1/2007  
          2007004932     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AR   GEORGIA CLEM   ENCORE OPERATING, LP   6/1/2007        
    2007004933     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AS   JUDY HANES   ENCORE OPERATING, LP   6/1/2007          
  2007004934     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 58 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0AT   MARVIN MCNEIL   ENCORE OPERATING, LP   6/1/2007      
      2007004935     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464
LESS AND EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER
SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013
LEAVING 85.85 ACRES

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AU   CAROLYN T HASKELL   ENCORE OPERATING, LP   6/1/2007  
          2007004936     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AV   KAREN JAMESON   ENCORE OPERATING, LP   6/1/2007      
      2007004937     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AW   HOLLY LATHAM   ENCORE OPERATING, LP   6/1/2007        
    2007004938     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AX   DEBORAH BOYD   ENCORE OPERATING, LP   6/1/2007        
    2007004939     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 59 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0AY   MADGE SIMS   ENCORE OPERATING, LP   6/1/2007          
  2007004940     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0AZ   JOHN TED BRUNER   ENCORE OPERATING, LP   6/1/2007    
        2007004941     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BA   JIM THOMAS   ENCORE OPERATING, LP   6/15/2007        
    2007005248     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BB   JIMMIE LOU WILSON   ENCORE OPERATING, LP   6/15/2007  
          2007005249     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BC   DOLLY JO SHULTZ   ENCORE OPERATING, LP   6/1/2007    
        2007005250     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 60 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0BD   JAN WOOD   ENCORE OPERATING, LP   6/15/2007          
  2007005251     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BE   SUSAN LANGFORD   ENCORE OPERATING, LP   6/1/2007      
      2007005252     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BF   REBLE THOMAS JR   ENCORE OPERATING, LP   6/15/2007    
        2007006113     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BG   SUZANNE HOLLANDSWORTH   ENCORE OPERATING, LP  
6/15/2007             2007005590     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE
OR LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED
11-2-1945 FROM F F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254
PAGE 464 LESS AND EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M
HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BH   THOMAS EARL JOHNSON   ENCORE OPERATING, LP   6/15/2007
            2007005757     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 61 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0BI   JOHN THOMAS   ENCORE OPERATING, LP   6/15/2007        
    2007006112     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BJ   FRANK SCHUSTER   ENCORE OPERATING, LP   6/1/2007      
      2007006114     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BK   CLAUDETTE WELCH   ENCORE OPERATING, LP   6/1/2007    
        2007006466     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BL   CHRISTY ABBEY PAULEN   ENCORE OPERATING, LP   6/1/2007
            2007006104     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BM   MAXINE CRAWFORD STEPHENS   ENCORE OPERATING, LP  
6/1/2007             2007006110     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE
OR LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED
11-2-1945 FROM F F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254
PAGE 464 LESS AND EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M
HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 62 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0BN   STEPHEN RUBESCH   ENCORE OPERATING, LP   6/15/2007    
        2007006105     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BO   BARBARA JOHNSON   ENCORE OPERATING, LP   8/3/2007    
        2007007140     79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES
HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN
TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BP   BETTY JANE LANGSTON   ENCORE OPERATING, LP  
10/11/2007             2007009126     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE
OR LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED
11-2-1945 FROM F F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254
PAGE 464 LESS AND EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M
HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BQ   DR WALTER GEYER JR   ENCORE OPERATING, LP   8/3/2007  
          2007007145     79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES
HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN
TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BR   SUE YANKIE HALLIBURTON   ENCORE OPERATING, LP  
10/11/2007             2007009164     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE
OR LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED
11-2-1945 FROM F F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254
PAGE 464 LESS AND EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M
HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BS   ERICK RUBESCH   ENCORE OPERATING, LP   6/15/2007      
      2007009127     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 63 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0BT   DIANNA ABBEY BRADY   ENCORE OPERATING, LP   6/1/2007  
          2007009128     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BU   MARILYN CHAPPELL   ENCORE OPERATING, LP   8/3/2007    
        2007007141     79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES
HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN
TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BV   SISTER REGINA TRICHE   ENCORE OPERATING, LP  
10/2/2007             2007009129     79 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE JAMES HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM
L J CURTIN TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BW   LUCILLE MARIE BRYAN   ENCORE OPERATING, LP  
10/11/2007             2007009123     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE
OR LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED
11-2-1945 FROM F F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254
PAGE 464 LESS AND EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M
HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB- SURFACE DEPTH OF ONE
HUNDRED FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BX   JILL ANNE MASON   ENCORE OPERATING, LP   11/6/2007    
        2007009965     79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES
HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN
TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BY   CATHLEEN GEYER   ENCORE OPERATING, LP   11/5/2007    
        2007009969     79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES
HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN
TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0BZ   SUSAN WILKINSON   ENCORE OPERATING, LP   11/5/2007    
        2007009968     79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES
HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN
TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 64 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0CA   CAROLE DEVINE   ENCORE OPERATING, LP   11/5/2007      
      2007009966     79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN TO R R
EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0CB   DIANE LOUISE CONNER   ENCORE OPERATING, LP   11/5/2007
            2007009967     79 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES
HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN
TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0CC   CONGREGATION OF DEVINE PRO   ENCORE OPERATING, LP  
12/12/2007             2007009964     79 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE JAMES HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM
L J CURTIN TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE 303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0CD   PELICAN VENTURES INC   ENCORE OPERATING, LP  
2/13/2008             2008002243     40 ACRES OF LAND, MORE OR LESS, OUT OF THE
N/2 OF THAT CERTAIN TRACT CONTAINING 80.0 ACRES OF LAND, MORE OR LESS, OUT OF
AND A PART OF THE RICHARD HOOPER SURVEY, A-356, SHELBY COUNTY, TEXAS, AND BEING
MORE PARTICULARLY DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DATED
AUGUST 26, 1947, FROM FRANK WILBURN TO J O PATE, ET UX, EVILLA PATE, RECORDED IN
VOL 268, PG 501, REAL PROPERTY RECORDS, SHELBY COUNTY, TEXAS.

40 ACRES OF LAND, MORE OR LESS, OUT OF THE S/2 OF THAT CERTAIN TRACT CONTAINING
80.0 ACRES OF LAND, MORE OR LESS, OUT OF AND A PART OF THE RICHARD HOOPER
SURVEY, A-356, SHELBY COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED AS
THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK
WILBURN TO J O PATE, ET UX, EVILLA PATE, RECORDED IN VOL 268, PG 501, REAL
PROPERTY RECORDS, SHELBY COUNTY, TEXAS.

85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F PATTERSON ET UX TO NOAH
WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464
LESS AND EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER
SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

44.04 ACRES OF LAND OUT OF 45 ACRES OF LAND, MORE OF LESS, SOMETIMES CALLED 44
ACRES, LOCATED IN THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN TO R R
EDSON AND H D MCDONALD RECORDED IN VOLUME 131 PAGE 286

0.96 ACRE OF LAND OUT OF 45 ACRES OF LAND, MORE OF LESS, SOMETIMES CALLED 44
ACRES, LOCATED IN THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN TO R R
EDSON AND H D MCDONALD RECORDED IN VOLUME 131 PAGE 286.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0CH   JOY LIVINGSTON   ENCORE OPERATING, LP   2/11/2008    
        2008002105     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F
F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES.

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 65 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0CI   PAMELA BOLTON   ENCORE OPERATING, LP   2/11/2008      
      2008002106     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES.

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0CJ   RODNEY EMMONS   ENCORE OPERATING, LP   2/11/2008      
      2008002107     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED
IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F
PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND
EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY
A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED
DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE
1013 LEAVING 85.85 ACRES.

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0CK   LOTTIE MAE SNEED BURK   ENCORE OPERATING, LP  
2/13/2008             2008002242     40 ACRES OF LAND, MORE OR LESS, OUT OF THE
N/2 OF THAT CERTAIN TRACT CONTAINING 80.0 ACRES OF LAND, MORE OR LESS, OUT OF
AND A PART OF THE RICHARD HOOPER SURVEY, A-356, SHELBY COUNTY, TEXAS, AND BEING
MORE PARTICULARLY DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DATED
AUGUST 26, 1947, FROM FRANK WILBURN TO J O PATE, ET UX, EVILLA PATE, RECORDED IN
VOL 268, PG 501, REAL PROPERTY RECORDS, SHELBY COUNTY, TEXAS.

40 ACRES OF LAND, MORE OR LESS, OUT OF THE S/2 OF THAT CERTAIN TRACT CONTAINING
80.0 ACRES OF LAND, MORE OR LESS, OUT OF AND A PART OF THE RICHARD HOOPER
SURVEY, A-356, SHELBY COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED AS
THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK
WILBURN TO J O PATE, ET UX, EVILLA PATE, RECORDED IN VOL 268, PG 501, REAL
PROPERTY RECORDS, SHELBY COUNTY, TEXAS.

85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F PATTERSON ET UX TO NOAH
WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND EXCEPT 10.15 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY TEXAS,
AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 7-23-1968 FROM J O
PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013 LEAVING 85.85 ACRES.

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0CL   MALCOLM H SNEED JR   ENCORE OPERATING, LP   2/13/2008
            2008003230     35.0 AC (ESTIMATED), M/L, BEING THE N/2 OF THE 90.0
ACRES RICHARD HOOPER SURVEY, THE PATENT FOR WHICH IS DATED 06/15/1906, FROM THE
STATE OF TEXAS TO RICHARD HOOPER, RECORDED IN VOL 51, PG 390, DEED RECORDS,
SHELBY CO., TX, LESS & EXCEPT 10.0 AC (ESTIMATED), M/L, BEING THAT PORTION OF
21.04 AC, M/L, DESCRIBED AS THE 2ND TRACT IN A SPECIAL WARRANTY DEED, DATED
09/06/1993, FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR, RECORDED IN VOL
775, PG 430, OFFICIAL PUBLIC RECORDS, SHELBY COU., TX, INSOFAR AS THE 21.04 AC
2ND TRACT IS LOCATED WITHIN THE LATERAL BOUNDARIES OF THE N/2 OF THE RICHARD
HOOPER SURVEY, A-356, SHELBY CO., TX.

43.0 AC (ESTIMATED), M/L, BEING THE S/2 OF THE 90.0 AC RICHARD HOOPER SURVEY,
THE PATENT FOR WHICH IS DATED 06/15/1906, FROM THE STATE OF TEXAS TO RICHARD
HOOPER, RECORDED IN VOL 51, PG 390, DEED RECORDS, SHELBY CO., TX, LESS & EXCEPT
2.0 AC (ESTIMATED), M/L, BEING THAT PORTION OF 21.04 AC, M/L, THE LANDS
DESCRIBED AS THE 2ND TRACT IN A SPECIAL WARRANTY DEED, DATED 09/06/1993, FROM
RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR, RECORDED IN VOL 775, PG 430,
OFFICIAL PUBLIC RECORDS, SHELBY CO., TX, INSOFAR AS THE 21.04 AC 2ND TRACT IS
LOCATED WITHIN TH LATERAL BOUNDARIES OF THE S/2 OF THE RICHARD HOOPER SURVEY,
A-356, SHELBY CO., TX.

85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F PATTERSON ET UX TO NOAH
WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464
LESS AND EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER
SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

44.04 ACRES OF LAND OUT OF 45 ACRES OF LAND, MORE OF LESS, SOMETIMES CALLED 44
ACRES, LOCATED IN THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN TO R R
EDSON AND H D MCDONALD RECORDED IN VOLUME 131 PAGE 286

0.96 ACRE OF LAND OUT OF 45 ACRES OF LAND, MORE OF LESS, SOMETIMES CALLED 44
ACRES, LOCATED IN THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN TO R R
EDSON AND H D MCDONALD RECORDED IN VOLUME 131 PAGE 286.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 66 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0CM   BILLIE JEAN SNEED APPLE   ENCORE OPERATING, LP  
2/16/2008             2008003231     35.0 AC (ESTIMATED), M/L, BEING THE N/2 OF
THE 90.0 ACRES RICHARD HOOPER SURVEY, THE PATENT FOR WHICH IS DATED 06/15/1906,
FROM THE STATE OF TEXAS TO RICHARD HOOPER, RECORDED IN VOL 51, PG 390, DEED
RECORDS, SHELBY CO., TX, LESS & EXCEPT 10.0 AC (ESTIMATED), M/L, BEING THAT
PORTION OF 21.04 AC, M/L, DESCRIBED AS THE 2ND TRACT IN A SPECIAL WARRANTY DEED,
DATED 09/06/1993, FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR, RECORDED IN
VOL 775, PG 430, OFFICIAL PUBLIC RECORDS, SHELBY COU., TX, INSOFAR AS THE 21.04
AC 2ND TRACT IS LOCATED WITHIN THE LATERAL BOUNDARIES OF THE N/2 OF THE RICHARD
HOOPER SURVEY, A-356, SHELBY CO., TX.

43.0 AC (ESTIMATED), M/L, BEING THE S/2 OF THE 90.0 AC RICHARD HOOPER SURVEY,
THE PATENT FOR WHICH IS DATED 06/15/1906, FROM THE STATE OF TEXAS TO RICHARD
HOOPER, RECORDED IN VOL 51, PG 390, DEED RECORDS, SHELBY CO., TX, LESS & EXCEPT
2.0 AC (ESTIMATED), M/L, BEING THAT PORTION OF 21.04 AC, M/L, THE LANDS
DESCRIBED AS THE 2ND TRACT IN A SPECIAL WARRANTY DEED, DATED 09/06/1993, FROM
RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR, RECORDED IN VOL 775, PG 430,
OFFICIAL PUBLIC RECORDS, SHELBY CO., TX, INSOFAR AS THE 21.04 AC 2ND TRACT IS
LOCATED WITHIN TH LATERAL BOUNDARIES OF THE S/2 OF THE RICHARD HOOPER SURVEY,
A-356, SHELBY CO., TX.

85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F PATTERSON ET UX TO NOAH
WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464
LESS AND EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER
SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

44.04 ACRES OF LAND OUT OF 45 ACRES OF LAND, MORE OF LESS, SOMETIMES CALLED 44
ACRES, LOCATED IN THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN TO R R
EDSON AND H D MCDONALD RECORDED IN VOLUME 131 PAGE 286

0.96 ACRE OF LAND OUT OF 45 ACRES OF LAND, MORE OF LESS, SOMETIMES CALLED 44
ACRES, LOCATED IN THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN TO R R
EDSON AND H D MCDONALD RECORDED IN VOLUME 131 PAGE 286.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0CN   TERRI L GERBER MIN TRUST   ENCORE OPERATING, LP  
2/13/2008             2008006358     35.0 AC (ESTIMATED), M/L, BEING THE N/2 OF
THE 90.0 ACRES RICHARD HOOPER SURVEY, THE PATENT FOR WHICH IS DATED 06/15/1906,
FROM THE STATE OF TEXAS TO RICHARD HOOPER, RECORDED IN VOL 51, PG 390, DEED
RECORDS, SHELBY CO., TX, LESS & EXCEPT 10.0 AC (ESTIMATED), M/L, BEING THAT
PORTION OF 21.04 AC, M/L, DESCRIBED AS THE 2ND TRACT IN A SPECIAL WARRANTY DEED,
DATED 09/06/1993, FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR, RECORDED IN
VOL 775, PG 430, OFFICIAL PUBLIC RECORDS, SHELBY COU., TX, INSOFAR AS THE 21.04
AC 2ND TRACT IS LOCATED WITHIN THE LATERAL BOUNDARIES OF THE N/2 OF THE RICHARD
HOOPER SURVEY, A-356, SHELBY CO., TX.

43.0 AC (ESTIMATED), M/L, BEING THE S/2 OF THE 90.0 AC RICHARD HOOPER SURVEY,
THE PATENT FOR WHICH IS DATED 06/15/1906, FROM THE STATE OF TEXAS TO RICHARD
HOOPER, RECORDED IN VOL 51, PG 390, DEED RECORDS, SHELBY CO., TX, LESS & EXCEPT
2.0 AC (ESTIMATED), M/L, BEING THAT PORTION OF 21.04 AC, M/L, THE LANDS
DESCRIBED AS THE 2ND TRACT IN A SPECIAL WARRANTY DEED, DATED 09/06/1993, FROM
RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR, RECORDED IN VOL 775, PG 430,
OFFICIAL PUBLIC RECORDS, SHELBY CO., TX, INSOFAR AS THE 21.04 AC 2ND TRACT IS
LOCATED WITHIN TH LATERAL BOUNDARIES OF THE S/2 OF THE RICHARD HOOPER SURVEY,
A-356, SHELBY CO., TX.

85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE OR LESS, LOCATED IN THE JAMES HOOPER
SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS THE
FIRST TRACT IN A WARRANTY DEED DATED 11-2-1945 FROM F F PATTERSON ET UX TO NOAH
WILBURN ET AL RECORDED IN VOLUME 254 PAGE 464 LESS AND EXCEPT 10.15 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY TEXAS,
AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 7-23-1968 FROM J O
PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013 LEAVING 85.85 ACRES

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23- 1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

44.04 ACRES OF LAND OUT OF 45 ACRES OF LAND, MORE OF LESS, SOMETIMES CALLED 44
ACRES, LOCATED IN THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN TO R R
EDSON AND H D MCDONALD RECORDED IN VOLUME 131 PAGE 286

0.96 ACRE OF LAND OUT OF 45 ACRES OF LAND, MORE OF LESS, SOMETIMES CALLED 44
ACRES, LOCATED IN THE JAMES HOOPER SURVEY A-274, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A MINERAL DEED DATED 5-26-1926 FROM L J CURTIN TO R R
EDSON AND H D MCDONALD RECORDED IN VOLUME 131 PAGE 286.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0CO   FRANCES MARIAN NORTHCUTT   ENCORE OPERATING, LP  
1/14/2009             2009000971     85.85 ACRES OUT OF: 96 ACRES OF LAND, MORE
OR LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND
BEING THE SAME LAND DESCRIBED AS THE FIRST TRACT IN A WARRANTY DEED DATED
11-2-1945 FROM F F PATTERSON ET UX TO NOAH WILBURN ET AL RECORDED IN VOLUME 254
PAGE 464 LESS AND EXCEPT 10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M
HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013 LEAVING 85.85 ACRES.

10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED
7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00360.0CP   ROBERT A NORTHCUTT   ENCORE OPERATING, LP   1/14/2009
            2009000883     10.15 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M
HOOPER SURVEY A-275, SHELBY COUNTY TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED 7-23-1968 FROM J O PATE ET UX TO J M UPCHURCH RECORDED IN
VOL 461 PAGE 1013.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 67 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE    
            ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE
    BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00360.0CQ   RAYMOND GILMORE   ENCORE OPERATING, LP   4/23/2009    
                2009004324     120.1939 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE J M HOOPER SURVEY A-275, R HOOPER SURVEY A-356 AND THE J HINTON SURVEY
A-289, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS 110.00 ACRES
IN A MINERAL DEED DATED 7-8-1935 FROM L J CURTIN TO RAYMOND GILMORE ET AL
RECORDED IN VOLUME
178 PAGE 442.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00360.0CT   PAT FINNEGAN MCGOWAN   ENCORE OPERATING, LP  
11/12/2007                     2010010021     72.00 AC, CALLED 79 AC, MORE OR
LESS, LOCATED IN THE JAMES HOOPER SURVEY A-275 AND THE JAMES HOOPER SURVEY
A-274, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A MINERAL DEED
DATED 5-26-1926 FROM L J CURTIN TO R R EDSON ET AL RECORDED IN VOLUME 132 PAGE
303.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.00361.00A   DELBERT WHEELER   TRIPLE J INVESTMENTS INC   2/16/2004
    985       376       2004-1697     179 ACRES OF LAND, MORE OR LESS, AND BEING
PART OF THE J M HOOPER SURVEY A-274, SHELBY COUNTY TEXAS, AND BEING THE SAME
LAND DESCRIBED AS 5 TRACT IN THE FIRST PART OF THAT CERTAIN PARTITION DEED DATED
6-18-1999 BETWEEN FONDA WHEELER BURGAY AND DELBERT WHEELER RECORDED IN VOLUME
860 PAGE 93.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

25 ACRES OF LAND, MORE OR LESS, IN THE J M HOOPER SURVEY A-274, SHELBY COUNTY,
TEXAS, AND BEING THE FIFTH TRACT DESCRIBED A PARTITION DEED DATED 6-18-1999
BETWEEN FONDA WHEELER BURGAY AND DELBERT WHEELER RECORDED IN VOLUME 860 PAGE 93.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00B   MARY F GRUSH   DALE RESOURCES (EAST TEXAS)   6/8/2004
    993       1       2004-3712     FIRST TRACT: 59.7 ACRES, MORE OR LESS,
(FORMERLY CALLED 53.5 ACRES) LOCATED IN THE R WHEELER SURVEY A-781, SHELBY
COUNTY, TEXAS AND BEING THE SAME LAND DESCRIBED IN A DEED FROM E D CAMPBELL ET
UX TO C C LOCKE DATED 5-26-1939 RECORDED IN VOLUME 197 PAGE 508.

SECOND TRACT: 123.00 ACRES, MORE OR LESS, LOCATED I THE J D REDDITT SURVEY
A-1148, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A DEED FROM R
L OLIVER ET UX TO M A CHILDS DATED 3-9-1942 RECORDED IN VOLUME 218 PAGE 35.

THIRD TRACT: 155.00 ACRES, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A DEED FROM J B PACE
ET UX TO C C LOCKE DATED 2-18-1926 RECORDED IN VOLUME 153 PAGE 622.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00C   JEANNE ZOLLER NICHOLSON   DALE RESOURCES (EAST TEXAS)
  6/8/2004     992       6       2004-3470     FIRST TRACT: 59.7 ACRES, MORE OR
LESS, (FORMERLY CALLED 53.5 ACRES) LOCATED IN THE R WHEELER SURVEY A-781, SHELBY
COUNTY, TEXAS AND BEING THE SAME LAND DESCRIBED IN A DEED FROM E D CAMPBELL ET
UX TO C C LOCKE DATED 5-26-1939 RECORDED IN VOLUME 197 PAGE 508.

SECOND TRACT: 123.00 ACRES, MORE OR LESS, LOCATED I THE J D REDDITT SURVEY
A-1148, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A DEED FROM R
L OLIVER ET UX TO M A CHILDS DATED 3-9-1942 RECORDED IN VOLUME 218 PAGE 35.

THIRD TRACT: 155.00 ACRES, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A DEED FROM J B PACE
ET UX TO C C LOCKE DATED 2-18-1926 RECORDED IN VOLUME 153 PAGE 622.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 68 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00361.00D   EMIL L OROSKY LIVING TRUST   DALE RESOURCES (EAST
TEXAS)   6/8/2004     992       11     2004-3471   FIRST TRACT: 59.7 ACRES, MORE
OR LESS, (FORMERLY CALLED 53.5 ACRES) LOCATED IN THE R WHEELER SURVEY A-781,
SHELBY COUNTY, TEXAS AND BEING THE SAME LAND DESCRIBED IN A DEED FROM E D
CAMPBELL ET UX TO C C LOCKE DATED 5-26-1939 RECORDED IN VOLUME 197 PAGE 508.

SECOND TRACT: 123.00 ACRES, MORE OR LESS, LOCATED I THE J D REDDITT SURVEY
A-1148, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A DEED FROM R
L OLIVER ET UX TO M A CHILDS DATED 3-9-1942 RECORDED IN VOLUME 218 PAGE 35.

THIRD TRACT: 155.00 ACRES, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A DEED FROM J B PACE
ET UX TO C C LOCKE DATED 2-18-1926 RECORDED IN VOLUME 153 PAGE 622.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00E   JOHN H ZOLLER   DALE RESOURCES (EAST TEXAS)   6/8/2004
    992       42     2004-3478   FIRST TRACT: 59.7 ACRES, MORE OR LESS,
(FORMERLY CALLED 53.5 ACRES) LOCATED IN THE R WHEELER SURVEY A-781, SHELBY
COUNTY, TEXAS AND BEING THE SAME LAND DESCRIBED IN A DEED FROM E D CAMPBELL ET
UX TO C C LOCKE DATED 5-26-1939 RECORDED IN VOLUME 197 PAGE 508.

SECOND TRACT: 123.00 ACRES, MORE OR LESS, LOCATED I THE J D REDDITT SURVEY
A-1148, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A DEED FROM R
L OLIVER ET UX TO M A CHILDS DATED 3-9-1942 RECORDED IN VOLUME 218 PAGE 35.

THIRD TRACT: 155.00 ACRES, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,
SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A DEED FROM J B PACE
ET UX TO C C LOCKE DATED 2-18-1926 RECORDED IN VOLUME 153 PAGE 622.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00F   NANCY Z BIDWELL   DALE RESOURCES (EAST TEXAS)  
9/7/2004     1000       197     2004-5548   154.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED IN A WARRANTY DEED DATED 2-18-1926 FROM J B PEACE ET UX TO C C
LOCKE RECORDED IN VOLUME 153 PAGE 622.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00G   PECOS BEND ROYALTIES INC   DALE RESOURCES (EAST TEXAS)
  7/12/2004     996       654     2004-4617   154.00 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 2-18-1926 FROM J B PEACE ET UX
TO C C LOCKE RECORDED IN VOLUME 153 PAGE 622.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275,SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED, DATED
3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 69 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00361.00H   WHITE STAR ENERGY INC   DALE RESOURCES (EAST TEXAS)  
7/12/2004     996       677     2004-4628   154.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED IN A WARRANTY DEED DATED 2-18-1926 FROM J B PEACE ET UX TO C C
LOCKE RECORDED IN VOLUME 153 PAGE 622.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00J   OXY USA INC   DALE RESOURCES (EAST TEXAS)   7/13/2004
    996       650     2004-4616   154.00 ACRES BEING THREE TRACTS DESCRIBED IN
MINERAL DEED DATED 5-1-1970 EDSON PETROLEUM COMPANYTO CITIES SERVICE OIL COMPANY
RECORDED IN BOOK 470 PAGE 759, SHELBY COUNTY, TEXAS; AND BEING THE SAME 154
ACRES DESCRIBED IN MINERAL DEED DATED 4-3-1942 H A BAKER TO EDSON PETROLEUM
COMPANY RECORDED IN VOLUME 219 PAGE 442.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00K   PANSAM TRUST   DALE RESOURCES (EAST TEXAS)   8/9/2004
    997       984     2004-4943   77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT
TRACT 8 OUT OF 164.00 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M HOOPER
SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00
ACRES IN A WARRANTY DEED, DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER
RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00L   WALTER DUNCAN INC   DALE RESOURCES (EAST TEXAS)  
7/26/2004     996       683     2004-4630   154.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED IN A WARRANTY DEED DATED 2-18-1926 FROM J B PEACE ET UX TO C C
LOCKE RECORDED IN VOLUME 153 PAGE 662.

LIMITED AS TO ACREAGE WITHIN THE NOBLES UNIT.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00M   CATHERINE ZOLLER JAMISON   DALE RESOURCES (EAST TEXAS)
  7/21/2004     1010       509     2005-429   154.00 ACRES OF LAND, MORE OR
LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING
THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED 2-18-1926 FROM J B PEACE ET UX
TO C C LOCKE RECORDED IN VOLUME 153 PAGE 622.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 70 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00361.00N   SUSAN ZOLLER HUNTER   DALE RESOURCES (EAST TEXAS)  
7/12/2004     996       680     2004-4629   154.00 ACRES, MORE OR LESS, LOCATED
IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED IN A DEED FROM J B PACE ET UX TO C C LOCKE DATED 2-18-1926 RECORDED IN
VOLUME 153 PAGE 622.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00O   MARK ZOLLER   DALE RESOURCES (EAST TEXAS)   7/12/2004
    996       657     2004-4618   154.00 ACRES, MORE OR LESS, LOCATED IN THE J M
HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN
A DEED FROM J B PACE ET UX TO C C LOCKE DATED 2-18-1926 RECORDED IN VOLUME 153
PAGE 622.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00P   QUADRILLE LTD   DALE RESOURCES (EAST TEXAS)   6/6/2004
    992       31     2004-3477   154.00 ACRES, MORE OR LESS, LOCATED IN THE J M
HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN
A MINERAL DEED DATED 5-24-1951 FROM W C WINDSOR AS TRUSTEE TO COY GATHRIGHT
RECORDED IN VOLUME 316 PAGE 402.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00Q   FRANKLIN D MOORE   DALE RESOURCES (EAST TEXAS)  
6/2/2004     992       28     2004-3476   154.00 ACRES, MORE OR LESS, LOCATED IN
THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED IN A DEED FROM J B PACE ET UX TO C C LOCKE DATED 2-18-1926 RECORDED IN
VOLUME 153 PAGE 622.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 71 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00361.00R   ROBERT E MOORE   DALE RESOURCES (EAST TEXAS)  
6/2/2004     992       22     2004-3474   154.00 ACRES, MORE OR LESS, LOCATED IN
THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED IN A DEED FROM J B PACE ET UX TO C C LOCKE DATED 2-18-1926 RECORDED IN
VOLUME 153 PAGE 622.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00S   JANE TURNER SHEPPARD   DALE RESOURCES (EAST TEXAS)  
7/30/2004     999       56     2004-5251   144.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED IN A MINERAL DEED DATED 1-15-1941 FROM C C LOCKE TO M L STEPHENS,
RECORDED IN VOLUME 208, PAGE 516; AND ALSO DESCRIBED IN A MINERAL DEED DATED
M-13-1941 FROM M L STEPHENS TO M M TURNER RECORDED IN VOLUME 208 PAGE 518.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42- 419-31150), W. REYNOLDS
SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO
RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE
TRAVIS PEAK FORMATION.
TX
  SHELBY   42.00361.00T   JEAN W QUINNETT   DALE RESOURCES (EAST TEXAS)  
1/25/2005     1012       736     2005-1033   ALL THAT CERTAIN TRACT OR PARCEL OF
LAND CONTAINING 154 ACRES (RESURVEYED 151.499 ACRES) MORE OR LESS, LOCATED IN
THE J.M. HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED IN THAT CERTAIN MINERAL DEED DATED JUNE 12, 1941 FROM C.C. LOCKE TO
W.T. WALSH RECORDED IN VOLUME 210, PAGE 593 DEED RECORDS OF SHELBY COUNTY TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00U   JEAN GATHRIGHT HOLMAN   ENCORE OPERATING, LP  
10/5/2006     1062       123     2006-6424   154.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED IN A MINERAL DEED DATED 5-24-1951 FROM W C WINDSOR AS TRUSTEE OF
THE W C WINDSOR TRUST #1 TO COY GATHRIGHT RECORDED IN VOLUME 316 PAGE 402.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 72 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00361.00V   SARAH ZOLLER BROWN   ENCORE OPERATING, LP   6/27/2006
    1062       126     2006-6425   BEING 154.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED IN A MINERAL DEED FROM J B PEACE ET UX TO C C LOCKE DATED 2-18-26
RECORDED IN VOL 153 PAGE 622 SHELBY CO TX.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00W   PATRICIA WALSH CELLAMARE   WILSON OIL & GAS INC  
12/14/2004     1010       819     2005-517   154.0 ACRES OF LAND, MORE OR LESS,
BEING A PART OF THE J.M. HOOPER H. R. SURVEY BEING ALL OF THE LAND DESCRIBED IN
THAT MINERAL DEED DATED JUNE 12, 1941 FROM C. C. LOCKE AND WIFE, MRS. C. C.
LOCKE TO W. T. WALSH AND RECORDED IN VOLUME 210, PAGE 593 OF THE DEED RECORDS OF
SHELBY COUNTY, TEXAS.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00X   CHRISTOPHER WALSH MANHEIM   WILSON OIL & GAS INC  
12/14/2004     1009       94     2005-44   154.0 ACRES OF LAND, MORE OR LESS,
BEING A PART OF THE J. M. HOOPER H. R. SURVEY BEING ALL OF THE LAND DESCRIBED IN
THAT MINERAL DEED DATED JUNE 12, 1941 FROM C. C. LOCKE AND WIFE, MRS. C. C.
LOCKE TO W. T. WALSH AND RECORDED IN VOLUME 210, PAGE 593 OF THE DEED RECORDS,
SHELBY COUNTY, TEXAS.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 73 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE    
            ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE
    BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00361.00Y   KATHLEEN WALSH MCINTOSH   WILSON OIL & GAS INC  
12/14/2004     1008       829       2004-7567     154.0 ACRES OF LAND, MORE OR
LESS, BEING A PART OF THE J. M. HOOPER H.R. SURVEY BEING ALL OF THE LAND
DESCRIBED IN THAT MINERAL DEED DATED JUNE 12, 1941 FROM C. C. LOCKE AND WIFE,
MRS. C. C. LOCKE TO W. T. WALSH AND RECORDED IN VOLUME 210, PAGE 593 OF THE DEED
RECORDS, SHELBY COUNTY, TEXAS.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.00Z   MARY F GRUSH   ENCORE OPERATING, LP   6/8/2007        
            2007007461     73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE
JAMES M. HOOPER SURVEY, A-275, SHELBY COUNTY, TEXAS, AND BEING THE REMAINING
ACRES OF LAND THAT ARE EXCLUDED FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT
AND ARE A PART OF A CALLED 154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN
WARRANTY DEED DATED 3-17- 1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN
VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.0AA   JEANNE ZOLLER NICHOLSON   ENCORE OPERATING, LP  
6/8/2007                     2007007460     73.60 (RE-SURVEYED) ACRES OF LAND
LOCATED IN THE JAMES M. HOOPER SURVEY, A-275, SHELBY COUNTY, TEXAS, AND BEING
THE REMAINING ACRES OF LAND THAT ARE EXCLUDED FROM THE ENCORE OPERATING, L.P.
NOBLES GAS UNIT AND ARE A PART OF A CALLED 154.00 ACRE TRACT OF LAND DESCRIBED
IN THAT CERTAIN WARRANTY DEED DATED 3-17- 1944 FROM C. C. LOCKE TO EDWIN
WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.0AB   EMIL L OROSKY LIVING TR   ENCORE OPERATING, LP  
6/8/2007                     2007007462     73.60 (RE-SURVEYED) ACRES OF LAND
LOCATED IN THE JAMES M. HOOPER SURVEY, A-275, SHELBY COUNTY, TEXAS, AND BEING
THE REMAINING ACRES OF LAND THAT ARE EXCLUDED FROM THE ENCORE OPERATING, L.P.
NOBLES GAS UNIT AND ARE A PART OF A CALLED 154.00 ACRE TRACT OF LAND DESCRIBED
IN THAT CERTAIN WARRANTY DEED DATED 3-17- 1944 FROM C. C. LOCKE TO EDWIN
WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.0AC   JOHN H ZOLLER   ENCORE OPERATING, LP   6/6/2007      
              2007007463     73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE
JAMES M. HOOPER SURVEY, A-275, SHELBY COUNTY, TEXAS, AND BEING THE REMAINING
ACRES OF LAND THAT ARE EXCLUDED FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT
AND ARE A PART OF A CALLED 154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN
WARRANTY DEED DATED 3-17- 1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN
VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 74 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00361.0AD   WALTER DUNCAN INC   ENCORE OPERATING, LP   7/26/2007  
          2007008257     86.101 ACRES WHICH ARE EXCLUDED FROM THE NOBLES GAS
UNIT TRACT 8 AND ARE A PART OF 164.00 ACRES OF LAND, MORE OR LESS, LOCATED IN
THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED, DATED 3-17-1944 FROM C C LOCKE TO
EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

ALSO DESCRIBED AS:

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.0AE   PANSAM TRUST   ENCORE OPERATING, LP   8/11/2008      
      2008009076     86.101 ACRES WHICH ARE EXCLUDED FROM THE NOBLES GAS UNIT
TRACT 8 AND ARE A PART OF 164.00 ACRES OF LAND, MORE OR LESS, LOCATED IN THE J M
HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS
154.00 ACRES IN A WARRANTY DEED, DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER
RECORDED IN VOL 231 PAGE 115.

ALSO DESCRIBED AS:

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.0AF   JANE & PERRY SPENCE FAM TR   ENCORE OPERATING, LP  
12/1/2008             2008012748     164.0 ACRES OF LAND, MORE OR LESS, BEING A
PART OF THE J.M. HOOPER SURVEY, A-275, SHELBY CO, TX.

ALSO DESCRIBED AS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.0AG   MICHAEL W HARRISON   ENCORE OPERATING, LP   2/10/2009
            2009001873     164.00 ACRES, ALSO DESCRIBED AS FOLLOWS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 75 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                             
LEASE                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE /
GRANTEE   DATE     BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.00361.0AH   JOHN M HARRISON III   ENCORE OPERATING, LP   8/15/2009
                    2009007970     164.00 ACRES, ALSO DESCRIBED AS FOLLOWS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.00361.0AI   BARBARA LANG TRUST   ENCORE OPERATING, LP   9/21/2009
                    2009009102     164.00 ACRES, ALSO DESCRIBED AS FOLLOWS:

77.899 ACRES INCLUDED IN THE NOBLES GAS UNIT TRACT 8 OUT OF 164.00 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED,
DATED 3-17-1944 FROM C C LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

73.60 (RE-SURVEYED) ACRES OF LAND LOCATED IN THE JAMES M. HOOPER SURVEY, A-275,
SHELBY COUNTY, TEXAS, AND BEING THE REMAINING ACRES OF LAND THAT ARE EXCLUDED
FROM THE ENCORE OPERATING, L.P. NOBLES GAS UNIT AND ARE A PART OF A CALLED
154.00 ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED
3-17-1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00362.000     SHARON ANN BURGAY   DALE RESOURCES (EAST TEXAS)  
5/27/2004     997       292       2004-4778     85.6 ACRES OF LAND, MORE OR
LESS, SITUATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, DESCRIBED
AS THE FIRST TRACT AND THE SECOND TRACT IN THE DEED FROM FONDA WHEELER BURGAY TO
SHARON ANN BURGAY DATED 4-18-2004 RECORDED IN VOLUME 988 PAGE 437.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00363.000     R G PEACE ET AL   DALE RESOURCES (EAST TEXAS)  
6/5/2004     992       52       2004-3481     50 ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED IN A WARRANTY DEED DATED 8-14-1909 FROM B WHEELER TO J W PEACE
RECORDED IN VOLUME 126 PAGE 612.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00688.00A     JOY COVINGTON LIVINGSTON   ENCORE OPERATING, LP  
3/6/2009                     2009001950     5.36 ACRES OF LAND LOCATED IN THE W.
C. ALVICE SURVEY, A-20, SHELBY COUNTY, TEXAS, BEING ALL OF A ôCALLED 3-1/2 ACRE
TRACTö REFERRED TO AS THE THIRD TRACT IN THAT CERTAIN PARTITION DEED DATED
NOVEMBER 9, 1993 BETWEEN JOY COVINGTON, BART M. HUGHES, BARRY V. HUGHES AND ODIS
BRENT HUGHES, RECORDED IN VOLUME 760, PAGE 650, REAL PROPERTY RECORDS, SHELBY
COUNTY, TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00688.00B     BART M HUGHES   ENCORE OPERATING, LP   3/6/2009  
                  2009001951     5.36 ACRES OF LAND LOCATED IN THE W. C. ALVICE
SURVEY, A-20, SHELBY COUNTY, TEXAS, BEING ALL OF A ôCALLED 3-1/2 ACRE TRACTö
REFERRED TO AS THE THIRD TRACT IN THAT CERTAIN PARTITION DEED DATED NOVEMBER 9,
1993 BETWEEN JOY COVINGTON, BART M. HUGHES, BARRY V. HUGHES AND ODIS BRENT
HUGHES, RECORDED IN VOLUME 760, PAGE 650, REAL PROPERTY RECORDS, SHELBY COUNTY,
TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 76 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE    
            ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE
  BOOK   PAGE   ENTRY   DESCRIPTION
TX
  SHELBY     42.00688.00C     ODIS BRENT HUGHES   ENCORE OPERATING, LP  
3/6/2009             2009001952     5.36 ACRES OF LAND LOCATED IN THE W. C.
ALVICE SURVEY, A-20, SHELBY COUNTY, TEXAS, BEING ALL OF A ôCALLED 3-1/2 ACRE
TRACTö REFERRED TO AS THE THIRD TRACT IN THAT CERTAIN PARTITION DEED DATED
NOVEMBER 9, 1993 BETWEEN JOY COVINGTON, BART M. HUGHES, BARRY V. HUGHES AND ODIS
BRENT HUGHES, RECORDED IN VOLUME 760, PAGE 650, REAL PROPERTY RECORDS, SHELBY
COUNTY, TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00688.00D     BARRY V HUGHES   ENCORE OPERATING, LP   3/6/2009  
          2009001953     5.36 ACRES OF LAND LOCATED IN THE W. C. ALVICE SURVEY,
A-20, SHELBY COUNTY, TEXAS, BEING ALL OF A ôCALLED 3-1/2 ACRE TRACTö REFERRED TO
AS THE THIRD TRACT IN THAT CERTAIN PARTITION DEED DATED NOVEMBER 9, 1993 BETWEEN
JOY COVINGTON, BART M. HUGHES, BARRY V. HUGHES AND ODIS BRENT HUGHES, RECORDED
IN VOLUME 760, PAGE 650, REAL PROPERTY RECORDS, SHELBY COUNTY, TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00690.00A     DAMON GREGORY GRANT   ENCORE OPERATING, LP  
3/10/2009             2009003616     0.90 AC, M/L, (RE-SURVEYED AS 1.24 AC, M/L)
BEING 1.0 AC, M/L, IN THE DANIEL HOPKINS SURV, A-302, & BEING THE SAME LAND
DESCRIBED IN DEED DTD 01/03/1977 FROM MISSIONARY BAPTIST CHURCH OF ARCADIA TO
MARQUETTE EMANIS, RECORDED IN VOL 530, PG 247, DEED RECORDS OF SHELBY CO, TX.
LESS & EXCEPT: 0.10 OF AN ACRE DESCRIBED IN DEED DTD 06/20/1985 FROM MARQUETTE
EMANIS TO RUBEN SMITH ET UX, EVELYN SMITH, RECORDED IN VOL 654, PG 357 OF THE
DEED RECORDS OF SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00690.00B     KERRY GRANT GREER   ENCORE OPERATING, LP  
3/10/2009             2009003933     0.90 AC, M/L, (RE-SURVEYED AS 1.24 AC, M/L)
BEING 1.0 AC, M/L, IN THE DANIEL HOPKINS SURV, A-302, & BEING THE SAME LAND
DESCRIBED IN DEED DTD 01/03/1977 FROM MISSIONARY BAPTIST CHURCH OF ARCADIA TO
MARQUETTE EMANIS, RECORDED IN VOL 530, PG 247, DEED RECORDS OF SHELBY CO, TX.
LESS & EXCEPT: 0.10 OF AN ACRE DESCRIBED IN DEED DTD 06/20/1985 FROM MARQUETTE
EMANIS TO RUBEN SMITH ET UX, EVELYN SMITH, RECORDED IN VOL 654, PG 357 OF THE
DEED RECORDS OF SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00698.000     RUBEN SMITH   ENCORE OPERATING, LP   7/30/2009    
        2009007097     0.10 AC, M/L, BEING PART OF THE DANIEL HOPKINS SURV,
A-302, SHELBY CO, TX, & BEING THE SAME LAND DESCRIBED IN THAT CERTAIN DEED DTD
06/20/1985 FROM MARQUETTE EMANIS TO RUBEN SMITH ET UX, EVELYN SMITH, RECORDED IN
VOL 654, PG 357, DEED RECORDS OF SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00699.000     SUZANNE SARGENT BROWN   ENCORE OPERATING, LP  
8/11/2009             2009007174     0.75 AC, M/L, BEING PART OF THE DANIEL
HOPKINS SURV, A-302, SHELBY CO, TX, & BEING THE SAME LAND DESCRIBED IN THAT
CERTAIN DEED DTD 10/26/1938 FROM J.A. GUNNELS ET UX, MATTIE GUNNELS TO EZRA
WHEELER, RECORDED IN VOL 194, PG 374, DEED RECORDS OF SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.00700.000     THE NEWBURN MASONIC LODGE # 97   ENCORE OPERATING,
LP   8/11/2009             2009007173     0.47 AC, CALLED 1.0 AC, M/L, BEING
PART OF THE DANIEL HOPKINS SURV, A-32, SHELBY CO, TX, & BEING THE SAME LAND
DESCRIBED IN THAT CERTAIN DEED DTD 04/12/1983 FROM THE TIMPSON INDEPENDENT
SCHOOL DISTRICT TO NEWBURN MASONIC LODGE NO. 97, RECORDED IN VOL 621, PG 196,
DEED RECORDS OF SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 77 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                             
LEASE                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE /
GRANTEE   DATE     BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY     42.00701.000     GREG GRANT   ENCORE OPERATING, LP   8/20/2009    
                2009007313     0.35 OF AN AC, M/L, BEING PART OF THE DANIEL
HOPKINS SURVEY, A-302, SHELBY CO, TX, & BEING THE SAME LAND DESCRIBED AS 0.230
AC IN THAT CERTAIN DEED DATED 11/25/1987 FROM HASKELL WILLIAMS TO D.G. GRANT,
RECORDED IN VOL 682, PG 169 OF THE DEED RECORDS OF SHELBY CO, TX. FOUND BY
RE-SURVEY TO CONTAIN 0.35 OF AN AC.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.01048.00A     JOY LIVINGSTON   ENCORE OPERATING, LP   6/23/2006
    1062       72       2006-6414     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.01048.00B     HAROLD GENE WALKER   ENCORE OPERATING, LP  
6/23/2006     1062       108       2006-6421     48.60 AC (RE-SURVEYED),
ORIGINALLY CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS
SURVEY A-302 AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS,
AROUND AND NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED
DATED 05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED
VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.01048.00C     BETTY DIANE WALKER JOHNSON   ENCORE OPERATING, LP
  6/23/2006     1062       82       2006-6416     48.60 AC (RE-SURVEYED),
ORIGINALLY CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS
SURVEY A-302 AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS,
AROUND AND NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED
DATED 05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED
VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.01048.00D     BARRY V HUGHES   ENCORE OPERATING, LP   6/23/2006
    1062       92       2006-6418     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.01048.00E     BART M HUGHES   ENCORE OPERATING, LP   6/23/2006  
  1062       113       2006-6422     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.01048.00F     ODIS BRENT HUGHES   ENCORE OPERATING, LP  
6/23/2006     1062       118       2006-6423     48.60 AC (RE-SURVEYED),
ORIGINALLY CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS
SURVEY A-302 AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS,
AROUND AND NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED
DATED 05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED
VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 78 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01048.00G   JOY WAYNE MARTIN PITCHFORD   ENCORE OPERATING, LP  
6/23/2006     1062       97     2006-6419   48.60 AC (RE-SURVEYED), ORIGINALLY
CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302
AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND
NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED
05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL
179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.00H   BOBBY RAY WALKER JR   ENCORE OPERATING, LP   6/23/2006
    1062       102     2006-6420   48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65
ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.00I   KAREN JOYCE WALKER   ENCORE OPERATING, LP   6/23/2006
    1062       77     2006-6415   48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65
ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419- 31150), W. REYNOLDS
SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO
RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE
TRAVIS PEAK FORMATION.
TX
  SHELBY   42.01048.00J   MARY V WALKER   ENCORE OPERATING, LP   6/23/2006    
1062       87     2006-6417   48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65
ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.00K   CYNTHIA CHILDS LOWE   ENCORE OPERATING, LP  
11/20/2006     1070       382     2006-8013   48.60 AC (RE-SURVEYED), ORIGINALLY
CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302
AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND
NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED
05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL
179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.00L   DONNA J CHILDS   ENCORE OPERATING, LP   11/20/2006    
1070       379     2006-8012   48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65
ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.00R   MICHAEL HOYGT WALKER   ENCORE OPERATING, LP  
11/28/2006     1070       377     2006-8011   48.60 AC (RE-SURVEYED), ORIGINALLY
CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302
AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND
NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED
05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL
179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 79 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01048.00T   AMBER MOODY SISTRUNK   ENCORE OPERATING, LP  
11/20/2006     1070       385     2006-8014   48.60 AC (RE-SURVEYED), ORIGINALLY
CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302
AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND
NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED
05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL
179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.00U   GEORGIA TRAVIS SAVOIE   ENCORE OPERATING, LP  
11/29/2006     1069       400     2006-7764   48.60 AC (RE-SURVEYED), ORIGINALLY
CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302
AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND
NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED
05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL
179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.00V   DORIS BANKS TURNER   ENCORE OPERATING, LP   12/6/2006
    1072       261     2007-502   48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65
ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.00W   EVELYN BANKS JOHNSON   ENCORE OPERATING, LP  
12/6/2006     1072       258     2007-501   48.60 AC (RE-SURVEYED), ORIGINALLY
CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302
AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND
NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED
05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL
179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.00Y   JOHN HALE   ENCORE OPERATING, LP   11/29/2006     1072
      267     2007-504   48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES,
MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN
THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND
BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.00Z   MAXINE HALE BAILEY   ENCORE OPERATING, LP   12/7/2006
    1072       264     2007-503   48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65
ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AA   CHRISTINE MOODY BROWN   ENCORE OPERATING, LP  
12/6/2006     1070       818     2007-134   48.60 AC (RE-SURVEYED), ORIGINALLY
CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302
AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND
NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED
05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL
179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 80 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE    
            ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE
    BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01048.0AB   PATRICIA HALE HAYS   ENCORE OPERATING, LP   4/24/2007
                    2007005189     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65
ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419- 31150), W. REYNOLDS
SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO
RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE
TRAVIS PEAK FORMATION.
TX
  SHELBY   42.01048.0AC   NATHAN KEITH SIMPSON   ENCORE OPERATING, LP   3/6/2007
    1079       352       20072464     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AF   MARGARET MOODY LITTLETON   ENCORE OPERATING, LP  
1/5/2007     1072       549       2007-578     48.60 AC (RE-SURVEYED),
ORIGINALLY CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS
SURVEY A-302 AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS,
AROUND AND NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED
DATED 05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED
VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AG   BARBARA MOODY WILLIAMS   ENCORE OPERATING, LP  
1/5/2007     1074       112       2007-1033     48.60 AC (RE-SURVEYED),
ORIGINALLY CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS
SURVEY A-302 AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS,
AROUND AND NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED
DATED 05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED
VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AI   TERESA ANN SIMPSON OLDAKER   ENCORE OPERATING, LP  
1/4/2007     1079       349       2007-2463     48.60 AC (RE-SURVEYED),
ORIGINALLY CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS
SURVEY A-302 AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS,
AROUND AND NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED
DATED 05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED
VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AJ   ROBERT OSCAR SIMPSON   ENCORE OPERATING, LP   1/4/2007
    1079       342       2007-2460     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AK   LABECKA ETHRIDGE BRYAN   ENCORE OPERATING, LP  
1/12/2007                     2007004909     48.60 AC (RE-SURVEYED), ORIGINALLY
CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302
AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND
NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED
05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL
179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 81 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE    
            ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE
    BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01048.0AM   BARBARA FLORI LACARTER   ENCORE OPERATING, LP  
1/11/2007     1077       263       2007-1924     48.60 AC (RE-SURVEYED),
ORIGINALLY CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS
SURVEY A-302 AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS,
AROUND AND NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED
DATED 05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED
VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AO   MARGARET CARLETON ASKINS   ENCORE OPERATING, LP  
1/17/2007                     207-2255     48.60 AC (RE-SURVEYED), ORIGINALLY
CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302
AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND
NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED
05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL
179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AQ   LEON KERR   ENCORE OPERATING, LP   1/17/2007     1072
      713       2007-627     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES,
MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN
THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND
BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AS   BERTHA CARLTON   ENCORE OPERATING, LP   1/17/2007    
1076       423       2007-1636     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65
ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AT   DETTIE CARLETON BLAKE   ENCORE OPERATING, LP  
1/22/2007     1074       115       2007-1034     48.60 AC (RE-SURVEYED),
ORIGINALLY CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS
SURVEY A-302 AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS,
AROUND AND NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED
DATED 05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED
VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AU   BILLY HAMTON MCCREIGHT   ENCORE OPERATING, LP  
1/19/2007     1076       420       2007-1635     48.60 AC (RE-SURVEYED),
ORIGINALLY CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS
SURVEY A-302 AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS,
AROUND AND NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED
DATED 05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED
VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AV   JUDITH LANDRETH MCCREIGHT   ENCORE OPERATING, LP  
1/19/2007                     2007003368     48.60 AC (RE-SURVEYED), ORIGINALLY
CALLED 65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302
AND 30 ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND
NEAR ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED
05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL
179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 82 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01048.0AW   RAYMOND R MCCREIGHT JR   ENCORE OPERATING, LP  
1/19/2007             2008000059     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AX   JEFFREY HAMPTON MCCREIGHT   ENCORE OPERATING, LP  
1/19/2007             2007003370     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AY   JOHN MICHAEL MCCREIGHT   ENCORE OPERATING, LP  
1/19/2007             2007003371     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0AZ   JULIE MCCREIGHT ARRIAGA   ENCORE OPERATING, LP  
1/19/2007             2007003369     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BA   ERNEST MOODY   ENCORE OPERATING, LP   1/22/2008      
      2008001609     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES, MORE OR
LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN THE W C
ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND BEING
THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BB   SHELIA SIMPSON POWELL   ENCORE OPERATING, LP  
1/22/2008             2008001824     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BC   BEVERLY MOODY FROST   ENCORE OPERATING, LP  
10/24/2008             2008011671     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 83 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01048.0BD   HELLENUA ETHERIDGE GRIMES   ENCORE OPERATING, LP  
1/22/2008             2008002605     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BE   NELLIE MAE SECORD   ENCORE OPERATING, LP   7/15/2009  
          2009006191     65 ACRES, MORE OR LESS, (RE-SURVEYED AS 48.6 AC) BEING
35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN THE W C ALVICE
SURVEY A-20, SHELBY COUNTY, TEXAS AND BEING THAT CERTAIN LAND DESCRIBED IN
WARRANTY DEED DATED 05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS
ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BF   WOODIE ROY MARTIN   ENCORE OPERATING, LP   7/15/2009  
          2009006190     65 ACRES, MORE OR LESS, (RESURVEYED AS 48.6 AC) BEING
35 ACRES IN THE DANIEL HOPKINS SURVEY A- 302 AND 30 ACRES IN THE W C ALVICE
SURVEY A-20, SHELBY COUNTY, TEXAS AND BEING THAT CERTAIN LAND DESCRIBED IN
WARRANTY DEED DATED 05-04-1936 FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS
ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BG   RICHARD A LEWIS   ENCORE OPERATING, LP   8/28/2009    
        2009007548     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES, MORE
OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN THE W
C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND BEING
THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BH   GRADY L LEWIS   ENCORE OPERATING, LP   8/28/2009      
      2009007547     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES, MORE OR
LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN THE W C
ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND BEING
THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BI   PEARL M BURGAY   ENCORE OPERATING, LP   7/17/2009    
        2009006508     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES, MORE
OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN THE W
C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND BEING
THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BJ   ELZA RAY BURGAY   ENCORE OPERATING, LP   8/3/2009    
        2009006571     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES, MORE
OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN THE W
C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND BEING
THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 84 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01048.0BK   VERNEVA JO BURGAY MELTON   ENCORE OPERATING, LP  
8/3/2009             2009007099     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65
ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BL   TOMMIE J MOLANDERS   ENCORE OPERATING, LP   8/10/2009
            2009006927     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES,
MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN
THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND
BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BM   VELMA BURGAY ABBOTT   ENCORE OPERATING, LP   8/3/2009
            2009007426     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES,
MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN
THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND
BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BN   WILLIS B WILSON   ENCORE OPERATING, LP   8/10/2009    
        2009006926     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES, MORE
OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN THE W
C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND BEING
THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BO   PATRICIA HALL VOS   ENCORE OPERATING, LP   7/30/2009  
          2009007311     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES,
MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN
THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND
BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BP   PAMELIA MORGAN ARNOLD   ENCORE OPERATING, LP  
7/30/2009             2009007312     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BQ   BILLIE BURGAY WOMACK   ENCORE OPERATING, LP  
8/11/2009             2009007425     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 85 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01048.0BR   BOBBIE BURGAY BOSTWICK   ENCORE OPERATING, LP  
8/11/2009             2009007422     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BS   CAROLINE BURGAY KOHLER   ENCORE OPERATING, LP  
8/11/2009             2009007691     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BT   JOYCE BURGAY TRUJILLO   ENCORE OPERATING, LP  
8/11/2009             2009007310     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BU   SHERRY MANN FORBISH   ENCORE OPERATING, LP  
11/16/2009             2009010314     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BV   LOUISE KERR KING   ENCORE OPERATING, LP   10/30/2009  
          2009010107     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES,
MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN
THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND
BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BW   JOY POWDRILL BONNER   ENCORE OPERATING, LP  
10/23/2009             2009009538     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BX   LINDA SOURBOURNE WORKMAN   ENCORE OPERATING, LP  
8/5/2009             2009008887     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65
ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 86 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01048.0BY   LEE LAVON HUGHES   ENCORE OPERATING, LP   11/16/2009  
          2010000915     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES,
MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN
THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND
BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0BZ   CYNTHIA DENISE ZERWAS   ENCORE OPERATING, LP  
11/16/2009             2010000916     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0CA   MELVIN CLAUDE OLIVER JR   ENCORE OPERATING, LP  
11/19/2009             2009011456     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0CB   JIMMY LEE BURGAY   ENCORE OPERATING, LP   7/19/2009  
          2009010884     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES,
MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN
THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND
BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0CC   PHILLIP LEE BURGAY   ENCORE OPERATING, LP   9/3/2009  
          2009010888     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES,
MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN
THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND
BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0CD   JERRY BURGAY PLUNKETT   ENCORE OPERATING, LP  
7/19/2009             2009010887     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0CE   JO DIANE FLORE   ENCORE OPERATING, LP   11/19/2009    
        2009010889     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES, MORE
OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN THE W
C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND BEING
THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 87 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01048.0CF   VICKIE SAURBOURNE SCHILLING   ENCORE OPERATING, LP  
8/11/2009             2009010106     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0CG   MICHAEL LYNN BURGAY   ENCORE OPERATING, LP   9/3/2009
            2009008099     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES,
MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN
THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND
BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0CH   TAMMY SAURBOURNE LAWRY   ENCORE OPERATING, LP  
8/11/2009             2009009386     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0CI   JENNABETH POWDRILL SMYTHE   ENCORE OPERATING, LP  
10/23/2009             2009009537     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0CJ   MINNIE OLA CARLETON SHARP EST   ENCORE OPERATING, LP  
1/8/2010             2010008196     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65
ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01048.0CK   SHARON CARLETON BLACK   ENCORE OPERATING, LP  
11/3/2009             2010008194     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED
65 ACRES, MORE OR LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30
ACRES IN THE W C ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR
ARCADIA, AND BEING THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936
FROM MRS. LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 88 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                             
LEASE                 ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE /
GRANTEE   DATE     BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY     42.01071.000     POWDRILL CEMETERY   ENCORE OPERATING, LP  
1/3/2007     1070       829       2007-139     TRACT 1 : BEING 1.0 ACRES OF
LAND, MORE OR LESS LOCATED IN THE J.M. HOOPER SURVEY, A-275, SHELBY COUNTY,
TEXAS, AND BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED OCTOBER 13,
1988, FROM DELBERT WHEELER AND FONDA VAE BURGAY TO H.B. POWDRILL, NEIL GRANT,
HOYT PATTERSON, R.G. PEACE, OLIN OLIVER, BUCK GOLDEN, AND DREW PATTERSON,
TRUSTEES OF THE POWDRILL CEMETERY OF ARCADIA COMMUNITY RECORDED IN VOLUME 692,
PAGE 763 OF THE DEED OF RECORDS SHELBY COUNTY, TEXAS.

TRACT 2: BEING 1.1 ACRES OF LAND, MORE OR LESS LOCATED IN THE J.M. HOOPER
SURVEY, A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED IN A
WARRANTY DEED DATED OCTOBER 17 , 1984, FROM DELBERT WHEELER AND FONDA VAE BURGAY
TO H.B. POWDRILL, NEIL GRANT, HOYT PATTERSON, R.G. PEACE, OLIN OLIVER, BUCK
GOLDEN, AND DREW PATTERSON, TRUSTEES OF THE POWDRILL CEMETERY OF ARCADIA
COMMUNITY RECORDED IN VOLUME 692, PAGE 763 OF THE DEED OF RECORDS SHELBY COUNTY,
TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY     42.01074.00A     JAMES BARHAM   ENCORE OPERATING, LP   4/30/2007  
                  2007003810     40.00 ACRES OR LAND, MORE OR LESS, LOCATED IN
THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE NORTH 40 ACRES OUT OF 69.00 ACRES, IN THAT CERTAIN DEED DATED
9-10-1925 FROM L J CURTIN TO S R ADAMSON RECORDED VOL 128 PAGE 203.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY     42.01074.00B     JENIBETH NORMAN   ENCORE OPERATING, LP   4/30/2007
                    2007003811     40.00 ACRES OR LAND, MORE OR LESS, LOCATED IN
THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE NORTH 40 ACRES OUT OF 69.00 ACRES, IN THAT CERTAIN DEED DATED
9-10-1925 FROM L J CURTIN TO S R ADAMSON RECORDED VOL 128 PAGE 203.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY     42.01074.00C     MARY BLACKSTOCK   ENCORE OPERATING, LP   4/30/2007
                    2007003812     40.00 ACRES OR LAND, MORE OR LESS, LOCATED IN
THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE NORTH 40 ACRES OUT OF 69.00 ACRES, IN THAT CERTAIN DEED DATED
9-10-1925 FROM L J CURTIN TO S R ADAMSON RECORDED VOL 128 PAGE 203.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY     42.01074.00D     ERNEST BARHAM   ENCORE OPERATING, LP   4/30/2007  
                  2007003809     40.00 ACRES OR LAND, MORE OR LESS, LOCATED IN
THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE NORTH 40 ACRES OUT OF 69.00 ACRES, IN THAT CERTAIN DEED DATED
9-10-1925 FROM L J CURTIN TO S R ADAMSON RECORDED VOL 128 PAGE 203.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY     42.01074.00E     JAMES TALLEY   ENCORE OPERATING, LP   4/17/2007  
                  2007003813     40.00 ACRES OR LAND, MORE OR LESS, LOCATED IN
THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS THE NORTH 40 ACRES OUT OF 69.00 ACRES, IN THAT CERTAIN DEED DATED
9-10-1925 FROM L J CURTIN TO S R ADAMSON RECORDED VOL 128 PAGE 203.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY     42.01074.00F     SALLY JOSEPHINE KELLY   ENCORE OPERATING, LP  
4/17/2007                     2007003212     40.00 ACRES OR LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE NORTH 40 ACRES OUT OF 69.00 ACRES, IN THAT CERTAIN
DEED DATED 9-10-1925 FROM L J CURTIN TO S R ADAMSON RECORDED VOL 128 PAGE 203.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY     42.01074.00G     JOHN ALBERT YANDELL   ENCORE OPERATING, LP  
4/17/2007                     2007003213     40.00 ACRES OR LAND, MORE OR LESS,
LOCATED IN THE JAMES HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE
SAME LAND DESCRIBED AS THE NORTH 40 ACRES OUT OF 69.00 ACRES, IN THAT CERTAIN
DEED DATED 9-10-1925 FROM L J CURTIN TO S R ADAMSON RECORDED VOL 128 PAGE 203.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.

Page 89 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01074.00H   ALLISON HOLTMAN   ENCORE OPERATING, LP   4/30/2007    
        2007004825     40.00 ACRES OR LAND, MORE OR LESS, LOCATED IN THE JAMES
HOOPER SURVEY, A-274, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND DESCRIBED AS
THE NORTH 40 ACRES OUT OF 69.00 ACRES, IN THAT CERTAIN DEED DATED 9-10-1925 FROM
L J CURTIN TO S R ADAMSON RECORDED VOL 128 PAGE 203.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO
THOSE DEPTHS FROM THE SURFACE OF THE EARTH TO A SUB-SURFACE DEPTH OF ONE HUNDRED
FEET (100’) BELOW THE STRATIGRAPHIC EQUIVALENT OF THE COTTON VALLEY SAND
FORMATION , IT BEING THE INTENT OF GRANTOR TO RESERVE ALL RIGHTS AND DEPTHS
LYING 100’ BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE COTTON VALLEY
FORMATION.
TX
  SHELBY   42.01114.00A   RUBEN SMITH   ENCORE OPERATING, LP   12/11/2007      
      2008000673     0.890 ACRES (RE-SURVEYED) BEING DESCRIBED AS 1.00 ACRE OF
LAND, MORE OR LESS, LOCATED IN THE DANIEL HOPKINS SURVEY, A-302, SHELBY COUNTY,
TEXAS, BEING THE SAME LAND DESCRIBED IN THAT CERTAIN DEED DATED JANUARY 22,
1972, FROM MIRT PATTERSON ET UX, BETTIE PATTERSON TO RUBEN SMITH, RECORDED IN
VOL. 479, PG. 846, DEED RECORDS, SHELBY COUNTY, TEXAS.

1.007 ACRES (RE-SURVEYED) BEING DESCRIBED AS 1.00 ACRE OF LAND, MORE OR LESS,
LOCATED IN THE DANIEL HOPKINS SURVEY, A-302, SHELBY COUNTY, TEXAS, BEING THE
SAME LAND DESCRIBED IN THAT CERTAIN DEED DATED JANUARY 6, 1967, FROM MIRT
PATTERSON ET UX, BETTIE PATTERSON, TO RUBEN SMITH, RECORDED IN VOL. 446, PG.
114, DEED RECORDS, SHELBY COUNTY, TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00A   SUE HALLIBURTON   ENCORE OPERATING, LP   1/14/2008    
        2008001606     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00B   STEVEN E DAY   ENCORE OPERATING, LP   2/9/2008        
    2008001608     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 90 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.00E   JOY LIVINGSTON   ENCORE OPERATING, LP   1/17/2008    
        2008000582     35.0 AC (ESTIMATED), M/L, BEING THE N/2 OF THE 90.0 ACRES
RICHARD HOOPER SURVEY, THE PATENT FOR WHICH IS DATED 06/15/1906, FROM THE STATE
OF TEXAS TO RICHARD HOOPER, RECORDED IN VOL 51, PG 390, DEED RECORDS, SHELBY
CO., TX, LESS & EXCEPT 10.0 AC (ESTIMATED), M/L, BEING THAT PORTION OF 21.04 AC,
M/L, DESCRIBED AS THE 2ND TRACT IN A SPECIAL WARRANTY DEED, DATED 09/06/1993,
FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR, RECORDED IN VOL 775, PG 430,
OFFICIAL PUBLIC RECORDS, SHELBY COU., TX, INSOFAR AS THE 21.04 AC 2ND TRACT IS
LOCATED WITHIN THE LATERAL BOUNDARIES OF THE N/2 OF THE RICHARD HOOPER SURVEY,
A-356, SHELBY CO., TX.

43.0 AC (ESTIMATED), M/L, BEING THE S/2 OF THE 90.0 AC RICHARD HOOPER SURVEY,
THE PATENT FOR WHICH IS DATED 06/15/1906, FROM THE STATE OF TEXAS
TO RICHARD HOOPER, RECORDED IN VOL 51, PG 390, DEED RECORDS, SHELBY CO., TX,
LESS & EXCEPT 2.0 AC (ESTIMATED), M/L, BEING THAT PORTION OF 21.04 AC,
M/L, THE LANDS DESCRIBED AS THE 2ND TRACT IN A SPECIAL WARRANTY DEED, DATED
09/06/1993, FROM RAYMOND GENE TAYLOR TO CAROLYN JEAN TAYLOR, RECORDED IN VOL
775, PG 430, OFFICIAL PUBLIC RECORDS, SHELBY CO., TX, INSOFAR AS THE 21.04 AC
2ND TRACT IS LOCATED WITHIN TH LATERAL BOUNDARIES OF THE S/2 OF THE RICHARD
HOOPER SURVEY, A-356, SHELBY CO., TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419- 31150), W. REYNOLDS
SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO
RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE
TRAVIS PEAK FORMATION.
TX
  SHELBY   42.01171.00F   PAMELA BOLTON   ENCORE OPERATING, LP   1/17/2008      
      2008000579     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00G   RODNEY EMMONS   ENCORE OPERATING, LP   1/17/2008      
      2008000580     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00H   J L EMMONS   ENCORE OPERATING, LP   1/17/2008        
    2008001823     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 91 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE        
        ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE    
BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.00I   BART M HUGHES   PALMER PETROLEUM INC   3/24/2004    
987       530     2004-2286   74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS
AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00J   BERTIS WELLS ET UX   PALMER PETROLEUM INC   3/10/2004
    985       489     2004-1734   74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO
(2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00K   MARTIN PENICK ET UX   PALMER PETROLEUM INC   3/11/2004
    985       495     2004-1736   74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO
(2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00L   CAROLYN HASKELL   PALMER PETROLEUM INC   3/11/2004    
987       527     2004-2285   74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS
AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 92 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE    
            ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE
    BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.00M   JIMMIE WILSON   PALMER PETROLEUM INC   3/11/2004    
987       534       2004-2287     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO
(2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00N   LYNDA CRAWFORD ABSHIRE   ENCORE OPERATING, LP  
11/4/2008                     2008012020     74.5 (RE-SURVEYED) AC, DESCRIBED IN
TWO (2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00O   MARVIN ORVILLE MCNEIL   ENCORE OPERATING, LP  
11/3/2008                     2008012063     74.5 (RE-SURVEYED) AC, DESCRIBED IN
TWO (2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00P   MICHAEL RAY MCNEIL   ENCORE OPERATING, LP   11/3/2008
                    2008011980     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO
(2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 93 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.00Q   RONALD GENE STEPHENS   ENCORE OPERATING, LP  
11/3/2008             2008012214     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO
(2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00R   JANIS STEPHENS SHEFFIELD   ENCORE OPERATING, LP  
11/3/2008             2008011948     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO
(2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00S   SUSAN CRAWFORD LANGFORD   ENCORE OPERATING, LP  
11/12/2008             2008012270     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO
(2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00T   JAN THOMAS WOOD   ENCORE OPERATING, LP   11/3/2008    
        2008011949     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 94 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.00U   JUDY THOMAS HANES   ENCORE OPERATING, LP   11/3/2008  
          2008012213     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00V   JOHN ROBERT THOMAS ET UX   ENCORE OPERATING, LP  
11/3/2008             2008012064     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO
(2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00W   GEORGIA THOMAS CLEM   ENCORE OPERATING, LP   11/4/2008
            2008012237     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00X   R L JOE THOMAS JR   ENCORE OPERATING, LP   11/4/2008  
          2008012269     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 95 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.00Y   DEBORAH BOYD   ENCORE OPERATING, LP   11/4/2008      
      2008012215     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.00Z   JUDITH FARMER MARTIN   ENCORE OPERATING, LP  
11/14/2008             2008012271     37.25 (RE-SURVEYED) AC, LOCATED IN THE
RICHARD HOOPER SURVEY, A-356, SHELBY CO, TX, BEING THE S/2 OF A CALLED 80.0 AC
TRACT OF LAND, DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DATED
AUGUST 26, 1947, FROM FRANK WILBURN TO J.O. PATE ET UX, EVILLA PATE, RECORDED IN
VOLUME 268, PAGE 501, REAL PROPERTY RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AA   CLAUDETTE MCKENZIE WELCH   ENCORE OPERATING, LP  
11/3/2008             2008011981     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO
(2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AB   TREVOR MARTIN   ENCORE OPERATING, LP   1/12/2009      
      2009001354     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 96 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.0AC   STEPHEN RUBESCH   ENCORE OPERATING, LP   10/21/2008  
          2009000108     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AD   HEATHER KING   ENCORE OPERATING, LP   11/12/2008      
      2009000106     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AE   DIANE ABBEY BRADY   ENCORE OPERATING, LP   11/5/2008  
          2009001765     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AF   CHRISTY ABBEY PAULEN   ENCORE OPERATING, LP  
11/5/2008             2009000107     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO
(2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 97 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.0AG   JIM THOMAS   ENCORE OPERATING, LP   11/3/2008        
    200812756     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AI   BART M HUGHES ET AL   TEXBRIT CORPORATION   8/22/2007
            2007006510     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AJ   BETTY JANE LANGSTON   TEXBRIT CORPORATION   9/4/2007  
          2008000264     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AK   LUCILE MARIE BRYAN   TEXBRIT CORPORATION   9/5/2007  
          2008000277     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 98 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.0AL   MADGE SIMS   TEXBRIT CORPORATION   9/12/2007          
  2008000261     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AM   JOHN TED BRUNER   TEXBRIT CORPORATION   9/12/2007    
        200800263     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AN   KAREN JAMESON   TEXBRIT CORPORATION   9/12/2007      
      2008000282     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AO   HONEY OVERBY   TEXBRIT CORPORATION   9/12/2007        
    2008000273     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 99 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.0AP   HOLLY LATHAM   TEXBRIT CORPORATION   9/12/2007        
    2008000274     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AQ   SUZANNE HOLLANDSWORTH   TEXBRIT CORPORATION  
9/30/2007             2008000275     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO
(2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AR   THOMAS EARL JOHNSON   TEXBRIT CORPORATION   9/30/2007
            2008000276     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AS   DOLLY JO SHULTZ   TEXBRIT CORPORATION   9/12/2007    
        2008000271     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 100 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.0AT   ERICK C RUBESCH   TEXBRIT CORPORATION   9/12/2007    
        2008000270     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AU   GEORGANNE W RUBSECH   TEXBRIT CORPORATION   9/12/2007
            2008000262     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AV   MARY JEAN WILKIE   TEXBRIT CORPORATION   8/21/2007    
        2008000266     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AW   JANET J MARTIN   TEXBRIT CORPORATION   8/21/2007      
      2008000267     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 101 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.0AX   HARRY M MARTIN   TEXBRIT CORPORATION   8/16/2007      
      2008000265     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AY   TODD C MARTIN   TEXBRIT CORPORATION   8/21/2007      
      2008000268     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0AZ   TIFFANY MARTIN MAYS   TEXBRIT CORPORATION   8/21/2007
            2008000269     74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS
FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0BA   BARBARA ELIZABETH BEERY STEEL   ENCORE OPERATING, LP  
5/5/2009             2009004104     37.25 (RE-SURVEYED) AC, LOCATED IN THE
RICHARD HOOPER SURVEY, A-356, SHELBY CO, TX, BEING THE N/2 OF A CALLED 80.0 AC
TRACT OF LAND DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DTD
AUGUST 26, 1947, FROM FRANK WILBURN TO J.O. PATE ET UX, EVILLA PATE, RECORDED IN
VOLUME 268, PAGE 501, REAL PROPERTY RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0BB   SEALE HUTCHESON DESCENDANTS   ENCORE OPERATING, LP  
5/13/2009             2009004436     37.25 (RE-SURVEYED) AC, LOCATED IN THE
RICHARD HOOPER SURVEY, A-356, SHELBY CO, TX, BEING THE N/2 OF A CALLED 80.0 AC
TRACT OF LAND DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DTD
AUGUST 26, 1947, FROM FRANK WILBURN TO J.O. PATE ET UX, EVILLA PATE, RECORDED IN
VOLUME 268, PAGE 501, REAL PROPERTY RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 102 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.0BC   JOSEPH A BEERY JR   ENCORE OPERATING, LP   5/13/2009  
          2009007927     37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER
SURVEY, A-356, SHELBY CO, TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND
DESCRIBED AS THE 2ND TRACT IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947,
FROM FRANK WILBURN TO J.O. PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE
501, REAL PROPERTY RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0BD   MITCH BAKER   ENCORE OPERATING, LP   9/24/2009        
    2009009156     80 ACRES BEING THE RICHARD HOOPER SURVEY, A-356 MORE
PARTICULARLY DESCRIBED AS TRACT 2 IN THAT CERTAIN WARRANTY DEED DATED 11-5-1883
FROM H CHILDS AND WIFE, MARY J CHILDS TO F M CRAWFORD, RECORDED 59/135.

ALSO DESCRIBED AS:

74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0BE   JENNIFER BAKER SEIDER   ENCORE OPERATING, LP  
10/23/2009             2009009335     80 ACRES BEING THE RICHARD HOOPER SURVEY,
A-356 MORE PARTICULARLY DESCRIBED AS TRACT 2 IN THAT CERTAIN WARRANTY DEED DATED
11-5-1883 FROM H CHILDS AND WIFE, MARY J CHILDS TO F M CRAWFORD, RECORDED
59/135.

ALSO DESCRIBED AS:

74.5 (RE-SURVEYED) AC, DESCRIBED IN TWO (2) TRACTS AS FOLLOWS:

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE N/2 OF A CALLED 80.0 AC TRACT OF LAND DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DTD AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

37.25 (RE-SURVEYED) AC, LOCATED IN THE RICHARD HOOPER SURVEY, A-356, SHELBY CO,
TX, BEING THE S/2 OF A CALLED 80.0 AC TRACT OF LAND, DESCRIBED AS THE 2ND TRACT
IN THAT CERTAIN WARRANTY DEED DATED AUGUST 26, 1947, FROM FRANK WILBURN TO J.O.
PATE ET UX, EVILLA PATE, RECORDED IN VOLUME 268, PAGE 501, REAL PROPERTY
RECORDS, SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01171.0BF   ELIZABETH SEALE JEPPSON   ENCORE OPERATING, LP  
6/17/2010             2010008195     35.0 AC (ESTIMATED), (RESURVEYED TO 37.25
AL) M/L, BEING THE N/2 OF THE 90.0 ACRES RICHARD HOOPER SURVEY, THE PATENT FOR
WHICH IS DATED 06/15/1906, FROM THE STATE OF TEXAS TO RICHARD HOOPER, RECORDED
IN VOL 51, PG 390, DEED RECORDS, SHELBY CO., TX, LESS & EXCEPT 10.0 AC
(ESTIMATED), M/L, BEING THAT PORTION OF 21.04 AC, M/L, DESCRIBED AS THE 2ND
TRACT IN A SPECIAL WARRANTY DEED, DATED 09/06/1993, FROM RAYMOND GENE TAYLOR TO
CAROLYN JEAN TAYLOR, RECORDED IN VOL 775, PG 430, OFFICIAL PUBLIC RECORDS,
SHELBY COUNTY, TX, INSOFAR AS THE 21.04 AC 2ND TRACT IS LOCATED WITHIN THE
LATERAL BOUNDARIES OF THE N/2 OF THE RICHARD HOOPER SURVEY, A-356, SHELBY CO.,
TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 103 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE    
            ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE
    BOOK     PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01181.00A   ST PAUL IND TRAINING SCH   ENCORE OPERATING, LP  
1/5/2008                     2008000395     14.15 ACRES OF LAND (RE-SURVEYED),
OUT OF DANIEL HOPKINS SURVEY, A-302, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED AS 12.0 AC, M/L, IN THAT CERTAIN WARRANTY DEED DATED JULY 7, 1951
FROM V L HUGHES AND WIFE, NORA HUGHES, TO ELOY EMANIS, RECORDED IN VOL. 303, PG.
428, DEED RECORDS, SHELBY COUNTY, TEXAS; SAID 12.0 ACRES IS ALSO DESCRIBED BY
METES AND BOUNDS IN THOSE FIELD NOTES, SURVEYED FEBRUARY 2, 1945 BY W C
HUNTINGTON, COUNTY SURVEYOR, RECORDED IN VOL 245, PG 580, DEED RECORDS, SHELBY
COUNTY, TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01181.00B   LON MORRIS COLLEGE   ENCORE OPERATING, LP   6/24/2008
                    2008007147     14.15 ACRES OF LAND (RE-SURVEYED), OUT OF
DANIEL HOPKINS SURVEY, A-302, SHELBY COUNTY, TEXAS, AND BEING THE SAME LAND
DESCRIBED AS 12.0 AC, M/L, IN THAT CERTAIN WARRANTY DEED DATED JULY 7, 1951 FROM
V L HUGHES AND WIFE, NORA HUGHES, TO ELOY EMANIS, RECORDED IN VOL. 303, PG. 428,
DEED RECORDS, SHELBY COUNTY, TEXAS; SAID 12.0 ACRES IS ALSO DESCRIBED BY METES
AND BOUNDS IN THOSE FIELD NOTES, SURVEYED FEBRUARY 2, 1945 BY W C HUNTINGTON,
COUNTY SURVEYOR, RECORDED IN VOL 245, PG 580, DEED RECORDS, SHELBY COUNTY,
TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01181.00C   SOUTHERN METHODIST UNIV   ENCORE OPERATING, LP  
10/16/2008                     2008012488     14.15 ACRES OF LAND (RE-SURVEYED),
OUT OF DANIEL HOPKINS SURVEY, A-302, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED AS 12.0 AC, M/L, IN THAT CERTAIN WARRANTY DEED DATED JULY 7, 1951
FROM V L HUGHES AND WIFE, NORA HUGHES, TO ELOY EMANIS, RECORDED IN VOL. 303, PG.
428, DEED RECORDS, SHELBY COUNTY, TEXAS; SAID 12.0 ACRES IS ALSO DESCRIBED BY
METES AND BOUNDS IN THOSE FIELD NOTES, SURVEYED FEBRUARY 2, 1945 BY W C
HUNTINGTON, COUNTY SURVEYOR, RECORDED IN VOL 245, PG 580, DEED RECORDS, SHELBY
COUNTY, TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01181.00D   METHODIST CHILDRENS HOME   ENCORE OPERATING, LP  
6/25/2010                     2010008438     14.15 ACRES OF LAND (RE-SURVEYED),
OUT OF DANIEL HOPKINS SURVEY, A-302, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED AS 12.0 AC, M/L, IN THAT CERTAIN WARRANTY DEED DATED JULY 7, 1951
FROM V L HUGHES AND WIFE, NORA HUGHES, TO ELOY EMANIS, RECORDED IN VOL. 303, PG.
428, DEED RECORDS, SHELBY COUNTY, TEXAS; SAID 12.0 ACRES IS ALSO DESCRIBED BY
METES AND BOUNDS IN THOSE FIELD NOTES, SURVEYED FEBRUARY 2, 1945 BY W C
HUNTINGTON, COUNTY SURVEYOR, RECORDED IN VOL 245, PG 580, DEED RECORDS, SHELBY
COUNTY, TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   42.01246.00A   WAYNE W MURDICK   KAISER FRANCIS OIL COMPANY  
7/28/2004     996       299       #2004-4498     4.7858 AC, M/L, BEING A PART OF
THE MARTIN WHEELER SURVEY, A-795, SHELBY CO, TX, AND BEING THE SAME LAND
DESCRIBED IN A DEED DATED JANUARY 19, 1994, FROM DELORSE ANN FAITH TO WAYNE W.
MURDICK, RECORDED IN VOL 764, PG 900, DEED RECORDS OF SHELBY CO, TX.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419- 31150), W. REYNOLDS
SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO
RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE
TRAVIS PEAK FORMATION.
TX
  SHELBY   42.M0061.00A   ENCORE OPERATING LP   ENCORE OPERATING, LP  
12/19/2006     1070       846       2007-144     37.15 ACRES, MORE OR LESS, AND
BEING A PART OF THE DANIEL HOPKINS SURVEY A-302, SHELBY COUNTY, TEXAS DESCRIBED
AS THE SECOND TRACT (37.6 ACRES) IN A PARTITION DEED DATED 4-13-1967 FROM JACOB
EBEN SMITH JR ET AL TO EFFIE NOBLES RECORDED IN VOL 450 PAGE 241, LESS AND
EXCEPT 0.45 ACRES DESCRIBED IN A WARRANTY DEED DATED 4-3- 1986 FROM L B NOBLES
ET UX TO LARRY M SQUIRES RECORDED IN VOL 664 PAGE 64.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 104 of 128 Pages



--------------------------------------------------------------------------------



 



                                                              LEASE            
    ST   COUNTY   LEASE NO   LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   BOOK  
PAGE   ENTRY   DESCRIPTION
TX
  SHELBY   42.01171.0BH   MALVIN GORDON JOHNSON JR   ENDURO OPERATING LLC  
8/1/2011                   THAT CERTAIN TRACT OR PARCEL OF LAND CONTAINING 80.00
ACRES MORE OR LESS LOCATED IN THE RICHARD HOOPER SURVEY ABSTRACT 356 SHELBY
COUNTY, TEXAS AND BEING THE SAME LAND DESCRIBED IN THAT CERTAIN DEED FROM L J
CURTAIN TO R R EDSON AND H D MCDONALD RECORDED IN VOLUME 132 PAGE 299 OF THE
DEED RECORDS OF SHELBY COUNTY TEXAS

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   N/A   GUY SOVIA ET UX   BETA LAND SERVICES, LLC.   3/4/2011          
  2011003846     48.60 AC (RE-SURVEYED), ORIGINALLY CALLED 65 ACRES, MORE OR
LESS, BEING 35 ACRES IN THE DANIEL HOPKINS SURVEY A-302 AND 30 ACRES IN THE W C
ALVICE SURVEY A-20, SHELBY COUNTY, TEXAS, AROUND AND NEAR ARCADIA, AND BEING
THAT CERTAIN LAND DESCRIBED IN WARRANTY DEED DATED 05-04-1936 FROM MRS.
LOUISIANA BURGAY TO MRS. KATIE CHILDS ET AL RECORDED VOL 179 PAGE 216

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   N/A   PANSAM TRUST   BETA LAND SERVICES, LLC.   1/11/2011            
2011005213     164.00 (Resurveyed to 151.499) ACRES OF LAND, MORE OR LESS,
LOCATED IN THE J M HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS, AND BEING THE SAME
LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED, DATED 3-17-1944 FROM C C
LOCKE TO EDWIN WHEELER RECORDED IN VOL 231 PAGE 115.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.
TX
  SHELBY   N/A   WINDSOR INTERESTS, LTD.   BETA LAND SERVICES, LLC.   3/21/2011
            2011004912     ALL THAT CERTAIN TRACT OR PARCEL OF LAND CONTAINING
73.60 ACRES (RESURVEYED), OF LAND MORE OR LESS, LOCATED IN THE JAMES M. HOOPER
SURVEY, A-275, SHELBY COUNTY, TEXAS, (DESCRIBED AS ENCORE OPERATING, L.P.
WHEELER GAS UNIT IN THAT CERTAIN UNIT DESIGNATION, SHELBY COUNTY CLERK FILE
NUMBER 2008000287, SHELBY COUNTY TEXAS) AND BEING THE REMAINING ACRES OF LAND
THAT ARE EXCLUDED FROM THE ENCORE OPERATING , L.P. NOBLES GAS UNIT AND ARE A
PART OF A CALLED 154.00ACRE TRACT OF LAND DESCRIBED IN THAT CERTAIN WARRANTY
DEED DATED MARCH 17, 1944 FROM C. C. LOCKE TO EDWIN WHEELER, RECORDED IN VOLUME
231, PAGE 115 DEED RECORDS, SHELBY COUNTY, TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY-ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419- 31150), W. REYNOLDS
SURVEY, ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO
RESERVE ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE
TRAVIS PEAK FORMATION.
TX
  SHELBY   N/A   WINDSOR INTERESTS, LTD.   BETA LAND SERVICES, LLC.   3/21/2011
            2011004911     ALL THAT CERTAIN TRACT OR PARCEL OF LAND CONTAINING
77.899 ACRES (RESURVEYED), INCLUDED IN THE NOBLES GAS UNIT (DESCRIBED AS ENCORE
OPERATING, L.P. NOBLES GAS UNIT IN THAT CERTAIN UNIT DESIGNATION, SHELBY COUNTY
CLERK FILE NUMBER 2007000145, SHELBY COUNTY TEXAS) OUT OF 164.00 ACRES OF LAND,
MORE OR LESS, LOCATED IN THE J. M. HOOPER SURVEY A-275, SHELBY COUNTY, TEXAS,
AND BEING THE SAME LAND DESCRIBED AS 154.00 ACRES IN A WARRANTY DEED , DATED
MARCH 17, 1944 FROM C. C. LOCKE TO EDWIN WHEELER RECORDED IN VOLUME 231 PAGE
115, DEED RECORDS, SHELBY COUNTY, TEXAS.

ALL LANDS DESCRIBED ABOVE ARE BEING CONVEYED INSOFAR AND ONLY INSOFAR AS TO ALL
INTERVALS, FORMATIONS, STRATA AND DEPTHS LOCATED ABOVE THE STRATIGRAPHIC
EQUIVALENT OF 10,120 FEET AS SEEN IN THE GAMMA RAY- ARRAY INDUCTION LOG OF THE
C.W. RESOURCES, INC. – ADAMS GU #1 WELL (API #42-419-31150), W. REYNOLDS SURVEY,
ABSTRACT 600, SHELBY COUNTY, TEXAS, IT BEING THE INTENT OF GRANTOR TO RESERVE
ALL RIGHTS LYING BELOW THE STRATIGRAPHIC EQUIVALENT OF THE BASE OF THE TRAVIS
PEAK FORMATION.

Page 105 of 128 Pages



--------------------------------------------------------------------------------



 



Louisiana Leases

                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  BOSSIER     17.00001.00A     JACK LANE KILLEN   PAR OIL CORPORATION  
10/13/1971   LA   BOSSIER     482       840       242051     T16N R12W SEC 1:
217 ACRES NORTH OF RED CHUTE BAYOU LESS TRACT ON EAST SIDE THEREOF DESCRIBED IN
CONVEYANCE BOOK 241, PAGE 612 OF THE RECORDS OF BOSSIER PARISH, LA. (RESURVEYED
TO COVER 221.819 ACRES.) T16N R12W SEC 1: 21.84 ACRES, BEING THAT PART OF THE S2
SW LYING WEST OF THE CENTER OF RED CHUTE BAYOU AND SOUTH OF THE CENTER LINE OF
STATE HWY 934. (RESURVEYED TO COVER 21.095 ACRES.) T16N R12W SEC 2: 36 ACRES
LOCATED IN THE SE OF SECTION LYING SOUTH OF THE CENTER OF STATE HWY 934.
(RESURVEYED TO COVER 36.368 ACRES)
LA
  BOSSIER     17.00008.00A     JIMMY R SCOTT ET UX   MARCAT, INC.   9/11/1972  
LA   BOSSIER     490       120       247109     T16N R12W SEC 1: LOT 7 OF RIVER
VILLAGE SUBDIVISION, BEING 1.58 ACS
LA
  BOSSIER     17.00022.000     JIM WELLS INC   CAMTERRA RESOURCES, INC.  
2/19/1999   LA   BOSSIER     1187       197       682716     T16N R12W SEC 1:
LOT 8, HILLTOP ACRES UNIT 2 SUBDIVISION IN NE, BEING 2.969 ACRES
LA
  BOSSIER     17.00015.00A     CLAUDE A DANCE SR ET AL   MARCAT, INC.   6/1/1972
  LA   BOSSIER     485       78       243634     T16N R11W SEC 6: W2 NE, E2 NW,
SW NW, NW SE, N2 SW, SW SW, 362.157 ACRES T16N R12W SEC 1: A TRACT IN THE SE4 AS
DESCRIBED BY METES AND BOUNDS IN LEASE
LA
  BOSSIER     17.00015.00B     RUBYE DANCE DEHAN ET AL   CLARK ENERGY COMPANY
INC   5/15/2002   LA   BOSSIER     12690       450       750042     T16N R12W
SEC 1: A 90.55 ACRE TRACT IN THE E2 E2
LA
  BOSSIER     17.00015.00C     CLAUDE A DANCE JR   CLARK ENERGY COMPANY INC  
5/15/2002   LA   BOSSIER     1260       444       750041     T16N R12W SEC 1: A
90.55 ACRE LOT IN E2 E2
LA
  BOSSIER     17.00015.00D     RUBYE DANCE DEHAN ET AL   CLARK ENERGY COMPANY
INC   6/17/1998   LA   BOSSIER     1158               657993     T16N R11W SEC
6: W2 NE, E2 NW, SW NW, NW SE, N2 SW, SW SW, 362.157 ACRES
LA
  BOSSIER     17.00029.000     RANCHTOWN INC   MARCAT, INC.   4/24/1972   LA  
BOSSIER     484       330       243143     T16N R12W SEC 2: THAT PART OF LOT 6
OF RANCHTOWN SUBDIVISION
LA
  BOSSIER     17.00015.00E     CLAUDE A DANCE JR   CLARK ENERGY COMPANY INC  
6/17/1998   LA   BOSSIER     1161               660031     T16N R11W SEC 6: W2
NE, E2 NW, SW NW, NW SE, N2 SW, SW SW, 362.157 ACRES
LA
  BOSSIER     17.00043.000     STATE OF LA 5978   PLACID OIL COMPANY  
10/11/1972   LA   BOSSIER     490       636       247489     T16N R12W SEC 11:
ALL BEDS AND BOTTOMS OF WATER BODIES SEC 12: ALL BEDS AND BOTTOMS OF WATER
BODIES SEC 13: ALL BEDS AND BOTTOMS OF WATER BODIES IN NE T16N R11W SEC 18: ALL
BEDS AND BOTTOMS OF WATERWAYS IN THE E2, N2 SW, NW
LA
  BOSSIER     17.00036.00A     ABBIE LEVY WINAKER   CAMTERRA RESOURCES, INC.  
11/1/1999   LA   BOSSIER     C1197       775       691358     T16N R11W SEC 2:
NW SW
LA
  BOSSIER     17.00036.00B     LINDA LEVY BACHRACK   CAMTERRA RESOURCES, INC.  
11/1/1999   LA   BOSSIER     C1197       778       691359     T16N R11W SEC 2:
NW SW
LA
  BOSSIER     17.00050.000     ARMAND W ROOS JR ET AL   O B MOBLEY JR  
7/21/1975   LA   BOSSIER     556       123       282313     T16N R12W SEC 13:
FRACTIONAL W2 NW
LA
  BOSSIER     17.00057.000     TAYLORTOWN PROPERTIES   CAMTERRA RESOURCES, INC.
  6/8/1999   LA   BOSSIER     1184               680886     T16N R12W SEC 16:
210.13 ACS LYING NORTH OF THE OLD RED RIVER
LA
  BOSSIER     17.00064.000     MARY MARSHALL ROBERTS   O B MOBLEY JR   12/8/1971
  LA   BOSSIER     484       442       243166     T16N R11W SEC 18: SW SW LESS
THAT PART LYING NORTH AND EAST OF RED CHUTE BAYOU SEC 19: PART OF THE NW LYING
WEST AND SOUTH OF RED CHUTE BAYOU
LA
  BOSSIER     17.00071.000     CHARLES T BROOKS ET UX   MARCAT, INC.   9/25/1972
  LA   BOSSIER     490       72       247096     T16N R11W SEC 18: LOT 11 OF THE
ISLAND SUBDIVISION
LA
  BOSSIER     17.00085.000     JOE MIMS SR ET UX   PAR OIL CORPORATION  
9/18/1972   LA   BOSSIER     495       489       250312     T17N R11W SEC 31: W2
LOT 45 OF HILL TOP ACRES SUBDIVISION 3.42 ACRES
LA
  BOSSIER     17.00078.00A     ROSEMARY H LAZARD ET AL   WAYNE L SIMPSON  
10/7/1970   LA   BOSSIER     465       216       229834     T17N R11W SEC 31: N2
NE, SW NW
LA
  BOSSIER     17.00078.00B     ROBERTA THOMAS   VISTA SERVICES LLC   12/6/1974  
LA   BOSSIER     531       440       270314     T17N R11W SEC 31: 9.16 ACRES IN
THE NE/C OF NE NE
LA
  BOSSIER     17.00092.000     JAMES AUBREY MEEK SR ET UX   R R ROBINSON  
5/28/1973   LA   BOSSIER     502       141       253934     T17N R11W SEC 31:
LOT 33 OF THE HILL TOP SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00099.000     JACK WYMAN BRIDGES   PAR OIL CORPORATION  
9/18/1972   LA   BOSSIER     495       457       250304     T17N R11W SEC 31:
LOTS 20 & 21 OF THE HILL TOP SUBDIVISION, 10 ACRES
LA
  BOSSIER     17.00106.000     DORIS SANDERS BROWN   PAR OIL CORPORATION  
4/16/1975   LA   BOSSIER     540       891       273927     T17N R11W SEC 31:
LOT 8 OF THE HILL TOP ACRES SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00113.000     ALEX GIBSON ET AL   PAR OIL CORPORATION  
9/22/1972   LA   BOSSIER     490       887       247618     T17N R11W SEC 32: SW
NW
LA
  BOSSIER     17.00120.00A     LILLIE MAE BELL ET AL   CAMTERRA RESOURCES, INC.
  6/10/1997   LA   BOSSIER                     640915     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00120.00B     BESSIE RUTH BELL MAYS   CAMTERRA RESOURCES, INC.
  6/10/1997   LA   BOSSIER                     640917     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00120.00C     DIANA DANIEL ET AL   CAMTERRA RESOURCES, INC.  
6/10/1997   LA   BOSSIER                     640918     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00120.00D     GLORIA DAVIS   CAMTERRA RESOURCES, INC.  
9/22/1997   LA   BOSSIER                     647003     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00120.00E     CAROLYN DANIEL   CAMTERRA RESOURCES, INC.  
6/10/1997   LA   BOSSIER                     640916     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00005.00A     WESLEY L HENIGAN JR ET UX   MARCAT, INC.  
5/2/1972   LA   BOSSIER     484       343       243146     T16N R12W SEC 1: 25
TRACT OF LAND (RESURVEYED TO BE 23.752 ACRES) MORE FULLY DESCRIBED BY METES AND
BOUND IN LEASE
LA
  BOSSIER     17.00019.000     CHARLES D LIVINGSTON ETUX   CAMTERRA RESOURCES,
INC.   5/20/1997   LA   BOSSIER     1132       485       635882     T16N R12W
SEC 1: LOT 2 HILLTOP ACRES UNIT 2 SUBDIVISION IN NE, BEING 2.826 ACRES
LA
  BOSSIER     17.00012.00A     TED O DICKSON ET UX   MARCAT, INC.   9/27/1973  
LA   BOSSIER     512       502       259437     T16N R12W SEC 1: A 5.64 ACRE
TRACT (RESURVEYED TO 5.534 ACRES) DESCRIBED BY METES AND BOUNDS IN LEASE
LA
  BOSSIER     17.00026.000     SAM ILARDO   PAR OIL CORPORATION   10/1/1971   LA
  BOSSIER     482       836       242050     T16N R12W SEC 2: 14.4 ACRES
(RESURVEYED AS 18.065 ACRES) ALL THAT PART OF LOT 6 LYING IN SOUTH OF SECTION
LA
  BOSSIER     17.00033.000     GERTRUDE G DAVIS   MARCAT, INC.   6/28/1972   LA
  BOSSIER     486       302       244556     T16N R11W SEC 6: WEST 13.33 ACRES
OF THE SE NE
LA
  BOSSIER     17.00040.000     STEVEN N COWEL   DUDLEY R MEIER   3/6/1972   LA  
BOSSIER     481       527       241123     T16N R11W SEC 7: LOTS 1 & 5 OF THE
RESUBDIVISION OF LOTS 3 & 4 OF THE BURKS PARTITION, LOCATED IN THE W2 NW T16N
R12W SEC 12: NE NE AND LOT 7 (FRACTIONAL SE NE) LYING NORTH OF RED CHUTE BAYOU
LA
  BOSSIER     17.00047.000     WILLIAM J PERRY ET UX   MARCAT, INC.   8/22/1972
  LA   BOSSIER     490       50       247090     T16N R12W SEC 13: LOTS 1, 2 & 3
OF THE ISLAND SUBDIVISION T16N R11W SEC 18: PART OF LOTS 1, 2 & 3 OF ISLAND
SUBDIVISION
LA
  BOSSIER     17.00054.000     ROOS PROPERTIES LLC ET AL   CAMTERRA RESOURCES,
INC.   12/8/1995   LA   BOSSIER     1097       13       607569     T16N R12W SEC
13: FRACTIONAL W2 NW LYING SOUTH OF FLAT RIVER
LA
  BOSSIER     17.00061.000     DENNIS M WHITMORE ET UX   MARCAT, INC.  
8/22/1972   LA   BOSSIER     490       64       247094     T16N R11W SEC 18: LOT
8 OF THE ISLAND SUBDIVISION
LA
  BOSSIER     17.00068.000     EDWARD L HAWK ET UX   MARCAT, INC.   9/6/1972  
LA   BOSSIER     490       84       247098     T16N R11W SEC 18: LOT 13 OF THE
ISLAND SUBDIVISION
LA
  BOSSIER     17.00089.000     JERRY J FROLICK ET UX   PAR OIL CORPORATION  
10/2/1972   LA   BOSSIER     495       477       250309     T17N R11W SEC 31:
LOTS 38 & 39 OF THE HILL TOP ACRES SUBDIVISION, 10 ACRES
LA
  BOSSIER     17.00082.00A     CLAUDE A DANCE SR ET AL   MARCAT, INC.   6/1/1972
  LA   BOSSIER     485       78       243634     T17N R11W SEC 31: LOT 46 OF
HILLTOP ACRES SUBDIVISION IN W2, BEING 7.85 ACS
LA
  BOSSIER     17.00082.00B     CLAUDE A DANCE JR   CLARK ENERGY COMPANY INC  
6/17/1998   LA   BOSSIER                     550031     T17N R11W SEC 31: LOT 46
OF HILLTOP ACRES SUBDIVISION IN W2, BEING 7.85 ACS
LA
  BOSSIER     17.00082.00C     RUBYE DANCE DEHAN ET AL   CLARK ENERGY COMPANY
INC   6/17/1998   LA   BOSSIER                     657993     T17N R11W SEC 31:
LOT 46 OF HILLTOP ACRES SUBDIVISION IN W2, BEING 7.85 ACS

Page 106 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  BOSSIER     17.00096.000     JAMES A ROWELL JR ET AL   DALCO OIL COMPANY ET AL
  9/26/1974   LA   BOSSIER     528       443       268634     T17N R11W SEC 31:
LOTS 13 & 28 OF THE HILL TOP SUBDIVISION, 10 ACRES
LA
  BOSSIER     17.00798.000     BLACKSHEAR SNYDER SR ET AL   CAMTERRA RESOURCES
PARTNERS LTD   10/3/2003   LA   BOSSIER     1293       271       788314     T16N
R11W SEC 19: LOTS 3, 4, S2 SE, BEING ALL THAT PORTION OF E2 LYING SOUTH OF RED
CHUTE BAYOU
LA
  BOSSIER     17.00103.000     ALTON REED HUCKABY   PAR OIL CORPORATION  
8/14/1972   LA   BOSSIER     488       396       246093     T17N R11W SEC 31:
LOT 14 OF THE HILL TOP ACRES SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00110.000     CARL S MORGAN ET UX   PAR OIL CORPORATION  
8/14/1972   LA   BOSSIER     488       380       246089     T17N R11W SEC 31:
LOT 2 OF THE HILL TOP ACRES SUBDIVISION, 5.94 ACRES
LA
  BOSSIER     17.00117.000     ROBERTA M THOMAS ET AL   PAR OIL CORPORATION  
9/22/1972   LA   BOSSIER     490       881       247616     T17N R11W SEC 32: NW
NW
LA
  BOSSIER     17.00124.00A     JUANITA BURKES SMITH ET AL   J C MURRELL COMPANY
  2/15/1997   LA   BOSSIER     1141               642766     T17N R12W SEC 36:
E2 SE
LA
  BOSSIER     17.00124.00B     LILLIAN ELVIN   DZURIK INTERESTS INC   12/13/1997
  LA   BOSSIER     1150       498       650457     T17N R12W SEC 36: E2 SE
LA
  BOSSIER     17.00124.00C     GLADYS B HILL   DZURIK INTERESTS INC   10/16/1997
  LA   BOSSIER     1145       972       646451     T17N R12W SEC 36: E2 SE
LA
  BOSSIER     17.00124.00D     WILLIE MAE GRAVES   DZURIK INTERESTS INC  
10/6/1997   LA   BOSSIER     1145       976       646452     T17N R12W SEC 36:
E2 SE
LA
  BOSSIER     17.00124.00E     ALPHONSE BURKS   DZURIK INTERESTS INC  
10/10/1997   LA   BOSSIER     1145       981       646453     T17N R12W SEC 36:
E2 SE
LA
  BOSSIER     17.00002.000     STATE OF LA 5933   JAMES H. STROUD   8/9/1972  
LA   BOSSIER     488       311       246078     T16N R12W SEC 2: ALL OF THE
LANDS NOW OR FORMERLY CONSTITUTING THE BEDS AND BOTTOMS OF ALL WATER BODIES OF
EVERY NATURE AND DESCRIPTION AND ALL ISLANDS AND OTHER LANDS FORMED BY ACCRETION
OR RELICTION, EXCEPT TAX LANDS, OWNED BY AND NOT UNDER MINERAL LEASE FROM THE
STATE OF LOUISIANA ON MARCH 13, 1972, SITUATED WITHIN SECTIONS 1 AND 2, T16N,
R12W, BOSSIER PARISH,(STATE TRACT 12405)
LA
  BOSSIER     17.00009.00A     MAURICE JOSEPH FOISY ET UX   MARCAT, INC.  
8/30/1972   LA   BOSSIER     490       124       247110     T16N R12W SEC 1: LOT
8 OF RIVER VILLAGE SUBDIVISION, BEING 1.44 ACS
LA
  BOSSIER     17.00023.000     JAMES R WILSON ET UX   CAMTERRA RESOURCES, INC.  
2/19/1999   LA   BOSSIER     1180       607       677071     T16N R12W SEC 1:
LOTS 6 AND 7 HILLTOP ACRES UNIT 2 SUBDIVISION IN NE, BEING 5.654 ACRES
LA
  BOSSIER     17.00016.00A     LESTER BRAZZEL ET AL TRUST   GREGORY B MOBLEY  
3/31/1994   LA   BOSSIER     1053       792       575360     T16N R12W SEC 1: A
74.583 ACRE TRACT OF LAND IN THE S2 AS MORE PARTICULARY BY METES AND BOUNDS IN
LEASE
LA
  BOSSIER     17.00030.000     COLONEL DALE A BOZMAN   MARCAT, INC.   5/26/1972
  LA   BOSSIER     485       74       243633     T16N R11W SEC 6: NE NE
LA
  BOSSIER     17.00044.000     R J GRIGSBY   DUDLEY R MEIER   4/4/1972   LA  
BOSSIER     482       530       241866     T16N R12W SEC 13: GOVERNMENT LOT #8
T16N R11W SEC 18: LOT 3 AND ALL THAT PART OF NE SW LYING SOUTH AND EAST OF
BODCAU BAYOU, W2 SE, SE SE T16N R11W SEC 19: NE NE
LA
  BOSSIER     17.00037.00A     HATTIE MAE J CARTER   MARCAT, INC.   8/7/1972  
LA   BOSSIER     487       425       245469     T16N R11W SEC 7: LOTS 3 & 8 OF
PARTITION OF PRINCE BURKS LANDS AS PER PLAT OF NW FOUND IN CONVEYANCE BOOK 60,
PAGE 91
LA
  BOSSIER     17.00037.00B     FLOYD L NORTON III   MARCAT, INC.   11/14/1973  
LA   BOSSIER     512       401       259356     T16N R11W SEC 7: LOTS 3 & 8 OF
PARTITION OF PRINCE BURKS LANDS AS PER PLAT OF NW FOUND IN CONVEYANCE BOOK 60,
PAGE 91
LA
  BOSSIER     17.00037.00C     FLOYD L NORTON III ET UX   MARCAT, INC.  
7/31/1972   LA   BOSSIER     487       433       245471     T16N R11W SEC 7:
LOTS 3 & 8 OF PARTITION OF PRINCE BURKS LANDS AS PER PLAT OF NW FOUND IN
CONVEYANCE BOOK 60, PAGE 91
LA
  BOSSIER     17.00037.00D     BESSIE LEE JOHNSON DENKINS   MARCAT, INC.  
9/7/1972   LA   BOSSIER     490       130       247112     T16N R11W SEC 7: LOTS
3 & 8 OF PARTITION OF PRINCE BURKS LANDS AS PER PLAT OF NW FOUND IN CONVEYANCE
BOOK 60, PAGE 91
LA
  BOSSIER     17.00037.00E     DOUGLAS D TRACY ET AL   CAMTERRA RESOURCES, INC.
  9/1/1996   LA   BOSSIER     1117       644       624153     T16N R11W SEC 7:
LOTS 3 & 8 OF PARTITION OF PRINCE BURKS LANDS AS PER PLAT OF NW FOUND IN
CONVEYANCE BOOK 60, PAGE 91
LA
  BOSSIER     17.00058.000     USA ES 5766   RICHARD PETERSON   9/1/1969   LA  
BOSSIER     585               298757     T16N R11W SEC 6: NW NW
LA
  BOSSIER     17.00051.00A     LINDA HODGES SNYDER ET AL   DUDLEY R MEIER  
10/25/1971   LA   BOSSIER     484       370       243153     T16N R12W SEC 13:
SW T16N R11W SEC 19: SW LESS 1 ACRE FOR NEW ZIO CHURCH
LA
  BOSSIER     17.00051.00B     GRACE A HODGES   DUDLEY R MEIER   10/28/1971   LA
  BOSSIER     484       402       243157     T16N R12W SEC 13: SW
LA
  BOSSIER     17.00065.000     LENORE B KIRK ET AL   DUDLEY R MEIER   2/28/1972
  LA   BOSSIER     481       503       241117     T16N R11W SEC 18: NE SE, AND
ALL THAT PART OF NW LYING NORTH AND EAST OF BODCAU BAYOU
LA
  BOSSIER     17.00072.000     JOSEPH H BAKER JR ET UX   MARCAT, INC.  
8/22/1972   LA   BOSSIER     490       60       247093     T16N R11W SEC 18: LOT
7 OF THE ISLAND SUBDIVISION
LA
  BOSSIER     17.00086.000     W C SEMONS   PAR OIL CORPORATION   8/16/1972   LA
  BOSSIER     488       368       246086     T17N R11W SEC 31: LOT 42 OF HILL
TOP ACRES SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00079.00A     ROOS PROPERTIES LLC ET AL   CAMTERRA RESOURCES,
INC.   11/12/1998   LA   BOSSIER     1169       253       667925     T16N R12W
SEC 14: NE LYING SOUTH AND WEST OF RED CHUTE BAYOU
LA
  BOSSIER     17.00079.00B     CARROLL W FEIST ET AL   CAMTERRA RESOURCES, INC.
  12/18/1998   LA   BOSSIER     1173       402       670715     T16N R12W SEC
14: W2 NE
LA
  BOSSIER     17.00093.000     CLYDE C CROSBY   PAR OIL CORPORATION   9/27/1972
  LA   BOSSIER     495       465       250306     T17N R11W SEC 31: LOTS 31 & 32
OF THE HILL TOP SUBDIVISION, 10 ACRES
LA
  BOSSIER     17.00107.000     ROBERT O STEGALL   PAR OIL CORPORATION  
9/26/1972   LA   BOSSIER     495       449       250302     T17N R11W SEC 31:
LOT 5 OF THE HILL TOP ACRES SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00100.00A     OLA MAE JEFFERSON ET AL   PAR OIL CORPORATION  
7/31/1973   LA   BOSSIER     506       432       256304     T17N R11W SEC 31: NW
NW
LA
  BOSSIER     17.00100.00B     WILLIE PAUL ET AL   PAR OIL CORPORATION  
4/28/1973   LA   BOSSIER     500       391       252949     T17N R11W SEC 31: NW
NW
LA
  BOSSIER     17.00100.00C     GEORGE C HOWELL   PAR OIL CORPORATION   4/18/1973
  LA   BOSSIER     500       387       252948     T17N R11W SEC 31: NW NW
LA
  BOSSIER     17.00114.000     ARMAND W ROOS JR ET AL   JAMES H BUTLER  
5/19/1972   LA   BOSSIER     485       759       244110     T17N R11W SEC 32: NW
SE
LA
  BOSSIER     17.00100.00D     WALTER HOWELL   PAR OIL CORPORATION   4/18/1973  
LA   BOSSIER     500       395       252950     T17N R11W SEC 31: NW NW
LA
  BOSSIER     17.00100.00E     JOSEPHINE HOWELL BROWN   PAR OIL CORPORATION  
4/18/1973   LA   BOSSIER     500       813       253220     T17N R11W SEC 31: NW
NW
LA
  BOSSIER     17.00121.00A     EDDIE FAY MILLER HALL   CAMTERRA RESOURCES, INC.
  3/25/1998   LA   BOSSIER                     653109     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00121.00B     CLARA MAE BELL TAYLOR   CAMTERRA RESOURCES, INC.
  9/22/1997   LA   BOSSIER                     647006     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00121.00C     ARTHUR GLEN BELL   CAMTERRA RESOURCES, INC.  
9/22/1997   LA   BOSSIER                     646998     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00121.00D     WILLIE GENE BELL   CAMTERRA RESOURCES, INC.  
9/22/1997   LA   BOSSIER                     646999     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00121.00E     ARTHUR LEE SEETS   CAMTERRA RESOURCES, INC.  
12/5/1997   LA   BOSSIER                     647000     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE

Page 107 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  BOSSIER     17.00006.00A     MELVIN WAYNE FULLER ET UX   MARCAT, INC.  
9/11/1972   LA   BOSSIER     490       104       247105     T16N R12W SEC 1:
3.98 ACRES (RESURVEYED AS 4.189) LOTS 1 AND 3 OF VILLAGE SUBDIVISION
LA
  BOSSIER     17.00020.000     WALLACE EDMOND DAVIS ET UX   CAMTERRA RESOURCES,
INC.   5/15/1997   LA   BOSSIER     1132       114       635634     T16N R12W
SEC 1: LOTS 3, 4 & 5 OF HILLTOP ACRES UNIT 2 SUBDIVISION IN NE
LA
  BOSSIER     17.00013.00A     ISLAND PLANTING COMPANY   DUDLEY R MEIER  
3/28/1972   LA   BOSSIER     483       257       242317     T16N R12W SEC 1: A
TRACT DESCRIBED BY METES AND BOUNDS IN LEASE SEC 11: ALL OF SEC 11 LYING NORTH
AND EAST OF FLAT RIVER AND EAST OF BULLFIGHT BAYOU SEC 12: ALL THAT PORTION
LYING SOUTH AND WEST OF RED CHUTE BAYOU SEC 13: ALL OF SEC IN N2 LYING AND WEST
OF RED CHUTE BAYOU AND NORTH OF SMALL BAYOU WHICH CONNECTS FLAT RIVER AND RED
CHUTE BAYOU SEC 14: FRACTIONAL NE LYING EAST OF FLAT RIVER AND NORTH OF SMALL
BAYOU TRACT
LA
  BOSSIER     17.00027.000     FANNIE M KINCAIDE ET AL   PAR OIL CORPORATION  
5/15/1972   LA   BOSSIER     485       734       244103     T16N R12W SEC 2:
94.75 ACRES (RESURVEYED AS 88.942 ACRES) LOTS 1 AND 4 LYING IN NE OF SECTION
(NORTH AND EAST OF BODCAU BAYOU (RED CHUTE BAYOU))
LA
  BOSSIER     17.00034.000     EARL W DAVIS   MARCAT, INC.   6/28/1972   LA  
BOSSIER     486       306       244557     T16N R11W SEC 6: CENTER 13.333 ACRES
OF THE SE NE
LA
  BOSSIER     17.00048.000     JACK L KILLEN   MARCAT, INC.   4/22/1972   LA  
BOSSIER     484       348       243147     T16N R12W SEC 13: LOTS 6, 12, 16, 17,
18 & 24 OF THE ISLAND SUBDIVISION AND 4 ACS UNDER THE ROAD R-O-W TRAVERSING THE
ISLAND SUBDIVISION SEC 18: LOTS 6, 12, 16, 17, 18 & 24 OF THE ISLAND SUBDIVISION
AND 4 ACS UNDER THE ROAD R-O-W TRAVERSING THE ISLAND SUBDIVISION
LA
  BOSSIER     17.00041.00A     ROOS PROPERTIES LLC ET AL   PETRO CHEM  
9/22/1995   LA   BOSSIER     1094       417       605170     T16N R11W SEC 7:
LOTS 1, 2, 5, 6 OF THE ORIGINAL SUBDIVISION OF BURKS ESTATE IN THE N2 OF SAID
SECTION 7, AS PER MAP RECORDED IN CONVEYANCE BOOK 36, PAGE 626 OF THE CONVEYANCE
RECORDS OF BOSSIER PARISH, LA
LA
  BOSSIER     17.00041.00B     CARROLL W FEIST ET AL   PETRO CHEM   11/15/1995  
LA   BOSSIER     1094       412       605169     T16N R11W SEC 7: LOTS 1 & 5 OF
THE ORIGINAL SUBDIVISION OF BURKS ESTATE AND LOTS 2, 4, 6, 7 OF THE
RESUBDIVISION OF LOTS 3 AND 4 OR THE ORIGINAL SUBDIVISION OF BURKS ESTATE IN N2
LA
  BOSSIER     17.00041.00C     ARMAND W ROOS JR ET AL   DUDLEY R MEIER  
2/28/1972   LA   BOSSIER     481       519       241121     T16N R11W SEC 7:
LOTS 2 & 6 OF THE ORIGINAL SUBDIVISION OF BURKS ESTATE IN THE N2
LA
  BOSSIER     17.00041.00D     ARMAND W ROOS JR ET AL   DUDLEY R MEIER  
2/28/1972   LA   BOSSIER     481       523       241122     T16N R11W SEC 7:
LOTS 1 & 5 OF THE ORIGINAL SUBDIVISION OF BURKS ESTATE IN THE N2
LA
  BOSSIER     17.00062.000     CHEVIS H WEBB ET UX   MARCAT, INC.   8/22/1972  
LA   BOSSIER     490       86       247100     T16N R11W SEC 18: LOT 14 OF
ISLAND SUBDIVISION
LA
  BOSSIER     17.00069.00A     JOSEPH H ELSTON ET AL   DISCUS OIL CORPORATION  
10/2/1995   LA   BOSSIER     1093               604498     T16N R11W SEC 18:
PART OF LOT A OF THE PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER     17.00069.00B     EMIL D BRUPBACHER SR ET AL   CAMTERRA RESOURCES,
INC.   6/5/1998   LA   BOSSIER     1161               660033     T16N R11W SEC
18: PART OF LOT A OF THE PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER     17.00069.00C     LINDA BRUPBACHER CRAWFORD   CAMTERRA RESOURCES,
INC.   6/5/1998   LA   BOSSIER     1162       720       661602     T16N R11W SEC
18: PART OF LOT A OF THE PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER     17.00083.000     DANIEL GLADNEY ET UX   PAR OIL CORPORATION  
9/14/1972   LA   BOSSIER     495       485       250311     T17N R11W SEC 31:
LOT 43 AND E2 LOT 45 HILL TOP ACRES SUBDIVISION, 8.18 ACRES
LA
  BOSSIER     17.00069.00D     JACK R BRUPBACHER   CAMTERRA RESOURCES, INC.  
11/19/1998   LA   BOSSIER     1176               673179     T16N R11W SEC 18:
PART OF LOT A OF THE PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER     17.00069.00E     PATRICIA B BURKETT   CAMTERRA RESOURCES, INC.  
6/5/1998   LA   BOSSIER     1161               660032     T16N R11W SEC 18: PART
OF LOT A OF THE PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER     17.00090.000     LORAINE NELSON DALLY ET AL   PAR OIL CORPORATION
  8/30/1972   LA   BOSSIER     495       473       250308     T17N R11W SEC 31:
LOTS 35, 36, 37 OF THE HILL TOP SUBDIVISION, 15 ACRES
LA
  BOSSIER     17.00097.000     WILLIAM C WRIGHT   PAR OIL CORPORATION  
8/17/1972   LA   BOSSIER     495       461       250305     T17N R11W SEC 31:
LOTS 25 & 26 OF THE HILL TOP SUBDIVISION, 10 ACRES
LA
  BOSSIER     17.00799.000     ST OF LA 18244   CAMTERRA RESOURCES PARTNERS LTD
  9/8/2004   LA   BOSSIER     C1320       181       817068     T16N R11W SEC 19:
LOT 3, 4, S2 SE BEING THAT PORTION OF E2 LYING SOUTH OF RED CHUTE BAYOU
LA
  BOSSIER     17.00104.000     MELVIN W MARLAR ET UX   PAR OIL CORPORATION  
8/14/1972   LA   BOSSIER     488       400       246094     T17N R11W SEC 31:
LOT 12 OF THE HILL TOP ACRES SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00111.000     MRS RUBY KEENER ET AL   PAR OIL CORPORATION  
10/2/1972   LA   BOSSIER     495       445       250301     T17N R11W SEC 31:
TRACTS A & B OF LOT 1 OF THE HILL TOP ACRES SUBDIVISION
LA
  BOSSIER     17.00118.000     BOOKER T BELL   CAMTERRA RESOURCES, INC.  
6/5/1997   LA   BOSSIER                     640914     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00003.00A     HAROLD C MURPHY   MARCAT, INC.   4/19/1972   LA  
BOSSIER     483       265       242319     T16N R12W SEC 1: 119.683 ACRES IN S2
SEC 12: 111.148 ACRES IN N2
LA
  BOSSIER     17.00017.000     LARRY L DAVIS   CAMTERRA RESOURCES, INC.  
5/13/1997   LA   BOSSIER     1131       804       635373     T16N R12W SEC 1: A
20.27 ACRE TRACT (RESURVEYED AS 20.117 ACRES) IN THE NE DESCRIBED BY METES AND
BOUNDS IN LEASE
LA
  BOSSIER     17.00010.00A     JAMES RICHARD CHILDS ET UX   MARCAT, INC.  
9/11/1972   LA   BOSSIER     490       112       247107     T16N R12W SEC 1: LOT
4 AND 6 OF RIVER VILLAGE SUBDIVISION, 1.685 ACS
LA
  BOSSIER     17.00024.000     JAMES C DEGUEURCE JR ET AL   PAR OIL CORPORATION
  3/8/1972   LA   BOSSIER     482       832       242049     T16N R12W SEC 2:
167.15 ACRES (RESURVEYED AS 157.532 ACRES) IN THE W2 OF LYING NORTH OF THE
CENTERLINE OF LA HWY 527 T16N R12W SEC 11: 9 ACS IN NW NW
LA
  BOSSIER     17.00038.000     ESTER FREEMAN PARKER ET AL   DUDLEY R MEIER  
3/22/1972   LA   BOSSIER     482       526       241865     T16N R11W SEC 7: SW
T16N R12W SEC 12: THE PART OF SE LYING EAST OF RED CHUTE BAYOU
LA
  BOSSIER     17.00031.00A     EMILY SWEENEY BELL ET AL   G A LINDSEY  
5/18/1973   LA   BOSSIER     501       440       253515     T16N R11W SEC 6:
.765 ACS OUT OF THE S2 NE
LA
  BOSSIER     17.00031.00B     MARY JANE SWEENEY REED   G A LINDSEY   6/2/1973  
LA   BOSSIER     502       602       254274     T16N R11W SEC 6: E2 SE AND A
.765 AC TRACT IN S2 NE
LA
  BOSSIER     17.00031.00C     GEORGIA SWEENEY HENDERSON   R R ROBINSON  
8/28/1973   LA   BOSSIER     507       718       257044     T16N R11W SEC 6: E2
SE AND A .765 AC TRACT IN S2 NE
LA
  BOSSIER     17.00045.000     CHARLES EMORY STAGGS   MARCAT, INC.   9/6/1972  
LA   BOSSIER     490       94       247102     T16N R12W SEC 13: PARTS LOTS 19 &
20 OF THE ISLAND SUBDIVISION T16N R11W SEC 18: PART OF LOTS 19 & 20 OF ISLAND
SUBDIVISION
LA
  BOSSIER     17.00031.00D     NOAH SWEENEY   G A LINDSEY   9/11/1973   LA  
BOSSIER     508       511       257445     T16N R11W SEC 6: E2 SE AND A .765 AC
TRACT IN S2 NE
LA
  BOSSIER     17.00031.00E     CATHERINE SWEENEY KIDD ETA   CAMTERRA RESOURCES,
INC.   4/1/1996   LA   BOSSIER     1104               613142     T16N R11W SEC
6: E2 SE AND A .765 AC TRACT IN S2 NE
LA
  BOSSIER     17.00031.00F     JOYCE SWEENEY WILSON   CAMTERRA RESOURCES, INC.  
4/1/1996   LA   BOSSIER     1105               614472     T16N R11W SEC 6: E2 SE
AND A .765 AC TRACT IN S2 NE
LA
  BOSSIER     17.00031.00G     ELNORA SWEENEY WATSON   CAMTERRA RESOURCES, INC.
  4/1/1996   LA   BOSSIER     1106               614256     T16N R11W SEC 6: E2
SE AND A .765 AC TRACT IN S2 NE
LA
  BOSSIER     17.00031.00H     ALINE SWEENEY PERRY   CAMTERRA RESOURCES, INC.  
4/1/1996   LA   BOSSIER     1106               614258     T16N R11W SEC 6: E2 SE
AND A .765 AC TRACT IN S2 NE
LA
  BOSSIER     17.00031.00I     PAMELA HOLLINS HARRIS   CAMTERRA RESOURCES, INC.
  3/6/1997   LA   BOSSIER     1130               634374     T16N R11W SEC 6: E2
SE AND A .765 AC TRACT IN S2 NE
LA
  BOSSIER     17.00031.00J     BRUCE HOLLINS   CAMTERRA RESOURCES, INC.  
5/1/1996   LA   BOSSIER     1184               680506     T16N R11W SEC 6: E2 SE
AND A .765 AC TRACT IN S2 NE

Page 108 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  BOSSIER     17.00031.00K     KAREN HOLLINS   CAMTERRA RESOURCES, INC.  
5/1/1996   LA   BOSSIER     1108               616959     T16N R11W SEC 6: E2 SE
AND A .765 AC TRACT IN S2 NE
LA
  BOSSIER     17.00031.00L     LOTTIE SWEENEY LYLES   CAMTERRA RESOURCES, INC.  
4/1/1996   LA   BOSSIER     1106               614257     T16N R11W SEC 6: E2 SE
AND A .765 AC TRACT IN S2 NE
LA
  BOSSIER     17.00052.000     THE HUNTER COMPANY INC   O B MOBLEY JR  
7/30/1975   LA   BOSSIER     556       117       282312     T16N R12W SEC 13:
THE PORTION OF SW WHICH LIES NORTH AND EAST OF THE FLAT RIVER BAYOU
LA
  BOSSIER     17.00059.000     KENNETH G WHITMORE ET UX   MARCAT, INC.  
8/22/1972   LA   BOSSIER     490       68       247095     T16N R11W SEC 18: LOT
9 OF ISLAND SUBDIVISION
LA
  BOSSIER     17.00066.000     LENORE B KIRK ET AL   DUDLEY R MEIER   4/6/1972  
LA   BOSSIER     483       249       242315     T16N R11W SEC 18: W2 NE
LA
  BOSSIER     17.00073.000     WILHEMINA ELSTON SOUR ETAL   DUDLEY R MEIER  
3/16/1972   LA   BOSSIER     482       534       241867     T16N R11W SEC 19:
LOT D OF THE PARTITION OF THE J W ELSTON PLANTATION, BEING 36.178 ACS IN NE
LYING NORTH OF THE RED CHUTE BAYOU
LA
  BOSSIER     17.00080.000     DOROTHY KELLY RICHARDSON   PAR OIL CORPORATION  
10/6/1971   LA   BOSSIER     482       801       242041     T17N R11W SEC 31: SE
NE
LA
  BOSSIER     17.00087.000     CARL BREWSTER CROW ET AL   PAR OIL CORPORATION  
8/12/1972   LA   BOSSIER     488       372       246087     T17N R11W SEC 31:
LOT 41 OF HILL TOP ACRES SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00094.000     JAMES JOSEPH WILSON   PAR OIL CORPORATION  
12/13/1972   LA   BOSSIER     495       433       250298     T17N R11W SEC 31:
LOT 30 OF THE HILL TOP SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00101.000     BERNARD GENE NEWTON ET UX   PAR OIL CORPORATION  
9/26/1972   LA   BOSSIER     495       453       250303     T17N R11W SEC 31:
LOT 16 OF THE HILL TOP SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00108.000     CARL L DONHAM   PAR OIL CORPORATION   8/14/1972  
LA   BOSSIER     488       404       246095     T17N R11W SEC 31: LOT 4 OF THE
HILL TOP ACRES SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00115.00A     A G HAMMETT SR ET AL   JAMES H BUTLER   5/19/1972
  LA   BOSSIER     485       747       244107     T17N R11W SEC 32: SW SE, SE SW
LA
  BOSSIER     17.00115.00B     DONALD RAY BALL   PAR OIL CORPORATION   5/31/1972
  LA   BOSSIER     485       751       244108     T17N R11W SEC 32: SE SW
LA
  BOSSIER     17.00122.00A     FLORA DELOIS BRYANT   CAMTERRA RESOURCES, INC.  
9/22/1997   LA   BOSSIER     1146               647004     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00122.00B     ROXIE PACKARD   CAMTERRA RESOURCES, INC.  
9/22/1997   LA   BOSSIER     1146               647005     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00122.00C     TOMMY LEE BELL   CAMTERRA RESOURCES, INC.  
9/22/1997   LA   BOSSIER     1146               647002     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00122.00D     WILLIE D BELL JR   CAMTERRA RESOURCES, INC.  
9/22/1997   LA   BOSSIER     1146               647001     T17N R12W SEC 36: A
10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00007.00A     BILLY JACK TAYLOR ET UX   MARCAT, INC.   9/8/1972
  LA   BOSSIER     490       116       247108     T16N R12W SEC 1: LOT 5 OF
RIVER VILLAGE SUBDIVISION
LA
  BOSSIER     17.00021.000     CLOYE JACK GARNER ET UX   CAMTERRA RESOURCES,
INC.   5/14/1997   LA   BOSSIER     1131       951       635509     T16N T12W
SEC 1: LOT 9 HILLTOP ACRES UNIT 2 SUBDIVISION IN NE BEING 5.885 ACRES
LA
  BOSSIER     17.00014.00A     BILLY JAMES CRAFT ET UX   MARCAT, INC.  
9/19/1972   LA   BOSSIER     501       444       253518     T16N R12W SEC 1: A
6.0 ACRE TRACT OF LAND, MORE OR LESS MORE PARTICULARLY DESCRIBED IN LEASE
LA
  BOSSIER     17.00028.000     WILEY C ANDREWS ET UX   GENE M GRISWOLD ET UX  
9/28/1971   LA   BOSSIER     475       756       237073     T16N R12W SEC 2:
19.31 ACRES (RESURVEYED AS 23.789 ACRES) IN SW OF SECTION
LA
  BOSSIER     17.00035.000     G B LEMAY ET UX   MARCAT, INC.   6/28/1972   LA  
BOSSIER     486       298       244555     T16N R11W SEC 6: EAST 13.333 ACRES OF
SE NE
LA
  BOSSIER     17.00049.000     J ALFRED DEGUEURCE   O B MOBLEY JR   9/12/1974  
LA   BOSSIER     538       296       272211     T16N R12W SEC 13: GOVERNMENT
LOTS 6, 7, 9 & 10, SW SE
LA
  BOSSIER     17.00042.00A     JACK L KILLEN   MARCAT, INC.   4/22/1972   LA  
BOSSIER     484       352       243148     T16N R12W SEC 11: ALL OF SEC 11 LYING
NORTH AND EAST OF FLAT RIVER AND EAST OF BULLFIGHT BAYOU T16N R12W SEC 12: NE NE
AND LOT 7 (FRACTIONAL SE NE) LYING NORTH OF RED CHUTE BAYOU T16N R12W SEC 13:
ALL OF SEC IN N2 LYING AND WEST OF RED CHUTE BAYOU AND NORTH OF SMALL BAYOU
WHICH CONNECTS FLAT RIVER AND RED CHUTE BAYOU T16N R12W SEC 14: FRACTIONAL NE
LYING EAST OF FLAT RIVER AND NORTH OF SMALL BAYOU
LA
  BOSSIER     17.00063.000     ROBERT D SYLVESTER ET UX   MARCAT, INC.  
8/22/1972   LA   BOSSIER     490       90       247101     T16N R11W SEC 18: LOT
15 OF THE ISLAND SUBDIVISION
LA
  BOSSIER     17.00070.000     EDWIN D CARLYLE ET UX   MARCAT, INC.   9/25/1972
  LA   BOSSIER     490       76       247097     T16N R11W SEC 18: LOT 11 OF THE
ISLAND SUBDIVISION
LA
  BOSSIER     17.00084.000     ALBERT BROWN   PAR OIL CORPORATION   9/14/1972  
LA   BOSSIER     495       481       250310     T17N R11W SEC 31: LOT 44 OF HILL
TOP ACRES SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00077.00A     JOSEPH H ELSTON   CAMTERRA RESOURCES, INC.  
7/27/2004   LA   BOSSIER     1315               811959     T16N R11W SEC 19: LOT
A IN PARTITION DEED EXECUTED BY EMILY ELSTON HODGES ET AL, 14.582 ACRES, SEC 19:
TRACT #2, BEING 8.1 ACRES IN A STRIP OFF THE EAST SIDE OF SE NE
LA
  BOSSIER     17.00077.00B     R D ELSTON SR   CAMTERRA RESOURCES, INC.  
7/27/2004   LA   BOSSIER     1315               811958     T16N R11W SEC 19: LOT
A IN PARTITION DEED EXECUTED BY EMILY ELSTON HODGES ET AL, 14.582 ACRES, SEC 19:
TRACT #2, BEING 8.1 ACRES IN A STRIP OFF THE EAST SIDE OF SE NE
LA
  BOSSIER     17.00077.00C     EVELYN ELSTON JOHNSON   CAMTERRA RESOURCES, INC.
  7/27/2004   LA   BOSSIER     1315               811957     T16N R11W SEC 19:
LOT A IN PARTITION DEED EXECUTED BY EMILY ELSTON HODGES ET AL, 14.582 ACRES, SEC
19: TRACT #2, BEING 8.1 ACRES IN A STRIP OFF THE EAST SIDE OF SE NE
LA
  BOSSIER     17.00091.000     JIMMY E WIDIGER   PAR OIL CORPORATION   10/7/1972
  LA   BOSSIER     495       469       250307     T17N R11W SEC 31: LOT 34 OF
THE HILL TOP SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00077.00D     DAVID M ELSTON   CAMTERRA RESOURCES, INC.  
7/27/2004   LA   BOSSIER     1315               812297     T16N R11W SEC 19: LOT
A IN PARTITION DEED EXECUTED BY EMILY ELSTON HODGES ET AL, 14.582 ACRES, SEC 19:
TRACT #2, BEING 8.1 ACRES IN A STRIP OFF THE EAST SIDE OF SE NE
LA
  BOSSIER     17.00077.00E     EMIL D BRUPBACHER JR   CAMTERRA RESOURCES, INC.  
9/29/2003   LA   BOSSIER     1314               811661     T16N R11W SEC 19: LOT
A IN PARTITION DEED EXECUTED BY EMILY ELSTON HODGES ET AL, 14.582 ACRES SEC 19:
TRACT #2, BEING 8.1 ACRES IN A STRIP OFF THE EAST SIDE OF SE NE
LA
  BOSSIER     17.00077.00F     PATRICIA B BURKETT   CAMTERRA RESOURCES, INC.  
9/29/2003   LA   BOSSIER     1314               811660     T16N R11W SEC 19: LOT
A IN PARTITION DEED EXECUTED BY EMILY ELSTON HODGES ET AL, 14.582 ACRES, SEC 19:
TRACT #2, BEING 8.1 ACRES IN A STRIP OFF THE EAST SIDE OF SE NE
LA
  BOSSIER     17.00077.00G     JACK R BRUPBACHER   CAMTERRA RESOURCES, INC.  
9/29/2003   LA   BOSSIER     1314               811659     T16N R11W SEC 19: LOT
A IN PARTITION DEED EXECUTED BY EMILY ELSTON HODGES ET AL, 14.582 ACRES SEC 19:
TRACT #2, BEING 8.1 ACRES IN A STRIP OFF THE EAST SIDE OF SE NE

Page 109 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  BOSSIER     17.00077.00H     LINDA BRUPBACHER CRAWFORD   CAMTERRA RESOURCES,
INC.   9/29/2003   LA   BOSSIER     1314               811658     T16N R11W SEC
19: LOT A IN PARTITION DEED EXECUTED BY EMILY ELSTON HODGES ET AL, 14.582 ACRES
SEC 19: TRACT #2, BEING 8.1 ACRES IN A STRIP OFF THE EAST SIDE OF SE NE
LA
  BOSSIER     17.00105.000     GEORGE D MARLAR SR ET UX   PAR OIL CORPORATION  
8/14/1972   LA   BOSSIER     488       392       246092     T17N R11W SEC 31:
LOT 11 OF THE HILL TOP ACRES SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00098.00A     MAJOR FELTON ABBITT ET AL   PAR OIL CORPORATION  
9/26/1974   LA   BOSSIER     528       637       268776     T17N R11W SEC 31:
LOT 24 OF THE HILL TOP SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00098.00B     HENRY G HOBBS   PAR OIL CORPORATION   10/15/1974
  LA   BOSSIER                     269075     T17N R11W SEC 31: LOT 24 OF THE
HILL TOP SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00119.000     TENNER HAMILTON BELL ET AL   CAMTERRA RESOURCES,
INC.   6/6/1997   LA   BOSSIER                     640919     T17N R12W SEC 36:
A 10.7144 AC TRACT IN W2 NE
LA
  BOSSIER     17.00112.00A     SAM MURRAY ET AL   PAR OIL CORPORATION  
9/22/1972   LA   BOSSIER     490       877       247615     T17N R11W SEC 32: NE
SW
LA
  BOSSIER     17.00112.00B     WALTER T MCCOOK ET AL   PAR OIL CORPORATION  
4/11/1975   LA   BOSSIER     540       895       273928     T17N R11W SEC 32: NE
SW
LA
  BOSSIER     17.00004.00A     JULIA MCDADE SMITH ET AL   DUDLEY R MEIER  
3/15/1972   LA   BOSSIER     482       513       241862     T16N R12W SEC 1: ALL
OF THAT PORTION OF SECTION LYING SOUTH, WEST AND NORTH OF RED CHUTE BAYOU; T16N
R12W SEC 2: S2 S2 ALL OF THAT PORTION OF SECTION LYING SOUTH OF STATE HWY 527
T16N R12W SEC 11: ALL OF THAT PORTION OF SECTION LYING NORTH AND EAST OF FLAT
RIVER; T16N R12W SEC 12: ALL OF THAT PORTION OF SECTION LYING SOUTH AND WEST OF
RED CHUTE BAYOU T16N R12W SEC 13: ALL OF THAT PORTION OF SECTION LYING WEST OF
RED CHUTE BAYOU AND NORTH OF SMALL BAYOU; T16N R12W SEC 14: ALL OF THAT PORTION
OF SECTION LYING EAST OF FLAT RIVER AND NORTH OF SMALL BAYOU
LA
  BOSSIER     17.00018.000     CHARLES RAYMOND COMMANDER   CAMTERRA RESOURCES,
INC.   5/20/1997   LA   BOSSIER     1132       487       635883     T16N T12W
SEC 1: LOT 1 HILLTOP ACRES UNIT 2 SUBDIVISION IN NE ACCORDING TO THE PLAT
RECORDED IN BOSSIER PARISH
LA
  BOSSIER     17.00011.00A     BILLY JEAN MOSLEY ET UX   MARCAT, INC.  
9/11/1972   LA   BOSSIER     490       108       247106     T16N R12W SEC 1: LOT
2 OF RIVER VILLAGE SUBDIVISION, 1.82 ACS
LA
  BOSSIER     17.00025.000     IRMA TOMPKINS ET AL   PAR OIL CORPORATION  
9/24/1971   LA   BOSSIER     482       816       242045     T16N R12W SEC 2: 320
ACRES (RESURVEYED AS 294.052 ACRES) IN THE EAST OF SECTION LYING NORTH OF STATE
HWY AND SOUTH OF BAYOU
LA
  BOSSIER     17.00032.00A     ELIZABETH LISTER ET AL   MARCAT, INC.   7/8/1972
  LA   BOSSIER     486       310       244558     T16N R11W SEC 6: SE SW, SW SE
LESS A TRACT OFF OF THE EAST SIDE OF SW SE, 80.884 ACRES
LA
  BOSSIER     17.00032.00B     MORA LISTER ET UX   MARCAT, INC.   7/8/1972   LA
  BOSSIER     487       475       245483     T16N R11W SEC 6: SE SW, SW SE LESS
A TRACT OFF OF THE EAST SIDE OF SW SE, 80.884 ACRES
LA
  BOSSIER     17.00032.00C     JOHN LISTER ET AL   MARCAT, INC.   7/8/1972   LA
  BOSSIER     487       461       245478     T16N R11W SEC 6: SE SW, SW SE LESS
A TRACT OFF OF THE EAST SIDE OF SW SE, 80.884 ACRES
LA
  BOSSIER     17.00046.000     THOMAS G STEWART ET UX   MARCAT, INC.   8/23/1972
  LA   BOSSIER     490       100       247104     T16N R12W SEC 13: PART OF LOTS
21, 22 & 23 OF THE ISLAND SUBDIVISION T16N R11W SEC 18: PART OF LOTS 21, 22 & 23
OF THE ISLAND SUBDIVISION
LA
  BOSSIER     17.00039.00A     JAMES W MCCLENDON JR ET AL   DUDLEY R MEIER  
3/14/1972   LA   BOSSIER     483       253       242316     T16N R11W SEC 7: SE
SEC 18: E2 NE
LA
  BOSSIER     17.00039.00B     JOHN W ROBERTSON   DUDLEY R MEIER   2/28/1972  
LA   BOSSIER     481       507       241118     T16N R11W SEC 7: SE SEC 18: E2
NE
LA
  BOSSIER     17.00053.000     STATE OF LA 5849   HERSCHEL M DOWNS   4/17/1972  
LA   BOSSIER     483       509       242506     T16N R12W SEC 13: THE BEDS AND
BOTTOMS OF RED CHUTE BAYOU T16N R11W SEC 18: BEDS AND BOTTOMS OF WATER BODIES IN
SW SEC 19: BEDS AND BOTTOMS OF WATER BODIES IN N2
LA
  BOSSIER     17.00060.000     RAYMOND L ELSTON ET AL   O B MOBLEY JR  
6/15/1973   LA   BOSSIER     505       402       255683     T16N R11W SEC 18:
PART OF LOT B OF THE PARTITION OF THE J W ELSTON PLANTATION T16N R11W SEC 19:
PART OF LOT B OF THE PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER     17.00067.000     FRED DANIEL HICKOX ET UX   MARCAT, INC.  
8/22/1972   LA   BOSSIER     490       58       247091     T16N R11W SEC 18:
LOTS 4 & 5 OF THE ISLAND SUBDIVISION
LA
  BOSSIER     17.00074.000     EMILY MCDADE AVERETT ET AL   DUDLEY R MEIER  
3/16/1972   LA   BOSSIER     482       522       241864     T16N R11W SEC 19:
LOT C OF THE PARTITION OF THE J W ELSTON PLANTATION, BEING 39.042 ACS IN W2 NE
LYING NORTH OF THE RED CHUTE BAYOU
LA
  BOSSIER     17.00088.000     DOROTHY B LYNCH ET AL   PAR OIL CORPORATION  
8/9/1972   LA   BOSSIER     488       388       246091     T17N R11W SEC 31:
LOTS 6, 7, 9, 10, 17, 18, 19, 22, 23, 27, 40, 47 OF HILL TOP ACRES SUBDIVISION,
48.5 ACRES
LA
  BOSSIER     17.00081.00A     CHARITY MIMS ET AL   PAR OIL CORPORATION  
8/15/1973   LA   BOSSIER     506       851       256559     T17N R11W SEC 31:
SE, SW NE SEC 32: E2 NE
LA
  BOSSIER     17.00081.00B     MRS VIRGIL J HALL ET AL   PAR OIL CORPORATION  
10/11/1972   LA   BOSSIER     501       309       253433     T17N R11W SEC 31:
W2 SE
LA
  BOSSIER     17.00081.00C     JOE MIMS ET AL   PAR OIL CORPORATION   9/18/1972
  LA   BOSSIER     490       862       247609     T17N R11W SEC 31: W2 SE SEC
32: NE, E2 NW
LA
  BOSSIER     17.00081.00D     ARMAND W ROOS JR ET AL   PAR OIL CORPORATION  
10/16/1972   LA   BOSSIER                     253430     T17N R11W SEC 31: W2 SE
LA
  BOSSIER     17.00081.00E     KATHERINE S TYRRELL   PAR OIL CORPORATION  
8/21/1972   LA   BOSSIER     488       65       245842     T17N R11W SEC 31: W2
SE SEC 32: E2 NE
LA
  BOSSIER     17.00081.00F     STAUNTON B SAMPLE   PAR OIL CORPORATION  
8/21/1972   LA   BOSSIER     488       73       245844     T17N R11W SEC 31: W2
SE SEC 32: E2 NE
LA
  BOSSIER     17.00081.00G     FRANCES S BOLTON   PAR OIL CORPORATION  
8/21/1972   LA   BOSSIER     488       408       246096     T17N R11W SEC 31: W2
SE SEC 32: E2 NE
LA
  BOSSIER     17.00081.00H     ELEANOR S SCOTT   PAR OIL CORPORATION   8/21/1972
  LA   BOSSIER     488       69       245843     T17N R11W SEC 31: W2 SE SEC 32:
E2 NE
LA
  BOSSIER     17.00081.00I     ROXIE MIMS GREEN   PAR OIL CORPORATION   4/2/1973
  LA   BOSSIER     499       520       252423     T17N R11W SEC 31: W2 SE SEC
32: E2 NE
LA
  BOSSIER     17.00081.00J     OLIVER H P SAMPLE   PAR OIL CORPORATION  
8/21/1972   LA   BOSSIER     488       61       245841     T17N R11W SEC 31: W2
SE SEC 32: E2 NE
LA
  BOSSIER     17.00081.00K     HARNEY S BOGAN   PAR OIL CORPORATION   4/6/1973  
LA   BOSSIER     499       87       252173     T17N R11W SEC 31: W2 SE SEC 32:
E2 NE
LA
  BOSSIER     17.00081.00L     ESSIE MAE BRYANT   PAR OIL CORPORATION  
8/16/1973   LA   BOSSIER     507       477       256900     T17N R11W SEC 31: W2
SE
LA
  BOSSIER     17.00081.00M     MRS VIRGIL J HALL ET AL   PAR OIL CORPORATION  
10/11/1972   LA   BOSSIER     501       313       253434     T17N R11W SEC 32:
E2 NE
LA
  BOSSIER     17.00102.000     JIMMY W MAYS   PAR OIL CORPORATION   8/12/1972  
LA   BOSSIER     488       376       246088     T17N R11W SEC 31: LOT 15 OF THE
HILL TOP ACRES SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00081.00N     ARMAND W ROOS JR ET AL   PAR OIL CORPORATION  
10/16/1972   LA   BOSSIER     501       301       253431     T17N R11W SEC 32:
E2 NE
LA
  BOSSIER     17.00081.00O     M KENNON HARVILL   PAR OIL CORPORATION  
12/7/1972   LA   BOSSIER     492       670       248768     T17N R11W SEC 32: E2
NE

Page 110 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  BOSSIER     17.00095.00A     VERDIE V JONES   PAR OIL CORPORATION   10/20/1972
  LA   BOSSIER     495       441       250300     T17N R11W SEC 31: LOT 29 OF
THE HILL TOP SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00095.00B     H F AMPHION JR   PAR OIL CORPORATION   8/8/1973  
LA   BOSSIER     506       830       256538     T17N R11W SEC 31: LOT 29 OF THE
HILL TOP SUBDIVISION, 5 ACRES
LA
  BOSSIER     17.00109.000     ARLIE DENNIS MOTE   PAR OIL CORPORATION  
8/14/1972   LA   BOSSIER     488       384       246090     T17N R11W SEC 31:
LOT 3 OF THE HILL TOP ACRES SUBDIVISION, 5.55 ACRES
LA
  BOSSIER     17.00116.00A     ARMAND W ROOS JR ET AL   JAMES H BUTLER  
5/19/1972   LA   BOSSIER     485       755       244109     T17N R11W SEC 32: E2
SE, W2 SW
LA
  BOSSIER     17.00116.00B     ST JAMES LODGE 95 F&AM   PAR OIL CORPORATION  
6/8/1973   LA   BOSSIER             787       255925     T17N R11W SEC 32: A
TRIANGULAR TRACT IN NW SW, 1.73 ACS
LA
  BOSSIER     17.00123.00A     WILLIE HENDERSON ET AL   CLARK ENERGY COMPANY INC
  9/25/1997   LA   BOSSIER                     644735     T17N R12W SEC 36: NE
NE LESS 1 ACRE IN NW/C, N2 SE NE LESS 6 ACRES
LA
  BOSSIER     17.00123.00B     ELLA EL-AMIN   CLARK ENERGY COMPANY INC  
10/3/1997   LA   BOSSIER                     645055     T17N R12W SEC 36: NE NE
LESS 1 ACRE IN NW/C, N2 SE NE LESS 6 ACRES
LA
  BOSSIER     17.00123.00C     BETTY JEAN J MARSHALL ETAL   CLARK ENERGY COMPANY
INC   9/25/1997   LA   BOSSIER                     645056     T17N R12W SEC 36:
NE NE LESS 1 ACRE IN NW/C, N2 SE NE LESS 6 ACRES
LA
  BOSSIER     17.00123.00D     OPHELIA HENDERSON SMITH   CLARK ENERGY COMPANY
INC   6/16/1998   LA   BOSSIER                     659829     T17N R12W SEC 36:
NE NE LESS 1 ACRE IN NW/C, N2 SE NE LESS 6 ACRES
LA
  BOSSIER     17.00123.00E     L B CAIN ET AL   CLARK ENERGY COMPANY INC  
3/23/1998   LA   BOSSIER                     658059     T17N R12W SEC 36: NE NE
LESS 1 ACRE IN NW/C, N2 SE NE LESS 6 ACRES
LA
  BOSSIER     17.00123.00F     ROY L HENDERSON ET AL   CLARK ENERGY COMPANY INC
  3/20/1998   LA   BOSSIER                     658058     T17N R12W SEC 36: NE
NE LESS 1 ACRE IN NW/C, N2 SE NE LESS 6 ACRES
LA
  BOSSIER     17.00123.00G     MILTON HENDERSON   CLARK ENERGY COMPANY INC  
6/4/1998   LA   BOSSIER                     662239     T17N R12W SEC 36: NE NE
LESS 1 ACRE IN NW/C, N2 SE NE LESS 6 ACRES
LA
  DE SOTO     17.00127.000     LIFFORD ALSENIOR WARE ETUX   CGT INC   1/3/2005  
LA   DE SOTO     859       489       622837     THAT CERTAIN TRACT OR PARCEL OF
LAND CONTAINING 18.239 ACRES, MORE OR LESS, SITUATED IN THE SE SEC 11 AND SW SEC
12 T14N R13W DE SOTO PARISH, LA AS MORE FULLY DESCRIBED IN LEASE
LA
  DE SOTO     17.00128.000     ETHEL JEAN WARE   CGT INC   1/3/2005   LA   DE
SOTO     839       423       615036     FOUR TRACTS CONTAINING 111.6695 ACRES,
MORE OR LESS TRACT 1 EAST 5.625 ACRES IN NW4 OF SE4 AND THE WEST 45.9375 ACRES
OF THE NORTH 57.5 ACRES OF THE E2 OF THE SE4 OF SEC 11, T14N R13W DE SOTO
PARISH, LA WHICH TWO TRACTS COMBINE TO FORM 51.5625 ACRES; TRACT 2 SW4 OF NW4 OF
SEC 12 T14N R13W DE SOTO PARISH, LA, LESS AND EXCEPT THE EAST 21.555 ACRES
LEAVING A BALANCE OF 18.445 ACRES; TRACT 3 PART OF NW4 SW4 SEC 12 T14N R13W
CONTAINING 18.239 ACRES AS MORE FULLY DESCRIBED IN LEASE; TRACT 4 NE4 SW4 LESS
AND EXCEPT SOUTH 16.577 ACRES AND THE SOUTH 6.154 ACRES OF THE SE4 NW4 ALL IN
SEC 14 T14N R13W DE SOTO PARISH, LA CONTAINING 23.423 ACRES
LA
  DE SOTO     17.00192.000     RALPH D COOK ET UX   CGT INC   1/16/2006   LA  
DE SOTO     861       244       623457     T14N R13W SEC 13: A TRACT OUT OF THE
NW NW CONTAINING 27.0 ACRES, MORE OR LESS; AND A TRACT OUT OF THE NW SE
CONTAINING 37.0 ACRES, MORE OR LESS, AS FURTHER DESCRIBED IN THE LEASE
LA
  DE SOTO     17.00126.000     GORDON PARISH FREUND ET AL   CGT INC   12/30/2004
  LA   DE SOTO     854       539       621148     THAT CERTAIN TRACT OR PARCEL
OF LAND CONTAINING 40 ACRES, MORE OR LESS, SITUATED IN THE N2 NE4 SE4 SEC 10 AND
N2 NW4 SW4 SEC 11, T14N R13W DE SOTO PARISH, LA AS MORE FULLY DESCRIBED IN LEASE
LA
  DE SOTO     17.00129.000     EDGAR CASON ET UX   CGT INC   12/15/2004   LA  
DE SOTO     839       421       615035     T14N R13W
TWO TRACTS CONTAINING 64.375 ACRES, MORE OR LESS
TRACT 1 CONTAINING 34.375 ACRES SITUATED IN NW4 OF SE4 SEC 11 T14N R13W DESOTO
PARISH, LA FURTHER DESCRIBED AS THE WEST 34.375 ACRES OF NW4 SE4; AND TRACT 2
CONTAINING 29.577 ACRES SITUATED IN THE SE4 OF NW4 OF SEC 14; T14N R13W DE SOTO
PARISH, LA FURTHER DESCRIBED AS THE NORTH 29.577 ACRES OF THE SOUTH 35.731 ACRES
OF THE SE4 NW4
LA
  BOSSIER     17.00081.00P     FEIST PROPERTIES LLC   REAGAN ENERGY SERVICES LLC
  6/16/2011   LA   BOSSIER                     1024191     T17N R11W
80 ACRES, BEING THE W2 OF THE SE SECTION 31
LA
  BOSSIER     17.00081.00Q     ROOS PROPERTIES LLC   REAGAN ENERGY SERVICES LLC
  6/16/2011   LA   BOSSIER                     1024190     T17N R11W
80 ACRES, BEING THE W2 OF THE SE SECTION 31
LA
  BOSSIER     17.00081.00R     HENRY ROOS PROPERTIES LLC   REAGAN ENERGY
SERVICES LLC   6/16/2011   LA   BOSSIER                     1024190     T17N
R11W
80 ACRES, BEING THE W2 OF THE SE SECTION 31
LA
  BOSSIER     17.00081.00S     FLOYD ROOS PROPERTIES LLC   REAGAN ENERGY
SERVICES LLC   6/16/2011   LA   BOSSIER                     1024190     T17N
R11W
80 ACRES, BEING THE W2 OF THE SE SECTION 31
LA
  BOSSIER     17.00074.00B     EMILY MCDADE AVERETT SARTER   CAMTERRA RESOURCES
PARTNERS, LTD   8/17/2004   LA   BOSSIER     1317       463       814331     SEC
19-T16N-R11W — LOT “C” OF THE ELSTON PARTITION AS PER MAP ATTACHED TO INSTRUMENT
#102704 FILED IN CONVEYANCE BOOK 256 AT PAGE 347 CONVEYANCE RECORDS OF BOSSIER
PARISH, LOUISIANA
LA
  BOSSIER     17.00074.00A     JOE N. AVERETT, JR., ET AL   CAMTERRA RESOURCES
PARTNERS, LTD   8/17/2004   LA   BOSSIER     1317       466       632933     SEC
19-T16N-R11W — LOT “C” OF THE ELSTON PARTITION AS PER MAP ATTACHED TO INSTRUMENT
#102704 FILED IN CONVEYANCE BOOK 256 AT PAGE 347 CONVEYANCE RECORDS OF BOSSIER
PARISH, LOUISIANA
LA
  BOSSIER     17.00798.000     SUCCESSION OF WILLIAMS HODGES MERCER, SR.  
CAMTERRA RESOURCES PARTNERS, LTD   10/3/2003   LA   BOSSIER                    
792619 / 801705     SEC 19-T16N-R11W -LOTS 3 & 4 AND S/2 OF SE/4, BEING ALL THAT
PORTION OF E/2 OF SECTION 19, LYING SOUTH OF SOUTH RED CHUTE BAYOU, CONTAINING
185.133 ACRES, MORE OR LESS
LA
  BOSSIER     17.00798.000     THEODORA LONG HODGES SURVIVORS TRUST   CAMTERRA
RESOURCES PARTNERS, LTD   10/3/2003   LA   BOSSIER                     792620 /
801707     SEC 19-T16N-R11W -LOTS 3 & 4 AND S/2 OF SE/4, BEING ALL THAT PORTION
OF E/2 OF SECTION 19, LYING SOUTH OF SOUTH RED CHUTE BAYOU, CONTAINING 185.133
ACRES, MORE OR LESS

Page 111 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  BOSSIER     17.00798.000     CREDIT SHELTER TRUST   CAMTERRA RESOURCES
PARTNERS, LTD   10/3/2003   LA   BOSSIER                     792621 / 801706    
SEC 19-T16N-R11W -LOTS 3 & 4 AND S/2 OF SE/4, BEING ALL THAT PORTION OF E/2 OF
SECTION 19, LYING SOUTH OF SOUTH RED CHUTE BAYOU, CONTAINING 185.133 ACRES, MORE
OR LESS
LA
  BOSSIER     17.00798.000     JAMES MERCER AGRO TESTAMENTARY TRUST FBO LYNN B.
ARGO   CAMTERRA RESOURCES PARTNERS, LTD   10/3/2003   LA   BOSSIER              
      792622 / 801709     SEC 19-T16N-R11W -LOTS 3 & 4 AND S/2 OF SE/4, BEING
ALL THAT PORTION OF E/2 OF SECTION 19, LYING SOUTH OF SOUTH RED CHUTE BAYOU,
CONTAINING 185.133 ACRES, MORE OR LESS
LA
  BOSSIER     17.00798.000     LINDA MERCER FLOYD   CAMTERRA RESOURCES PARTNERS,
LTD   10/3/2003   LA   BOSSIER                     792623 / 801708     SEC
19-T16N-R11W -LOTS 3 & 4 AND S/2 OF SE/4, BEING ALL THAT PORTION OF E/2 OF
SECTION 19, LYING SOUTH OF SOUTH RED CHUTE BAYOU, CONTAINING 185.133 ACRES, MORE
OR LESS
LA
  BOSSIER     17.00798.000     BETTY HODGES MITCHELL, LLC   CAMTERRA RESOURCES
PARTNERS, LTD   10/3/2003   LA   BOSSIER                     792624 / 801710    
SEC 19-T16N-R11W -LOTS 3 & 4 AND S/2 OF SE/4, BEING ALL THAT PORTION OF E/2 OF
SECTION 19, LYING SOUTH OF SOUTH RED CHUTE BAYOU, CONTAINING 185.133 ACRES, MORE
OR LESS
LA
  BOSSIER     17.00032.00C     THELMA LISTER CLARK   MARCAT, INC.   7/8/1972  
LA   BOSSIER     490       128       247111     SEC 6-T16N-R11W: SE/4 of SW/4,
SW/4 of SE/4 LESS A TRACT OFF OF THE EAST SIDE OF SW/4 of SE/4, 80.884 ACRES
LA
  BOSSIER     17.00032.00C     MARIE LISTER PALMER   MARCAT, INC.   7/8/1972  
LA   BOSSIER     487       467       245479     SEC 6-T16N-R11W: SE/4 of SW/4,
SW/4 of SE/4 LESS A TRACT OFF OF THE EAST SIDE OF SW/4 of SE/4, 80.884 ACRES
LA
  BOSSIER     17.00032.00C     DAVID LISTER   MARCAT, INC.   7/8/1972   LA  
BOSSIER     487       469       245480     SEC 6-T16N-R11W: SE/4 of SW/4, SW/4
of SE/4 LESS A TRACT OFF OF THE EAST SIDE OF SW/4 of SE/4, 80.884 ACRES
LA
  BOSSIER     17.00032.00C     ROXIE LISTER PATTERSON   MARCAT, INC.   7/8/1972
  LA   BOSSIER     487       471       245481     SEC 6-T16N-R11W: SE/4 of SW/4,
SW/4 of SE/4 LESS A TRACT OFF OF THE EAST SIDE OF SW/4 of SE/4, 80.884 ACRES
LA
  BOSSIER     17.00032.00C     URA DELL ANDERSON   MARCAT, INC.   7/8/1972   LA
  BOSSIER                     245482     T16N-R11W SEC 6: SE/4 of SW/4, SW/4 of
SE/4 LESS A TRACT OFF OF THE EAST SIDE OF SW/4 of SE/4, 80.884 ACRES
LA
  BOSSIER     17.00017.000     LARRY LEE DAVIS, INDIVIDUALLY AND AGENT AND
ATTORNEY IN FACT FOR LINDA MADGE TEMPLE DAVIS   CAMTERRA RESOURCES, INC  
5/13/1997   LA   BOSSIER                     673764     T16N R12W SEC 1: A 20.27
ACRE TRACT (RESURVEYED AS 20.117 ACRES) IN THE NE/4 DESCRIBED BY METES AND
BOUNDS IN LEASE
LA
  BOSSIER     17.00051.00A     ELIZABETH HODGES MITCHELL   DUDLEY R MEIER  
10/25/1971   LA   BOSSIER                     243154     T16N R12W SEC 13: SW
T16N R11W SEC 19: SW LESS 1 ACRE FOR NEW ZION CHURCH
LA
  BOSSIER     17.00051.00A     J. L. HODGES, JR.   DUDLEY R MEIER   10/25/1971  
LA   BOSSIER                     243155     T16N R12W SEC 13: SW T16N R11W SEC
19: SW LESS 1 ACRE FOR NEW ZION CHURCH
LA
  BOSSIER     17.00051.00A     MARY HODGES GRAY   DUDLEY R MEIER   10/25/1971  
LA   BOSSIER                     243156     T16N R12W SEC 13: SW T16N R11W SEC
19: SW LESS 1 ACRE FOR NEW ZION CHURCH
LA
  BOSSIER     17.00040.000     STEVEN N. COWELL   DUDLEY R MEIER   3/6/1972   LA
  BOSSIER                     246414     T16N R11W SEC 7: LOTS 1 & 5 OF THE
RESUBDIVISION OF LOTS 3 & 4 OF THE BURKS PARTITION, LOCATED IN THE W2 NW T16N
R12W SEC 12: NE NE AND LOT 7 (FRACTIONAL SE NE) LYING NORTH OF RED CHUTE BAYOU
LA
  BOSSIER     17.00041.00A     ROOS PROPERTIES, LLC   CAMTERRA RESOURCES
PARTNERS, LTD   9/22/1995   LA   BOSSIER                     672782     T16N
R11W SEC 7: LOTS 1, 2, 5 & 6 OF THE ORIGINAL SUBDIVISION OF BURKS ESTATE IN THE
N2
LA
  BOSSIER     17.00041.00B     CARROL W. FEIST, ET AL   CAMTERRA RESOURCES
PARTNERS, LTD   11/15/1995   LA   BOSSIER                     674467     T16N
R11W SEC 7: LOTS 1 & 5 OF THE ORIGINAL SUBDIVISION OF BURKS ESTATE AND LOTS 2,
4, 6, 7 OF THE RESUBDIVISION OF LOTS 3 AND 4 OR THE ORIGINAL SUBDIVISION OF
BURKS ESTATE IN N2
LA
  BOSSIER     17.00067.000     JACK L. KILLEN   MARCAT, INC.   8/22/1972   LA  
BOSSIER                     247092     T16N R11W SEC 18: LOTS 4 & 5 OF THE
ISLAND SUBDIVISION
LA
  BOSSIER     17.00068.000     JACK L. KILLEN   MARCAT, INC.   9/6/1972   LA  
BOSSIER                     247099     T16N R11W SEC 18: LOT 13 OF THE ISLAND
SUBDIVISION
LA
  BOSSIER     17.00045.000     JACK L. KILLEN   MARCAT, INC.   9/6/1972   LA  
BOSSIER                     247103     T16N R12W SEC 13: PARTS LOTS 19 & 20 OF
THE ISLAND SUBDIVISION T16N R11W SEC 18: PART OF LOTS 19 & 20 OF ISLAND
SUBDIVISION

Page 112 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE  
RECORDING   RECORDING                 ST   PARISH   LEASE NO   LESSOR / GRANTOR
  LESSEE / GRANTEE   DATE   STATE   PARISH   COB   PAGE     ENTRY   DESCRIPTION
LA
  BOSSIER   17.00069.00A   DAVID M. ELSTON   DISCUS OIL CORPORATION   10/2/1995
  LA   BOSSIER             604499     T16N R11W SEC 18: PART OF LOT A OF THE
PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER   17.00069.00A   EMILE D. BRUPBACHER, SR.   DISCUS OIL CORPORATION  
10/2/1995   LA   BOSSIER             604500     T16N R11W SEC 18: PART OF LOT A
OF THE PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER   17.00069.00A   LINDA BRUPBACHER CRAWFORD   DISCUS OIL CORPORATION  
10/2/1995   LA   BOSSIER             604501     T16N R11W SEC 18: PART OF LOT A
OF THE PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER   17.00069.00A   EMILE D. BRUPBACHER, JR.   DISCUS OIL CORPORATION  
10/2/1995   LA   BOSSIER             604502     T16N R11W SEC 18: PART OF LOT A
OF THE PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER   17.00069.00A   PATRICIA BRUPBACHER BURKETT   DISCUS OIL CORPORATION
  10/2/1995   LA   BOSSIER             604503     T16N R11W SEC 18: PART OF LOT
A OF THE PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER   17.00069.00A   JACK R. BRUPBACHER   DISCUS OIL CORPORATION  
10/2/1995   LA   BOSSIER             604504     T16N R11W SEC 18: PART OF LOT A
OF THE PARTITION OF THE J W ELSTON PLANTATION
LA
  BOSSIER   17.00078.00A   MRS. NANNIE SKANNAL CARTER   WAYNE L SIMPSON  
10/7/1970   LA   BOSSIER             229835     T17N R11W SEC 31: N2 NE, SW NW
LA
  BOSSIER   17.00081.00A   RALSTON MIMS, JR.   PAR OIL CORPORATION   8/15/1973  
LA   BOSSIER             257184     T17N R11W SEC 31: SE, SW NE ; SEC 32: E2 NE
LA
  BOSSIER   17.00081.00A   BETTY MIMS OLIVER   PAR OIL CORPORATION   8/15/1973  
LA   BOSSIER             256901     T17N R11W SEC 31: SE, SW NE ; SEC 32: E2 NE
LA
  BOSSIER   17.00081.00A   DOROTHY MIMS   PAR OIL CORPORATION   8/15/1973   LA  
BOSSIER             257185     T17N R11W SEC 31: SE, SW NE ; SEC 32: E2 NE
LA
  BOSSIER   17.00081.00C   WILLIE MAE SMITH SUDDUTH   PAR OIL CORPORATION  
9/18/1972   LA   BOSSIER             247613     T17N R11W SEC 31: W2 SE ; SEC
32: NE, E2 NW
LA
  BOSSIER   17.00081.00C   JORDAN MIMS, III   PAR OIL CORPORATION   9/18/1972  
LA   BOSSIER             247612     T17N R11W SEC 31: W2 SE ; SEC 32: NE, E2 NW
LA
  BOSSIER   17.00081.00C   BILLIE SUE MIMS ALFORD   PAR OIL CORPORATION  
9/18/1972   LA   BOSSIER             247611     T17N R11W SEC 31: W2 SE ; SEC
32: NE, E2 NW
LA
  BOSSIER   17.00081.00C   GEORGE H. MIMS   PAR OIL CORPORATION   9/18/1972   LA
  BOSSIER             247610     T17N R11W SEC 31: W2 SE ; SEC 32: NE, E2 NW
LA
  BOSSIER   17.00081.00C   ANNIE T. MITCHELL   PAR OIL CORPORATION   9/18/1972  
LA   BOSSIER             647614     T17N R11W SEC 31: W2 SE ; SEC 32: NE, E2 NW
LA
  BOSSIER   17.00081.00C   JOE MIMS, ET UX   PAR OIL CORPORATION   9/18/1972  
LA   BOSSIER             248770     T17N R11W SEC 31: W2 SE ; SEC 32: NE, E2 NW
LA
  BOSSIER   17.00081.00C   WILLIE C. SMITH, JR.   PAR OIL CORPORATION  
9/18/1972   LA   BOSSIER             247868     T17N R11W SEC 31: W2 SE ; SEC
32: NE, E2 NW
LA
  BOSSIER   17.00081.00B   PRODUCERS OIL & GAS COMPANY   PAR OIL CORPORATION  
10/11/1972   LA   BOSSIER             269141     T17N R11W SEC 32: E2 NE
LA
  BOSSIER   17.00081.00D   ARMAND W. ROOS, JR., AS ATTORNEY IN FACT FOR FLOYD D.
ROOS   PAR OIL CORPORATION   10/16/1972   LA   BOSSIER             269142    
T17N R11W SEC 31: W2 SE

Page 113 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                      LEASE  
RECORDING   RECORDING                 ST   PARISH   LEASE NO   LESSOR / GRANTOR
  LESSEE / GRANTEE   DATE   STATE   PARISH   COB   PAGE     ENTRY   DESCRIPTION
LA
  BOSSIER   17.00100.00A   MARGIE RANDOLPH   PAR OIL CORPORATION   7/31/1973  
LA   BOSSIER             256772     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00A   ZENOBIA ORR   PAR OIL CORPORATION   7/31/1973   LA  
BOSSIER             256673     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00A   WILBUR SANDERS   PAR OIL CORPORATION   7/31/1973   LA
  BOSSIER             258207     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00A   LILLIE WATSON   PAR OIL CORPORATION   7/31/1973   LA
  BOSSIER             256530     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00A   ELNORA WASHINGTON   PAR OIL CORPORATION   7/31/1973  
LA   BOSSIER             256535     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00A   EURAL WADE   PAR OIL CORPORATION   7/31/1973   LA  
BOSSIER             256534     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00A   F. B. SANDERS   PAR OIL CORPORATION   7/31/1973   LA
  BOSSIER             256560     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00A   LARCE SANDERS   PAR OIL CORPORATION   7/31/1973   LA
  BOSSIER             256537     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00A   IDA S. FARLEY   PAR OIL CORPORATION   7/31/1973   LA
  BOSSIER             256536     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00A   VIRGIE LEE YOUNG   PAR OIL CORPORATION   7/31/1973  
LA   BOSSIER             256533     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00A   NEANETTA SANDERS CLOUTIER   PAR OIL CORPORATION  
7/31/1973   LA   BOSSIER             259084     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00B   JOHN MANUEL JEFFERSON   PAR OIL CORPORATION  
4/28/1973   LA   BOSSIER             253745     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00B   PICCOLA JEFFERSON MCDANIEL   PAR OIL CORPORATION  
4/28/1973   LA   BOSSIER             253744     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00B   ZENOBIA JEFFERSON SPURLING   PAR OIL CORPORATION  
4/28/1973   LA   BOSSIER             253743     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00B   IDA B. JEFFERSON CAIN   PAR OIL CORPORATION  
4/28/1973   LA   BOSSIER             253742     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00B   BOOKER T. JEFFERSON, JR.   PAR OIL CORPORATION  
4/28/1973   LA   BOSSIER             253741     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00100.00B   LEROY JEFFERSON   PAR OIL CORPORATION   4/28/1973  
LA   BOSSIER             253740     T17N R11W SEC 31: NW NW
LA
  BOSSIER   17.00112.00A   GEORGE MURRAY   PAR OIL CORPORATION   9/22/1972   LA
  BOSSIER             248386     T17N R11W SEC 32: NE SW
LA
  BOSSIER   17.00112.00A   R. D. MURRAY   PAR OIL CORPORATION   9/22/1972   LA  
BOSSIER             248387     T17N R11W SEC 32: NE SW

Page 114 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                             
LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO   LESSOR /
GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH   COB   PAGE     ENTRY  
DESCRIPTION
LA
  BOSSIER     17.00112.00A     ANDREW MURRAY   PAR OIL CORPORATION   9/22/1972  
LA   BOSSIER             248388     T17N R11W SEC 32: NE SW
LA
  BOSSIER     17.00112.00A     PAULINE G. REECE   PAR OIL CORPORATION  
9/22/1972   LA   BOSSIER             257812     T17N R11W SEC 32: NE SW
LA
  BOSSIER     17.00112.00A     ERNESTINE M. PATTERSON   PAR OIL CORPORATION  
9/22/1972   LA   BOSSIER             256213     T17N R11W SEC 32: NE SW
LA
  BOSSIER     17.00112.00A     NORA MAE MURRAY   PAR OIL CORPORATION   9/22/1972
  LA   BOSSIER             257181     T17N R11W SEC 32: NE SW
LA
  BOSSIER     17.00112.00A     WANDA E. MULLINS   PAR OIL CORPORATION  
9/22/1972   LA   BOSSIER             258118     T17N R11W SEC 32: NE SW
LA
  BOSSIER     17.00112.00A     RUTH ELOISE FOSTER   PAR OIL CORPORATION  
9/22/1972   LA   BOSSIER             258152     T17N R11W SEC 32: NE SW
LA
  BOSSIER     17.00112.00A     JAMES MURRAY   PAR OIL CORPORATION   9/22/1972  
LA   BOSSIER             248389     T17N R11W SEC 32: NE SW
LA
  BOSSIER     17.00112.00A     ETHEL MURRAY JOHNSON   PAR OIL CORPORATION  
9/22/1972   LA   BOSSIER             257135     T17N R11W SEC 32: NE SW
LA
  BOSSIER     17.00113.000     HENRY JONES   PAR OIL CORPORATION   9/22/1972  
LA   BOSSIER             248390     T17N R11W SEC 32: SW NW
LA
  BOSSIER     17.00001.00A     JACK LANE KILLEN   PAR OIL CORPORATION  
10/13/1971   LA   BOSSIER             244106     T16N R12W SEC 1: 217 ACRES
NORTH OF RED CHUTE BAYOU LESS TRACT ON EAST SIDE THEREOF DESCRIBED IN CONVEYANCE
BOOK 241, PAGE 612 OF THE RECORDS OF BOSSIER PARISH, LA. (RESURVEYED TO COVER
221.819 ACRES.) T16N R12W SEC 1: 21.84 ACRES, BEING THAT PART OF THE S2 SW LYING
WEST OF THE CENTER OF RED CHUTE BAYOU AND SOUTH OF THE CENTER LINE OF STATE HWY
934. (RESURVEYED TO COVER 21.095 ACRES.) T16N R12W SEC 2: 36 ACRES LOCATED IN
THE SE OF SECTION LYING SOUTH OF THE CENTER OF STATE HWY 934. (RESURVEYED TO
COVER 36.368 ACRES)
LA
  BOSSIER     17.00073.000     NANCY ELIZABETH SOUR RAY   DUDLEY R MEIER  
3/16/1972   LA   BOSSIER             814325     T16N-R11W SEC. 19 — LOT “D”
BEING 36.11 ACRES IN THE NE/4 OF SECTION 19, LYING NORTH OF THE RED CHUTE BAYOU
LA
  BOSSIER     17.00073.000     BEN SOUR, JR.   DUDLEY R MEIER   3/16/1972   LA  
BOSSIER             814326     T16N-R11W SEC. 19 — LOT “D” BEING 36.11 ACRES IN
THE NE/4 OF SECTION 19, LYING NORTH OF THE RED CHUTE BAYOU
LA
  BOSSIER     17.00073.000     DAVID A. SOUR   DUDLEY R MEIER   3/16/1972   LA  
BOSSIER             814327     T16N-R11W SEC. 19 — LOT “D” BEING 36.11 ACRES IN
THE NE/4 OF SECTION 19, LYING NORTH OF THE RED CHUTE BAYOU
LA
  BOSSIER     17.00073.000     MARGARET LINDSEY LYONS GODFREY   DUDLEY R MEIER  
3/16/1972   LA   BOSSIER             814328     T16N-R11W SEC. 19 — LOT “D”
BEING 36.11 ACRES IN THE NE/4 OF SECTION 19, LYING NORTH OF THE RED CHUTE BAYOU
LA
  BOSSIER     17.00073.000     GRETCHEN ELSTON BRENNER AND MAMMIE ELIZABETH
ELSTON   DUDLEY R MEIER   3/16/1972   LA   BOSSIER             814330    
T16N-R11W SEC. 19 — LOT “D” BEING 36.11 ACRES IN THE NE/4 OF SECTION 19, LYING
NORTH OF THE RED CHUTE BAYOU
LA
  BOSSIER WEBSTER     17.00516.000     THOMAS M PAXTON   CAMTERRA RESOURCES
PARTNERS LTD   6/28/2003   LA   BOSSIER WEBSTER   1289
956   956
242   783809
  T16N R10W SEC 4: LOTS 9 & 10 OF THE MILLER SUBDIVISION OF LAKE BISTINEAU,
LOCATED IN THE NE QUARTER OF BOSSIER PARISH, AND THE SE QUARTER OF SECTION
33, T17N R10W OF WEBSTER PARISH; AS PER PLAT RECORDED IN BOOK 275, PAGE 497
OF BOSSIER PARISH, LA, & BOOK 3, PAGE 48 OF WEBSTER PARISH, LA. 1.44 ACRES
LA
  BOSSIER WEBSTER     17.00517.000     JAY RANDOLPH OSTROM   CAMTERRA RESOURCES
PARTNERS LTD   6/21/2003   LA   BOSSIER WEBSTER   1289
956   897
246   783810
463922   T16N R10W SEC 4: LOT 11 OF THE MILLER SUBDIVISION OF LAKE BISTINEAU,
LOCATED IN THE NE QUARTER OF BOSSIER PARISH, AND THE SE QUARTER OF SECTION
33, T17N R10W OF WEBSTER PARISH; AS PER PLAT RECORDED IN BOOK 275 PAGE 497
OF BOSSIER PARISH, LA AND BOOK 3 PAGE 48 OF WESTER PARISH, LA. 1 ACRE

Page 115 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  BOSSIER WEBSTER     17.00518.000     ROBERT WAYNE PARKER   CAMTERRA RESOURCES
PARTNERS LTD   6/28/2003   LA   BOSSIER WEBSTER   1289
956   900
250   783811
463923   T16N R10W SEC 4: LOTS 7 & 8 OF THE MILLER SUBDIVISION ON LAKE
BISTINEAU,
LOCATED IN THE NE QUARTER OF BOSSIER PARISH, AND THE SE QUARTER OF SECTION
33, T17N R10W OF WEBSTER PARISH; AS PER PLAT RECORDED IN BOOK 275, PAGE 497
OF BOSSIER PARISH, LA, AND BOOK 3 PAGE 48 OF WEBSTER PARISH, LA. 1.47 ACRES
LA
  BOSSIER WEBSTER     17.00519.000     JIMMIE A CROMWELL ET UX   CAMTERRA
RESOURCES PARTNERS LTD   6/28/2003   LA   BOSSIER WEBSTER   1289
956   903
254   783812
463924   T17N R10W SEC 33, WEBSTER PARISH, LA
T16N R10W SEC 4, BOSSIER PARISH, LA
A TRACT OF LAND, CONTAINING 1.04 ACRES, MORE OR LESS, BEING THE SAME LAND
DESCRIBED IN THE DEED DATED MARCH 31, 1995 FROM WANDA JONES PARKER & THELMA
JONES POWELL IN FAVOR OF JIMMIE A CROMWELL ET UX RECORDED IN VOLUME 816,
PAGE 46, WEBSTER, PARISH, LA
LA
  WEBSTER     17.00520.000     JIMMY LANE ROWELL   PENNZENERGY EXPLORATION &
PRODUCTION LLC   6/22/1999   LA   WEBSTER     896       584       431555    
T17N R10W SEC 33: N2 NE NW, LESS & EXCEPT, A TRACT OF LAND BEGINNING AT A
STEEL FENCE CORNER POST LOCATED 0.66 FT SOUTH & 1.06 FT WEST OF THE NE
CORNER OF NW OF SEC 33, & RUN SOUTH 8 DEGREES 50 MINUTES 41 SECONDS WEST
158.90 FT TO A SET 5/8 IRON ROD: THENCE RUN WEST 136.30 FT TO A SET 5/8
IRON ROD: THENCE RUN NORTH 157.00 FT TO A SET 5/8 IRON ROD AT A FENCE:
THENCE RUN 160.73 FT ALONG SAID FENCE TO THE POINT OF BEGINNING. THE
EXCEPTED TRACT CONTAINING 0.54 ACRES, MORE OR LESS. WEBSTER PARISH, LA
LA
  WEBSTER     17.00521.000     FRED EARNEST PHILLIPS ET UX   PENNZENERGY
EXPLORATION & PRODUCTION LLC   7/8/1999   LA   WEBSTER     896       581      
431554     T17N R10W SEC 33: W2 SW
WEBSTER PARISH, LA
CONTAINING 80 ACRES, MORE OR LESS
LA
  WEBSTER     17.00522.000     JOE B WHEAT ET UX   PENNZENERGY EXPLORATION &
PRODUCTION LLC   8/26/1999   LA   WEBSTER     897       324       431925    
T17N R10W SEC 33: 7.29 ACRES, MORE OR LESS. FROM THE SE CORNER OF SEC 33,
RUN NORTH 0 12’ WEST 524.4 FT TO THE NORTH ROW OF THE GREEN PARK ROAD FOR
THE POB: THENCE RUN NORTH 0 12’ WEST 586.53 FT. THENCE RUN WEST 541.23 FT.
THENCE RUN SOUTH 0 12’ EAST 586.53 FT TO THE NORTH ROW OF THE GREEN PARK
ROAD, THEN RUN EAST ALONG THE NORTH ROW OF THE GREEN PARK ROAD 541.23 FT TO
THE POB
LA
  WEBSTER     17.00523.000     BILLY CARROLL LANGFORD ET UX   PENNZENERGY
EXPLORATION & PRODUCTION LLC   7/27/1999   LA   WEBSTER     897       327      
431926     T17N R10W SEC 33: FROM THE SE CORNER OF SEC 33 RUN NORTH 0 12’ WEST
524.4
FT TO THE NORTH ROW OF THE GREEN PARK RD: THENCE RUN 0 12’ WEST 1086.53 FT
TO THE POB: THENCE RUN SOUTH 89 30’ WEST 232.9 FT: THENCE RUN NORTH 0 12’
EAST 1059.07 FT: THENCE RUN SOUTH 89 30’ FT WEST 274 FT: THENCE RUN NORTH
30 FT TO THE CENTER OF THE PLUM ORCHARD: THENCE RUN SOUTH 89 30’ EAST
525.85 FT: THENCE RUN SOUTH 0 12’ EAST 1089.07 FT THE POB: AND

FROM THE SE CORNER OF SECTION 33 RUN NORTH 0 12’ WEST 524.4 FT TO THE NORTH
ROW OF THE GREEN PARK RD: THENCE RUN NORTH 0 12’ WEST 586.53 FT TO THE POB:
THENCE CONTINUE NORTH 0 12’ WEST 500 FT: THENCE RUN WEST 541.23 FT: THENCE
RUN SOUTH 0 12’ EAST 500 FT: THENCE RUN EAST 541.23 FT TO THE POB.

CONTAINING 12.50 ACRES, MORE OR LESS
WEBSTER PARISH, LA
LA
  WEBSTER     17.00524.000     HENRY HORACE WINDHAM ET UX   PENNZENERGY
EXPLORATION & PRODUCTION LLC   7/28/1999   LA   WEBSTER     897       333      
431928     T17N R10W SEC 33: SE SW & ALL THAT PART OF THE NE SW & THE E2 SE NW
LYING
SOUTH OF THE CENTERLINE OF LOUISIANA HIGHWAY 527.

CONTAINING 82.00 ACRES, MORE OR LESS
WEBSTER PARISH, LA
LA
  WEBSTER     17.00525.000     JIMMY RAY BELL ET UX   PENNZENERGY EXPLORATION &
PRODUCTION LLC   7/15/1999   LA   WEBSTER     897       342       431931    
T17N R10W SEC 33: S2 NE NW & LOTS 1 THRU 15 OF THE PALMETTO BEACH ESTATES
ANNEX, UNIT NO. 1, A SUBDIVISION AS SHOWN BY MAP & PLAT THEREOF ON FILE &
OF RECORD IN MAP BOOK 3 PAGE 50 OF MAP RECORDS, WEBSTER PARISH, LA.

CONTAINING 40.00 ACRES, MORE OR LESS
LA
  WEBSTER     17.00526.000     PARRIS A DIPAUL ET UX   PENNZENERGY EXPLORATION &
PRODUCTION LLC   7/22/1999   LA   WEBSTER     897       360       431938    
T17N R10W SEC 33: 58.736 ACRES, MORE OR LESS, MORE PARTICULARLY DESCRIBED
IN LEASE.

WEBSTER PARISH, LA
LA
  WEBSTER     17.00527.000     LARRY KENNETH LEE ET UX   PENNZENERGY EXPLORATION
& PRODUCTION LLC   8/26/1999   LA   WEBSTER     897       330       431927    
T17N R10W SEC 33: 7.30 ACRES, MORE OR LESS, MORE PARTICULARLY DESCRIBED IN
LEASE.

WEBSTER PARISH, LA

Page 116 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  WEBSTER     17.00528.000     NAOMI JEAN PROCELL   PENNZENERGY EXPLORATION &
PRODUCTION LLC   7/21/1999   LA   WEBSTER     897       352-A       431935    
T17N R10W SEC 33: ALL OF THAT PART OF THE W2 NW LYING NORTH OF THE CENTERLINE OF
LOUISIANA HIGHWAY 527. 50.20 ACRES, MORE OR LESS
LA
  WEBSTER     17.00529.000     JOHN STEWART SLACK III   PENNZENERGY EXPLORATION
& PRODUCTION LLC   7/1/1999   LA   WEBSTER     897       336       431929    
T17N R10W SEC 33: E2 NE CONTAINING 80.00 ACRES, MORE OR LESS
LA
  WEBSTER     17.00530.000     JIMMIE LEE FRENCH ET UX   DEVON ENERGY PRODUCTION
CO   6/12/2000   LA   WEBSTER     910       413       438374     T17N R10W SEC
33: 2.00 ACRES, MORE OR LESS, BEGINNINGING IN THE NE CORNER OF THE SW NW SE; AND
LOTS 37 & 38 OF THE PALMETTO BEACH ESTATES ANNEX, UNIT NO. 1, A SUBDIVISION AS
SHOWN BY PLAT FILED IN BOOK 3 PAGE 50, WEBSTER PARISH, LA; MORE PARTICULARLY
DESCRIBED IN LEASE
LA
  WEBSTER     17.00531.000     RONALD SCOTT FOGELSON ET UX   DEVON ENERGY
PRODUCTION CO   6/22/2000   LA   WEBSTER     910       397       438369     T17N
R10W SEC 33: 3.23 ACRES, MORE OR LESS, BEING THE SAME LAND DESCRIBED IN THAT
CERTAIN CASH SALE DEED DATED OCTOBER 16TH, 1988 FROM BRYAN KEITH VANDERKOOL AND
ELIZABETH DIANE LABORDE VANDERKOOL TO RONALD SCOTT FOGELSON AND SANDRA DANIELLE
MARKS FOGELSON, SAID DEED FILED NOVEMBER 17TH, 1998 UNDER INSTRUMENT NO. 424370
IN BOOK 882 PAGE 757, CONVEYANCE RECORDS, WEBSTER PARISH, LA
LA
  WEBSTER     17.00532.000     ELMORE LOUIS MORRIS ET UX   DEVON ENERGY
PRODUCTION CO   7/6/2000   LA   WEBSTER     910       387       438365     T17N
R10W SEC 33: 3.00 ACRES, MORE OR LESS, LOCATED IN THE N2 SW NW SE. LESS AND
EXCEPT 2.00 AC, MORE OR LESS, DESCRIBED AS BEGINNING AT THE NE CORNER OF THE SW
NW SE OF SECTION 33, THENCE RUN SOUTH 330 FT, THENCE WEST 264 FT, THENCE NORTH
330 FT, THENCE EAST 264 FT TO THE POB
LA
  WEBSTER     17.00533.000     GERALDINE SCOTT RICHARDSON   DEVON ENERGY
PRODUCTION CO   7/12/2000   LA   WEBSTER     912       001       438979     T17N
R10W SEC 33: BEGINNING AT THE SW CORNER OF THE S2 SW NW SE OF SECTION 33, THENCE
RUN EAST 440 FT TO THE POB, THEN MORE PARTICULARLY DESCRIBED IN LEASE,
CONTAINING 1.00 AC, MORE OR LESS; AND BEGINNING AT THE SW CORNER OF THE S2 SW NW
SE OF SECTION 33, THENCE RUN NORTH 111.79 FT TO THE POB, THENCE RUN EAST 400 FT,
THENCE RUN NORTH TO THE NORTH LINE OF SAID S2 SW NW SE OF SECTION 33, THENCE RUN
WEST 400 FT TO THE WEST LINE OF THE NW SE OF SECTION 33 , THENCE RUN SOUTH TO
THE POB, BEING THAT LAND OF ARDELL & SARAH GILBERT SCOTT, BOTH DECEASED,
CONTAINING 2.00 AC, MORE OR LESS
LA
  WEBSTER     17.00534.000     ELDRIDGE LEON HEARN   CAMTERRA RESOURCES PARTNERS
LTD   5/2/2003   LA   WEBSTER     956       290       463933     T17N R10W SEC
33: 2.20 ACRES, MORE OR LESS, BEING LOTS 35 & 36, PALMETTO BEACH ESTATES, ANNEX
UNIT NO. 1, A SUBDIVISION OF WEBSTER PARISH, LA, AS PER PLAT RECORDED AT BOOK 3,
PAGE 50, WEBSTER PARISH, LA
LA
  WEBSTER     17.00535.000     JAMES SCOTT ET UX   CAMTERRA RESOURCES PARTNERS
LTD   5/2/2003   LA   WEBSTER     956       282       463931     T17N R10W SEC
33: 1.00 ACRE, MORE OR LESS, BEGINNING AT THE NE CORNER OF THE S2 SW NW SE OF
SECTION 33 FOR THE POB; THENCE RUN 260 FT WEST, THENCE 165 FT SOUTH, THENCE 260
FT EAST, THENCE 165 FT NORTH TO THE POB
LA
  WEBSTER     17.00536.000     MICHAEL R POWELL   CAMTERRA RESOURCES PARTNERS
LTD   11/12/2002   LA   WEBSTER     953       391       462345     T17N R10W SEC
33: .87 ACRES, MORE OR LESS, LOTS 5, 6, AND 7 S.P. BEDDINGFIELD SUBDIVISION AS
PER PLAT RECORDED IN BOOK 2, PAGE 100, WEBSTER PARISH, LA & BEING THE SAME LOTS
DESCRIBED IN THAT CERTAIN CASH DEED DATED JUNE 1, 1973 FROM FAYE MCCROCKLIN TO
MICHAEL R POWELL, HUSBAND OF STARLA B POWELL, RECORDED IN BOOK 422, PATE 125, OF
THE CONVEYANCE RECORDS OF WEBSTER PARISH, LA
LA
  WEBSTER     17.00537.000     CHARLES FLOYD CLARY ET UX   CAMTERRA RESOURCES
PARTNERS LTD   11/12/2002   LA   WEBSTER     953       364       462336     T17N
R10W SEC 33: .29 ACRES, MORE OR LESS, LOT 8, S.P. BEDDINGFIELD SUBDIVISION AS
PER PLAT RECORDED IN BOOK 2, PAGE 100, CONVEYANCE RECORDS OF WEBSTER PARISH, LA
LA
  WEBSTER     17.00538.000     RICHARD K WREN   CAMTERRA RESOURCES PARTNERS LTD
  11/13/2002   LA   WEBSTER     953       397       462347     T17N R10W SEC 33:
.29 ACRES, MORE OR LESS, LOT 12, S.P. BEDDINGFIELD SUBDIVISION AS PER PLAT
RECORDED IN BOOK 2, PAGE 100, CONVEYANCE RECORDS OF WEBSTER PARISH, LA
LA
  WEBSTER     17.00539.000     DONNA A MCCOY DUVALL   CAMTERRA RESOURCES
PARTNERS LTD   11/6/2002   LA   WEBSTER     953       373       462339     T17N
R10W SEC 33: 2.00 ACRES, MORE OR LESS. A TRIANGULAR PARCEL OF LAND DESCRIBED AS
FOLLOWS: FROM A TWO INCH IRON PIN LOCATED AT THE SW CORNER OF SECTION 33, RUN
THENCE NORTH 60 FT TO A TWO INCH IRON PIPE AND THE POB OF THE TRACT HEREIN
DESCRIBED; RUN THENCE WEST 417.4 FT TO A POINT MARKED BY A 1 1/2 INCH IRON PIPE;
THENCE NORTH 45 DEGREES EAST 590.36 FT TO A POINT ON THE EAST LINE OF SECTION
33; THENCE SOUTH 417.4 FT TO THE POB, BEING THE SAME TRACT DESCRIBED IN THAT
CERTAIN CASH DEED DATED JULY 27TH, 1966 FROM MRS LOLA PAGE BUCKNER & MRS LUCY
BUCKNER DURAN TO GLEN WARDLAW, ET UX, SAID DEED RECORDED IN CONVEYANCE BOOK 362,
PAGE 679 OF THE RECORDS, WEBSTER PARISH, LA
LA
  WEBSTER     17.00540.000     WILLIAM LACY MCVEY ETAL   CAMTERRA RESOURCES
PARTNERS LTD   11/19/2002   LA   WEBSTER     953       382       462342     T17N
R10W SEC 33: 1.00 ACRE, MORE OR LESS, LOT 13 S.P. BEDDINGFIELD SUBDIVISION AS
PER PLAT RECORDED IN BOOK 2, PAGE 100, CONVEYANCE RECORDS OF WEBSTER PARISH, LA

Page 117 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  WEBSTER     17.00541.000     ROBBIE DOUGLAS MCCOY   CAMTERRA RESOURCES
PARTNERS LTD   10/14/2002   LA   WEBSTER     953       379       462341     T17N
R10W SEC 33: 7.00 ACRES, MORE OR LESS DESCRIBED AS THE SOUTH 464.40
FT OF THE EAST 815.90 FT OF THE SE SE, LESS & EXCEPT TWO (2) ACRES, MORE OR
LESS, DESCRIBED AS BEGINNING 60 FT NORTH OF THE SE CORNER OF SECTION 33,
THENCE RUN WEST A DISTANCE OF 417.4 FT; THENCE RUN NORTH 45 DEGREES TO THE
EAST LINE OF SECTION 33; THENCE RUN SOUTH 417.4 FT TO THE POB
LA
  BOSSIER WEBSTER     17.01974.00A     ALVIN BERNARD SMITH   CAMTERRA RESOURCES
PARTNERS LTD   1/7/2003   LA   BOSSIER WEBSTER   1284
953   34
128   776924
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER     17.01974.00B     BERNICE C SMITH   CAMTERRA RESOURCES
PARTNERS LTD   1/7/2003   LA   BOSSIER WEBSTER   1284
953   37
131   776925
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER     17.01974.00C     ANDREW T FEASTER   CAMTERRA RESOURCES
PARTNERS LTD   11/18/2002   LA   BOSSIER WEBSTER   1285
953   116
408   778102
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER     17.01974.00D     DAVID RAY FEASTER   CAMTERRA RESOURCES
PARTNERS LTD   11/15/2002   LA   BOSSIER WEBSTER   1285
953   119
412   778103
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER     17.01974.00E     ERNEST FEASTER   CAMTERRA RESOURCES
PARTNERS LTD   11/15/2002   LA   BOSSIER WEBSTER   1285
953   122
416   778104
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER     17.01974.00F     JIMMY LEA FEASTER   CAMTERRA RESOURCES
PARTNERS LTD   11/15/2002   LA   BOSSIER WEBSTER   1285
953   125
420   778105
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER     17.01974.00G     HENRY FEASTER III   CAMTERRA RESOURCES
PARTNERS LTD   11/25/2002   LA   BOSSIER WEBSTER   1285
953   128
424   778106
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER     17.01974.00H     JOANN FEASTER JAMES ET VIR   CAMTERRA
RESOURCES PARTNERS LTD   11/15/2002   LA   BOSSIER WEBSTER   1285
953   131
428   778107
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA

Page 118 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                  LEASE  
RECORDING   RECORDING                 ST   PARISH   LEASE NO   LESSOR / GRANTOR
  LESSEE / GRANTEE   DATE   STATE   PARISH   COB   PAGE   ENTRY   DESCRIPTION
LA
  BOSSIER WEBSTER   17.01974.00I   J S FEASTER ET UX   CAMTERRA RESOURCES
PARTNERS LTD   11/15/2002   LA   BOSSIER WEBSTER   1285
953   134
432   778108
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER   17.01974.00J   RAY CHARLES FEASTER   CAMTERRA RESOURCES
PARTNERS LTD   11/15/2002   LA   BOSSIER WEBSTER   1285
953   137
440   778109
62402   T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER   17.01974.00K   TIMOTHY WAYNE FEASTER   CAMTERRA RESOURCES
PARTNERS LTD   11/26/2002   LA   BOSSIER WEBSTER   1285
953   140
436   778110
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER   17.01974.00L   TOM CLARENCE FEASTER   CAMTERRA RESOURCES
PARTNERS LTD   11/25/2002   LA   BOSSIER WEBSTER   1285
953   143
444   778111
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER   17.01974.00M   MADELINE FEASTER HENDERSON   CAMTERRA
RESOURCES PARTNERS LTD   11/25/2002   LA   BOSSIER WEBSTER   1285
953   146
452   778112
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER   17.01974.00N   JOSETTA SMITH NEDD   CAMTERRA RESOURCES
PARTNERS LTD   11/20/2002   LA   BOSSIER WEBSTER   1285
953   149
448   778113
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER   17.01974.00O   QUEEN OGLESBY   CAMTERRA RESOURCES PARTNERS
LTD   11/18/2002   LA   BOSSIER WEBSTER   1285
953   152
460   778114
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER   17.01974.00P   CLARASTINE E SMITH   CAMTERRA RESOURCES
PARTNERS LTD   11/20/2002   LA   BOSSIER WEBSTER   1285
953   155
456   778115
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER   17.01974.00Q   JOSEPHINE SNELL   CAMTERRA RESOURCES PARTNERS
LTD   11/19/2002   LA   BOSSIER WEBSTER   1285
953   158
468   778116
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA

Page 119 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                             
LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO   LESSOR /
GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE     ENTRY  
DESCRIPTION
LA
  BOSSIER WEBSTER   17.01974.00R   VERDIA SPATES   CAMTERRA RESOURCES PARTNERS
LTD   11/19/2002   LA   BOSSIER WEBSTER   1285
953   161
464   778117
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER   17.01974.00S   MARY JANE FEASTER TURNER   CAMTERRA RESOURCES
PARTNERS LTD   11/15/2002   LA   BOSSIER WEBSTER   1285
953   164
480   778118
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER   17.01974.00T   ANNIE LEE FEASTER WILLIAMS   CAMTERRA
RESOURCES PARTNERS LTD   11/15/2002   LA   BOSSIER WEBSTER   1285
953   167
472   778119
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  BOSSIER WEBSTER   17.01974.00U   DELPHENE FEASTER MARSHALL   CAMTERRA
RESOURCES PARTNERS LTD   11/15/2002   LA   BOSSIER WEBSTER   1285
953   170
476   778120
  T17N R10W
SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA
AND
T16N R10W
SEC 4: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN BOSSIER
PARISH, LA
LA
  WEBSTER   17.01975.00A   RON M THRASHER ET UX   PACKARD ENERGY GROUP INC  
11/20/1998   LA   WEBSTER     886       622       426336     T17N R10W
SEC 29: 6.29 ACRES TRACT IN THE NW

LA
  WEBSTER   17.01975.00B   PAMELA GARISON CHAPPELL   PACKARD ENERGY GROUP INC  
11/3/1998   LA   WEBSTER     886       593       426327     T17N R10W
SEC 29: 6.29 ACRES TRACT IN THE NW PART IN WEBSTER PARISH, LA
LA
  WEBSTER   17.01976.00A   MAMIE MCDADE COWLES   PACKARD ENERGY GROUP INC  
11/30/1998   LA   WEBSTER     886       610       426332     T17N R10W
SEC 29: S2 SW NE, W2 NW SE, NE SW
LA
  WEBSTER   17.01976.00B   SARA ROSS ROTHGEBER   PACKARD ENERGY GROUP INC  
11/30/1998   LA   WEBSTER     886       596       426828     T17N R10W
SEC 29: S2 SW NE, W2 NW SE, NE SW
LA
  WEBSTER   17.01976.00C   JAMES MCDADE JOHNSON   PACKARD ENERGY GROUP INC  
12/30/1998   LA   WEBSTER     888       358       427294     T17N R10W
SEC 29: S2 SW NE, W2 NW SE, NE SW
LA
  WEBSTER   17.01976.00D   MARIANA JOHNSON ET AL   PACKARD ENERGY GROUP INC  
12/18/1998   LA   WEBSTER     886       615       426334     T17N R10W
SEC 29: S2 SW NE, W2 NW SE, NE SW
LA
  WEBSTER   17.01976.00E   JOHN D JOHNSON ET UX   PACKARD ENERGY GROUP INC  
12/30/1998   LA   WEBSTER     886       611       426333     T17N R10W
SEC 29: 80.0 ACRES IN THE W2 OF THE SW OF THE NE AND W2 OF THE NW OF THE
SE AND NE OF THE SW IN WEBSTER PARISH, LA
LA
  WEBSTER   17.01977.00A   LINDA BURNETT   PACKARD ENERGY GROUP INC   11/18/1998
  LA   WEBSTER     886       617       426335     T17N R10W
SEC 29: 7.1375 ACRES IN THE SE’LY PORTION OF TRACT 6 OF THE BULLOCK EST
SUBDIVISION AND MORE ACCURATELY DESCRIBED IN THE EXHIBIT IN METES AND
BOUNDS IN WEBSTER PARISH, LA
LA
  WEBSTER   17.01977.00B   LINDA BEAUGH   PACKARD ENERGY GROUP INC   11/18/1998
  LA   WEBSTER     886       623       426337     T17N R10W
SEC 29: 7.1375 ACRES IN THE SE’LY PORTION OF TRACT 6 OF THE BULLOCK EST
SUBDIVISION AND MORE ACCURATELY DESCRIBED IN THE EXHIBIT IN METES AND
BOUNDS IN WEBSTER PARISH, LA

Page 120 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  WEBSTER     17.01978.000     TLC ENTERPRISES   CAMTERRA RESOURCES PARTNERS LTD
  8/19/2002   LA   WEBSTER     941       419       455239     T17N R10W
SEC 32: 23 ACS BEGINNING AT THE SE/C NE, THENCE SOUTH 89 DEG, 33 MIN 2
SECONDS WEST ALONG WITH THE SOUTH LINE OF NE A DISTANCE OF 2,547.51 FT TO
POB; THENCE SOUTH 89 DEG, 33 MIN2 SECONDS WEST ALONG THE SOUTH LINE OF N2
SEC 32 A DISTANCE OF 765.46 FT, THENCE NORTH O DEG, OO MINUTES 15 SEC EAST
A DISTANCE OF 1,308.27 FT, THENCE NORTH 89 DEG, 27 MIN 13 SEC EAST 765.45
FT, THENCE SOUTH 0 DEG, 00 MIN 15 SEC WEST A DISTANCE OF 1,309.56 FT BACK
TO POB;
6 ACS BEGINNING AT THE NW/C OF NW, EAST 1,383 FT, THENCE RUN SOUTH 942 FT
TO POB, THENCE NORTH 89 DEG, 43 MIN WEST 691.5 FT, THENCE SOUTH 378 FT,
THENCE SOUTH 89 DEG, 43 MIN EAST 691.5 FT, THENCE NORTH 378 FT BACK TO THE
POB
LA
  WEBSTER     17.01979.000     HENRY EDWARDS JR   QEP ENERGY COMPANY   6/22/2000
  LA   WEBSTER     912       075       439034     T7N R10W
SEC 32: 17.73 ACS OUT OF THE NE SE

TR1: 15.36 ACS BEING THE NORTH 540 FT OF E2 SE BEING THE SAME LAND SET
ASIDE TO HENRY EDWARDS JR IN THE CERTAIN PARTITION DEED DATED 5-12-1958 REC
IN VOL 288, PAGE 463 OF THE CONVEYANCE RECORDS LESS 1 AC OUT OF THE NW/C
SOLD TO BILLY D AUGUSTUS BY CASH SALE DEED DATED 2-1-1963 REC VOL 330, PAGE
504 OF THE CONVEYANCE RECORDS

TR 2: 2.37 ACS BEING THE SAME LAND DESCRIBED AS TRACT 7 AND SET ASIDE TO
HENRY EDWARDS JR IN THAT CERTAIN PARTITION DEED DATED 12-19-1981, STYLED
CHARLIE LOTT ET AL TO EACH OTHER RECORDED VOL 574, PAGE 21 OF THE
CONVEYANCE RECORDS
LA
  WEBSTER     17.01980.000     WILLIE THOMAS ET UX   UNIVERSAL RESOURCES CORP  
3/12/1999   LA   WEBSTER     889       645       427953     T17N R10W
SEC 32: 22.37 ACRES OUT OF THE E2 SE
LA
  WEBSTER     17.01981.000     CHARLTON H LYONS JR   QEP ENERGY COMPANY  
10/3/2000   LA   WEBSTER     916       758       441672     T17N R10W
SEC 32: .71 ACRES IN THE SE SE AND BEING DESCRIBED AS TRACT 2 IN THAT
CERTAIN CASH SALE DEED FROM ARCH K ADAMS ET UX TO CHARLTON H LYONS JR ET
UX, DATED 3-25-1963, REC VOL 331, PAGE 790 OF THE CONVEYANCE RECORDS
LA
  WEBSTER     17.01982.000     NATHAN O NIX JR   PENNZENERGY EXPLORATION &
PRODUCTION LLC   6/8/1999   LA   WEBSTER     896       553       431544     T17N
R10W
SEC 29: 1.63 ACS BEGINNING AT THE EAST LINE OF THE NW SW OF SEC 29, AND THE
CENTER LINE OF LA HIGHWAY #527 RUNNING THENCE NORTH 66 DEG 0 MIN WEST ALONG
THE CENTER LINE 233.44 FT TO THE POB, THENCE CONTINUE NORTH 66 DEG 0 MIN
WEST ALONG SAID CENTER LINE 250.56 FT, THENCE RUN NORTH 16 DEG 46 MIN
269.77 FT, THENCE RUN SOUTH 74 DEG 43 MIN 20 SECONDS EAST 242.87 FT, THENCE
RUN SOUTH 15 DEG 41 MIN WEST 307.7 FT TO THE POB
LA
  WEBSTER     17.01983.000     MCKINLEY O KENNER ET UX   PACKARD ENERGY GROUP
INC   11/3/1998   LA   WEBSTER     886       052       425935     T17N R10W
SEC 29: 200.058 ACRES HAVING 4 TRACTS AND MORE ACCURATELY DESCRIBED IN
METES AND BOUNDS IN EXHIBIT A OF THE LEASE
LA
  WEBSTER     17.01984.000     HERON LLC   PACKARD ENERGY GROUP INC   2/11/1999
  LA   WEBSTER     888       407       427322     T17N R10W
SEC 29: 183.68 ACRES AND MORE ACCURATELY DESCRIBED IN METES AND BOUND IN
EXHIBIT A OF THE LEASE IN WEBSTER PARISH, LA
LA
  WEBSTER     17.01985.000     FREIDA JOYCE SHRIVER J TULLY   PACKARD ENERGY
GROUP INC   2/11/1999   LA   WEBSTER     888       410       427323     T17N
R10W
SEC 29: 11.32 ACRES AND MORE ACCURATELY DESCRIBED IN METES AND BOUNDS AS
SEEN IN EXHIBIT A OF THE LEASE
LA
  WEBSTER     17.01986.000     WILLIAM M DAY JR ET UX   PACKARD ENERGY GROUP INC
  2/11/1999   LA   WEBSTER     888       403       427321     T17N R10W
SEC 29: 5.0 ACRES IN THE SW SE
LA
  WEBSTER     17.01987.000     EARL ANTHONY GAUTHIER ET UX   PACKARD ENERGY
GROUP INC   11/29/1998   LA   WEBSTER     886       602       426330     T17N
R10W
SEC 29: 44.29 ACS OUT OF THE W2 SW, AND 14.275 ACS OUT OF TRACT 6 OF THE
BULLOCK EST SUBDIVISION
LA
  WEBSTER     17.01988.000     ALTON M MOORE ET UX   PACKARD ENERGY GROUP INC  
11/17/1998   LA   WEBSTER     806       605       426331     T17N R10W
SEC 29: 8.17 ACRES IN THE NW SE NW
LA
  WEBSTER     17.01989.000     RONALD GARISON ET UX   PACKARD ENERGY GROUP INC  
11/3/1998   LA   WEBSTER     886       586       426324     T17N R10W
SEC 29: 12.58 ACRES IN THE NW
LA
  WEBSTER     17.01990.000     RONALD ROY BUTLER ET UX   PACKARD ENERGY GROUP
INC   2/11/1999   LA   WEBSTER     887       332       426677     T17N R10W
SEC 29: 2.5 ACS IN THE NW SW AS DESCRIBED BY METES AND BOUNDS IN LEASE

Page 121 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  WEBSTER     17.01991.000     BRIAN K GILLETTE ET UX   PACKARD ENERGY GROUP INC
  11/12/1998   LA   WEBSTER     886       999       426329     T17N R10W
SEC 29: 3.913 ACS IN THE NE NW SW AS DESCRIBED BY METES AND BOUNDS IN LEASE
LA
  WEBSTER     17.01992.000     R EUGENE LALONDE ET UX   PACKARD ENERGY GROUP INC
  2/11/1999   LA   WEBSTER     889       198       427712     T17N R10W
SEC 29: 8 ACS BEING THE WEST 203 FT OF THE W2 SW LYING SOUTH OF THE CENTER
LINE OF LA HIGHWAY 527
LA
  WEBSTER     17.01993.000     MAXINE A JENKINS   PACKARD ENERGY GROUP INC  
2/11/1999   LA   WEBSTER     889       194       427711     T17N R10W
SEC 29: 12.98 ACRES IN THE SE OF THE SW
LA
  WEBSTER     17.01994.000     BILLY JOE WHITESIDE ET UX   PACKARD ENERGY GROUP
INC   2/11/1999   LA   WEBSTER     890       531       428375     T17N R10W
SEC 29: 10.51 ACRES IN THE NW SW
LA
  WEBSTER     17.01995.000     ANASTACIO MORENO III   PACKARD ENERGY GROUP INC  
4/20/1999   LA   WEBSTER     890       528       428374     T17N R10W
SEC 29: 13.28 ACRES IN THE NW SW
LA
  WEBSTER     17.01996.000     TERRY G STANFIELD ET UX   PACKARD ENERGY GROUP
INC   2/15/1999   LA   WEBSTER     890       522       428372     T17N R10W
SEC 29: 6.29 ACRES IN THE NW
LA
  WEBSTER     17.01997.000     CHARLES EDMOND JOLLEY   DEVON ENERGY PRODUCTION
CO   7/12/2000   LA   WEBSTER     0911       850       438978     T17N R10W
SEC 33: LOTS 33 & 34 OF THE PALMETTO BEACH ESTATES ANNEX, UNIT 1, A
SUBDIVISION OF WEBSTER PARISH, LA, CONTAINING 2.66 ACS
LA
  WEBSTER     17.01998.000     KEITH R NEWMAN ET UX   CAMTERRA RESOURCES
PARTNERS LTD   11/21/2002   LA   WEBSTER     953       385       462343     T17N
R10W
SEC 33: 3.00 ACRES BEING LOT 1 OF THE BEDDINGFIELD SUBDIVISION OF WEBSTER
PARISH, LA
LA
  WEBSTER     17.01999.000     SHERMAN G KNOWLES FAMILY TRUST   CAMTERRA
RESOURCES PARTNERS LTD   10/10/2002   LA   WEBSTER     0953       394      
462346     T17N R10W
SEC 33: NW NE LESS LANDS DESCRIBED IN INSTRUMENT DATED 12-4-1987 BY BOB B
SLACK IN FAVOR OF WEBSTER PARISH FIRE PROTECTION DISTRICT 3, REC IN
CONVEYANCE BOOK 690, PAGE 387
LA
  WEBSTER     17.02349.000     USA LAM 50704   CLARK ENERGY COMPANY INC  
9/18/2000   LA   WEBSTER     915       785       441206     T17N R10W SEC 32:
LOTS 1 AND 2, CONTAINING 80.60 ACRES
LA
  WEBSTER     17.02350.00A     WALTER ALAN DANIELS   QEP ENERGY COMPANY  
10/13/2000   LA   WEBSTER     916       771       441678     T17N R10W SEC 32:
NW NW
LA
  WEBSTER     17.02350.00B     DAN DANIELS   QEP ENERGY COMPANY   10/13/2000  
LA   WEBSTER     916       768       441677     T17N R10W SEC 32: NW NW
LA
  WEBSTER     17.02350.00C     MARGARET HAZEL DANIELS   UNIVERSAL RESOURCES CORP
  2/9/1999   LA   WEBSTER     889       353       427827     T17N R10W SEC 32:
NW NW
LA
  WEBSTER     17.02351.000     DEBBIE WALKER DAME   UNIVERSAL RESOURCES CORP  
3/4/1999   LA   WEBSTER     889       369       427831     T17N R10W SEC 32: 10
ACRES OF LAND, MORE OR LESS, BEING LOCATED IN THE
NE NW AND BEING THE SAME LAND DESCRIBED AS TRACT ONE DONATED TO DEBBIE
WALKER DAME IN THAT CERTAIN DONATION DATED DECEMBER 22, 1982 FROM EDWARD
WALKER SR, A SINGLE MAN, TO DEBBIE WALKER DAME ET AL AS RECORDED IN
VOLUME 582, PAGE 180, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02352.000     SANDRA WALKER GOSSETT   UNIVERSAL RESOURCES CORP
  2/22/1999   LA   WEBSTER     889       345       427825     T17N R10W SEC 32:
10.71 ACRES OF LAND, MORE OR LESS, LOCATED IN THE NE NW,
AND BEING THE SAME LAND DESCRIBED AS TRACT TWO DONATED TO SANDRA WALKER
GOSSETT IN THAT CERTAIN DONATION FROM EDWARD WALKER SR TO DEBBIE WALKER
DAME ET AL, DATED DECEMBER 22, 1982, RECORDED IN VOLUME 582, PAGE 180,
WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02353.000     EMMA LOU SPARKS   QEP ENERGY COMPANY   6/28/2000
  LA   WEBSTER     914       603       440481     T17N R10W SEC 32: 1 ACRE OF
LAND, MORE OR LESS, LOCATED IN THE NE NW AND
BEING THE SAME LAND DESCRIBED IN A CASH DEED FROM EDWARD WALKER SR ET UX
TO EMMA LOU SPARKS, DATED SEPTEMBER 18, 1979, AS RECORDED IN VOLUME 525,
PAGE 120, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02354.000     JOHN ALAN COWDEN   QEP ENERGY COMPANY   6/28/2000
  LA   WEBSTER     914       607       440482     T17N R10W SEC 32: 0.4827 ACRE
OF LAND, MORE OR LESS, LOCATED IN THE NE NW
AND BEING THE SAME LAND DESCRIBED IN A CASH DEED FROM EDWARD WALKER SR TO
GLADYS LEE WALKER, DATED JUNE 17, 1994 AS RECORDED IN VOLUME 802, PAGE 228,
WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02355.000     EDWARD WALKER SR   UNIVERSAL RESOURCES CORP  
2/14/1999   LA   WEBSTER     889       381       427834     T17N R10W SEC 32: A
PORTION OF THE NE NW CONTAINING 8.23 ACRES, MORE OR
LESS, AS FURTHER DESCRIBED IN LEASE
LA
  WEBSTER     17.02356.000     JAMES RONALD DICK SR ET UX   UNIVERSAL RESOURCES
CORP   2/24/1999   LA   WEBSTER     889       373       427832     T17N R10W SEC
32: 5.49 ACRES OF LAND, MORE OR LESS, LOCATED IN THE NE NW
AND BEING THE SAME LAND DESCRIBED IN A DEED DATED JANUARY 3, 1992 FROM THE
MINDEN BUILDING & LOAN ASSOCIATION TO JAMES RONALD DICK SR AND JOY RATCLIFF
DICK AS RECORDED IN VOLUME 762, PAGE 408, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02357.000     JAMES D GILLESPIE ET UX   UNIVERSAL RESOURCES
CORP   2/10/1999   LA   WEBSTER     889       357       427828     T17N R10W SEC
32: 10 ACRES OF LAND, MORE OR LESS, LOCATED IN THE NW NE
AND BEING THE SAME LAND DESCRIBED IN A CASH DEED DATED SEPTEMBER 26, 1987
FROM EDWARD WALKER JR AND KATHERINE ANN SCHERR WALKER TO JAMES D GILLESPIE
AND LINDA VINES GILLESPIE AS RECORDED IN VOLUME 686, PAGE 778, WEBSTER
PARISH, LOUISIANA

Page 122 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  WEBSTER     17.02358.000     LEIGH ELLEN BRADLEY   UNIVERSAL RESOURCES CORP  
2/24/1999   LA   WEBSTER     890       746       428515     T17N R10W SEC 32:
3.488 ACRES OF LAND, MORE OR LESS, LOCATED IN THE NW NE AND BEING THE SAME LAND
DESCRIBED IN A CASH DEED DATED JUNE 4, 1996 FROM R L TAYLOR, HUSBAND OF BONNIE
DURRETT TAYLOR, TO LEIGH ELLEN BRADLEY, A DIVORCED WOMAN, AS RECORDED IN VOLUME
838, PAGE 472, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02359.000     ROBERT R OSTROM   QEP ENERGY COMPANY   6/18/2000
  LA   WEBSTER     914       623       440486     T17N R10W SEC 32: 1.0 ACRE OF
LAND, MORE OR LESS, LOCATED IN THE NW NE AND BEING THE SAME LAND DESCRIBED IN A
CASH DEED DATED MARCH 5, 1986 FROM LEECY ESTELLE HENDERSHOT, A SINGLE WOMAN, TO
ROBBIE DOUGLAS MCCOY AND SHIRLEY ANN CLARK MCCOY, HUSBAND AND WIFE, AS RECORDED
IN VOLUME 656, PAGE 403, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02360.00A     WALLACE C RYAN ET UX   UNIVERSAL RESOURCES CORP  
4/7/1999   LA   WEBSTER     891       844       429205     T17N R10W SEC 32: THE
EAST 25.5 ACRES OF THE NW NE. LESS AND EXCEPT 4 ACRES IN A SQUARE OUT OF THE NE
CORNER, LEAVING 21.50 ACRES, MORE OR LESS
LA
  WEBSTER     17.02360.00B     JOE WALKER JR   UNIVERSAL RESOURCES CORP  
3/4/1999   LA   WEBSTER     891       832       429202     T17N R10W SEC 32: THE
EAST 25.5 ACRES OF THE NW NE. LESS AND EXCEPT 4 ACRES IN A SQUARE OUT OF THE NE
CORNER, LEAVING 21.50 ACRES, MORE OR LESS
LA
  WEBSTER     17.02360.00C     ROBERT S WALKER   UNIVERSAL RESOURCES CORP  
3/4/1999   LA   WEBSTER     889       361       427829     T17N R10W SEC 32: THE
EAST 25.5 ACRES OF THE NW NE. LESS AND EXCEPT 4 ACRES IN A SQUARE OUT OF THE NE
CORNER, LEAVING 21.50 ACRES, MORE OR LESS
LA
  WEBSTER     17.02360.00D     EMBREE H WALKER   UNIVERSAL RESOURCES CORP  
3/4/1999   LA   WEBSTER     889       628       427949     T17N R10W SEC 32: THE
EAST 25.5 ACRES OF THE NW NE. LESS AND EXCEPT 4 ACRES IN A SQUARE OUT OF THE NE
CORNER, LEAVING 21.50 ACRES, MORE OR LESS
LA
  WEBSTER     17.02360.00E     CYNTHIA WALKER NORTH   UNIVERSAL RESOURCES CORP  
3/4/1999   LA   WEBSTER     889       624       427948     T17N R10W SEC 32: THE
EAST 25.5 ACRES OF THE NW NE. LESS AND EXCEPT 4 ACRES IN A SQUARE OUT OF THE NE
CORNER, LEAVING 21.50 ACRES, MORE OR LESS
LA
  WEBSTER     17.02360.00F     GLADYS WALKER GUDAC HEIM   UNIVERSAL RESOURCES
CORP   3/2/1999   LA   WEBSTER     889       632       427950     T17N R10W SEC
32: THE EAST 25.5 ACRES OF THE NW NE. LESS AND EXCEPT 4 ACRES IN A SQUARE OUT OF
THE NE CORNER, LEAVING 21.50 ACRES, MORE OR LESS
LA
  WEBSTER     17.02361.000     GARY MACK BROWN ET UX   UNIVERSAL RESOURCES CORP
  3/7/1999   LA   WEBSTER     889       377       427833     T17N R10W SEC 32:
2.54 ACRES OF LAND, MORE OR LESS, LOCATED IN THE NW NE AND BEING THE SAME LAND
DESCRIBED IN A DEED FROM THE ADMINISTRATOR OF VETERANS AFFAIRS, AN OFFICER OF
THE UNITED STATES OF AMERICA TO GARY MACK BROWN AND STACY ALLEN BROWN, HUSBAND
AND WIFE, DATED DECEMBER 16, 1988, AS RECORDED IN VOLUME 710, PAGE 130, WEBSTER
PARISH, LOUISIANA
LA
  WEBSTER     17.02362.000     STANLEY DWAYNE ANDERS   UNIVERSAL RESOURCES CORP
  6/6/2000   LA   WEBSTER     914       611       440483     T17N R10W SEC 32:
1.46 ACRES, MORE OR LESS, LOCATED IN THE NW NE AND BEING MORE FULLY DESCRIBED AS
4.0 ACRES IN A SQUARE IN THE NW NE, LESS AND EXCEPT 2.54 ACRES, MORE OR LESS,
BEING THE SAME LAND MORE FULLY DESCRIBED IN A DEED FROM THE ADMINISTRATOR OF
VETERANS AFFAIRS, AN OFFICER OF THE UNITED STATES OF AMERICA TO GARY MACK BROWN
AND STACY ALLEN BROWN, HUSBAND AND WIFE, DATED DECEMBER 16, 1988, AS RECORDED IN
VOLUME 710, PAGE 130, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02363.000     SHERMAN G KNOWLES FAMILY TRUST   UNIVERSAL
RESOURCES CORP   3/14/1999   LA   WEBSTER     890       742       428514    
T17N R10W SEC 32: NE NE, LIMITED TO DEPTHS ABOVE THE BASE OF THE LOWER COTTON
VALLEY ZONE, RESERVOIR A, PARTICULARLY DESCRIBED AND SET FORTH IN THAT CERTAIN
STATE OF LOUISIANA OFFICE OF CONSERVATION ORDER NO. 361-E-70, DATED EFFECTIVE
AUGUST 13, 2002
LA
  WEBSTER     17.02364.000     PATRICK E SEWELL   UNIVERSAL RESOURCES CORP  
3/3/1999   LA   WEBSTER     889       349       427826     T17N R10W SEC 32:
76.709 ACRES, MORE OR LESS, LOCATED IN THE S2 NE AND BEING SAME DESCRIBED AS
TRACT 1 IN THAT CERTAIN CREDIT SALE DEED DATED JANUARY 11, 1995, FROM DIXIE TREE
FARMS INC, A LOUISIANA CORPORATION, TO PATRICK E SEWELL, A SINGLE MAN, AS
RECORDED IN BOOK 811, PAGE 150, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02365.000     WADE A DAME ET UX   UNIVERSAL RESOURCES CORP  
3/21/1999   LA   WEBSTER     889       650       427954     T17N R10W SEC 32: W2
SE NW, LESS AND EXCEPT 1.41 ACRES AS DESCRIBED IN LEASE, LEAVING A REMAINDER OF
18.59 ACRES, MORE OR LESS. AND A STRIP OF LAND APPROXIMATELY 124 FEET BY 1320
FEET, BEING IMMEDIATELY EAST OF AND ADJACENT TO THE W2 SE NW, AS DESCRIBED IN
LEASE, CONTAINING 3.65 ACRES, MORE OR LESS. THE AGGREGATE ACRES IS 22.24 ACRES,
MORE OR LESS
LA
  WEBSTER     17.02366.000     FRANCIS DONALD JOHNSON ET UX   UNIVERSAL
RESOURCES CORP   2/26/1999   LA   WEBSTER     889       365       427830    
T17N R10W SEC 32: 12.61 ACRES OF LAND, MORE OR LESS, LOCATED IN THE SW NW AND
BEING THE SAME LAND DESCRIBED IN TWO TRACTS AS FOLLOWS: TRACT ONE: 10.11 ACRES
OF LAND, MORE OR LESS, BEING THE SAME LAND DESCRIBED AS THREE SEPARATE TRACTS IN
A DEED DATED MARCH 13, 1963 FROM WILLIAM C KALMBACH TO DONALD JOHNSON AND
RECORDED IN VOLUME 331, PAGE 537, WEBSTER PARISH, LOUISIANA TRACT TWO: 2.5 ACRES
OF LAND, MORE OR LESS, BEING THE SAME LAND DESCRIBED IN A DEED DATED AUGUST 2,
1979 FROM CRAWFORD WILLIS TO FRANCIS DONALD JOHNSON AND RECORDED IN VOLUME 523,
PAGE 37, WEBSTER PARISH, LOUISIANA

Page 123 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  WEBSTER     17.02367.00A     DONALD MOSS THURMOND   UNIVERSAL RESOURCES CORP  
6/4/1999   LA   WEBSTER     899       370       433005     T17N R10W SEC 32: 2.5
ACRES, MORE OR LESS, LOCATED IN THE SW NW AND BEING THE SAME LAND DESCRIBED AS
TRACT B IN A JUDGEMENT OF POSSESSION DATED MAY 11, 1994, REGARDING THE
SUCCESSION OF KATHLEEN HEAD THURMOND, DECEASED, TO JESSE MOSS THURMOND, DONALD
MOSS THURMOND, AND EVA KAY THURMOND MAHR, AND RECORDED IN VOLUME 800, PAGE 741,
WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02367.00B     EVA KAY THURMOND MAHR   UNIVERSAL RESOURCES CORP
  6/4/1999   LA   WEBSTER     899       366       433004     T17N R10W SEC 32:
2.5 ACRES, MORE OR LESS, LOCATED IN THE SW NW AND BEING THE SAME LAND DESCRIBED
AS TRACT B IN THAT CERTAIN JUDGEMENT OF POSSESSION IN THE SUCCESSION OF KATHLEEN
HEAD THURMOND, DATED MAY 11, 1994, AND RECORDED IN VOLUME 800, PAGE 741, WEBSTER
PARISH, LOUISIANA
LA
  WEBSTER     17.02368.000     DOUGLAS C WHITEHURST ET UX   UNIVERSAL RESOURCES
CORP   2/26/1999   LA   WEBSTER     891       848       429206     T17N R10W SEC
32: 5.0 ACRES OF LAND, MORE OR LESS, LOCATED IN THE SW NW AND BEING THE SAME
LAND DESCRIBED IN A DEED DATED NOVEMBER 29, 1993 FROM PAMELA ANN MARTIN SLOAN ET
AL TO DOUGLAS C WHITEHURST AND WIFE, MARILYN B WHITEHURST RECORDED IN VOLUME
793, PAGE 10, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02369.000     LEONARD J MCGAHA III ET UX   UNIVERSAL RESOURCES
CORP   2/26/1999   LA   WEBSTER     889       636       427951     T17N R10W SEC
32: 11.20 ACRES OF LAND, MORE OR LESS, LOCATED IN THE SW NW AND BEING THE SAME
LAND DESCRIBED IN A DEED DATED DECEMBER 3, 1996 FROM RONALD GARISON AND WIFE,
DONNA DAVIS GARISON TO LEONARD J MCGAHA III AND WIFE, KIM E MCGAHA AND RECORDED
IN VOLUME 846, PAGE 633, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02370.000     ROBERT TOWNES COVINGTON SR ET UX   UNIVERSAL
RESOURCES CORP   2/26/1999   LA   WEBSTER     891       840       429204    
T17N R10W SEC 32: 3.634 ACRES OF LAND, MORE OR LESS, LOCATED IN THE SW NW AND
BEING THE SAME LAND DESCRIBED IN A DEED DATED MARCH 3, 1995 FROM WENDY W
SCRIMSHAW TO ROBERT TOWNES COVINGTON SR AND WIFE, RUBY TUCKER COVINGTON AND
RECORDED IN VOLUME 814, PAGE 793, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02371.000     JAMES CLINTON HOWARD SR   UNIVERSAL RESOURCES
CORP   3/18/1999   LA   WEBSTER     890       738       428513     T17N R10W SEC
32: 2.185 ACRES, MORE OR LESS, OUT OF THE SW NW AND OUT OF THE SE NW, AS FURTHER
DESCRIBED IN LEASE
LA
  WEBSTER     17.02372.000     DENNIS JON MORRIS ET UX   UNIVERSAL RESOURCES
CORP   3/17/1999   LA   WEBSTER     889       640       427952     T17N R10W SEC
32: 12.74 ACRES OF LAND, MORE OR LESS, LOCATED IN THE E2 SE AND BEING THE SAME
LAND DESCRIBED AS THE SOUTH 820 FEET OF THE EAST 836 FEET IN AN ACT OF DONATION
DATED DECEMBER 20, 1979, FROM L G MORRIS AND MARY L MORRIS TO DENNIS JON MORRIS
AND RECORDED IN VOLUME 529, PAGE 403, WEBSTER PARISH, LOUISIANA; SAVE AND
EXCEPT: 3.0 ACRES, MORE OR LESS, AND BEING THE SAME LAND DESCRIBED IN A DEED
DATED MARCH 29, 1996 FROM DENNIS JON MORRIS AND WIFE, MARY LEE MAXEY MORRIS TO
MICHAEL DEAN BUSSEY SR, AND CYNTHIA SNEED CLARY AND RECORDED IN VOLUME 834, PAGE
446, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02373.000     IDA LOTT LEMON   QEP ENERGY COMPANY   6/28/2000  
LA   WEBSTER     914       599       440480     T17N R10W SEC 32: 2.37 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE NE SE AND BEING TRACT 4 SET ASIDE TO IDA LOTT
LEMON IN THAT CERTAIN PARTITION DEED DATED DECEMBER 19, 1981 FROM CHARLIE LOTT
ET AL TO EACH OTHER, AS RECORDED IN VOLUME 574, PAGE 21, WEBSTER PARISH,
LOUISIANA
LA
  WEBSTER     17.02374.00A     ESSIE LOTT BROWN ET AL   QEP ENERGY COMPANY  
8/15/2000   LA   WEBSTER     916       764       441675     T17N R10W SEC 32:
2.37 ACRES OF LAND, MORE OR LESS, LOCATED IN THE E2 SE, AND BEING TRACT 3 SET
ASIDE TO JOHN LOTT JR IN THAT PARTITION DEED DATED DECEMBER 19, 1981 FROM
CHARLIE LOTT ET AL TO EACH OTHER, AS RECORDED IN VOLUME 574, PAGE 21, WEBSTER
PARISH, LOUISIANA
LA
  WEBSTER     17.02374.00B     PAMELA LOTT WINNFIELD   QEP ENERGY COMPANY  
10/13/2000   LA   WEBSTER     916       762       441674     T17N R10W SEC 32:
2.37 ACRES OF LAND, MORE OR LESS, LOCATED IN THE E2 SE, AND BEING TRACT 3 SET
ASIDE TO JOHN LOTT JR IN THAT PARTITION DEED DATED DECEMBER 19, 1981 FROM
CHARLIE LOTT ET AL TO EACH OTHER, AS RECORDED IN VOLUME 574, PAGE 21, WEBSTER
PARISH, LOUISIANA
LA
  WEBSTER     17.02374.00C     JOYCE LOTT CROCKROM   QEP ENERGY COMPANY  
10/13/2000   LA   WEBSTER     916       760       441673     T17N R10W SEC 32:
2.37 ACRES OF LAND, MORE OR LESS, LOCATED IN THE E2 SE, AND BEING TRACT 3 SET
ASIDE TO JOHN LOTT JR IN THAT PARTITION DEED DATED DECEMBER 19, 1981 FROM
CHARLIE LOTT ET AL TO EACH OTHER, AS RECORDED IN VOLUME 574, PAGE 21, WEBSTER
PARISH, LOUISIANA
LA
  WEBSTER     17.02374.00D     CARRIE LOTT SWEAT   QEP ENERGY COMPANY  
10/15/2000   LA   WEBSTER     916       766       441676     T17N R10W SEC 32:
2.37 ACRES OF LAND, MORE OR LESS, LOCATED IN THE E2 SE, AND BEING TRACT 3 SET
ASIDE TO JOHN LOTT JR IN THAT PARTITION DEED DATED DECEMBER 19, 1981 FROM
CHARLIE LOTT ET AL TO EACH OTHER, AS RECORDED IN VOLUME 574, PAGE 21, WEBSTER
PARISH, LOUISIANA

Page 124 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  WEBSTER     17.02375.00A     RUBY LEE LOTT HENDERSON   QEP ENERGY COMPANY  
6/28/2000   LA   WEBSTER     914       619       440485     T17N R10W SEC 32:
2.37 ACRES OF LAND, MORE OR LESS, LOCATED IN THE SE SE, AND BEING TRACT 2 SET
ASIDE TO VELMA LOTT GLADNEY, RUBY LOTT HENDERSON, DOROTHY LOTT AND WILLIE LOTT
IN THAT PARTITION DEED DATED DECEMBER 19, 1981 FROM CHARLIE LOTT ET AL TO EACH
OTHER, AS RECORDED IN VOLUME 574, PAGE 21, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02375.00B     WILLIE LOTT   QEP ENERGY COMPANY   7/11/2000   LA
  WEBSTER     914       627       440487     T17N R10W SEC 32: 2.37 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE SE SE, AND BEING TRACT 2 SET ASIDE TO VELMA
LOTT GLADNEY, RUBY LOTT HENDERSON, DOROTHY LOTT AND WILLIE LOTT IN THAT
PARTITION DEED DATED DECEMBER 19, 1981 FROM CHARLIE LOTT ET AL TO EACH OTHER, AS
RECORDED IN VOLUME 574, PAGE 21, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02375.00C     DOROTHY J LOTT   QEP ENERGY COMPANY   6/28/2000  
LA   WEBSTER     914       615       440484     T17N R10W SEC 32: 2.37 ACRES OF
LAND, MORE OR LESS, LOCATED IN THE SE SE, AND BEING TRACT 2 SET ASIDE TO VELMA
LOTT GLADNEY, RUBY LOTT HENDERSON, DOROTHY LOTT AND WILLIE LOTT IN THAT
PARTITION DEED DATED DECEMBER 19, 1981 FROM CHARLIE LOTT ET AL TO EACH OTHER, AS
RECORDED IN VOLUME 574, PAGE 21, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02375.00D     VELMA LOTT GLADNEY   QEP ENERGY COMPANY  
6/28/2000   LA   WEBSTER     914       595       440479     T17N R10W SEC 32:
2.37 ACRES OF LAND, MORE OR LESS, LOCATED IN THE SE SE, AND BEING TRACT 2 SET
ASIDE TO VELMA LOTT GLADNEY, RUBY LOTT HENDERSON, DOROTHY LOTT AND WILLIE LOTT
IN THAT PARTITION DEED DATED DECEMBER 19, 1981 FROM CHARLIE LOTT ET AL TO EACH
OTHER, AS RECORDED IN VOLUME 574, PAGE 21, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02376.000     MICHAEL DEAN BUSSEY SR ET AL   UNIVERSAL
RESOURCES CORP   3/15/1999   LA   WEBSTER     891       836       429203    
T17N R10W SEC 32: 3.0 ACRES OF LAND, MORE OR LESS, LOCATED IN THE E2 SE, AND
BEING THE SAME LAND DESCRIBED IN A WARRANTY DEED DATED MARCH 29, 1996 FROM
DENNIS JON MORRIS AND WIFE, MARY LEE MAXEY MORRIS TO MICHAEL DEAN BUSSEY SR AND
CYNTHIA SNEED CLARY, RECORDED IN VOLUME 834, PAGE 446, WEBSTER PARISH, LOUISIANA
LA
  WEBSTER     17.02537.00A     NATHANIEL LOTT   CAMTERRA RESOURCES PARTNERS LTD
  7/12/2003       WEBSTER     956       274       463929     T17N-R10W SEC 33:
BEGIN AT THE NW/C OF THE SE OF THE NW OF SEC 33, T17N-R10W, WEBSTER PARISH, LA,
THENCE NE 89 DEGREES 40 MINUTES E 658.75 FT, THENCE S 00 DEGREES 06 MINUTES E
1,344 FT, THENCE S 89 DEGREES 46 MINUTES W 659.15 FT, THENCE N 00 DEGREES 05
MINUTES W TO POB, CONTAINING 20.32 AC, M/L
LA
  WEBSTER     17.02537.00B     NORA D JACOBS   CAMTERRA RESOURCES PARTNERS LTD  
7/31/2003   LA   WEBSTER     956       278       463930     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER     17.02537.00C     GUSSIE REE DAVIS   CAMTERRA RESOURCES PARTNERS
LTD   7/31/2003   LA   WEBSTER     956       271       463928     T17N R10W SEC
33: BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER     17.02537.00D     MATTIE L DEWBERRY   CAMTERRA RESOURCES PARTNERS
LTD   7/26/2003   LA   WEBSTER     956       266       463927     T17N R10W SEC
33: BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER     17.02537.00E     EURA D CLEVELAND   CAMTERRA RESOURCES PARTNERS
LTD   8/13/2003   LA   WEBSTER     956       262       463926     T17N R10W SEC
33: BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER     17.02537.00F     JOHNNY LEE LOTT   CAMTERRA RESOURCES PARTNERS LTD
  8/2/2003   LA   WEBSTER     959       723       465359     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS

Page 125 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                             
LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO   LESSOR /
GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE     ENTRY  
DESCRIPTION
LA
  WEBSTER   17.02537.00G   JOHN C LOTT   CAMTERRA RESOURCES PARTNERS LTD  
8/1/2003   LA   WEBSTER     959       727       465360     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER   17.02537.00H   EVA MAE STUBBLEFIELD   CAMTERRA RESOURCES PARTNERS
LTD   8/1/2003   LA   WEBSTER     959       731       465361     T17N R10W SEC
33: BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER   17.02537.00I   ANNIE LEE JONES   CAMTERRA RESOURCES PARTNERS LTD  
8/1/2003   LA   WEBSTER     959       735       465362     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER   17.02537.00J   PHOBIA L MARSHALL ET VIR   CAMTERRA RESOURCES
PARTNERS LTD   8/2/2003   LA   WEBSTER     959       739       456363     T17N
R10W SEC 33: BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION
33, THENCE NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00
DEGREES 06 MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST
659.15 FEET, THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING
CONTAINING 20.32 ACRES, MORE OR LESS
LA
  WEBSTER   17.02537.00K   BOBBY RAY LOTT   CAMTERRA RESOURCES PARTNERS LTD  
8/1/2003   LA   WEBSTER     959       743       465364     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER   17.02537.00L   PAULINE SWEENEY   CAMTERRA RESOURCES PARTNERS LTD  
8/1/2003   LA   WEBSTER     959       747       465365     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER   17.02537.00M   THOMAS WAYNE LOTT   CAMTERRA RESOURCES PARTNERS LTD  
8/1/2003   LA   WEBSTER     959       751       465366     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER   17.02537.00N   LONNIE J LOTT   CAMTERRA RESOURCES PARTNERS LTD  
8/4/2003   LA   WEBSTER     959       755       465367     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER   17.02537.00O   LULA T LOTT   CAMTERRA RESOURCES PARTNERS LTD  
8/8/2003   LA   WEBSTER     959       759       465368     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER   17.02537.00P   MARY L LOTT   CAMTERRA RESOURCES PARTNERS LTD  
8/8/2003   LA   WEBSTER     959       763       465369     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER   17.02537.00Q   LARRY J LOTT   CAMTERRA RESOURCES PARTNERS LTD  
8/5/2003   LA   WEBSTER     959       767       465370     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS

Page 126 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                               
      LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO  
LESSOR / GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE    
ENTRY   DESCRIPTION
LA
  WEBSTER     17.02537.00R     ERIC C LOTT   CAMTERRA RESOURCES PARTNERS LTD  
8/4/2003   LA   WEBSTER     959       771       465371     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER     17.02537.00S     WANDA LOTT ET VIR   CAMTERRA RESOURCES PARTNERS
LTD   10/21/2003   LA   WEBSTER     966       526       468100     T17N R10W SEC
33: BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER     17.02537.00T     TYWANA ASHELY ET VIR   CAMTERRA RESOURCES
PARTNERS LTD   9/20/2003   LA   WEBSTER     966       530       468101     T17N
R10W SEC 33: BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION
33, THENCE NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00
DEGREES 06 MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST
659.15 FEET, THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING
CONTAINING 20.32 ACRES, MORE OR LESS
LA
  WEBSTER     17.02537.00U     JOE EDWARD LOTT   CAMTERRA RESOURCES PARTNERS LTD
  8/2/2003   LA   WEBSTER     956       258       463925     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER     17.02537.00V     RAVEN LOTT   CAMTERRA RESOURCES PARTNERS LTD  
6/23/2006   LA   WEBSTER     1021       110       488730     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER     17.02537.00W     SHEENA LOTT   CAMTERRA RESOURCES PARTNERS LTD  
6/23/2006   LA   WEBSTER     1021       114       488731     T17N R10W SEC 33:
BEGIN AT THE NORTHWEST CORNER OF THE SE/4 OF THE NW/4 OF SECTION 33, THENCE
NORTHEAST 89 DEGREES 40 MINTUES EAST 658.75 FEET, THENCE SOUTH 00 DEGREES 06
MINUTES EAST 1,344 FEET, THENCE SOUTH 89 DEGREES 46 MINUTES WEST 659.15 FEET,
THENCE NORTH 00 DEGREES 05 MINUTES WEST TO POINT OF BEGINNING CONTAINING 20.32
ACRES, MORE OR LESS
LA
  WEBSTER     17.02538.000     RUSSELL SCOTT CRAIG ET UX   CAMTERRA RESOURCES
PARTNERS LTD   11/26/2002   LA   WEBSTER     953       370       462338     4.00
ACRE, MORE OR LESS, LOCATED IN THE W/2 OF THE NW/4 OF SECTION 33, T17N-R10W,
WEBSTER PARISH, LA, BEING MORE PARTICULARLY DESCRIBED IN THAT CASH SALE DEED
DATED JANUARY 7, 2000, FROM JAMIE NEAL BARTLEY AND ALICIA POLK BARTLEY TO
RUSSELL SCOTT CRAIG AND VIKKI DILLON CRAIG, RECORDED IN CONVEYANCE BOOK 902,
PAGE 218
LA
  WEBSTER     17.02539.00A     DIANA MORELOCK BROWN   CAMTERRA RESOURCES
PARTNERS LTD   5/12/2003   LA   WEBSTER     956       286       463932     T17N
R10W SEC 33: THE NORTH ONE QUARTER OF THE WEST HALF OF THE SOUTHWEST QUARTER OF
THE SOUTHEAST QUARTER (N/4 OF W/2 OF SW/4 OF SE/4), CONTAINING 5 ACRES, MORE OR
LESS
LA
  WEBSTER     17.02539.00B     ELINOR BROWNE SLOSS   CAMTERRA RESOURCES PARTNERS
LTD   5/12/2003   LA   WEBSTER     952       735       462005     T17N R10W SEC
33: THE NORTH ONE QUARTER OF THE WEST HALF OF THE SOUTHWEST QUARTER OF THE
SOUTHEAST QUARTER (N/4 OF W/2 OF SW/4 OF SE/4), CONTAINING 5 ACRES, MORE OR LESS
LA
  WEBSTER     17.02539.00C     ELINOR RUTH MORELOCK SMITH   CAMTERRA RESOURCES
PARTNERS LTD   5/12/2003   LA   WEBSTER     952       738       462006     T17N
R10W SEC 33: THE NORTH ONE QUARTER OF THE WEST HALF OF THE SOUTHWEST QUARTER OF
THE SOUTHEAST QUARTER (N/4 OF W/2 OF SW/4 OF SE/4), CONTAINING 5 ACRES, MORE OR
LESS
LA
  WEBSTER     17.02540.000     KEN E JOHNSON   CAMTERRA RESOURCES PARTNERS LTD  
11/12/2002   LA   WEBSTER     953       376       462340     T17N R10W SEC 33:
LOT 9, S.P. BEDDINGFIELD SUBDIVISION AS PER PLAT RECORDED IN BOOK 2, PAGE 100,
CONTAINING .29 ACRES MORE OR LESS
LA
  WEBSTER     17.02541.000     NICKY J ROWELL   CAMTERRA RESOURCES PARTNERS LTD
  8/6/2003   LA   WEBSTER     956       294       463934     T17N R10W SEC 33: A
CERTAIN TRACT OF PARCEL OF LAND, CONTAINING .54 ACRES, MORE OR LESS, BEING THE
SAME LAND DESCRIBED IN THAT DEED, DATED MAY 30, 1998, FROM JIMMY LANE ROWELL IN
FAVOR OF NICKY J. ROWELL, RECORDED IN VOLUME 873, PAGE 598.
LA
  WEBSTER     17.02542.000     PIERRE E PERDUE   CAMTERRA RESOURCES PARTNERS LTD
  11/12/2002   LA   WEBSTER     953       388       462344     T17N R10W SEC 33:
LOT 10, S.P. BEDDINGFIELD SUBDIVISION AS PER PLAT RECORDED IN BOOK 2, PAGE 100,
CONTAINING .29 ACRES MORE OR LESS
LA
  WEBSTER     17.02543.000     SUE DREYER SLACK   CAMTERRA RESOURCES PARTNERS
LTD   5/22/2003   LA   WEBSTER     952       732       462004     T17N R10W SEC
33: A CERTAIN TRACT OF PARCEL OF LAND, CONTAINING 1.5 ACRES, MORE OR LESS, BEING
THE SAME LAND DESCRIBED IN THE ACT OF DONATION, DATED DECEMBER 4, 1987 FROM BOB
BOWIE SLACK, IN FAVOR OF THE WEBSTER PARISH FIRE PROTECTION DISTRICT #3,
RECORDED IN VOLUME 690, PAGE 387
LA
  WEBSTER     17.02544.00A     BOB B SLACK ET UX   NITRO ENERGY LLC   9/21/1999
  LA   WEBSTER     902       44       434222     T17N R10E SEC 33: SOUTH THREE
FOURTHS OF WEST HALF OF SOUTHWEST QUARTER OF SOUTHEAST QUARTER (S 3/4 W/2 SW/4
SE/4)

Page 127 of 128 Pages



--------------------------------------------------------------------------------



 



                                                                             
LEASE   RECORDING   RECORDING                 ST   PARISH   LEASE NO   LESSOR /
GRANTOR   LESSEE / GRANTEE   DATE   STATE   PARISH     COB     PAGE     ENTRY  
DESCRIPTION
LA
  WEBSTER   17.02544.00B   JOHN STEWART SLACK III ET UX   NITRO ENERGY LLC  
9/21/1999   LA   WEBSTER     902       29       434219     T17N R10E SEC 33:
SOUTH THREE FOURTHS OF WEST HALF OF SOUTHWEST QUARTER OF
SOUTHEAST QUARTER (S 3/4 W/2 SW/4 SE/4)
LA
  BOSSIER WEBSTER   17.02545.00A   GAIL DENISE FEASTER BARFIELD   CAMTERRA
RESOURCES PARTNERS LTD   11/26/2002   LA   BOSSIER WEBSTER   1285
953   110
400   778100
462348   T17N R10W SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA

T16N R10W SEC 04: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN
BOSSIER PARISH, LA
LA
  BOSSIER WEBSTER   17.02545.00B   CHRISTENE FEASTER GOLATT   CAMTERRA RESOURCES
PARTNERS LTD   11/15/2002   LA   BOSSIER WEBSTER   1285
953   113
404   778101
462349   T17N R10W SEC 33: PART OF THE W2 SW SE IN WEBSTER PARISH, LA

T16N R10W SEC 04: NORTH 590 FEET OF THE W 660 FEET OF GOVERNMENT LOT 2 IN
BOSSIER PARISH, LA

END OF EXHIBIT “A”

Page 128 of 128 Pages



--------------------------------------------------------------------------------



 



EXHIBIT B
ATTACHED TO AND MADE A PART OF THAT
CERTAIN CONVEYANCE OF NET PROFITS INTEREST
DATED EFFECTIVE JULY 1, 2011
WELLS

                          Operator   Well Name   API #   Enduro Well ID   Field
  Parish   State CHK  
HA RA SU113;FRANKS 16-16-12H #1
  1701524728   70195.001.00   ELM GROVE   DESOTO   LA QEP  
Long-Dehan 7H #1
  1701524737   70195.000.00   ELM GROVE   DESOTO   LA QEP  
McDowell 7H #1
  1701524746   70192.000.00   ELM GROVE   DESOTO   LA QEP  
McDowell 7H #2
  1701524747   70193.000.00   ELM GROVE   DESOTO   LA QEP  
McDowell 7H #3
  1701524748   70194.000.00   ELM GROVE   DESOTO   LA EL PASO  
HA RA SUN;STEPHENSON ETAL 10H #1-ALT
  1703125794   70090.004.00   KINGSTON   DESOTO   LA XCO  
HA RA SUE;CARWILE 12 #2-ALT
  1703125588   70079.017.00   KINGSTON   DESOTO   LA XCO  
HA RA SUE;SAMMO PARTNERSHIP 12 #3-ALT
  1703125525   70079.015.00   KINGSTON   DESOTO   LA XCO  
HA RA SUE; CARWILE 12 #3 ALT
  1703125597   70079.014.00   KINGSTON   DESOTO   LA XCO  
HA RA SUE;SABINE UPLIFT MIN 12 #2-ALT
  1703125644   70079.018.00   KINGSTON   DESOTO   LA XCO  
HA RA SUE;WADZECK 12 #3-ALT
  1703125556   70079.020.00   KINGSTON   DESOTO   LA XCO  
HA RA SUE;SAMMO PARTNERSHIP 12 #4-ALT
  1703125526   70079.019.00   KINGSTON   DESOTO   LA XCO  
HA RA SUE;SABINE UPLIFT MIN 12 #3-ALT
  1703125645   70079.021.00   KINGSTON   DESOTO   LA XCO  
HA RA SUD;BRENNER 11 #2-ALT
  1703125672   70168.003.00   KINGSTON   DESOTO   LA XCO  
HA RA SUD;ROE 11 #1-ALT
  1703125652   70082.006.00   KINGSTON   DESOTO   LA XCO  
HA RA SUD;ROE 11 #3-ALT
  1703125677   70082.009.00   KINGSTON   DESOTO   LA XCO  
HA RA SUD;ROE 11 #5-ALT
  1703125679   70082.010.00   KINGSTON   DESOTO   LA XCO  
HA RA SUD;ROE 11 #2-ALT
  1703125653   70082.007.00   KINGSTON   DESOTO   LA XCO  
HA RA SUD;BRENNER 11 #3-ALT
  1703125673   70168.002.00   KINGSTON   DESOTO   LA XCO  
HA RA SUD;ROE 11 #4-ALT
  1703125678   70082.008.00   KINGSTON   DESOTO   LA

Exhibit B

 



--------------------------------------------------------------------------------



 



EXHIBIT C
UNDERLYING PROPERTIES EXISTING HEDGES
     Natural Gas Existing Hedges

                              Daily   Contract         Contract ID   Volume  
Price ($/Mcf)   Basis Point   Term
Puts:
                       
NG001
    2,500     $ 4.150     Centerpoint   1/1/11 - 12/31/11
NG002
    1,250     $ 4.150     Centerpoint   1/1/11 - 12/31/11
NG003
    2,000     $ 3.990     El Paso Permian   1/1/11 - 12/31/11
NG004
    1,000     $ 4.100     El Paso Permian   3/1/11 - 12/31/11
NG005
    1,000     $ 4.450     El Paso Permian   3/1/11 - 12/31/11
NG006
    1,250     $ 4.450     NYMEX   1/1/11 - 12/31/11
NG007
    1,250     $ 4.800     Centerpoint   1/1/12 - 12/31/12
NG008
    2,000     $ 4.590     El Paso Permian   1/1/12 - 12/31/12
NG009
    1,000     $ 4.600     El Paso Permian   1/1/12 - 12/31/12
NG010
    1,000     $ 4.700     El Paso Permian   1/1/12 - 12/31/12
NG011
    1,250     $ 5.150     NYMEX   1/1/12 - 12/31/12
NG012
    1,250     $ 5.050     NYMEX   1/1/12 - 12/31/12
NG013
    1,250     $ 5.050     NYMEX   1/1/12 - 12/31/12
NG014
    2,000     $ 4.850     Centerpoint   1/1/13 - 12/31/13
NG015
    1,000     $ 4.810     Centerpoint   1/1/13 - 12/31/13
NG016
    2,000     $ 4.950     El Paso Permian   1/1/13 - 12/31/13
NG017
    2,000     $ 4.800     El Paso Permian   1/1/13 - 12/31/13
NG018
    1,000     $ 5.150     NYMEX   1/1/13 - 12/31/13
 
                       
Swaps:
                       
NG019
    1,250     $ 3.950     Centerpoint   1/1/11 - 12/31/11
NG020
    1,250     $ 4.250     Centerpoint   1/1/11 - 12/31/11
NG021
    1,250     $ 4.320     Centerpoint   1/1/11 - 12/31/12
NG022
    1,250     $ 4.660     NYMEX   1/1/11 - 12/31/12
NG023
    1,250     $ 4.600     Centerpoint   1/1/12 - 12/31/12
NG024
    1,250     $ 4.685     Centerpoint   1/1/12 - 12/31/12
NG025
    1,250     $ 4.92     Centerpoint   1/1/13 - 12/31/13
NG026
    750     $ 4.83     Centerpoint   1/1/13 - 12/31/13
NG027
    750     $ 4.81     Centerpoint   1/1/13 - 12/31/13
NG028
    1,250     $ 5.28     NYMEX   1/1/13 - 12/31/13

     Oil Existing Hedges

                                                  Daily   Contract Price ($/Bbl)
    Contract ID   Volume   Put Price   Sub-Floor Price   Cap Price   Swap Price
  Term
Three-Way Collars:
                                           
OIL001
    250     $ 90.00     $ 67.50     $ 110.00             3/1/11 - 12/31/11
OIL002
    250     $ 90.00     $ 67.50     $ 110.00             3/1/11 - 12/31/11
OIL003
    250     $ 90.00     $ 67.50     $ 110.00             1/1/12 - 12/31/12
OIL004
    250     $ 90.00     $ 67.50     $ 110.00             1/1/12 - 12/31/12
OIL005
    500     $ 90.00     $ 67.50     $ 110.00             1/1/13 - 12/31/13
 
                                           
Puts:
                                           
OIL006
    500     $ 92.00                             3/1/11 - 12/31/11
OIL007
    500     $ 92.00                             1/1/12 - 12/31/12
 
                                           
Swaps:
                                           
OIL008
    180                             $ 102.60     7/1/11 - 12/31/11
OIL009
    150                             $ 103.14     7/1/11 - 12/31/11
OIL010
    200                             $ 103.14     7/1/11 - 12/31/11
OIL011
    200                             $ 104.07     1/1/12 - 12/31/12
OIL012
    150                             $ 104.07     1/1/12 - 12/31/12
OIL013
    170                             $ 104.15     1/1/12 - 12/31/12
OIL014
    200                             $ 103.12     1/1/13 - 12/31/13
OIL015
    160                             $ 102.88     1/1/13 - 12/31/13
OIL016
    150                             $ 102.88     1/1/13 - 12/31/13

